Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03 Page 1 of 151
               CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
       1   a soapbox in that context.                                   1   school. And then -- oh. Oh. We're going to have the
       2       Q. Certainly, sir, you've had a number of                2   Eddie Eagle program statewide. That's a good one. And
       3   communications, I think you talked about, with your          3   then -- you know, actually in -- what was it, '92, '93
       4   board members. Since the filing of the bankruptcy, have      4   I got Eddie Eagle adopted by the largest school district
       5   you brought up any of these issues to them and come up       5   ever, you know.
       6   with a way to fine tune the organization?                    6      Q. There you go. Well, to the extent my name
       7             MR. WATSON: Objection, speculation.                7   comes up, speak good words of me. And I appreciate you
       8       A. It's not unusual to try to address that topic         8   being here.
       9   in that way, but I came to the conclusion on January         9             MR. CICILIANO: I don't have any further
      10   15th that it had gone much farther than it -- than it       10   questions.
      11   can be pulled back and corrected.                           11             MR. WATSON: Anyone else?
      12       Q. (BY MR. CICILIANO) But you believe that the          12             MR. PRONSKE: I have got a few more.
      13   bankruptcy process could help it be pulled back and         13             THE WITNESS: Oh, I knew someone would
      14   corrected. Is that right?                                   14   have redirect. Okay.
      15       A. Yes, and --                                          15             MR. HENDRIX: Real quick, before you go,
      16             MR. WATSON: Objection. I mean, he's               16   Gerrit, this is Nick Hendrix for the Committee. And I
      17   answered that question.                                     17   think we'll go ahead and just reserve any questions we
      18             THE WITNESS: Yeah.                                18   have for the hearing.
      19       Q. (BY MR. CICILIANO) That answer was a yes?            19             MR. PRONSKE: Okay.
      20       A. So the bankruptcy filing is --                       20             MR. WATSON: Well, how much time is left,
      21             MR. WATSON: Same objection.                       21   Julie?
      22       A. The bankruptcy filing is actually the symptom        22             THE REPORTER: Let's see. Now we're at
      23   of a disease.                                               23   2:49. 2:49.
      24       Q. (BY MR. CICILIANO) Now do you have any               24             MR. WATSON: Okay.
      25   personal knowledge of any failures of the current audit     25                 FURTHER EXAMINATION
                                                            Page 146                                                         Page 148

       1   committee?                                                   1   BY MR. PRONSKE:
       2       A. Not personal knowledge, other than what I've          2      Q. Judge, you testified that your trust in the
       3   read in the minutes and in the petitions.                    3   NRA evaporated on January 15th. Can you tell the Court
       4       Q. When you say the petitions, the petitions of          4   what happened on January 15th and the reason that your
       5   the movants here in this case for trustee and a              5   trust evaporated?
       6   dismissal?                                                   6      A. You know that answer. Come on. You know,
       7       A. No, the petition -- that's not a petition;            7   okay, so, yeah, that's when I found out about the
       8   that's a motion. No, the petitions filed by the New          8   bankruptcy.
       9   York Attorney General in that New York case and the          9      Q. Okay. And what is it about finding out about
      10   petition filed by the Washington, D.C. Attorney General     10   the bankruptcy that evaporated your trust?
      11   in that case against The NRA Foundation.                    11             MR. CICILIANO: And I would just object
      12       Q. You made me laugh when you schooled me on the        12   and warn the witness not to reveal anything that
      13   difference between a petition and a motion. I               13   occurred during the executive sessions of the board
      14   appreciate that.                                            14   meeting that could be privileged.
      15       A. I thought you saw that humor there, too.             15             MR. WATSON: He's answered this question,
      16       Q. I did.                                               16   Gerrit. I mean, he's answered your question, so I am
      17          You mentioned that you have TV tomorrow. Are         17   going to object, asked and answered.
      18   you going on TV to talk about this case?                    18             MR. PRONSKE: In the time it took to make
      19       A. No. I told them I can't talk about this case         19   those objections, I think he could have answered two or
      20   on TV. But, no, we're going to talk about my friend,        20   three times.
      21   who is senate majority leader, got a DUI. And we had a      21      Q. (BY MR. PRONSKE) Go ahead and answer, Judge.
      22   new trial ordered in a rape. My two friends are running     22      A. What was it again? You guys talk -- I listen
      23   for governor against each other, Governor Colyer and the    23   to you guys talk so much, I forget --
      24   Attorney General. And then -- oh, they passed a bill on     24      Q. What was it about finding out about the
      25   transgender women playing in female sports in high          25   bankruptcy on January 15th that evaporated your trust?
                                                            Page 147                                                         Page 149

                                                                                                           38 (Pages 146 - 149)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03 Page 2 of 151
               CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
       1       A. I think you pointed that out when we talked           1              MR. WATSON: And it's asked and answered.
       2   about the Free Beacon article, that I came to the            2   And, you know, I want you to get your questions in,
       3   conclusion that I had not been dealt with in good faith      3   everyone, but we only agreed to two hours, irregardless
       4   or in a forthright manner that I expect of counsel or        4   of what you guys agreed to. You've had your pass,
       5   officers who I am supposed to oversee.                       5   Gerrit. We let Brian get in, which is fine. And Dylan
       6       Q. Okay. And you also testified in questioning           6   got his questions in. So I'm okay with some limited
       7   from Mr. Ciciliano that when he asked you what the           7   follow-up, Gerrit, but my client has been on the bench
       8   governance failures were, you said there was the             8   all day.
       9   governance failure on January 15th, which he didn't          9              MR. PRONSKE: I am below my time. And,
      10   follow up on, but I am going to and ask you, what is it     10   quite frankly, both of you, the objections you're making
      11   that -- and understanding that January 15th is the day      11   are lasting way longer than legitimate answers to
      12   of bankruptcy. How is that a governance failure?            12   legitimate questions.
      13       A. Well, I think the governance failure, I became       13       Q. (BY MR. PRONSKE) I would like to know what
      14   aware of it on January 15th, but it obviously occurred      14   was the governance failure part of this filing of
      15   during the board meeting on January 7th.                    15   bankruptcy that you have a problem with. And I would
      16       Q. Okay. And what is that governance failure?           16   like to get an answer rather than a bunch of objections
      17       A. The governance failure is essentially what I         17   that are taking time. You can go ahead and answer.
      18   said in the Free Beacon article, that I felt that I had     18              MR. CICILIANO: And I would once again --
      19   been misled by the omission of the bankruptcy filing        19              MR. WATSON: If you -- you know, I'll
      20   because it's obvious that somebody had been working on      20   shut it down. I mean, I've given you -- I've given you
      21   that for months.                                            21   time to get your pass. And if that's -- if you want to
      22       Q. And when you say someone had been working on         22   take it up with Judge Hale, we can do that, but we're
      23   that for months, is the corollary to that and it had not    23   not going to sit here and have you ask the same
      24   been discussed with the board?                              24   questions over and over again.
      25       A. I --                                                 25              MR. PRONSKE: The deposition was noticed
                                                            Page 150                                                         Page 152

       1             MR. CICILIANO: Hold on. Hold on. I                 1   for four hours, and it's been significantly less than
       2   would object to the attorney/client privilege and direct     2   four hours. If you want to shut --
       3   you not to answer what was discussed or not discussed at     3              MR. WATSON: That's fine, but I agreed to
       4   the board meeting.                                           4   two, and we've gone over two.
       5             MR. WATSON: I am going to object to the            5              MR. PRONSKE: Jermaine, I promise you,
       6   form and also on the basis of asked and answered.            6   this is probably over in about ten minutes.
       7          Would you mind rephrasing your question,              7              MR. WATSON: All right. But I agreed to
       8   Gerrit?                                                      8   two, so let's be clear.
       9             MR. PRONSKE: Yeah.                                 9              MR. PRONSKE: I understand.
      10       Q. (BY MR. PRONSKE) Well, I am basically                10              MR. WATSON: I've got the emails, Gerrit.
      11   following up on a question that Mr. Ciciliano asked,        11   I don't want to go there. I don't want to fight with
      12   which is what were the governance failures, and which       12   you, but I will.
      13   obviously opens the door to the answer which was that       13              MR. ACOSTA: Please let him ask his
      14   there was a governance failure on January 15th. And I       14   questions.
      15   am trying to understand -- understanding that that          15              MR. PRONSKE: We'll talk to the judge
      16   January 15th is the day of bankruptcy, what about that      16   about it tomorrow morning. I am completely fine with
      17   bankruptcy filing constituted a governance failure?         17   that.
      18             MR. CICILIANO: And I will object                  18              MR. WATSON: Me too. I have no problem
      19   pursuant to the attorney/client privilege. It certainly     19   with that.
      20   did not open the door or waive the attorney/client          20              MR. ACOSTA: Let's just ask -- can you
      21   privilege.                                                  21   just give us like 15 more minutes, please?
      22          I would direct you not to respond to the             22              MR. PRONSKE: I set the deposition for
      23   extent it would require you to waive or to disclose what    23   four hours. I told the judge --
      24   was discussed between attorneys at that executive           24              MR. WATSON: That's fine. That's fine.
      25   session.                                                    25   You also told the judge I didn't agree to it. So --
                                                            Page 151                                                         Page 153

                                                                                                           39 (Pages 150 - 153)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03 Page 3 of 151
               CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
       1              MR. PRONSKE: Can I finish, please? I               1             MR. WATSON: Right, and that's what I
       2   told the judge yesterday I was going to go for four           2   instructed my client to say.
       3   hours and that you hadn't filed an objection, and so          3             MR. CICILIANO: I understand.
       4   here we are. And if you would like to shut it down            4             MR. WATSON: You can answer Gerrit's
       5   based on those facts, I'm fine going in front of the          5   question. But let's move along, guys. It's late.
       6   judge tomorrow morning. What do you want to do?               6       A. Oh, you're waiting on me?
       7              MR. WATSON: Well, what I want to do is             7       Q. (BY MR. PRONSKE) Yes.
       8   let you get your opportunity to ask all the questions         8       A. I thought you guys weren't done yet. Okay.
       9   you want, but I don't want you to go and reask the same       9             MR. WATSON: No. No, we're done. We're
      10   stuff he's already answered.                                 10   trying to finish up.
      11              MR. PRONSKE: I am going to ask the                11             THE WITNESS: Okay.
      12   question again, and I would like the record to be clear.     12       A. So look at the Free Beacon article. The
      13       Q. (BY MR. PRONSKE) For the very first time,             13   governance failure was the failure of officers or
      14   Judge Journey, you said that the filing of the               14   counsel or those the board is dependent on from
      15   bankruptcy on January 15th was a governance failure. I       15   revealing the material fact the bankruptcy was in
      16   would like to ask you and get an answer because that         16   process of being filed at that board meeting.
      17   question has not been answered. What is it about the         17             MR. CICILIANO: And again, I will move to
      18   January 15th bankruptcy filing that was a governance         18   strike based on attorney/client privilege. But go
      19   failure?                                                     19   ahead.
      20       A. Let me be clear. The January 15th filing was          20       Q. (BY MR. PRONSKE) Judge Journey, were there
      21   not the governance failure. It was an indication of it,      21   any presentations given at the January 7th executive
      22   that the governance failure I believe occurred happened      22   session by nonlawyers?
      23   at the January 7th board meeting. And the fact that the      23       A. No. I believe Mr. Cotton was the one
      24   board was not informed --                                    24   addressing the board regarding those topics.
      25              MR. CICILIANO: And I am going to stop             25       Q. Was anyone addressing those topics -- and when
                                                             Page 154                                                          Page 156

       1   you there, Judge, and caution you not to get into the         1   you say "those topics," what exactly are you --
       2   attorney/client privilege, not to discuss what happened       2      A. The topics of the executive sessions.
       3   in the executive session.                                     3   Mr. Cotton was chairing the meeting.
       4              MR. WATSON: Well, Judge, you can testify           4      Q. Was there anybody giving a presentation at
       5   as to what your understanding was without disclosing          5   that executive session other than Mr. Cotton?
       6   privilege. You can answer Mr. Pronske's question, to          6             MR. CICILIANO: Objection to form.
       7   the extent you understood -- what your understanding          7      A. I'm not certain. I am not certain on that.
       8   was --                                                        8      Q. (BY MR. PRONSKE) And was Mr. Cotton -- I
       9              THE WITNESS: Thank you.                            9   understand Mr. Cotton is an attorney, but was he in his
      10              MR. WATSON: -- so we can get past this.           10   capacity as attorney in that meeting? And if so, who
      11              THE WITNESS: Thank you.                           11   was he representing?
      12        A. That the governance failure that occurred --         12      A. No, he was not acting as counsel. He was
      13              MR. CICILIANO: It comes to privilege,             13   acting as first vice president and chairing the meeting
      14   though. If his understanding is informed by counsel, I       14   because the president wasn't there, as I explained
      15   don't think he can.                                          15   before.
      16              MR. WATSON: But he's not saying that it           16      Q. Okay. And what did he say during that
      17   did.                                                         17   presentation?
      18              MR. ACOSTA: And Dylan, you can't hide             18      A. That is what happened in executive session
      19   the fact of what he voted on.                                19   and --
      20              MR. WATSON: Right. And he has -- he can           20             MR. CICILIANO: Yeah, I would object
      21   form his own opinion, Dylan, and it doesn't have to come     21   pursuant to attorney/client privilege and instruct you
      22   from counsel.                                                22   not to answer.
      23              MR. CICILIANO: Right. And so long as              23             MR. WATSON: Okay. Yeah, I am going to
      24   it's not formed from counsel or wasn't something counsel     24   instruct you not to answer.
      25   told him or what he claims counsel didn't tell him --        25             MR. PRONSKE: It's not a conversation
                                                             Page 155                                                          Page 157

                                                                                                             40 (Pages 154 - 157)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03 Page 4 of 151
               CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
       1   between an attorney who is acting in the capacity as an       1   board supine, that --
       2   attorney and clients. Are you saying it's just because        2      Q. And by supine, you mean subservient?
       3   of the presence of attorneys in that room?                    3      A. I mean supine. It's a little more than that
       4              MR. CICILIANO: No, Gerrit. I'm saying              4   single synonym.
       5   because we have a declaration, as you well know, board        5          Over the years, I have watched the NRA and its
       6   counsel who actually explains that they were all              6   operations with the board of directors and officers, and
       7   discussing attorney/client privilege. So you may want         7   I mean, you know, I know many of them. There's been a
       8   to beat around it and try to snip out portions. It's          8   pattern that I believe is easily established, where if a
       9   not going to happen. I am directing him not to answer,        9   board member questions a position, they lose their
      10   as is his counsel.                                           10   committee assignments and then they're effectively
      11              MR. PRONSKE: Who is the attorney that             11   ostracized, and they basically say, well, I'm not
      12   you say was involved in that attorney/client discussion,     12   getting paid for this and leave. And so I think we will
      13   Mr. Ciciliano?                                               13   have several soon. We'll see. Anyway, I expect we're
      14              MR. CICILIANO: I believe the declaration          14   going to have resignations, from what I'm hearing, on
      15   says William Davis, as well as counsel from Brewer.          15   the 28th. So we'll see.
      16              MR. PRONSKE: And so just because an               16      Q. And will those resignations be, at least to
      17   attorney was present in the room, all discussions in         17   some degree, because the board was not told about the
      18   that executive session were privileged?                      18   bankruptcy?
      19              MR. CICILIANO: No. But if you actually            19      A. You know, you're going to have ask --
      20   look at the declaration, what they say is that every         20             MR. CICILIANO: I am going to object.
      21   discussion they had in there was regarding legal advice.     21   Calls for speculation. Also is a direct attempt to
      22   So in that instance, yes.                                    22   invade the attorney/client privilege.
      23              MR. PRONSKE: So you're saying that                23             MR. WATSON: And it's been asked and
      24   everything that happened in the executive session            24   answered, but go ahead.
      25   regarding Wayne LaPierre's employment contract on            25      A. You're going to have to ask them. We'll see
                                                             Page 158                                                          Page 160

       1   January 7th was privileged. Is that right?                    1   who resigns and who stays and who wants to stay and fix
       2             MR. CICILIANO: For this one, for what               2   it.
       3   I'm seeing, absolutely.                                       3       Q. (BY MR. PRONSKE) Have any of the board
       4             MR. PRONSKE: Okay.                                  4   members that are resigning, have you spoken with any of
       5      Q. (BY MR. PRONSKE) And Judge Journey, are you             5   them and have they told you why they're resigning?
       6   refusing to answer the question based on Mr. Ciciliano's      6       A. Several.
       7   advice?                                                       7       Q. And what is the reason that you're being given
       8             MR. WATSON: Well, it's my advice. I am              8   by those persons for resigning?
       9   instructing him not to answer.                                9             MR. CICILIANO: And I would just object
      10      Q. (BY MR. PRONSKE) Okay. Are you refusing to             10   to the extent that the reasons they're giving you are
      11   answer the question based on advice of counsel?              11   attorney/client privileged.
      12      A. I am going to defer to counsel, yes.                   12       A. You want to know the real reason? Because
      13      Q. When you said -- when you testified that               13   they don't know how to count noses.
      14   bankruptcy is not the disease but it's a symptom of the      14       Q. (BY MR. PRONSKE) What does that mean?
      15   disease, what is the disease?                                15       A. That means they don't win. That means they
      16      A. I think the disease and its symptoms are               16   get on their little donkeys and tilted the windmill and
      17   described in great detail in the New York Attorney           17   lose and then they leave.
      18   General and the Washington, D.C. Attorney General's          18       Q. Have any of those persons told you that the
      19   petitions. There are other things that I've read in          19   reason that they are resigning is because of the failure
      20   other cases that gave me pause also and concern.             20   to inform the board members of the bankruptcy?
      21      Q. When you testified that there have been,               21             MR. CICILIANO: I am going to object --
      22   quote, so many resignations from the board, why do you       22             MR. WATSON: Same objection.
      23   believe there have been so many resignations from the        23             MR. CICILIANO: -- to attorney/client
      24   board?                                                       24   privilege and direct you not to answer.
      25      A. Well, it's part of the process to make the             25             MR. PRONSKE: That's not privileged.
                                                             Page 159                                                          Page 161

                                                                                                            41 (Pages 158 - 161)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03 Page 5 of 151
               CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
       1   That's a --                                                    1       A. He said because his lawyers told him to get
       2       Q. (BY MR. PRONSKE) Let me ask you this, Judge             2   out and because of the bankruptcy. I think that was
       3   Journey.                                                       3   the -- I would characterize his perception that was the
       4       A. I think if you talk to Mr. -- what's his name,          4   last straw.
       5   the one that resigned after the meeting?                       5       Q. So when you say because of the bankruptcy, are
       6       Q. Relating to the question I just asked you,              6   you talking about because the NRA filed bankruptcy or
       7   Judge Journey, were any of those conversations with            7   because of how they filed bankruptcy without informing
       8   those board members as to their resignations, were any         8   the board, as you've stated in the article?
       9   of those conversations with lawyers present?                   9             MR. CICILIANO: Gerrit --
      10       A. No.                                                    10             MR. WATSON: Objection. That's a
      11       Q. Okay. So did any of these persons tell you             11   compound question. Could you break that down, Gerrit?
      12   they're resigning because of the failure of the NRA to        12             THE WITNESS: Yeah, he's wanting me to
      13   tell its board that it was going to file bankruptcy?          13   speculate, and I would suggest you guys take Duane's
      14              MR. CICILIANO: Objection. I am going to            14   deposition and ask him why he quit.
      15   object and instruct you not to answer on the basis of         15       Q. (BY MR. PRONSKE) I am not asking you to --
      16   attorney/client privilege.                                    16       A. You know, I had like two minutes on the phone
      17              MR. PRONSKE: That's not privileged.                17   with him.
      18              MR. WATSON: I think he can answer that             18       Q. And I am not asking --
      19   one, Dylan.                                                   19       A. And he didn't want to help me, so that's when
      20              MR. CICILIANO: Here is the problem with            20   I stopped talking to him.
      21   the privilege. You're presupposing a conversation that        21       Q. Okay. Judge Journey, listen to me for a
      22   happened during the executive session. You're saying          22   minute. Okay?
      23   this is the conversation that happened and, therefore --      23       A. I'm trying.
      24              MR. WATSON: I think he can answer it,              24       Q. I am not asking you to speculate. I'm asking
      25   Dylan, because I don't think Gerrit's question is             25   you did he tell you -- which would not be speculation.
                                                              Page 162                                                         Page 164

       1   limited to that. He's talking about conversations that         1   Did he tell you why he was resigning?
       2   may have been had outside of that.                             2      A. I think the last -- the straw that broke the
       3             MR. PRONSKE: Your objections are really              3   camel's back was filing the bankruptcy without informing
       4   problematic, Dylan, and they're going to get in front of       4   the board. Does that answer your question?
       5   the judge. And you -- you making an objection to a             5      Q. It does. Thank you.
       6   privilege based on a conversation between two people           6             MR. CICILIANO: And Gerrit, let's be real
       7   with a lawyer not present as to the reason that a board        7   clear about something. If two individuals who are on
       8   member is leaving is not privileged and you know it.           8   the board are discussing attorney/client privileged
       9          And just because there was some seed of                 9   communications, that still falls within the privilege.
      10   privilege that you can go to many days or weeks before        10   Whether or not you want to believe it or not, that is
      11   that conversation doesn't mean that when one person           11   clearly within the privilege.
      12   tells another person without a lawyer present why he's        12             MR. PRONSKE: I'll pass the witness.
      13   quitting is somehow privileged. That's just ridiculous.       13             MR. WATSON: Anybody else got any
      14             MR. WATSON: Judge, you can answer the               14   questions?
      15   question to the extent that you know.                         15             MR. MASON: I have just got a few
      16       A. One board member has resigned since January            16   follow-ups. Real quickly, I promise.
      17   15th.                                                         17             MR. WATSON: Okay. Go ahead, Brian.
      18       Q. (BY MR. PRONSKE) And who is that?                      18             THE WITNESS: My wife is going to want to
      19       A. Duane Sutnik (sic).                                    19   hear that. Yeah. She's hungry.
      20       Q. And did he --                                          20             MR. WATSON: Yeah.
      21       A. He runs -- what is it? He's CEO of Magpul.             21                FURTHER EXAMINATION
      22       Q. And did you speak with Mr. Sutnik (sic) after          22   BY MR. MASON:
      23   his resignation?                                              23      Q. Judge Journey, with respect to Mr. Cotton's
      24       A. I spoke with him for a brief period one time.          24   presentation, was it a PowerPoint presentation that he
      25       Q. And did he tell you why he resigned?                   25   did?
                                                              Page 163                                                         Page 165

                                                                                                             42 (Pages 162 - 165)
                                                       Veritext Legal Solutions
                                                            800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03 Page 6 of 151
               CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
       1       A. Who?                                                 1   always --
       2       Q. I believe you mentioned --                           2              MR. WATSON: Well, hold on, Judge. Hold
       3       A. Oh, Mr. Cotton. No, there was no PowerPoint          3   on, Judge. I don't want you to speculate on what you
       4   in either board meeting.                                    4   may remember and what you may not remember.
       5       Q. Okay. There was some conversation earlier            5              THE WITNESS: Yeah, I would hate to get
       6   about the -- that the creditors committee and members of    6   it wrong, because I'm sure she would point that out to
       7   the creditors committee. Do you know how members of the     7   me, too.
       8   creditors committee are selected in a Chapter 11            8              MR. MASON: I think that's all I've got.
       9   bankruptcy?                                                 9   Thank you, Judge.
      10       A. Correct me if I'm wrong, but the trustee does       10              THE WITNESS: Thank you.
      11   that.                                                      11              MS. EISENBERG: Mr. Watson --
      12       Q. Okay. And is that your understanding of what        12              MR. WATSON: Yeah.
      13   happened in this particular case?                          13              MS. EISENBERG: -- your client referred
      14       A. I did watch the motion where somebody else          14   to a Mr. Sutnik. I suspect he may have misspoken
      15   wanted on the creditors committee, yes.                    15   inadvertently. There is an individual by the name of
      16       Q. And I guess just to be --                           16   the Duane Liptak. Would you like to ask your client if
      17       A. That would be about all I know.                     17   that's the last name he intended to use?
      18       Q. And I guess just to be clear when you say "the      18              THE WITNESS: She is absolutely right.
      19   trustee," are you referring to the US Trustee?             19   Yes. Thank you.
      20       A. Yes.                                                20              MR. WATSON: And could you state your
      21       Q. Can you describe Mr. LaPierre's -- let me ask       21   name for the record, Counsel?
      22   it this way.                                               22              THE WITNESS: It was only one time, you
      23           Is Mr. LaPierre, does he have a close              23   know.
      24   relationship with a lot of members of the board?           24              MR. CICILIANO: That's Svetlana. She's
      25              MR. WATSON: Calls for speculation.              25   already made an appearance.
                                                          Page 166                                                           Page 168

       1   Yeah, I object to that.                                     1             MR. WATSON: Okay. But -- yeah, yeah.
       2      A. Yeah, I don't know. I don't know. I have no           2   But she's talking. She didn't identify herself, Dylan.
       3   idea. You know, I'm sure there's a handful, I'm             3             MR. CICILIANO: No, I appreciate that it.
       4   guessing, but I can't even tell you who they are.           4             MR. WATSON: Yeah.
       5      Q. (BY MR. MASON) Have you spoken with Marion            5             MS. EISENBERG: It's nice to meet you.
       6   Hammer since January 15th?                                  6   I'm Svetlana Eisenberg. We are Proposed Special
       7      A. No, but she emailed me a wonderful thing.             7   Counsel for Debtors.
       8      Q. And was it just you and her on that particular        8             MR. WATSON: Oh, I understand. I just
       9   email?                                                      9   wanted to, you know, make sure that on the written
      10      A. I didn't respond.                                    10   record that your question --
      11      Q. What did Ms. Hammer tell you in that email?          11             MS. EISENBERG: I appreciate it.
      12      A. I'd have to like search my Google. Oh, my            12             MR. WATSON: Yeah.
      13   God, that's so far ago. Basically that she knew I          13             MS. EISENBERG: Thank you.
      14   shouldn't have got on the board, and she was right all     14             MR. WATSON: Did he give you the answer
      15   along.                                                     15   you were seeking?
      16      Q. I'm sorry. Can you say that one more time?           16             MS. EISENBERG: Yes, I believe --
      17      A. That I should not have been elected to the           17             THE WITNESS: She gave me the answer.
      18   board, and she was right all along.                        18             MS. EISENBERG: -- the Judge confirmed,
      19      Q. Anything else that she said in that email? Do        19   yeah.
      20   you have it in front of you? Do you have access to it      20             MR. WATSON: Okay. Great.
      21   on your computer right there?                              21         Do you guys have any questions, Gerrit? I
      22            MR. WATSON: I will object to that. I am           22   want everyone to be happy.
      23   going to object to that. It's not in evidence, Brian.      23             THE WITNESS: Yeah.
      24   And he's testified from his memory what was said, so --    24             MR. WATSON: I don't want to cut you off.
      25      A. Something about -- something about how I             25             THE WITNESS: Yeah.
                                                          Page 167                                                           Page 169

                                                                                                          43 (Pages 166 - 169)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03 Page 7 of 151
               CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
       1             MR. PRONSKE: I will be happy to press                1        I, PHILLIP JOURNEY, have read the foregoing
       2   "leave" here.                                                  2 deposition and hereby affix my signature that same is
       3             MR. WATSON: I know, but it's my job to               3 true and correct, except as noted above.
       4   rough you up a little bit, Gerrit.                             4
       5          But seriously, do you have any more questions,          5            ___________________________________
       6   Gerrit?                                                        6                  PHILLIP JOURNEY
       7             MR. PRONSKE: Thank you.                              7
       8             MR. WATSON: You do or you don't?                     8 THE STATE OF __________)
       9             MR. PRONSKE: I do not. Thank you.                    9 COUNTY OF _____________)
      10             MR. WATSON: Okay. Okay. Great.                      10        Before me, ___________________________, on
      11   Anybody else? You Dylan?                                      11 this day personally appeared PHILLIP JOURNEY, known to
      12             MR. CICILIANO: No.                                  12 me (or proved to me under oath or through
      13             MR. WATSON: Okay. Can we go off the                 13 ___________________________) (description of identity
      14   record then, Julie?                                           14 card or other document) to be the person whose name is
      15             THE VIDEOGRAPHER: This is Zack, the                 15 subscribed to the foregoing instrument and acknowledged
      16   videographer. We have taken all transcript and video          16 to me that they executed the same for the purposes and
      17   orders off the record. The time is 7:57. We are off           17 consideration therein expressed.
      18   the record.                                                   18        Given under my hand and seal of office this
      19             (Proceedings ended at 7:57 p.m.)                    19 __________ day of ________________________, __________.
      20                                                                 20
      21                                                                 21
      22                                                                 22            ___________________________________
      23                                                                 23            NOTARY PUBLIC IN AND FOR
      24                                                                 24            THE STATE OF ______________________
      25                                                                 25
                                                              Page 170                                                                Page 172

       1          CHANGES AND SIGNATURE                                   1   STATE OF TEXAS )
       2 WITNESS NAME: PHILLIP JOURNEY                                    2   COUNTY OF DALLAS )
                                                                          3          I, Julie C. Brandt, Certified Shorthand
       3 DATE OF DEPOSITION: MARCH 18, 2021
                                                                          4   Reporter in and for the State of Texas, certify that the
       4 PAGE   LINE   CHANGE       REASON
                                                                          5   foregoing deposition of HONORABLE PHILLIP JOURNEY was
       5 _______________________________________________________
                                                                          6   reported stenographically by me remotely via Zoom, said
       6 _______________________________________________________          7   witness having been placed under oath by me, and the
       7 _______________________________________________________          8   deposition is a true record of the testimony given by
       8 _______________________________________________________          9   the witness;
       9 _______________________________________________________         10          That the amount of time used by attorneys at
      10 _______________________________________________________         11   the deposition is as follows:
      11 _______________________________________________________
                                                                         12          Mr. Pronske        - 1 hour, 49 minutes
                                                                         13          Mr. Ciciliano - 59 minutes
      12 _______________________________________________________
                                                                         14          Mr. Mason          - 23 minutes
      13 _______________________________________________________
                                                                         15          I further certify that I am neither counsel
      14 _______________________________________________________
                                                                         16   for, nor related to any party in the cause and am not
      15 _______________________________________________________         17   financially interested in its outcome.
      16 _______________________________________________________         18          In witness whereof, I have subscribed my name
      17 _______________________________________________________         19   this 19th day of March, 2021.
      18 _______________________________________________________         20
      19 _______________________________________________________         21             <%12865,Signature%>
                                                                                        Julie C. Brandt, CSR, RMR, CRR
      20 _______________________________________________________
                                                                         22             TX CSR No. 4018, Exp. 10/31/21
      21 _______________________________________________________
                                                                         23             Veritext Legal Solutions
      22 _______________________________________________________
                                                                                        Firm Registration No. 571
      23 _______________________________________________________         24             300 Throckmorton Street, Suite 1600
      24 _______________________________________________________                        Fort Worth, Texas 76102
      25 _______________________________________________________         25             817-336-3042
                                                              Page 171                                                                Page 173

                                                                                                                 44 (Pages 170 - 173)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03 Page 8 of 151
               CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
       1 jermaine.watson@bondsellis.com
       2                March 19, 2021
       3 RE: In Re: National Rifle Association Of America And Sea Girt
       4 DEPOSITION OF: Honorable Phillip Journey (# 4504406)
       5     The above-referenced witness transcript is
       6 available for read and sign.
       7     Within the applicable timeframe, the witness
       8 should read the testimony to verify its accuracy. If
       9 there are any changes, the witness should note those
      10 on the attached Errata Sheet.
      11     The witness should sign and notarize the
      12 attached Errata pages and return to Veritext at
      13 errata-tx@veritext.com.
      14     According to applicable rules or agreements, if
      15 the witness fails to do so within the time allotted,
      16 a certified copy of the transcript may be used as if
      17 signed.
      18                  Yours,
      19                  Veritext Legal Solutions
      20
      21
      22
      23
      24
      25
                                                                     Page 174




                                                                                           45 (Page 174)
                                                                Veritext Legal Solutions
                                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21   Entered 04/03/21 02:48:03   Page 9 of 151




                                    EXHIBIT 9
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03   Page 10 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER

 1                    UNITED STATES BANKRUPTCY COURT
 2                      NORTHERN DISTRICT OF TEXAS
 3                              DALLAS DIVISION
 4     IN RE:                                 )
                                              )    Case No.
 5     NATIONAL RIFLE ASSOCIATION             )    21-30085-hdh-11
       OF AMERICA AND SEA GIRT, LLC)
 6                                            )    Chapter 11
              Debtors.                        )
 7
 8
 9
10        ************************************************
11                     VIDEOTAPED ORAL DEPOSITION OF
12                JOHN FRAZER IN HIS PERSONAL CAPACITY
13                              MARCH 18, 2021
14             CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER
15                           (Reported Remotely)
16        ************************************************
17
18
19
20
21
22
23
24
25

                                                                     Page 1

                                  Veritext Legal Solutions
                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                Page 11 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
                                                                        1      A P P E A R A N C E S (continued)
      1                                                                 2 FOR THE OFFICE OF THE NEW YORK STATE ATTORNEY
                                                                          GENERAL:
      2      On the 18th day of March, 2021, at 9:28 a.m.               3   Mr. Eric Van Horn (via Zoom)
      3   Eastern Time, the videotaped oral deposition of the               Mr. Jason Kathman (via Zoom)
                                                                        4   Mr. Gerrit Pronske (via Zoom)
      4   above-named witness was taken at the instance of The              SPENCER FANE LLP
                                                                        5   2200 Ross Avenue, Suite 4800 West
      5   State of New York, via Zoom video conference, before              Dallas, Texas 75201
                                                                        6   214.750.3610 telephone
      6   Michelle L. Munroe, Certified Shorthand Reporter in               ericvanhorn@spencerfane.com
                                                                        7
      7   and for the State of Texas, the Witness located at            8
      8   National Rifle Association, 11250 Waples Mill Road,             FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS:
                                                                        9   Mr. Scott Drake (via Zoom)
      9   Fairfax, Virginia, pursuant to Notice, the                        Mr. Tim Carney (via Zoom)
                                                                       10   NORTON ROSE FULBRIGHT US LLP
     10   Thirty-Sixth Emergency Order Regarding the COVID-19               2200 Ross Avenue, Suite 3600
                                                                       11   Dallas, Texas 75201
     11   State of Disaster, and the agreement hereinafter set              214.855.8341 telephone
                                                                       12   scott.drake@nortonrosefulbright.com
     12   forth.                                                            tim.carney@nortonrosefulbright.com
     13                                                                13
                                                                       14
     14                                                                   FOR JUDGE PHILLIP JOURNEY AND ROCKY MARSHALL:
                                                                       15   Mr. Jermaine Watson (via Zoom)
     15                                                                     BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                                       16   420 Throckmorton Street, Suite 1000
     16                                                                     Fort Worth, Texas 76102
                                                                       17   817.529.2724 telephone
     17                                                                     jermaine.watson@bondsellis.com
     18                                                                18
                                                                       19
     19                                                                   FOR ACKERMAN MCQUEEN, INC.:
                                                                       20   Mr. Mike Gruber (via Zoom)
     20                                                                     Mr. Joseph Acosta (via Zoom)
                                                                       21   Ms. Kelsey Taylor (via Zoom)
     21                                                                     Ms. Kymberlee Milligan (via Zoom)
                                                                       22   DORSEY & WHITNEY LLP
     22                                                                     300 Crescent Court
     23                                                                23   Suite 400
                                                                            Dallas, Texas 75201
     24                                                                24   214.981.9929 telephone
                                                                            gruber.mike@dorsey.com
     25                                                                25
                                                              Page 2                                                           Page 4
      1          APPEARANCES                                            1        A P P E A R A N C E S (continued)
      2 FOR THE DEBTORS:                                                2 FOR THE OFFICE OF THE U.S. TRUSTEE:
          Mr. Gregory E. Garman
      3   Mr. Dylan T. Ciciliano (via Zoom)
                                                                             Ms. Juliet M. Sarkessian (via Zoom)
          GARMAN TURNER GORDON LLP                                      3    UNITED STATES TRUSTEE
      4   7251 Amigo Street, Suite 210                                       844 King Street
          Las Vegas, Nevada 89119                                       4    Room 2207
      5   702.777.3000 telephone                                             Wilmington, Delaware 19801
          ggarman@gtg.legal
      6
                                                                        5    302.573.6491 telephone
      7                                                                      juliet.m.sarkessian@usdoj.gov
        PROPOSED SPECIAL COUNSEL TO THE DEBTORS:                        6
      8   Ms. Svetlana Eisenberg (via Zoom)                             7    Mr. Marc F. Salitore (via telephone)
          BREWER ATTORNEYS & COUNSELORS                                      UNITED STATES TRUSTEE
      9   1717 Main Street
          Suite 5900
                                                                        8    1100 Commerce Street
     10   Dallas, Texas 75201                                                Room 976
          sme@brewerattorneys.com                                       9    Dallas, Texas 75242
     11                                                                      marc.f.salitore@usdoj.gov
     12                                                                10
        FOR JOHN FRAZER:
     13   Mr. William B. Fleming (via Zoom)
                                                                       11
          Ms. Ellen Johnson (via Zoom)                                    ALSO PRESENT:
     14   GAGE SPENCER & FLEMING LLP                                   12    Ellen Hebert, Video Technician
          410 Park Avenue, Floor 9                                     13
     15   New York, New York 10022-9492                                14 [Reporter's note: Physically present at the
          212.768.4900 telephone
     16   wfleming@gagespencer.com
                                                                          deposition location were Mr. Frazer, Mr. Garman,
     17                                                                15 Ms. Eisenberg and Ms. Ellen Herbert, the
     18 FOR THE OFFICE OF THE NEW YORK STATE ATTORNEY                     videographer. Everyone else attended remotely via
        GENERAL:                                                       16 Zoom and/or telephone.]
     19   Ms. Emily Stern (via Zoom)                                   17
          Mr. Stephen Thompson (via Zoom)
     20   Ms. Yael Fuchs (via Zoom)
                                                                       18
          Ms. Sharon Sash (via Zoom)                                   19
     21   OFFICE OF THE ATTORNEY GENERAL                               20
          28 Liberty Street, 18th Floor                                21
     22   New York, New York 10005                                     22
          212.416.8401 telephone
     23   emily.stern@ag.ny.gov
                                                                       23
     24                                                                24
     25                                                                25
                                                              Page 3                                                           Page 5

                                                                                                                      2 (Pages 2 - 5)
                                                        Veritext Legal Solutions
                                                             800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                           Page 12 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1               INDEX
          WITNESS                              PAGE
                                                                                      1            PROCEEDINGS
      2                                                                               2            THE VIDEOGRAPHER (VIA ZOOM): Good
          JOHN FRAZER
      3                                                                               3   morning. We are going on the record at 9:28 a.m.
            Examination by Ms. Stern.................. 11
      4
                                                                                      4   Today is March 18, 2021. Please note that the
            Examination by Mr. Gruber................. 232                            5   microphones are sensitive and may pick up whispering,
      5
            Examination by Ms. Sarkessian............. 300                            6   private conversations, and cellular interference.
      6
                                                                                      7   Please turn off all cell phones or place them away
          Examination by Mr. Drake.................. 307
      7                                                                               8   from the microphones, as they can interfere with the
      8 NYAG DEPOSITION EXHIBITS:                     IDENTIFIED
      9 Exhibit 1 January 19, 2021 Liptak                                             9   deposition audio. Audio and video recording will
                 resignation letter.............. 39                                 10   continue until -- until both parties agree to go off
     10
        Exhibit 2 January 15, 2021 Announcement                                      11   the record.
     11          from Wayne LaPierre............. 101
     12 Exhibit 3 NRA Upper Management Seminar,
                                                                                     12             This is media unit 1 of the video
                 Compliance and Governance                                           13   deposition of John Frazer in his personal capacity
     13          Refresher presentation.......... 176
     14 Exhibit 4 Policy manual excerpt, Conflict                                    14   taken by counsel for the debtors in In Re: National
                 of Interest and Related Party
     15          Transaction Policy.............. 191
                                                                                     15   Rifle Association of America and Sea Girt, LLC, filed
     16 Exhibit 5 September 8, 2018 board meeting                                    16   in the United States Bankruptcy Court for the
                 minutes excerpt................. 203
     17                                                                              17   Northern District of Texas, Dallas Division, Case
        Exhibit 6 January 5, 2019 board meeting
     18          minutes excerpt................. 209
                                                                                     18   Number 21-30085-hdh-11.
     19 Exhibit 7 April 29, 2019 board meeting                                       19             This deposition is being held at
                 minutes excerpt................. 209
     20                                                                              20   National Rifle Association, located at 11250 Waples
     21                                                                              21   Mill Road, Fairfax, Virginia.
        ACKERMAN MCQUEEN EXHIBITS:                       IDENTIFIED
     22                                                                              22             My name is Ellen Hebert from Veritext.
        Exhibit 1. Voluntary Petition for Non-
     23          Individuals Filing for                                              23   I am the videographer. The court reporter is
                 Bankruptcy...................... 281                                24   Michelle Munroe from Veritext.
     24
     25                                                                              25             Will counsel please state their
                                                                            Page 6                                                          Page 8

      1 ACKERMAN MCQUEEN EXHIBITS:                           IDENTIFIED
                                                                                      1   appearances for the record beginning with the
        (continued)
      2                                                                               2   noticing attorney.
        Exhibit 8     Resolution Formalizing Special                                  3             MS. STERN (VIA ZOOM): Yes. My name
      3           Litigation Committee............ 286
      4 Exhibit 11 Bylaws.......................... 278                               4   is Emily Stern. I'm an Assistant Attorney General
      5 Exhibit 12 Wayne R. LaPierre Employment                                       5   with the New York State Attorney General's Office and
                  Agreement....................... 291
      6                                                                               6   in the Charities Bureau.
        Exhibit 13 January 20, 2021 transcript                                        7             MR. THOMPSON (VIA ZOOM): Good
      7           of Motion for Joint
                  Administration.................. 268                                8   morning. My name is Stephen Thompson. I'm also an
      8                                                                               9   Assistant Attorney General in the New York State
        Exhibit 24 Global Notes, Methodology,
      9           Statement of Limitations, and                                      10   Office of the Attorney General.
                  Disclaimers Regarding The                                          11             MR. GRUBER (VIA ZOOM): My name is
     10           Debtors' Schedules of Assets
                  and Liabilities and Statements                                     12   Mike Gruber with the Dorsey law firm, and I represent
     11           of Financial Affairs............ 266                               13   Ackerman McQueen.
     12 Exhibit 76 NRA Leadership Quotes........... 265
     13 Exhibit 102 Transcript of 341 Meetings of                                    14             MR. DRAKE (VIA ZOOM): Good morning.
                  Creditors Sea Girt, LLC,                                           15   This is Scott Drake from Norton Rose Fulbright on
     14           March 5, 2021................... 292
     15 Exhibit 107 January 15, 2021 email re:                                       16   behalf of the Official Committee of Unsecured
                  Announcement from Wayne                                            17   Creditors.
     16           LaPierre........................ 257
     17 Exhibit 130 Transcript of John Frazer as
                                                                                     18             MR. WATSON (VIA ZOOM): Good morning.
                  Corporate Representative                                           19   This is Jermaine Watson of Bonds Ellis Eppich Schafer
     18           March 15, 2021.................. 274
     19 Exhibit 131 Transcription of 341 Meetings
                                                                                     20   & Jones, LLP. I'm appearing on behalf of Judge
                  of Creditors Sea Girt, LLC,                                        21   Phillip Journey and Rocky Marshall.
     20           March 12, 2021.................. 294
     21
                                                                                     22             MR. GARMAN (VIA ZOOM): All right.
     22 UCC EXHIBITS:                                IDENTIFIED                      23   Hearing no more appearances, this is Greg Garman with
     23 Exhibit 1.. Debtors' Omnibus Response....... 318
                                                                                     24   the law firm Garman Turner Gordon, counsel to the
     24
     25                                                                              25   debtors. With me today is Mr. Frazer.
                                                                            Page 7                                                          Page 9

                                                                                                                                3 (Pages 6 - 9)
                                                                      Veritext Legal Solutions
                                                                           800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 13 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1             And, Will, do you want to make your               1   immediately prior to becoming general counsel that
      2   appearance and then we'll have Svetlana make hers?          2   you were in private practice?
      3             MR. FLEMING (VIA ZOOM): Yeah, William             3       A. Yes.
      4   Fleming, Gage Spencer & Fleming, LLP, in New York           4       Q. Okay. And since you testified earlier
      5   City for Mr. Frazer.                                        5   this week, I know that you're familiar with the
      6             MS. EISENBERG (VIA ZOOM): Good                    6   process of a deposition, correct?
      7   morning -- good morning, this is Svetlana Eisenberg,        7       A. Yes.
      8   Brewer Attorneys & Counselors, proposed special             8       Q. And you've -- you've testified at other
      9   counsel for the debtors.                                    9   depositions; is that right?
     10             MS. SARKESSIAN (VIA ZOOM): Juliet                10       A. I have given one -- one other deposition.
     11   Sarkessian is on the line. I'm a trial attorney with       11       Q. And that was in a lawsuit involving
     12   the Office of the U.S. Trustee.                            12   Ackerman McQueen, correct?
     13                JOHN FRAZER,                                  13       A. Yes.
     14   having been first duly sworn, testified as follows:        14       Q. Okay. So we don't -- I don't think we
     15                 EXAMINATION                                  15   need to go through the ground rules. And today
     16   BY MS. STERN (VIA ZOOM):                                   16   they're particularly unusual because we're doing
     17      Q. Good morning, Mr. Frazer. As I introduced            17   this virtually and we have spent quite a lot of time
     18   myself a moment ago in my appearances, I'm Emily           18   getting set up.
     19   Stern, and I'm the co-chief of the enforcement             19          So do you have -- are there any health
     20   section of the Charities Bureau.                           20   conditions affecting you today that would affect
     21          You're appearing here today pursuant to a           21   your ability to testify accurately and truthfully?
     22   notice of deposition; isn't that correct?                  22       A. No.
     23      A. Yes.                                                 23       Q. And are you taking any medications that
     24      Q. And you're aware that your testimony here            24   would affect your ability to testify accurately and
     25   today is under oath, correct?                              25   truthfully today?
                                                           Page 10                                                        Page 12

      1      A. Yes.                                                  1      A. No.
      2      Q. And that it's no different than if you                2      Q. Are you aware of any other conditions that
      3   were -- than if you were testifying in open court,          3   would affect your ability to testify accurately and
      4   correct?                                                    4   truthfully today?
      5      A. Yes.                                                  5      A. No.
      6      Q. You're an experienced attorney.                       6      Q. Okay. And there are, I think, three
      7          How many years have you been practicing,             7   different attorneys that have identified themselves
      8   Mr. Frazer?                                                 8   as appearing for you today.
      9      A. I was admitted to the bar in 2008.                    9          Can -- can you explain to me your
     10      Q. And how many years have you been                     10   relationship to each of those attorneys starting
     11   practicing as a lawyer since you were admitted?            11   with Mr. Garman?
     12      A. Well, I was -- I was involved in -- in               12      A. Sure. Excuse me. Mr. Garman is counsel
     13   legal matters involving the NRA Institute for              13   for the NRA and Sea Girt as debtor, Ms. Eisenberg is
     14   Legislative Action from the time I was admitted.           14   proposed special counsel to the NRA, and Mr. Fleming
     15   You know, I worked there throughout law school and I       15   is my personal attorney.
     16   was involved in legislative drafting and -- and            16      Q. Okay. And over the course of this morning
     17   supporting NRA Second Amendment litigation during          17   and this afternoon as we -- I ask you questions, if
     18   that time. And been in -- and then I was in private        18   you don't understand a question, please let me know
     19   practice and then I returned to the NRA. So I've           19   and ask me to clarify.
     20   been continuously involved in legal affairs since          20          Do we understand each other?
     21   2008.                                                      21      A. Sure.
     22      Q. And you have been a general counsel of the           22      Q. Okay. And if -- if you don't ask me for
     23   NRA since 2015; isn't that correct?                        23   such clarification, I'm going to assume you
     24      A. That's correct.                                      24   understand my questions. Okay?
     25      Q. And -- and was it the two years                      25      A. Okay.
                                                           Page 11                                                        Page 13

                                                                                                             4 (Pages 10 - 13)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                     Page 14 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1       Q. Very good.                                       1   review sheet for Allegiance and at a -- at an email
     2           What did you do to prepare for today's          2   regarding a -- a subject that I had been asked about
     3    deposition?                                            3   at the other day's deposition. These were all
     4       A. I met -- I met with counsel.                     4   regarding Allegiance.
     5       Q. Which counsel?                                   5       Q. And who was that email -- who were the
     6       A. I met with Mr. Garman and two of his             6   parties on that email?
     7    colleagues, Ms. Kozlowski, and -- I'm -- I'm sorry,    7       A. It was an email from Craig Spray to me and
     8    I'm afraid --                                          8   to Ms. Rogers for the -- from the -- with the Brewer
     9               MR. GARMAN (VIA ZOOM):                      9   firm.
    10    Ms. Pilatowicz.                                       10       Q. And that email helped refresh your
    11       A. I didn't recall her last name. Yeah.            11   recollection around the events that you were not
    12           I also spoke briefly on a couple of            12   able to answer questions about on Monday; isn't that
    13    occasions with Ms. Eisenberg and I spoke with         13   correct?
    14    Mr. Brewer and Mr. Fleming.                           14             MR. GARMAN (VIA ZOOM): Object to
    15       Q. And when you said that you -- you spoke         15   form.
    16    with Ms. Eisenberg, was she present either, you       16             Go ahead.
    17    know, virtually or physically in the room when you    17       A. Slightly.
    18    were preparing with Mr. Garman and his colleagues?    18       Q. Slightly. Okay.
    19       A. No, it was a separate -- I think it was         19             MS. STERN (VIA ZOOM): Can we take
    20    actually only one conversation. It was a quick        20   just a quick second off the record.
    21    phone -- a quick phone call.                          21             MR. GARMAN (VIA ZOOM): Sure.
    22       Q. Okay. And then the same question with           22             THE VIDEOGRAPHER (VIA ZOOM): Going
    23    respect to -- did you say it was Bill Brewer that     23   off the record. The time is 9:38 a.m.
    24    you spoke to?                                         24             (Recess 9:38 to 9:41 a.m.)
    25       A. Yes. We spoke with Mr. Brewer by phone.         25             THE VIDEOGRAPHER (VIA ZOOM): Going
                                                      Page 14                                                         Page 16

      1       Q. And Mr. Fleming --                              1   back on the record. The time is 9:41 a.m.
      2       A. Mr. Fleming --                                  2              THE WITNESS (VIA ZOOM): Okay. And --
      3       Q. -- did he participate in the -- in the          3   and if I can start with something I remembered during
      4   preparation virtually?                                 4   that interlude, I also yesterday reviewed some emails
      5       A. By -- part of it virtually and part of it       5   regarding Mr. Phillips, Woody Phillips, our former
      6   by phone.                                              6   treasurer.
      7       Q. Okay. And in the course of your                 7              MS. STERN (VIA ZOOM): So just to
      8   preparation, did you review any documents?             8   state on the record, we're going to ask for
      9       A. I don't think so.                               9   production of those materials that he reviewed in
     10       Q. Okay. Any other materials that were used       10   preparation that he indicated were -- assisted in his
     11   to refresh your recollection?                         11   recollection of events.
     12       A. Actually, I did look at a -- at a set of       12              MR. GARMAN (VIA ZOOM): Yeah, and,
     13   contracts -- of contracts related to Allegiance       13   Emily, just on that point, these were not documents
     14   Consulting which I had been asked about the other     14   that we asked Mr. Frazer to review, so I hear your
     15   day in the 30(b)(6) deposition.                       15   request. I'm just going to have to look at them to
     16       Q. Okay.                                          16   ensure they're -- they're not privileged. Just
     17       A. Or Allegiance Creative Group, just to be       17   letting you know they weren't at our direction, so I
     18   clear.                                                18   have to look at them.
     19       Q. Okay. And those were just contracts?           19              MS. STERN (VIA ZOOM): Okay. Well,
     20       A. Yes.                                           20   our request still stands.
     21       Q. Okay. No communications?                       21       Q. Mr. Frazer, you are also the secretary of
     22             MR. FLEMING (VIA ZOOM): Object to           22   the NRA; isn't that right?
     23   form.                                                 23       A. Yes.
     24       A. Okay. So actually I still looked at the        24       Q. And you have held that role since 2015
     25   contracts, and I also looked at a draft contract      25   also?
                                                      Page 15                                                         Page 17

                                                                                                        5 (Pages 14 - 17)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                       Page 15 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1       A. That's correct.                                      1   work with the executive vice president.
      2       Q. Did you become the secretary simultaneous            2       Q. So about how frequently are you in
      3   with becoming the general counsel?                          3   communication with Mr. LaPierre, the executive vice
      4       A. No. I -- I initially returned to the NRA             4   president, concerning duties as a secretary?
      5   as general counsel, and then a few months later, I          5       A. Probably -- well, it depends how close we
      6   was elected as secretary.                                   6   are to a board meeting, but probably once or twice a
      7       Q. Okay. And can you describe your role and             7   week on -- on secretary's office matters.
      8   responsibilities as a secretary?                            8       Q. Okay. And then how -- who do you
      9       A. Sure. The secretary, under the bylaws, is            9   primarily interface with on the board with respect
     10   responsible for maintaining the -- the Association's       10   to matters regarding secretarial affairs?
     11   archives and for dealing with meeting notices and          11       A. Be the president, Ms. Meadows; first vice
     12   such and also serves as the secretary of the board,        12   president, Mr. Cotton; sometimes the second vice
     13   the executive committee, the nominating committee,         13   president, Mr. Lee, and then -- I'm sorry.
     14   and the committee on elections. So essentially it's        14          Did you ask about the board generally
     15   an administrative role with respect to -- with             15   about secretary's office issues?
     16   respect to board-related activities.                       16       Q. Yes.
     17       Q. And do you have any substantive role with           17       A. That would be -- those would be the big --
     18   respect to board-related activities?                       18   the big three. But, of course, I'm the committee
     19             MR. GARMAN (VIA ZOOM): Objection as              19   secretary to several committees, so I would work
     20   to form.                                                   20   with the -- the chairman of those committees and --
     21             Go ahead if you understand.                      21   and -- and -- but I'm also accessible and available
     22       A. You know, for the most part the strictly            22   to any board member, and they routinely call me with
     23   secretarial duties are administerial, but as               23   questions about -- you know, about NRA issues.
     24   corporate officer, I'm -- you know, I'm involved in        24       Q. Who is the current chair of the legal
     25   decisions. I'm -- I'm involved in discussions              25   affairs committee?
                                                           Page 18                                                     Page 20

      1   about, you know, potential courses of conduct of the        1       A. Sandra Froman.
      2   Association and so on in general terms.                     2       Q. Okay. So I would -- how -- you said you
      3       Q. Okay. And to whom do you report in your              3   primarily have contacts in terms at the officer
      4   role as secretary?                                          4   level with Ms. Meadows and Mr. Cotton; is that
      5       A. So under the bylaws, the secretary                   5   right?
      6   reports -- the secretary works under the direction          6       A. Yes.
      7   of the executive vice president but, of course, is          7       Q. And -- and how often would you say that
      8   elected by the board and -- and, you know, in an            8   you're in contact with them about board-related
      9   involuntary removal situation can only be removed by        9   matters?
     10   the board.                                                 10       A. Again, that often depends how close we are
     11       Q. And is that the practice --                         11   to a board meeting but, you know, maybe two or three
     12              MR. GARMAN (VIA ZOOM): Objection as             12   times a week each. Sometimes it's on a -- excuse
     13   to form.                                                   13   me -- sometimes it's on a conference call with both
     14       Q. -- that you report -- I'm sorry. Let me             14   of them.
     15   restate the question.                                      15       Q. And the form of -- what's the form of your
     16          Is it the practice that you report to the           16   communications with them typically?
     17   executive vice president?                                  17       A. You mean the communication method?
     18       A. It depends on the -- it depends on the              18       Q. Yes.
     19   issue at hand. A lot of the time in the secretarial        19       A. Telephone, email, or text, depending on --
     20   role as a -- as a practical matter, I'm working with       20   on what we're trying to communicate about.
     21   the -- with the board officers, the president and          21       Q. What is the typical method of
     22   the vice presidents, regarding things like planning        22   communication with Mr. LaPierre?
     23   for upcoming meetings or -- you know, or -- or             23       A. Telephone or sometimes in person, at least
     24   conducting meetings when they're going on. And then        24   pre-COVID.
     25   with respect to -- to some day-to-day activities, I        25       Q. And Mr. LaPierre does not use email; is
                                                           Page 19                                                     Page 21

                                                                                                          6 (Pages 18 - 21)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 16 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1    that correct?                                              1   the information that you were conveying to her to
     2        A. Mr. LaPierre has an email account, but my           2   Mr. LaPierre's attention if that's what your request
     3    understanding is that he's -- he's not usually the         3   was?
     4    one -- he's not the one personally using it.               4              MR. GARMAN (VIA ZOOM): Objection to
     5        Q. So if you needed to get a message to                5   form.
     6    Mr. LaPierre, whether as a general counsel or as the       6              Go ahead and answer.
     7    secretary, what would be the means that you would          7       A. Yeah, it might -- it might depend on
     8    use?                                                       8   the -- on the nature of the information or, frankly,
     9        A. It would depend on the urgency. If it's             9   just practicalities, you know, who -- where is he,
    10    something where, for example, I'm forwarding a            10   who's -- who's with him as far as I know, that kind
    11    document that -- that may need his signature, I           11   of thing.
    12    might email it. Although normally I would -- in           12       Q. During the -- during this past year of
    13    that case, I would email it to one of his -- his          13   COVID, what has your physical work arrangement been?
    14    staff.                                                    14       A. Well, like a lot of people, it's -- it's
    15            Sometimes I will copy him on emails for           15   gone through some evolutions. For about the
    16    the record knowing that they're going to his staff.       16   first -- you know, we shut down the office in mid
    17    If I really need to talk to him, I'll either -- I'll      17   March of last year and -- and instructed staff, you
    18    either contact one of his immediate staff to arrange      18   know, not to attend unless they were direct -- you
    19    a meeting or I'll just call him on the phone. But         19   know, not to -- not to come to the office unless
    20    telephone is -- telephone, especially lately, is by       20   they were directed to do so and authorized to do so
    21    far the most common way I communicate with him.           21   as a job necessity. So essentially it was mandatory
    22        Q. And when -- is it your understanding that          22   work from home for everyone -- everyone possible.
    23    if you are emailing him something for the record --       23           And in my case, I don't believe I came to
    24        A. Uh-huh.                                            24   office at all for all -- for the remainder of March,
    25        Q. -- that his staff would bring it to his            25   April, maybe mid May, so I was working out of -- out
                                                          Page 22                                                       Page 24

      1   attention?                                                 1   of a home office during that time frame. You know,
      2       A. That's right.                                       2   like a lot of people, necessity pushed us to
      3       Q. And who are those staff that you're -- can          3   increasingly come to the office.
      4   you identify them?                                         4           And I have some bandwidth issues at home,
      5       A. The -- the usual staff that I would                 5   so if I need to do -- do an important video
      6   contact him would be -- today would be either Andra        6   proceeding of some kind, I'll come to the office for
      7   Fischer, who is his executive assistant, or Vanessa        7   that based on some unfortunate experiences early on.
      8   Shahidi, who is the NRA chief of staff. In the             8   And then -- and then -- I think we have all been
      9   past, I would -- I would sometimes communicate more        9   there.
     10   with Millie Hallow.                                       10       Q. Yes.
     11       Q. And when -- what -- what do you mean by            11       A. And then more recently, I have been coming
     12   "the past"? Like, how long ago?                           12   to the office more, I think, as -- as people start
     13       A. Before last year really. You know, in              13   to feel a little bit safer. And it has just been
     14   the -- in the COVID situation, you know, Ms. Hallow       14   practically necessary to deal with paper documents
     15   is, you know, is an older -- is an older lady and         15   and so forth.
     16   she's not -- she's not in the office routinely,           16       Q. And has Mr. LaPierre been working at -- in
     17   whereas I know Ms. Shahidi and Ms. Fischer are. And       17   the office in Virginia during this past year?
     18   I know -- and Ms. Hallow is also recently widowed,        18       A. I think like most -- I think his pattern,
     19   so, you know, trying not to -- to burden her.             19   from what I have observed, seemed to follow pretty
     20       Q. Okay. So -- so you would say that was              20   much my -- my own. He has been in the office
     21   primarily in the post-COVID period?                       21   increasingly as, you know, business necessities made
     22       A. Right. It's kind of -- it's kind of                22   it important for him to be around and to meet
     23   shifted in that time period.                              23   personally with people.
     24       Q. Okay. And you would rely -- prior to               24       Q. And -- and what about Mr. Spray?
     25   that, you would have relied on Ms. Hallow to bring        25       A. Mr. -- Mr. Spray, due to his health, you
                                                          Page 23                                                       Page 25

                                                                                                          7 (Pages 22 - 25)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                   Page 17 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   know, he had some very heightened health concerns, 1           Q. Do you have any role in preparing
     2   worked remotely from Michigan almost exclusively     2      resolutions for the audit committee?
     3   even -- even before -- even before COVID hit. I      3         A. Yes, I have.
     4   think he just happened to be there when the -- when  4         Q. And what is that role?
     5   the shutdown started to happen, so he just stayed    5         A. I would -- I would sometimes draft them,
     6   there.                                               6      sometimes edit them if they were drafted by others.
     7      Q. So he's worked remote the entire time?         7         Q. Okay. When was the most recent board
     8      A. He was here for --                             8      meeting of the NRA?
     9             MR. GARMAN (VIA ZOOM): Objection to 9                A. January 7th of this year.
    10   form.                                               10         Q. And was there a notice of a special board
    11             Go ahead.                                 11      meeting that was to occur during mid March?
    12             THE WITNESS (VIA ZOOM): I'm sorry. 12                A. Yes.
    13      A. He was here a day or two in -- and a few      13         Q. And did that meeting occur?
    14   days in the summer, maybe in August, and a few days 14         A. No, it did not.
    15   in November, and that's -- those are the only times 15         Q. And why didn't it occur?
    16   I have seen him.                                    16         A. It didn't occur because of concerns about
    17      Q. Okay. Now, you said as the secretary,         17      potential COVID exposures among some of the
    18   you're responsible for maintaining the archives.    18      individuals who were key presenters at the meeting.
    19          And does -- and are you also responsible     19         Q. And what was the intended purpose of that
    20   for ensuring that the minutes of -- and other       20      special meeting?
    21   documents relating to board meetings are complete 21           A. Yeah, the purpose was to provide the board
    22   and accurate?                                       22      with a briefing about ongoing legal matters.
    23      A. Yes on both. With respect to the              23         Q. Did those ongoing legal matters -- without
    24   archives, I'm thinking of sort of the NRA's         24      getting -- I don't want to get into privilege --
    25   historical repository of, you know, documents and   25      concern the bankruptcy proceeding?
                                                      Page 26                                                     Page 28

     1   memorabilia, some of them quite old. And then           1       A. Yes.
     2   the -- and then also -- and then with respect to        2       Q. And since the -- the special meeting was
     3   the -- to the -- to the minutes, yes, the               3   canceled, was there an alternate method used to
     4   secretary's office is responsible for maintaining       4   communicate that information to the board members?
     5   the minutes of -- of board meetings and -- and          5             MR. GARMAN (VIA ZOOM): Objection to
     6   the --                                                  6   form.
     7      Q. Who prepared --                                   7             Go ahead.
     8      A. -- and the annual meeting members, I              8       A. Not yet, but we're working on schedule --
     9   should add.                                             9   on rescheduling the meeting and -- and as -- as we
    10      Q. Excuse me for cutting you off.                   10   announced to the -- to the board when it was -- when
    11          Who prepares the corporate resolutions?         11   the cancellation occurred.
    12      A. It depends on the subject matter.                12       Q. And when was it canceled?
    13   Resolutions may be drafted by staff or counsel,        13       A. It was canceled on last Friday. I believe
    14   depending on -- on what the situation is or, you       14   that was the 12th.
    15   know, the committee something is coming from,          15       Q. And how was notice given to the board that
    16   something like that. Or on some occasions, they may    16   it was going to be canceled?
    17   be presented by individual board members or by -- or   17       A. Notice was given to the board through
    18   by individual rank and file members for resolutions    18   an -- through an email.
    19   presented at the NRA members meetings.                 19       Q. And has a new date been set? Sorry. Has
    20          And then for things like banking                20   a -- let me restate my question.
    21   resolutions, you know, authorizing the NRA to open     21           Has a new date been set for that special
    22   an account at an institution, a lot of the time        22   meeting?
    23   those are basically boilerplate resolutions drafted    23       A. A new date has been planned but hasn't yet
    24   by the -- by the bank or other financial               24   been noticed.
    25   institution.                                           25       Q. And what is the planned date?
                                                      Page 27                                                     Page 29

                                                                                                     8 (Pages 26 - 29)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                       Page 18 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1       A. March 28th.                                         1   this -- the board meeting down into -- into three
      2       Q. Okay. Do you know Judge Phillip Journey,            2   components and answer separately with respect to
      3   member of the board?                                       3   each of those.
      4       A. Yes, I do.                                          4           First of all, there -- there were, as we
      5       Q. And are you aware that he has claimed that          5   noted, I think two executive sessions. The first
      6   the NRA management violated its bylaws in connection       6   one was called in order to discuss Mr. LaPierre's
      7   with filing a petition for bankruptcy protection?          7   employment contract, and we believe that was a
      8               MR. GARMAN (VIA ZOOM): Objection as            8   privileged discussion. So to the extent that --
      9   to form.                                                   9   that that's privileged, I can't answer as to
     10               Go ahead.                                     10   discussions during that session.
     11       A. Yes, I'm aware of his allegations.                 11           The second executive session was regarding
     12       Q. You were present at the January 7th board          12   the resolution formalizing the -- the existence and
     13   meeting, correct?                                         13   powers of the special litigation committee. I did
     14       A. Correct, except for a portion of the               14   not -- I wasn't present for that executive session,
     15   meeting that was held in executive session, which I       15   so I can't answer on that one.
     16   did not attend.                                           16           With respect to the open session of the
     17       Q. And Judge Journey, as I understand it,             17   board meeting, the remainder of the meeting, there
     18   contends that the NRA did not disclose to the board       18   was no discussion of Chapter 11 filing.
     19   its intention to file -- to seek Chapter 11               19       Q. And the first executive session that you
     20   protection.                                               20   referenced where Mr. LaPierre's employment contract
     21           Is his contention correct?                        21   was discussed, who was present at that session?
     22               MR. GARMAN (VIA ZOOM): Objection;             22       A. The -- the board members who were
     23   form. Objection to the extent it calls for a legal        23   present -- 37, 38, something -- board members,
     24   conclusion.                                               24   something like that; Mr. LaPierre; myself; a couple
     25               Go ahead.                                     25   of the staff members from the secretary's office for
                                                          Page 30                                                      Page 32

     1       A. Okay. So, I'm sorry, can you restate the             1   administrative needs; Mr. Davis, the counsel to the
     2    question?                                                  2   board of directors; and I believe Ms. -- Mr. Carter
     3       Q. Sure. And I'm -- just to be clear, I'm               3   from the Brewer firm was there, and I believe
     4    asking you as a matter of fact.                            4   Ms. Rogers was there for the first executive
     5           Judge Journey contends that the NRA did             5   session.
     6    not disclose to the board the intention to seek            6      Q. Was Mr. Kent Correll there?
     7    Chapter 11 protection.                                     7      A. No.
     8           And my question to you is: Is Judge                 8      Q. And was Mr. Correll present at any other
     9    Journey's contention correct?                              9   portions of the board meetings that day?
    10              THE WITNESS (VIA ZOOM): May I confer            10      A. No.
    11    with counsel about a potential privilege issue?           11      Q. Okay. And Mr. Carter, is that -- that's
    12              MS. STERN (VIA ZOOM): Of course.                12   Travis Carter?
    13              THE VIDEOGRAPHER (VIA ZOOM): Do you             13      A. That's right.
    14    want to go off the record?                                14      Q. And he's a nonlawyer, correct?
    15              MR. GARMAN (VIA ZOOM): Yes.                     15      A. I believe so.
    16              THE VIDEOGRAPHER (VIA ZOOM): Going              16      Q. Sorry, you broke up a little bit there.
    17    off the record. The time is 10:01 a.m.                    17      A. Oh, I'm sorry. I believe -- I believe
    18              (Recess 10:01 a.m. to 10:06 a.m.)               18   he's a nonlawyer.
    19              THE VIDEOGRAPHER (VIA ZOOM): Going              19      Q. Okay. And just off the record, I am
    20    back on the record. The time is 10:06 a.m.                20   concerned about my connectivity today, so if you
    21       Q. Okay. Are you prepared to answer the                21   have a problem, do let me know because we all --
    22    question, Mr. Frazer?                                     22      A. We're hearing you fine.
    23       A. Yes, I am. And, again, thanks for your              23      Q. -- live in fear of the frozen screen.
    24    patience while we -- while we conferred.                  24          You hear -- okay. Great.
    25           So there are three parts. I would break            25          I want to ask you a quick question just
                                                          Page 31                                                      Page 33

                                                                                                          9 (Pages 30 - 33)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 19 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   going back to the special meeting. You said there          1            MR. GARMAN (VIA ZOOM): Objection to
      2   were certain key presenters --                             2   form.
      3      A. Uh-huh.                                              3             Go ahead.
      4      Q. -- that were not able to attend at the               4       A. It's correct that he alleges that.
      5   scheduled time.                                            5       Q. I'm sorry. Is his contention correct?
      6           Who -- who are the key presenters?                 6       A. Not in my opinion.
      7              THE WITNESS (VIA ZOOM): Can I...                7       Q. Are you aware of any violations of the
      8              MR. GARMAN (VIA ZOOM): Yeah.                    8   bylaws in connection with board meetings that have
      9      A. My understanding is that Mr. Brewer and              9   occurred in the last year?
     10   Mr. Garman had concerns about having -- about having      10             MR. GARMAN (VIA ZOOM): So let me --
     11   been exposed to COVID in the, you know, previous few      11   let me insert -- I don't think this question calls
     12   days.                                                     12   for the invasion of the attorney-client privilege. I
     13              MR. GARMAN (VIA ZOOM): And, Emily, I           13   just -- you're general counsel. I want you to start
     14   don't -- if you -- if you find me supplementing to be     14   being careful with the answers. But if you -- to the
     15   problematic, I won't, but Mr. Neligan also falls in       15   extent that you can answer that question, please go
     16   the category of -- of potential exposure.                 16   ahead.
     17              MS. STERN (VIA ZOOM): Oh, just -- I            17       A. No, I'm not aware of any violations of the
     18   just -- I'm sorry, I should have clarified. I'm           18   bylaws.
     19   just -- I'm trying not to ask about health issues.        19       Q. Mr. Rocky Marshall became a member of the
     20              MR. GARMAN (VIA ZOOM): Oh.                     20   board in January 2021; isn't that correct?
     21              MS. STERN (VIA ZOOM): I'm not                  21       A. That's correct.
     22   interested in your health status.                         22       Q. And what were the circumstances that led
     23              MR. GARMAN (VIA ZOOM): Okay.                   23   to his becoming a board member?
     24              MS. STERN (VIA ZOOM): I want to just           24       A. A sitting board member resigned. And
     25   know who were the intended presenters at the special      25   under our bylaws, when a vacancy occurs on the
                                                          Page 34                                                    Page 36

      1   meeting.                                                   1   board, the -- the vacancy is filled by the -- the
      2              MR. GARMAN (VIA ZOOM): Oh, okay.                2   next runner-up who wasn't re-elect -- who wasn't
      3   Then -- then late objection. I'll object to the form       3   elected, excuse me, elected in the -- in the most
      4   of your last question, but we'll do it again.              4   recent board election.
      5       A. Okay. Okay. So the -- so I was not told             5      Q. And who was the sitting member of the
      6   in advance who the presenters would be, so I don't         6   board that left the board?
      7   know that I -- I don't know that I knew that until         7      A. That was Duane Liptak.
      8   just now.                                                  8             THE WITNESS (VIA ZOOM): That's
      9              MR. GARMAN (VIA ZOOM): Okay. So only            9   L-i-p-t-a-k for the reporter.
     10   answer what you know.                                     10      Q. And did Mr. Liptak resign shortly after
     11       Q. Okay. So you didn't know who was going to          11   the filing of the bankruptcy petition?
     12   be presenting at the special meeting?                     12      A. Yes, he did.
     13       A. Not until I found out who wasn't able to           13      Q. And do you have an understanding why
     14   present, which was after I --                             14   Mr. Liptak resigned?
     15       Q. Okay.                                              15      A. I do.
     16       A. -- after I had arrived in Dallas.                  16      Q. And what is your understanding?
     17       Q. Is the plan to have the special meeting in         17      A. He stated that -- in a resignation letter
     18   person?                                                   18   that he felt he wasn't able to provide proper
     19       A. Yes.                                               19   oversight.
     20       Q. Okay. In Dallas?                                   20      Q. And do you have an understanding of what
     21       A. Yes.                                               21   he meant by not being able to provide proper
     22       Q. Okay. Mr. -- sorry -- Judge Journey has            22   oversight?
     23   alleged that NRA bylaws and Robert's Rules of Orders      23             MR. GARMAN (VIA ZOOM): Objection to
     24   were routinely violated by NRA's management.              24   form.
     25          Is that correct?                                   25      A. Not having the letter in front of me, I
                                                          Page 35                                                    Page 37

                                                                                                       10 (Pages 34 - 37)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 20 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   don't recall if he stated any context -- any context      1      A. Yes. This is Mr. -- this is the letter
     2   for it.                                                   2   Mr. Liptak sent me in January.
     3       Q. Okay.                                              3      Q. Okay. And so he states in the letter,
     4              MS. STERN (VIA ZOOM): Stephen can              4   However, in the current organizational environment,
     5   we --                                                     5   I am no longer able to effectively perform the
     6              MR. THOMPSON (VIA ZOOM): Yes, it has           6   duties of a director with what I feel is the
     7   been marked.                                              7   appropriate level of oversight required.
     8              MS. STERN (VIA ZOOM): -- provide the           8          And that is what you were referring to
     9   letter?                                                   9   when you said that he had concerns about oversight
    10              Okay. So in the magic of Veritext,            10   issues; is that right?
    11   the letter is in the --                                  11      A. Yes.
    12              MR. GARMAN (VIA ZOOM): So, Emily,             12      Q. And did you have any conversations with
    13   just for the record, avoidance of doubt and for          13   Mr. Liptak in or around the time that he resigned?
    14   clarity of the record, you okay with me showing this     14      A. I had -- I had a couple of email exchanges
    15   exhibit from the Egnyte site to the witness, correct?    15   with him.
    16              MS. STERN (VIA ZOOM): I am.                   16      Q. And in those communication -- what were
    17              MR. GARMAN (VIA ZOOM): Okay.                  17   the sum and substance of those communications?
    18              MS. STERN (VIA ZOOM): And you should          18      A. He -- prior to his resignation letter, he
    19   be looking at a letter dated January 19, 2021. Is        19   sent a letter regarding the bankruptcy filing in
    20   that right? Is that what we're looking at?               20   which he asked why -- asked essentially why it
    21              THE WITNESS (VIA ZOOM): Yes.                  21   hadn't been discussed with the board at the
    22              THE VIDEOGRAPHER (VIA ZOOM): Instead          22   January 7th meeting.
    23   of having the witness shift --                           23              MS. STERN (VIA ZOOM): Counsel, has
    24              MS. STERN (VIA ZOOM): Stephen, do you         24   that letter been produced?
    25   want to pop it up?                                       25              MR. GARMAN (VIA ZOOM): I don't know.
                                                        Page 38                                                       Page 40

     1              THE VIDEOGRAPHER (VIA ZOOM): -- it             1               MS. STERN (VIA ZOOM): Okay. We ask
     2   would be better to move the laptop.                       2   for it. It's production.
     3              MS. STERN (VIA ZOOM): Maybe that will          3      Q. To whom was that letter directed that you
     4   keep it.                                                  4   just referred?
     5              MR. GARMAN (VIA ZOOM): What's that?            5      A. It was -- it was sent to me. I don't
     6              THE VIDEOGRAPHER (VIA ZOOM): Instead           6   recall if it was copied to anyone else.
     7   of having the witness --                                  7      Q. Did you share the letter with anyone else?
     8              MS. STERN (VIA ZOOM): The screen               8      A. Yes.
     9   share.                                                    9      Q. With whom?
    10              THE VIDEOGRAPHER (VIA ZOOM): -- it            10               MR. GARMAN (VIA ZOOM): Object.
    11   would be better to move the laptop.                      11               To the extent you can answer without
    12              MR. GARMAN (VIA ZOOM): It's connected         12   invading the attorney-client privilege, go ahead.
    13   to things.                                               13               THE WITNESS (VIA ZOOM): Can we confer
    14              THE VIDEOGRAPHER (VIA ZOOM):                  14   for 2 seconds.
    15   Apologies, Counsel.                                      15               MR. GARMAN (VIA ZOOM): Ms. Stern?
    16              (Off-the-record conversation.)                16               MS. STERN (VIA ZOOM): Yes.
    17              (Exhibit 1 marked.)                           17               MR. GARMAN (VIA ZOOM): Okay. Let's
    18              MS. STERN (VIA ZOOM): Are you guys            18   go off the record.
    19   struggling -- I'm sorry, we're off the record?           19               THE VIDEOGRAPHER (VIA ZOOM): Going
    20              MR. GARMAN (VIA ZOOM): No, no, we             20   off the record. The time is 10:19 a.m.
    21   have it. We're ready.                                    21               (Recess 10:19 a.m. to 10:22 a.m.)
    22              MS. STERN (VIA ZOOM): Oh, you're              22               THE VIDEOGRAPHER (VIA ZOOM): Going
    23   ready. Okay.                                             23   back on the record. The time is 10:22 a.m.
    24       Q. Mr. Frazer, can you identify the document         24      Q. And, Mr. Frazer, you asked for a break to
    25   that we have put into the screen share?                  25   consult with counsel on a question of privilege.
                                                        Page 39                                                       Page 41

                                                                                                       11 (Pages 38 - 41)
                                                 Veritext Legal Solutions
                                                      800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                    Page 21 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1          Which counsel did you consult with?               1            MR. GARMAN (VIA ZOOM): Objection to
     2       A. I consulted with Mr. Garman and                   2   form.
     3   Ms. Eisenberg.                                           3              Go ahead.
     4       Q. Okay. Okay. And can you answer the                4       A. So -- so in addition to the communications
     5   question?                                                5   I mentioned, as I noted, Ms. Meadows indicated that
     6       A. And so your -- I'm going to restate your          6   she still wished to appoint him to -- to committees
     7   question. Please tell me if I'm stating it wrong.        7   if he was willing to serve. And so I had some
     8          Your question was whether I had shared            8   communications with him in which I asked him if he
     9   Mr. Liptak's communication with anyone?                  9   was still willing to serve, and he indicated that he
    10       Q. Correct.                                         10   was, and so he remains on those committees.
    11       A. Okay. So I think that -- this actually           11       Q. And -- and just to clarify, he remains on
    12   just occurred to me since we conferred. Mr. Garman      12   those committees as a non-board member?
    13   won't be surprised, but I think I shared it -- I        13       A. That's correct.
    14   know I shared it with board counsel, Wit -- Wit         14       Q. And did you have any conversations with
    15   Davis, and -- actually, he's the only person I know     15   Mr. Liptak about his concerns regarding the
    16   I shared it with.                                       16   bankruptcy matter in any respect?
    17       Q. Did you discuss the substance of it with         17       A. I don't think I did.
    18   anyone?                                                 18       Q. Okay. Mr. Frazer, you're currently a
    19       A. I believe --                                     19   member of the Virginia Bar?
    20       Q. Without disclosing -- without disclosing a       20       A. Yes.
    21   privileged conversation.                                21       Q. And any other bars?
    22       A. Sure. I believe I -- I believe I                 22       A. District of Columbia.
    23   discussed it with Mr. Davis by phone.                   23       Q. Are you in good standing?
    24       Q. Did you bring it to the attention of any         24       A. Yes.
    25   of the officers of the board?                           25       Q. And are you up to date in all of your
                                                       Page 42                                                     Page 44

     1       A. I -- I don't recall if or how I did that          1   continuing legal education requirements?
     2   or whether I -- I don't -- I don't recall if or how      2       A. Yes.
     3   I did that.                                              3       Q. And are you up to date in all of your
     4       Q. At any time have you had any conversations        4   ethical requirements?
     5   with any of the members of the board concerning          5       A. As part of the CLE, yes.
     6   Mr. Liptak's communication about the bankruptcy          6       Q. Okay. Have you ever been the subject of
     7   filing?                                                  7   an ethics complaint?
     8       A. Yes. I had -- I can't remember if it was          8       A. No.
     9   a phone call, but I know that I had some emails with     9       Q. And have you ever been the subject of any
    10   the NRA president, Ms. Meadows, regarding               10   type of disciplinary action?
    11   Mr. Liptak's resignation.                               11       A. No.
    12          And the question there was whether -- we         12       Q. Have you ever been the subject of a
    13   were in the process of appointing committees. You       13   malpractice claim?
    14   know, we have 37-odd committees that oversee            14       A. No.
    15   different aspects of NRA activities. And my -- you      15       Q. Okay. Prior to becoming general counsel
    16   know, the president appoints the committees.            16   of the NRA, I think that you testified earlier this
    17          So my question to her was -- was                 17   week that you had done some training classes --
    18   whether -- you know, whether this would affect her      18   courses in law governing not-for-profits and
    19   committee assignment decisions with respect to          19   charities.
    20   Mr. Liptak at all, and the answer was no.               20          Do I have that right?
    21       Q. And you mentioned that you had a few             21              MR. GARMAN (VIA ZOOM): Objection to
    22   communications with Mr. Liptak around the time of       22   form.
    23   his resignation.                                        23              Go ahead.
    24          What other communications did you have           24       A. Yes.
    25   with him?                                               25       Q. Okay. Can you tell me what they were?
                                                       Page 43                                                     Page 45

                                                                                                     12 (Pages 42 - 45)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 22 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1        A. I took -- I attended the Georgetown --             1       A. Sure.
      2   Georgetown Law Center conference on representing --        2       Q. -- if you could explain.
      3   it's a long title. It's nonprofits and tax-exempt          3       A. Yeah. Sure.
      4   organizations. It's a major two- or three-day event        4          One of them -- one of them involved the
      5   each spring. Unfortunately it's often the same             5   potential future transfer of an interest in a
      6   weekend as our annual meeting, so I have a problem         6   for-profit, you know, closely held company. Another
      7   there.                                                     7   involved the transfer of -- of -- actually a couple
      8           And I attended -- I attended another               8   of them involved asset transfers to and from LLCs.
      9   seminar. I don't recall the name or the sponsor.           9   And a third was a -- related to a compliance opinion
     10   And there may have been -- there may have been a          10   in respect to issuance of secured debt.
     11   third one, but those are the two that I distinctly        11       Q. Prior to your current roles at the NRA,
     12   remember going to.                                        12   had you ever served as a director or officer of the
     13        Q. And what year was this?                           13   corporate board?
     14        A. I think that the Georgetown seminar was in        14       A. No.
     15   2015 because I think I've had a schedule conflict         15       Q. And just to be clear on the record, that
     16   every year since.                                         16   also includes a not-for-profit board?
     17           And then the -- and then the -- I think           17       A. That's right, no.
     18   the other -- that was very early in my tenure. I          18       Q. Okay. Did you have any experience in
     19   think the other one that I'm thinking of was later,       19   your -- as a lawyer in addressing matters concerning
     20   within a -- probably within a year or two, so 2016        20   fiduciary duties of officers, directors, or others
     21   or 2017.                                                  21   to a not-for-profit corporation?
     22        Q. Did you have any experiencing -- sorry.           22             MR. GARMAN (VIA ZOOM): Objection to
     23           Did you have any experience as a lawyer           23   form.
     24   handling matters of corporate governance before you       24             Go ahead.
     25   became the general counsel?                               25       A. As a lawyer, no; but in a prior position
                                                          Page 46                                                    Page 48

     1        A. I had dealt with some issues about             1        at the NRA, I was regularly around board meetings
     2    governance of for-profit entities when I was in       2        when those issues were being dealt with.
     3    private practice.                                     3            Q. Did that entail you providing advice on
     4        Q. What kinds of issues?                          4        the legal obligations of the officers and the
     5        A. One of them -- one of them involved a --       5        directors and -- sorry. Let me restate my question.
     6    trying to figure out -- basic --                      6               In -- in your role -- your prior role,
     7               MR. GARMAN (VIA ZOOM): I'm going to 7               which was in ILA, correct?
     8    just lodge a quick objection and we can go on.        8            A. Correct.
     9               Obviously to the extent that this          9            Q. And was -- you said you were around board
    10    question -- you can answer in generalities, but      10        meetings.
    11    obviously don't invade other clients' privilege      11               Was your role in those board meetings as a
    12    issues --                                            12        lawyer to advise the officers and directors?
    13               THE WITNESS (VIA ZOOM): Of course. 13                   A. I wasn't a lawyer yet, so no.
    14               MR. GARMAN (VIA ZOOM): -- but go          14            Q. Okay. Did you have -- prior to your
    15    ahead and --                                         15        current role -- roles at the NRA, any experience
    16               THE WITNESS (VIA ZOOM): Of course. 16               dealing with New York laws governing not-for-profits
    17               MR. GARMAN (VIA ZOOM): -- go ahead 17               and charities?
    18    and answer from a high level.                        18            A. I had some exposure to that from being
    19               THE WITNESS (VIA ZOOM): Sure. Sure. 19              around board meetings during my prior role. I
    20        Q. I have no interest in, yeah, privileged       20        was -- I was serving one of the officers of the NRA
    21    information about your current client or your former 21        during some previous internal conflicts in the
    22    clients --                                           22        organization.
    23        A. Okay. Sure.                                   23            Q. And who was that officer and when was
    24        Q. -- just in terms of the subject matter,       24        that?
    25    scope of the representation --                       25            A. That was Tanya Metaksa, M-e-t-a-k-s-a.
                                                          Page 47                                                    Page 49

                                                                                                       13 (Pages 46 - 49)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 23 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   She was the executive director of ILA from 1994 to       1   some antitrust issues.
     2   '98. As you know, that was a controversial period,       2       Q. Okay. Again, prior to your roles at the
     3   and I regularly attended board meetings to assist        3   NRA, did you have any experience handling corporate
     4   her.                                                     4   transactions for not-for-profits or charities?
     5      Q. And what kind of assistance did you                5       A. Yeah, I did some -- I did some
     6   provide?                                                 6   transactional work for for-profit entities but not
     7      A. Really just helping her with anything that         7   nonprofits.
     8   she needed, you know, if I -- you know, it was a --      8       Q. Okay. And same question so I don't have
     9   I was a junior staffer. If I needed to -- if she         9   to repeat it each time, but I'm happy to if you
    10   needed something, I would -- you know, I would help     10   would like me to, which is: Prior to your roles --
    11   her get it. Or if I -- or if she needed me to, you      11   your current roles at the NRA, did you have any
    12   know -- I don't know, sometimes I would help edit --    12   experience in handling matters concerning the
    13   edit a document, produce a document, something like     13   oversight of charitable assets?
    14   that.                                                   14       A. No.
    15      Q. So fair to say that you were exposed to           15       Q. Did you have any familiarity with the New
    16   the governance issues that were raised at that time     16   York law governing prudent management of
    17   but you were not involved in substantively handling     17   institutional assets?
    18   them; is that correct?                                  18       A. No.
    19      A. That's fair.                                      19       Q. Okay. And you said you had compliance
    20      Q. Okay. And prior to your current roles at          20   experience in the -- with firearms law.
    21   the NRA, what experience did you have with              21          Did you have any other corporate
    22   regulatory reporting requirements of nonprofits and     22   compliance experience?
    23   charities?                                              23       A. Yes.
    24      A. That was outside my -- outside my                 24       Q. And what was that?
    25   bailiwick in my previous positions.                     25       A. It had to do with a regulatory
                                                       Page 50                                                        Page 52

     1      Q. Okay. And was tax law governing                    1   investigation that the NRA was -- was being
     2   nonprofits and charities also outside of your            2   subjected to in which the NRA was being asked to
     3   bailiwick in your previous positions?                    3   make a document production, and I was asked to
     4      A. It was outside my job responsibilities. I          4   assist with that.
     5   had some exposure occasionally in that earlier part      5       Q. And that was when you were at -- in ILA?
     6   of my NRA career.                                        6       A. That's correct.
     7      Q. What was the exposure?                             7       Q. Was that before or after you were a member
     8      A. Just awareness of issues that were being           8   of the bar?
     9   discussed, you know, involving the tax status of the     9       A. It was after I was a member of the bar.
    10   NRA or the foundation, you know, other entities.        10       Q. And so did you -- was your role in
    11      Q. And in your private practice, did you             11   responding to that regulatory investigation that of
    12   represent any clients involving matters concerning      12   a lawyer?
    13   regulatory reporting requirements of charities or       13       A. Yes.
    14   not-for-profits?                                        14       Q. And was there anyone else -- any other
    15      A. I did a lot of compliance work but not for        15   lawyers involved in that investigation without going
    16   charities or nonprofits.                                16   into the substance of it?
    17      Q. What was the compliance work that you             17       A. Sure. I was -- I was working under the
    18   did --                                                  18   direction of the Office of General Counsel.
    19      A. Firearms.                                         19       Q. Okay. So other -- other than that
    20      Q. -- in -- firearms.                                20   regulatory investigation, what other regulatory
    21      A. I'm sorry, fire -- yeah, firearms, law            21   investigatory matters were you involved in before
    22   compliance, federal and state. And I --                 22   you became the general counsel of the NRA?
    23      Q. And --                                            23       A. I dealt with some private clients on
    24      A. And I did have -- I had a trade                   24   regulatory investigation matters.
    25   association client where I had to become aware of       25       Q. What agencies?
                                                       Page 51                                                        Page 53

                                                                                                       14 (Pages 50 - 53)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 24 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1      A. Bureau of Alcohol, Tobacco, and Firearms.         1   contracts -- contract reviews, employment matters,
      2      Q. Any others?                                       2   regulatory compliance, both for the NRA (c)(4) and
      3      A. Not that I can recall.                            3   the (c)(3), charitable filings, lobbyist
      4      Q. Did you handle any regulatory litigation          4   registration, charitable gaming, sweepstakes
      5   matters?                                                5   compliance, occasional tort issues. I mentioned HR
      6      A. Well, one of the regulatory matters turned        6   matters; that would include OSHA and similar things,
      7   into a criminal defense matter, so to that extent,      7   environmental matters affecting NRA -- the NRA range
      8   yes.                                                    8   at headquarters and other shooting ranges.
      9      Q. And did you represent the client?                 9       Q. And the six attorneys that you oversee, do
     10      A. I did.                                           10   they have specialized areas?
     11      Q. Did you defend them? Sorry.                      11       A. Somewhat. They're all kind of
     12      A. Yes.                                             12   generalists, but over -- over time, each of them has
     13      Q. Okay.                                            13   built up some expertise in specific fields. And,
     14      A. Yes.                                             14   you know, we try to -- we try to keep everyone
     15      Q. And did you have any prior experience            15   informed and educated, but we also try to be
     16   before you became the general counsel of the NRA       16   efficient, and that means going to the person
     17   conducting internal investigations?                    17   who's -- who's learned the most about a particular
     18      A. I'm trying to figure out whether something       18   topic.
     19   would qualify, but I think no.                         19       Q. So do you have anybody in the Office of
     20      Q. Okay. And what was your prior experience         20   General Counsel -- this question includes
     21   with law governing whistleblowers?                     21   yourself -- who is responsible for ensuring that the
     22      A. I hadn't dealt with whistleblower issues         22   NRA is in compliance with its reporting
     23   previously.                                            23   responsibilities as a charity and a not-for-profit?
     24      Q. And law governing conflicts of interest in       24       A. Yes.
     25   business transactions?                                 25       Q. Who is that?
                                                       Page 54                                                        Page 56

     1        A. I was obviously familiar with the -- with        1       A. Well, I'm involved in that because I'm
     2    the bar rules about, you know, lawyers' conflicts of    2   often the one certifying the forms. Before I came
     3    interest. But I hadn't had to deal with any -- any      3   on board, a lot of the expertise in that field had
     4    business conflicts of interest except to the extent     4   been built up by Skipp Galythly.
     5    that I was aware of the NRA's internal reporting        5             THE WITNESS (VIA ZOOM): For the
     6    requirements for officers, directors, and employees     6   reporter -- I think I spelled it the other day --
     7    to report business with the Association.                7   G-l -- G-a -- G-a-l-y-t-h-l-y.
     8        Q. Okay. And -- and just to be also clear           8       A. And Morgan Shields was an employee -- was
     9    for the record, just -- that includes any financial     9   an attorney in the office who also worked in that
    10    transactions, conflicts of interest in any financial   10   field. And --
    11    transactions.                                          11             (Interruption.)
    12           That -- did that -- your prior answer           12             MS. STERN (VIA ZOOM): Can we go off
    13    cover the scope of your experience with that?          13   the record?
    14        A. I think so. You know, the provision I'm         14             MR. GARMAN (VIA ZOOM): Yeah.
    15    referring to is the NRA bylaws provision that we       15             THE VIDEOGRAPHER (VIA ZOOM): Going
    16    have had since the late 1970s regarding                16   off the record. The time is 10:45 a.m.
    17    self-reporting of business with the Association.       17             (Recess 10:45 a.m. to 10:46 a.m.)
    18        Q. Okay. Can you describe just the scope of        18             THE VIDEOGRAPHER (VIA ZOOM): Going
    19    your role and your responsibility as the general       19   back on the record. The time is 10:46 a.m.
    20    counsel?                                               20       A. So before the dramatic interruption, could
    21        A. Sure. It's -- you know, it's pretty much        21   you restate the question just so I make sure I'm not
    22    what you would expect of a -- we have six -- six       22   missing -- missing anyone I need to mention.
    23    attorneys, four support staff in the office; I         23       Q. I think that -- we don't have to go all
    24    supervise them. And we do the whole gamut of, you      24   the way back to the question. I think we were
    25    know, routine in-house corporate matters,              25   talking about who in the Office of General Counsel
                                                       Page 55                                                        Page 57

                                                                                                       15 (Pages 54 - 57)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 25 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   is responsible for ensuring the reporting                   1   that are handling -- let me restate the question.
      2   requirements that apply to charities and                    2           Currently of the more substantial
      3   not-for-profits are met.                                    3   litigation matters that you have, who are the
      4       A. Sure.                                                4   lawyers handling them?
      5       Q. And I think you were discussing a number             5       A. So there is -- you know, there are all of
      6   of people. I don't know if you finished.                    6   the counsel in the bankruptcy proceeding and related
      7       A. Sure. I think for the -- I think the --              7   matters that you're familiar with and obviously
      8   the other individual that I should mention is               8   in -- in the -- in your office's investigation. So
      9   Matthew Bower, B-o-w-e-r. Although he does                  9   we have the -- the Brewer firm, Garman Turner
     10   compliance reporting mainly with respect to lobbying       10   Gordon, and the Neligan firm. We have Briglia
     11   and political matters that, you know, don't --             11   Hundley as local counsel in some of our Virginia and
     12   aren't necessarily exclusive to nonprofits.                12   DC-based litigation. I'm trying to think if we
     13       Q. Do you as a general counsel have oversight          13   have -- those are -- those are the really major
     14   of the legal affairs of -- of ILA?                         14   cases.
     15       A. No, I don't.                                        15           I'm trying to recall -- excuse me -- if we
     16       Q. Is there separate counsel that oversees             16   have any -- anything active using outside counsel
     17   the legal issues for ILA?                                  17   right now. Nothing is coming to mind, but that
     18       A. Yes. Although let me -- let me subdivide            18   doesn't mean -- there are a couple of -- couple of
     19   that a little -- a little more -- a little more            19   other things.
     20   accurately. The OGC deals with most corporate              20           There's a -- there's a lawsuit -- there's
     21   matters for ILA such as lobbying -- lobbying reports       21   a lawsuit involving the Tree of Life Synagogue
     22   and dealing with campaign finance investigations.          22   murders in which we were initially named as a
     23   However, ILA has its own general counsel and its own       23   defendant, and then they kind of haven't taken us
     24   litigation counsel, and -- and they're primarily           24   out. We have local counsel monitoring that,
     25   responsible for Second Amendment and, you know,            25   although, of course, it's stayed due to the
                                                           Page 58                                                     Page 60

     1    firearms law-related advocacy.                        1         bankruptcy.
     2        Q. And the ILA litigation counsel that you        2                 I can't -- I can't exclude that there may
     3    refer to is in-house?                                 3         be something minor percolating that I'm not thinking
     4        A. Yes.                                           4         of off the top of my head, but those are the --
     5        Q. And do you have litigation counsel             5         those are the -- the big ones that come to mind.
     6    in-house on the NRA general side?                     6             Q. So is it fair to say that the Brewer firm
     7        A. For some -- some matters we handle             7         is handling all of the major nonbankruptcy
     8    in-house, but they're usually relatively minor;       8         litigation involving the NRA right now?
     9    issues -- you know, minor employment issues or, you 9               A. They're not -- they're not exclusively
    10    know, advertisers in our publications who don't pay 10          handling it, but they're involved in the -- in the
    11    their bills, that kind of thing, so may deal with    11         most major nonbankruptcy matters, yes.
    12    collection litigation.                               12             Q. Okay. And Briglia Hundley, are they
    13        Q. And so how do you handle non-minor            13         involved in the DC AG's matter?
    14    litigation matters?                                  14             A. For the NRA, yes. They're local counsel
    15               MR. GARMAN (VIA ZOOM): Objection to 15               for the NRA.
    16    form.                                                16             Q. Are they local counsel with the Brewer
    17               Go ahead.                                 17         firm?
    18        A. Well, we -- we look at -- we look at the      18             A. Yes.
    19    issue and we determine whether it's something that   19             Q. Okay. So is the general counsel's office
    20    someone in-house can handle. If we can handle it     20         responsible for ensuring that restricted assets --
    21    in-house, that's great. It will save us -- it will   21         the NRA's restricted assets are handled in
    22    save money. And if it's not, we, you know, look to 22           accordance with their legal -- with legal
    23    see if we have a firm that we're familiar with to -- 23         obligations?
    24    to handle the -- handle that type of issue.          24             A. The -- the responsibility for properly
    25        Q. And currently how many firms do you have 25              accounting for restricted assets is primarily with
                                                           Page 59                                                     Page 61

                                                                                                         16 (Pages 58 - 61)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                    Page 26 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   the financial services staff, but -- but the OGC         1   convey to the -- to communicate to the board the
     2   advises on specific matters if there's a question.       2   status of legal issues that the NRA is facing?
     3       Q. And who's responsible for that in the OGC?        3       A. Yes.
     4       A. It would depend on the -- it would depend         4       Q. And to -- is it also your responsibility
     5   on the issue. A lot of the time those matters don't      5   to communicate to the board legal risks that you
     6   involve -- I would say actually most of the time         6   have identified?
     7   those matters don't involve the NRA itself, but they     7       A. Yes.
     8   involve the -- the (c)(3)s.                              8       Q. And how do you communicate those issues to
     9          But for -- for some NRA matters that I            9   the board?
    10   recall, recently it has been my deputy general          10       A. So with the size of our board, having 76
    11   counsel, Stefan Tahmassebi.                             11   members when it's at full strength, it functions a
    12          I think I spelled this the other day, but        12   lot like a legislature with a lot of the substantive
    13   just in case, T-a-h-m-a-s-s-e-b-i.                      13   work being done in committee and then
    14          Stefan is also the secretary of the NRA          14   recommendations being made through committees.
    15   Civil Rights Defense Fund, and so he's aware of         15          So normally what I would do is identify
    16   restricted accounts in -- in that entity and, you       16   the appropriate committee to take action on an issue
    17   know, helps make sure that those are not overspent      17   and bring it to the attention of that committee
    18   or inappropriately spent.                               18   through the committee chairman and/or committee
    19          And then Skipp Galythly, whom I mentioned        19   secretary, depending on -- on who it is. And then
    20   earlier, is the secretary for the NRA Foundation and    20   the committee can hear the issue out and do what
    21   helps review proposed grants for that entity.           21   needs to be done.
    22       Q. What is your role with respect to the            22       Q. And you have a sort of standing reporting
    23   (c)(3) entities?                                        23   relationship with the legal affairs committee; isn't
    24       A. So the -- the OGC provides -- provides           24   that right?
    25   services to all of the NRA's (c)(3)s, you know, more    25       A. Yes.
                                                       Page 62                                                     Page 64

     1   or less depending on the size of the entity and the   1               MR. GARMAN (VIA ZOOM): Objection to
     2   complex of the issues. But, you know, we provide      2      form.
     3   legal to support to all the NRA's affiliates and      3                 Go ahead.
     4   subsidiaries.                                         4           A. I'm sorry. Yes.
     5       Q. Do you see it as your responsibility as        5           Q. And so if you identify legal risks to the
     6   the general counsel to alert the NRA to any legal     6      NRA in its, you know, sort of corporate status,
     7   risks that you identify?                              7      would you bring those to the legal affairs
     8       A. Yes.                                           8      committee?
     9       Q. And do you see -- is your responsibility       9                 MR. GARMAN (VIA ZOOM): Objection to
    10   to manage those legal risks as well?                 10      form.
    11       A. It's not my sole responsibility. It's the     11           A. I would -- I would -- I would bring them
    12   responsibility of everyone involved, but that's part 12      to the -- you know, it would depend on the specific
    13   of -- it's certainly partly mine.                    13      detail but obvious -- or on the specific issue. And
    14       Q. And -- wait. Did you say it was your          14      it might also depend on how close we are to a -- to
    15   responsibility to advise the NRA on your view as to 15       an upcoming meeting or something like that.
    16   how best to manage those legal risks?                16              Sometimes -- so sometimes I'll report to
    17               MR. GARMAN (VIA ZOOM): Objection to 17           the legal affairs committee primarily, sometimes
    18   form.                                                18      I'll report directly to the corporate officers, you
    19               Go ahead if you understand.              19      know, whoever -- whatever seems to be the
    20       A. Yes.                                          20      appropriate channel to get done what needs to be
    21       Q. Do you see it as your responsibility to       21      done.
    22   advise the NRA just generally on legal issues that   22           Q. Prior to the NRA filing for bankruptcy in
    23   may arise?                                           23      mid January, did you communicate to the board any --
    24       A. Absolutely.                                   24      anything with respect to potential of a bankruptcy
    25       Q. Is also part of your responsibility to        25      filing?
                                                       Page 63                                                     Page 65

                                                                                                     17 (Pages 62 - 65)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 27 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1              MR. GARMAN (VIA ZOOM): Objection.                1   Mr. Fleming did call on an unrelated -- just called
      2              I need to instruct you not to answer             2   unrelated. They didn't confer on it. Just make sure
      3   to the extent your answer would -- would compromise         3   the record is -- is clear. But --
      4   attorney-client communications.                             4              THE WITNESS (VIA ZOOM): Right.
      5       A. I'm going to decline to answer that.                 5              MR. GARMAN (VIA ZOOM): But, yeah, so
      6       Q. And just for the record, I'll just ask the           6   go ahead.
      7   same question -- let me just put it differently.            7              THE WITNESS (VIA ZOOM): Okay.
      8          In -- I think you have testified that you            8   Thanks, Greg.
      9   learned in the fall of 2020 that the Brewer firm was        9      A. So my understanding of the question was
     10   doing some work concerning subject matter of a             10   whether after I became aware that Chapter 11
     11   potential bankruptcy.                                      11   reorganization was being considered as a
     12          Do I have that right?                               12   possibility, whether I discussed that with the legal
     13       A. Yes.                                                13   affairs committee.
     14       Q. And when you learned that, did you bring            14          Is that a fair restatement?
     15   that to the attention of the legal affairs                 15      Q. I'll take the answer to that question.
     16   committee --                                               16      A. Okay. The answer is no.
     17              MR. GARMAN (VIA ZOOM): So --                    17      Q. And did you discuss -- did you share that
     18       Q. -- yes or no?                                       18   information with anyone else on the board?
     19              MR. GARMAN (VIA ZOOM): So objection             19      A. Not that I recall.
     20   to form.                                                   20      Q. Okay. So you mentioned that -- the
     21              I'll -- I'll instruct you not to                21   difficulty of communicating with a 76-member board.
     22   answer to the extent it invades the attorney-client        22          Is it fair to say that's a challenge?
     23   privilege. Answer if you can otherwise do so.              23      A. Sometimes. Sometimes it's more of an
     24       A. May I confer with counsel? It'll be                 24   individual challenge.
     25   brief.                                                     25      Q. And the NRA's managed by its 76-member
                                                           Page 66                                                         Page 68

      1              MS. STERN (VIA ZOOM): Yes.                       1   board; isn't that right?
      2              THE WITNESS (VIA ZOOM): Thank you. I             2              MR. GARMAN (VIA ZOOM): Objection to
      3   appreciate it.                                              3   form.
      4              THE VIDEOGRAPHER (VIA ZOOM): Going               4              Go ahead.
      5   off the record. The time is 10:59 a.m.                      5       A. Yes.
      6              (Recess 10:59 a.m. to 11:07 a.m.)                6       Q. Can you describe the leadership --
      7              THE VIDEOGRAPHER (VIA ZOOM): Going               7   leadership structure of the NRA?
      8   back on the record. The time is 11:07 a.m.                  8       A. Sure. Well, the way I always explain this
      9              MR. GARMAN (VIA ZOOM): So -- so this             9   is that at the -- at the top, of course, you have
     10   is Greg. Let me start. I think we're going to              10   the members. We're a membership organization and
     11   answer that question, but I want to make sure we get       11   all management occurs for the benefit of the -- of
     12   it right what the question was.                            12   the members' interest. The members elect the board.
     13              Emily, you can either repeat it back            13   And then the board -- the board provides general
     14   or I'll have John summarize it the way he understood       14   policy guidance and general -- general oversight.
     15   it, whichever you prefer.                                  15   And the day-to-day management is conducted by the --
     16       Q. We can go with the latter.                          16   by the in-house officers led by the executive vice
     17           Just to clarify for the record: And your           17   president.
     18   consultation with counsel on this question of              18       Q. And there are other -- seven other
     19   privilege, you were consulting with which counsel?         19   officers, correct?
     20       A. I consulted with Mr. Garman and -- and              20       A. There are three -- apologize. I always
     21   Ms. Eisenberg.                                             21   have to count. Yeah, there are -- there are three
     22       Q. Okay. So let's give it a go. You can                22   non-salaried officers; the board officers as we call
     23   explain to me --                                           23   them, the president and two vice presidents.
     24              MR. GARMAN (VIA ZOOM): So just for              24   Executive vice president, secretary, and treasurer
     25   avoidance of clarity of the record, though,                25   are the three elected salaried officers. And then
                                                           Page 67                                                         Page 69

                                                                                                           18 (Pages 66 - 69)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                     Page 28 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   we have two officers that are salaried but appointed    1              Go ahead.
     2   by the EVP, and those are the executive directors of    2      A. You mean his -- his -- the -- the amounts
     3   general operations and of the Institute for             3   of his compensation?
     4   Legislative Action.                                     4      Q. Are you -- are you familiar with the terms
     5       Q. And as of January 14th, can you just tell        5   of his current compensation arrangement --
     6   me who was in the -- each of those roles, the eight     6      A. Uh-huh.
     7   that you just described, which is the president, the    7      Q. -- with the NRA?
     8   two VPs, the executive vice president, treasurer,       8          First, is he getting paid?
     9   secretary, and the executive director of general        9      A. Yes.
    10   operations and of ILA?                                 10      Q. And do you know in -- what the -- sort of
    11              MR. GARMAN (VIA ZOOM): I'm sorry to         11   the -- the basis for that payment is?
    12   interject. What was the date?                          12      A. It's the salary that was set by the board
    13              THE WITNESS (VIA ZOOM): As of               13   of directors at its -- at its October meeting.
    14   January 14th.                                          14   Although, I believe he is still subject to a -- to a
    15              MR. GARMAN (VIA ZOOM): Okay.                15   salary reduction. You know, we all took salary --
    16              MS. STERN (VIA ZOOM): The day before        16   salary cuts to deal with the financial impact of
    17   the bankruptcy.                                        17   COVID.
    18              MR. GARMAN (VIA ZOOM): Thank you.           18      Q. And when you say the salary set at the
    19       A. So the president was Carolyn Meadows. The       19   October meeting, October 2020 meeting?
    20   first vice president was Charles Cotton. The second    20      A. That's correct.
    21   vice president was Willes Lee. The executive vice      21      Q. So the only reduction in his salary
    22   president was Wayne LaPierre. I was the secretary.     22   currently is because of the COVID reduction --
    23   Craig Spray was the treasurer. The executive           23      A. That's my --
    24   director of general operations was Joe DeBergalis.     24      Q. -- right?
    25   And the executive director of the Institute for        25      A. That's my understanding.
                                                     Page 70                                                         Page 72

     1   Legislative Action was Jason Ouimet. That's           1         Q. Do you know how long he will continue to
     2   O-u-i-m-e-t.                                          2     receive salary?
     3       Q. And today the roster is the same other         3         A. Until he's no longer treasurer.
     4   than Mr. Spray has departed; isn't that right?        4         Q. And then once he is no longer treasurer --
     5       A. Mr. Spray is -- is still treasurer until a     5     well, actually, let me ask you a different question.
     6   replacement is appointed -- or elected I should say.  6            Will he be treasurer until a new treasurer
     7       Q. And is he treasurer in name or is he           7     is appointed? Is that the plan?
     8   actually fulfilling the duties of treasurer?          8         A. Yes.
     9       A. He's on administrative leave.                  9         Q. And is there currently an anticipated date
    10       Q. And on administrative leave, is he            10     when that will occur?
    11   providing any services to the NRA?                   11         A. I don't know.
    12       A. He's -- he's provided assistance in -- in     12         Q. And once a new treasurer is put in place,
    13   transitional issues, like -- you know, I know, for   13     does Mr. Spray have any entitlement to
    14   example, he's -- he's helped sign over accounts and  14     post-employment compensation?
    15   things like that.                                    15         A. Mr. Spray has a contract that provides for
    16       Q. And other than transitioning authority, is    16     post-employment compensation, yes.
    17   he involved in any other aspects of the operations   17         Q. And do you know what that contract allows?
    18   of the NRA since he took administrative leave?       18         A. So generally -- in general terms, it
    19       A. Only speaking to my personal knowledge,       19     allows for compensation of three months' salary in
    20   I'm not aware of any.                                20     the event of a voluntary resignation and 18 months
    21       Q. Okay. Are you familiar with the terms of      21     in the event of a termination by the NRA that's not
    22   his compensation?                                    22     for cause and no compensation beyond accrued
    23       A. His -- you mean --                            23     vacation time if it's a termination for cause.
    24             MR. GARMAN (VIA ZOOM): Objection to 24                Q. And under which category will Mr. Spray be
    25   form.                                                25     entitled to compensation?
                                                     Page 71                                                         Page 73

                                                                                                      19 (Pages 70 - 73)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                           Page 29 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1       A.   I don't know at this time.                           1   extra cautious if I don't understand the substance of
     2       Q.   Is that a matter that's under discussion?            2   this -- these communications.
     3       A.   I don't know. Actually, I should --                  3              MS. STERN (VIA ZOOM): I -- I have no
     4       Q.   So --                                                4   objection to that, and I appreciate your being
     5       A.   Actually --                                          5   careful and also the -- allowing us to, you know,
     6              MR. GARMAN (VIA ZOOM): Hold on.                    6   proceed. So if you need to take a moment to talk to
     7    Let's be careful here. If you're involved in this            7   your client, I'm happy to do that.
     8    because you're giving legal advice, it'll be                 8              MR. GARMAN (VIA ZOOM): Yeah, so let's
     9    privileged. But if you're just simply -- if you're           9   go off the record.
    10    just simply reporting what you understand other             10              MS. STERN (VIA ZOOM): I'm going to
    11    people to -- to be conversations, you can answer to         11   step away myself for a second.
    12    that.                                                       12              THE VIDEOGRAPHER (VIA ZOOM): Going
    13              THE WITNESS (VIA ZOOM): Okay.                     13   off the record. The time is 11:20 a.m.
    14        A. So if you'd restate the question, I can              14              (Recess 11:20 a.m. to 11:28 a.m.)
    15    answer accurately or maybe get it read back.                15              THE VIDEOGRAPHER (VIA ZOOM): Going
    16              MS. STERN (VIA ZOOM): Can the court               16   back on the record. The time is 11:28 a.m.
    17    reporter read the question back, please.                    17              MR. GARMAN (VIA ZOOM): Ms. Stern,
    18              (Record read.)                                    18   this might be unorthodox, but we'll see which you
    19        A. Yes, it's under discussion.                          19   prefer. We can -- we can go down the path of some of
    20        Q. And who is handling those discussions?               20   the questions you have asked or we might be able to
    21              MR. GARMAN (VIA ZOOM): Again, if --               21   give you a little broader set of information if you
    22    if you just are aware of the fact of those                  22   were to allow Mr. Frazer to give a slight narrative
    23    discussions, you can answer that question.                  23   to the topic that I think you're asking about. But
    24        A. Yeah, I know it's under discussion between           24   obviously it's your deposition and we'll proceed as
    25    NRA staff and the Brewer firm.                              25   you see fit.
                                                            Page 74                                                        Page 76

      1       Q. Have you had any conversations with                   1               MS. STERN (VIA ZOOM): And just to be
      2   Mr. Spray concerning post-employment compensation            2   clear, a narrative on the topic of communications
      3   matters?                                                     3   with Mr. Spray about terms of his --
      4       A. Yes.                                                  4               MR. GARMAN (VIA ZOOM): Yes.
      5       Q. And what's the sum and substance of those             5               MS. STERN (VIA ZOOM):
      6   conversations?                                               6   -- compensation?
      7              MR. GARMAN (VIA ZOOM): Okay. So I                 7               MR. GARMAN (VIA ZOOM): Yes. Yes.
      8   may need to take a break. I don't -- I don't know            8               MS. STERN (VIA ZOOM): Current?
      9   this. I need to figure out whether this is --                9               MR. GARMAN (VIA ZOOM): Yes.
     10   whether this is in his capacity as -- as counsel.           10               MS. STERN (VIA ZOOM): Okay. I'll --
     11              THE WITNESS (VIA ZOOM): Okay.                    11               MR. GARMAN (VIA ZOOM): Happy to
     12              MS. STERN (VIA ZOOM): Okay. I just               12   proceed as you see fit.
     13   want to raise the point that their interests are not        13               MS. STERN (VIA ZOOM): Okay. I
     14   necessarily aligned in this conversation -- in the          14   appreciate the offer, and in light of Mr. Frazer's
     15   conversation, a negotiation over --                         15   role as general counsel and navigating privilege,
     16              MR. GARMAN (VIA ZOOM): Well, I                   16   let's start with the narrative, and then I will see
     17   think -- I think you added a fact there. I need to          17   what further follow-up questions that I have.
     18   figure out whether this is -- this was part of a, for       18               MR. GARMAN (VIA ZOOM): Sure.
     19   instance, advice that was obtained -- just throwing         19       A. Okay. Sure. Thanks I appreciate your
     20   out a hypothetical, advice that was sought                  20   patience with this. I know it's -- I know it's
     21   preretirement. I just don't know what the answer is.        21   challenging.
     22              So, Emily, I'm happy to go on with the           22           So the -- so Mr. Spray, since he has been
     23   questioning. I have been -- I have been attempting          23   on leave, has communicated with us regarding --
     24   to -- to make sure that we can answer as many               24   regarding the status of -- of post-employment
     25   questions as possible, so I'm going to have to be           25   arrangements. So he resigned. He has requested
                                                            Page 75                                                        Page 77

                                                                                                            20 (Pages 74 - 77)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 30 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   more than the three months' payment that would be          1   to -- it was about a two-week period early in the
      2   aligned with a voluntary resignation. The issue is         2   filing, and there were -- so there were numerous
      3   still under consideration with counsel.                    3   communications related to, you know, all of the
      4       Q. And is -- are you handling that?                    4   issues that arise in that situation; you know, the
      5       A. I'm -- I'm one of those handling that,              5   compilation of the schedules and statement of
      6   yes.                                                       6   financial affairs; bank account issues, I think, in
      7       Q. And I think you said the Brewer firm is             7   that time period; dealings with vendors, you know,
      8   also involved in those discussions?                        8   concerned about their prepetition invoices or
      9       A. Yes.                                                9   adequate assurance. You know, Craig and I were on
     10       Q. Are there any other counsel involved in            10   some conference calls about those -- those types of
     11   those discussions?                                        11   things.
     12       A. No, just -- just myself and the Brewer             12       Q. And so was Mr. Spray involved initially in
     13   firm.                                                     13   preparing the schedules or preparing the information
     14       Q. And does Mr. Spray have counsel?                   14   for the schedules either way?
     15       A. Not to my knowledge.                               15       A. He was initially involved, you know,
     16       Q. And other than communications concerning           16   working through his -- his team.
     17   the terms of his post-employment compensation, have       17       Q. And his team -- one of the members of his
     18   you had other communications with Mr. Spray since he      18   team is David Warren, right?
     19   resigned?                                                 19       A. Right.
     20       A. Yes. So -- and I forgot to mention one             20       Q. And that the 341s, I think David Warren
     21   item, which is that he's also inquired about the          21   said he prepared or was principally responsible for
     22   treatment of his -- of his accrued vacation payout        22   preparing the schedules.
     23   in the context of the -- of the bankruptcy and how        23           Do I have that right?
     24   the limits of that will affect him and how that can       24              MR. GARMAN (VIA ZOOM): Objection to
     25   be addressed.                                             25   form.
                                                          Page 78                                                         Page 80

      1          I have had -- I have had actually a number          1             Go ahead and answer.
      2   of other communications with him. So for -- so --          2       A. I don't recall Mr. Warren's testimony
      3   you know, immediately after his resignation, I was         3   precisely.
      4   asked to monitor his inbox in the interim until a          4       Q. Okay. Who took responsibility for the
      5   new CFO could be appointed. And I forwarded him            5   preparation of the schedules?
      6   some personal -- you know, messages of -- you know,        6       A. In -- in the work that I saw, primarily
      7   farewell messages, messages of gratitude from --           7   Mr. -- Mr. Warren and Ms. Rowling, and of course I'm
      8   from employees. I also have communicated with him          8   sure they got assistance from others but those are
      9   about retrieving personal items from his office            9   the -- those are the people that I interacted with.
     10   and -- trying to think what else. You know, some --       10       Q. Mr. Spray was not aware of the NRA's
     11   some friendly -- a few business items about signing       11   intention to file bankruptcy until the day it was
     12   over accounts as I've mentioned.                          12   filed --
     13          And then the -- and then some personal             13             MR. GARMAN (VIA ZOOM): Objection to
     14   communications. He sent me some pictures of his new       14   form.
     15   house and, you know, the wildlife in the area where       15       Q. -- is that right?
     16   he lives. It's quite beautiful.                           16             MR. GARMAN (VIA ZOOM): Objection.
     17       Q. Have you had any communication --                  17             Go ahead.
     18   discussions with him, communications in any form          18       A. I don't know.
     19   concerning the bankruptcy filing?                         19       Q. Did you have any conversations with
     20       A. Prior -- not since his resignation, no.            20   Mr. Spray prior to the date that the bankruptcy
     21       Q. And before his resignation?                        21   petition was filed concerning that subject?
     22       A. Yes.                                               22             MR. GARMAN (VIA ZOOM): Object --
     23       Q. And can you tell me the sum and substance          23   object to form.
     24   of those communications?                                  24             But go ahead and answer if you can.
     25       A. There were numerous communications related         25       A. I don't think I can answer without
                                                          Page 79                                                         Page 81

                                                                                                          21 (Pages 78 - 81)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                    Page 31 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   treading on privileged ground.                        1       Q. And are there agendas for those calls?
     2      Q. I'm just asking for a yes or no, not --         2       A. Really just a list of the people who will
     3             MR. GARMAN (VIA ZOOM): I'm sorry,           3    be participating, and -- and Wayne may or may not
     4   Emily, could you repeat the question.                 4    take us in that order.
     5      A. Yeah, maybe I misunderstood.                    5       Q. And -- and who -- is the list of who is
     6             MS. STERN (VIA ZOOM): Can you read it 6          participating standard?
     7   back?                                                 7       A. You know, I don't really read beyond
     8             Could you please read it back?              8    the -- the dial-in information and whether we're
     9             THE REPORTER (VIA ZOOM): Yes.               9    having the call on schedule or not. But it's
    10             (Record read.)                             10    basically just a list of the -- of the senior staff
    11             MR. GARMAN (VIA ZOOM): I think you 11            who are participating, so it will say, like, you
    12   can answer yes or no.                                12    know, John, report from legal; Todd, membership;
    13      A. I apologize for the pause. I'm trying to       13    that kind of thing.
    14   remember -- remember a conversation. But I don't -- 14        Q. And -- and who are the usual attendees?
    15   but I think the -- I think the answer is, no, I      15       A. So it would usually -- currently be
    16   don't think it was a conversation about bankruptcy.  16    myself, Ms. Rowling as acting CFO, Joe DeBergalis as
    17      Q. Did you communicate to Mr. Spray your          17    executive director of general operations, Jason
    18   awareness in the fall of 2020 that the Brewer firm   18    Ouimet as executive director of ILA, Todd Grable
    19   was doing bankruptcy-related work?                   19    from membership, Tyler Schropp from the office of
    20             MR. GARMAN (VIA ZOOM): Objection to 20           advancement, Jim Staples for security, Linda Crouch
    21   the extent it was in the context of privileged       21    from human resources, and Dave Kellner from the NRA
    22   communication. And if it is, I would instruct you    22    Whittington Center in New Mexico. And I feel like
    23   not to answer, but you're other -- you can otherwise 23    I'm forgetting someone but not coming to me offhand.
    24   answer.                                              24       Q. And do you prepare any other types of
    25      A. I don't recall if I discussed that topic       25    reports for Mr. LaPierre?
                                                     Page 82                                                        Page 84

     1   with him.                                              1        A. Not routinely, no. Actually -- actually,
     2      Q. Did you discuss that topic -- I think --         2   let me correct that. There's a -- there's a --
     3   okay.                                                  3   there's a report of the executive vice president to
     4           In the role of general counsel, who do you     4   the board, which -- to the full board which includes
     5   report to?                                             5   a short section on -- on the OGC. But it's really a
     6      A. I report to Wayne LaPierre.                      6   high-level summary of the type of activities that we
     7      Q. And can you describe the nature of your          7   conduct and doesn't list specific matters. The
     8   reporting relationship to him?                         8   specific matters are reported to the legal affairs
     9      A. Sure. Well, we talked earlier about              9   committee.
    10   methods of -- of communication. I actually want to    10        Q. And so specific legal matters are not
    11   mention one that I think I forgot, which is text      11   routinely reported to Mr. LaPierre?
    12   messages. He's never sent me a text message, but      12              MR. GARMAN (VIA ZOOM): Objection;
    13   there was one time when he was scrambling to get a    13   form of the question.
    14   on a conference call and asked me to text him the     14        A. Matters that require some action or
    15   dial-in information. I just wanted to make sure       15   attention by him are reported. Others I deal
    16   that's complete.                                      16   with -- directly with affected -- affected, you
    17           The -- but generally we have a weekly         17   know, businesspeople affected, you know --
    18   staff call among the in-house executive team and      18   whoever -- whoever is the -- the appropriate, you
    19   report on major areas of activity, major items of     19   know, person to deal with the issue.
    20   general interest to the -- to the group. And so       20        Q. And then you said, I think, that you reach
    21   that's the -- that's the most regularized             21   out to Mr. LaPierre on an as-needed basis and that
    22   communication. Other than that, I -- I reach out      22   it's typically orally?
    23   him, as I described earlier, as needed.               23        A. Yes.
    24      Q. And who leads the weekly staff call?            24        Q. And -- and how often does Mr. LaPierre
    25      A. Wayne does.                                     25   reach out to you?
                                                     Page 83                                                        Page 85

                                                                                                    22 (Pages 82 - 85)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 32 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1        A. We'll probably -- outside of the staff             1       A. Yes.
      2   meetings, we'll probably talk one to three times a         2       Q. Are there other examples of types of
      3   week depending on what's going on. Sometimes it can        3   matters that are also similarly handled
      4   be a lot more than that; sometimes we might -- might       4   collaboratively?
      5   not talk for a week. And that's -- that's total            5       A. Really everything. I -- I can't think
      6   across both of my capacities.                              6   of -- offhand, I can't think of any issue that is
      7        Q. Okay. And before COVID how often would             7   handled by a -- you know, by me entirely without any
      8   you actually meet in person with Mr. LaPierre?             8   communication or help from anyone else, nor for the
      9        A. Probably less often than we -- than we             9   OGC. We're dealing with -- you know, we're
     10   talk now. But, you know, I would -- I would               10   representing a client, so we're always dealing
     11   probably meet with him in person every couple of          11   with -- we're always dealing with, you know, some
     12   weeks again, as needed.                                   12   responsible person within the organization.
     13        Q. And when you, pre-COVID, were meeting with        13       Q. So do you expect as the general counsel
     14   him maybe every couple of weeks, what was the extent      14   that when executives in the NRA become aware of a
     15   of the other forms of communication?                      15   legal issue, that they would notify you?
     16              MR. GARMAN (VIA ZOOM): Objection to            16       A. That --
     17   form.                                                     17             MR. GARMAN (VIA ZOOM): Objection to
     18              Go ahead.                                      18   form.
     19        A. If he was out of the office and -- and            19             Go ahead.
     20   needed something, he would call me. You know, I           20       A. That would be my hope, and I -- and I
     21   recognize that he's a -- he's a busy person, and so       21   believe that's what normally happens.
     22   I try to save things up to the extent I can. So if        22       Q. And would you agree with me that it's
     23   it's not a screaming emergency, I'll wait until he's      23   important to you to fulfill your job
     24   in the office and sit down with him or wait until he      24   responsibilities to be aware of legal issues when
     25   calls me about something else and has time.               25   they get presented -- when they're presented to the
                                                          Page 86                                                         Page 88

     1       Q. You testified earlier this week at your         1        NRA?
     2    30(b)(6) deposition that -- you described some        2                MR. GARMAN (VIA ZOOM): Objection to
     3    matters as being handled in a collaborative fashion.  3        form.
     4           Who were the typical collaborators?            4                   Go ahead.
     5              MR. GARMAN (VIA ZOOM): Objection to 5                   A. Yes.
     6    form.                                                 6           Q. And in order for you to effectively manage
     7       A. I don't recall which -- which matters I         7        those issues, you need to have notice of them; is
     8    was referring to in that -- with that phrase.         8        that right?
     9       Q. You talked about in the context of              9           A. Yes.
    10    compliance.                                          10           Q. Does Mr. LaPierre do that?
    11       A. Uh-huh. Okay.                                  11                   MR. GARMAN (VIA ZOOM): Objection to
    12       Q. Is that one area where there's                 12        form.
    13    collaboration?                                       13                   Go ahead.
    14       A. I think I -- you know, I personally try to     14           A. It depends on the issue. There are some
    15    be collaborative on -- on everything. I recognize    15        issues that he -- that he may discuss directly with
    16    there are only so many hours in the day. I can't do  16        outside counsel and -- or there may be others that
    17    everything myself. I'm going to need support either 17         he brings to me. Again, it depends on the nature of
    18    from my internal team or from outside counsel or     18        the issue.
    19    from divisions that have factual knowledge or        19           Q. And how -- can you explain the
    20    involvement in an issue or from -- or from the       20        distinction, the circumstances when he brings it to
    21    board. Again, it depends on the specific issue.      21        you versus when he brings it to outside counsel?
    22       Q. And we also talked about the handling of       22                   MR. GARMAN (VIA ZOOM): Objection to
    23    excess benefit payments to -- to certain individuals 23        form.
    24    as something that was handled collaboratively; is    24           A. Well, I don't know everything that -- I
    25    that correct?                                        25        don't know everything -- I don't know how he becomes
                                                          Page 87                                                         Page 89

                                                                                                          23 (Pages 86 - 89)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 33 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1    aware of everything or how he decides what to --      1         instance.
     2    what to bring to whom. I think the things that he     2             A. Can I -- can I confer with counsel on
     3    brings to me are issues that -- that he believes      3         this?
     4    that I need to be aware of and am the appropriate     4             Q. Yes.
     5    person to -- to talk to.                              5             A. Thanks.
     6            And sometimes when he talks to outside        6                   THE VIDEOGRAPHER (VIA ZOOM): Going
     7    counsel, you know, he may ask them to communicate 7             off the record. The time is 11:50 a.m.
     8    with me as well so that we can collaborate.           8                   (Recess 11:50 a.m. to 12:01 p.m.)
     9        Q. Does that make it difficult for you to do      9                   THE VIDEOGRAPHER (VIA ZOOM): Going
    10    your job if the person who is running the day-to-day 10         back on the record. The time is 12:01 p.m.
    11    affairs of the NRA is not alerting you to legal      11             Q. Okay. So again, my question is: During
    12    issues?                                              12         the break when you were conferring on privilege,
    13               MR. GARMAN (VIA ZOOM): Objection to 13               with whom were you conferring, which counsel?
    14    form.                                                14             A. I conferred with Mr. Garman and
    15        A. I think I disagree with the -- with the       15         Ms. Eisenberg.
    16    premise. I think I am being alerted directly or      16             Q. Okay. And do you want the court reporter
    17    indirectly to our significant issues.                17         to read back the question?
    18        Q. What are some instances where -- that you     18             A. Sure.
    19    can recount where Mr. LaPierre took a legal issue to 19             Q. I think she needs to go back to the prior
    20    outside counsel rather than bring it to you in the   20         Q and A to provide context.
    21    first instance?                                      21                   MS. STERN (VIA ZOOM): Michelle, would
    22               MR. GARMAN (VIA ZOOM): Objection to 22               you do that for us, please.
    23    form.                                                23                   THE REPORTER (VIA ZOOM): Yes.
    24               We have to be careful on this one, but    24                   (Record read.)
    25    to the extent that -- to the extent that you're not  25             A. Okay. So -- so the answer is yes, I am
                                                           Page 90                                                   Page 92

      1   disclosing attorney-client privilege that may come          1   aware of such instances.
      2   through someone other than Mr. LaPierre, you can            2       Q. Okay. Can you tell me all of the
      3   answer.                                                     3   instances that you're aware of?
      4       A. So it's -- you know, as I said to                    4       A. Actually -- actually, correct myself.
      5   Mr. Sheehan at one point, it's tough to recall the          5   There's one that I can think of specifically.
      6   dogs that don't bark. But -- and I'm having trouble         6   It's -- which was the -- the lawsuit -- the first
      7   thinking of -- of examples, but -- you know, and all        7   Virginia lawsuit against Ackerman McQueen, that
      8   of the examples that I can think of are -- are              8   initial decision.
      9   issues where outside counsel then contacted me,             9       Q. And what occurred there?
     10   so -- so I ended up being involved.                        10       A. The decision was made to file, and I was
     11          So -- but I -- I recall maybe some                  11   informed I think shortly after the -- after the
     12   discussions of some contracts or -- and maybe of           12   complaint was filed.
     13   some HR matters, you know, all of which I soon             13       Q. And this was a lawsuit that was brought in
     14   became aware of through, you know, counsel; one            14   about April 2019; is that correct?
     15   counsel or another calling me and saying, well, I          15       A. Yes.
     16   spoke with Wayne, Wayne wants us to work on X, and         16       Q. And you were, in fact, surprised that they
     17   then we would work on X.                                   17   had filed the lawsuit?
     18       Q. And -- and are there instances that you             18              MR. GARMAN (VIA ZOOM): Objection to
     19   can recall where Mr. LaPierre made determinations on       19   form.
     20   legal issues with outside counsel in the first             20              Go ahead.
     21   instance rather than discussing with you?                  21       Q. Is that right?
     22       A. Not that I can recall specifically. You             22       A. No, I can't say I was surprised.
     23   mean determinations like a final decision on some          23       Q. But you weren't aware that it was going to
     24   issue?                                                     24   be filed?
     25       Q. A decision to take a legal action, for              25       A. I wasn't aware that it was going to be --
                                                           Page 91                                                   Page 93

                                                                                                       24 (Pages 90 - 93)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                    Page 34 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   I wasn't aware that it was going to be filed, but     1        Q. Of the other eight members -- we talked
     2   given Ackerman's conduct, I wasn't surprised that it  2    before, sorry, about the officers and the leadership
     3   had been filed.                                       3    structure of the NRA, the salaried --
     4       Q. But I -- so let me just clarify my             4        A. Uh-huh.
     5   question -- my --                                     5        Q. -- officers.
     6               MR. GRUBER (VIA ZOOM): And I object 6              A. Yes.
     7   as nonresponsive on that last question -- or answer.  7        Q. Among that group, can you tell me who was
     8   Thank you.                                            8    aware that -- of the plan to file for bankruptcy
     9       Q. Let me make sure that my question was          9    before the actual filing?
    10   clear.                                               10               MR. GARMAN (VIA ZOOM): Object to the
    11           You were surprised that the NRA filed when   11    form of the question.
    12   it filed; is that right?                             12               Answer if you know.
    13               MR. GARMAN (VIA ZOOM): Objection to 13             A. I don't know who was aware before the
    14   form.                                                14    filing.
    15               Go ahead.                                15            I'm sorry, you're --
    16       A. Yes.                                          16        Q. Was --
    17       Q. And in that context of the Ackerman           17        A. I'm sorry, you're encompassing both the --
    18   lawsuit, you had not even read the pleading before   18    the in-house and outside officers, all -- all eight
    19   it was filed; isn't that right?                      19    including myself?
    20               MR. GARMAN (VIA ZOOM): Objection -- 20             Q. Yeah. Let me just -- so that the record
    21   hold on.                                             21    isn't so muddy, you as the secretary, were you
    22               I don't know whether you will be able    22    aware?
    23   to answer that without invading attorney-client      23               MR. GARMAN (VIA ZOOM): Object to the
    24   privilege.                                           24    form of the question.
    25       A. Sitting here today, I just -- I actually      25        A. So was I --
                                                      Page 94                                                        Page 96

     1   can't recall the answer.                               1       Q. Were you aware of the filing before it
     2       Q. Okay. Hold on one second.                       2   was, in fact, filed?
     3           Well, did Mr. LaPierre consult with you on     3       A. Yes.
     4   the decision to file for Chapter 11 bankruptcy         4       Q. When -- when did you become aware?
     5   before the petition was filed?                         5              MR. GARMAN (VIA ZOOM): Hold on.
     6              MR. GARMAN (VIA ZOOM): Object.              6              So -- so let's just talk about this,
     7       Q. Yes or no is the -- I'm only asking yes or      7   Emily, because I'm not trying to be difficult, but
     8   no.                                                    8   you have pinned down to the day, and I can't let him
     9              MR. GARMAN (VIA ZOOM): Yeah, no,            9   testify as to the specifics of it without invading
    10   we're not going to go there. I object. That -- that   10   the attorney-client privilege. So I'm not sure
    11   invades the attorney-client privilege.                11   what -- what question you're asking him, but to
    12       Q. Are you going to take your lawyer's            12   answer, you're going to have to work around that.
    13   direction not to answer that question?                13       Q. Prior to January 15th you were not aware
    14       A. Yes, I'm going to take counsel's advice.       14   that a petition for bankruptcy was going to be filed
    15       Q. You were not aware of the filing of the        15   on January 15th; is that right?
    16   bankruptcy petition until the very day that it was    16       A. Yes.
    17   filed; isn't that correct?                            17       Q. Okay. And the -- Mr. Spray, do you know
    18       A. Yes.                                           18   if he was aware of the plan to file bankruptcy
    19       Q. Did you ever inform anyone on the board        19   before January 15th?
    20   that you did not learn of it until the date of its    20              MR. GARMAN (VIA ZOOM): Object to the
    21   filing?                                               21   form of the question.
    22              MR. GARMAN (VIA ZOOM): Objection to 22                     Go ahead and answer if you can.
    23   the extent you could only answer that by invading the 23       A. I don't think he was aware before
    24   attorney-client privilege, but go ahead if you can.   24   January 15th.
    25       A. No.                                            25       Q. Do you know if the executive director of
                                                      Page 95                                                        Page 97

                                                                                                     25 (Pages 94 - 97)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 35 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   general operations, Mr. DeBergalis, was aware?            1       A. I believe he was.
      2       A. I don't know.                                      2       Q. And do you know when he became aware?
      3       Q. Do you know if the -- Mr. Ouimet, the              3       A. No, I don't.
      4   executive director of -- of ILA, was aware?               4              MS. STERN (VIA ZOOM): So let's see,
      5             MR. GARMAN (VIA ZOOM): Emily, we lost           5   this is -- off the record for a second.
      6   you for a second on a lag on the Zoom.                    6              THE VIDEOGRAPHER (VIA ZOOM): Going
      7             MS. STERN (VIA ZOOM): Oh, I'm sorry.            7   off the record. The time is 12:11 p.m.
      8             MR. GARMAN (VIA ZOOM): Could I ask              8              (Recess 12:11 p.m. to 1:46 p.m.)
      9   you -- could I ask you to repeat the call -- or the       9              THE VIDEOGRAPHER (VIA ZOOM): Going
     10   question.                                                10   back on the record. The time is 13:46 p.m.
     11             MS. STERN (VIA ZOOM): Sure.                    11              MS. STERN (VIA ZOOM): Okay. Stephen,
     12       Q. My question was: Do you know if                   12   can you pull up the document that we marked as tab 4.
     13   Mr. Ouimet, the executive director of ILA, was aware     13              MR. THOMPSON (VIA ZOOM): It's being
     14   of the plan to file bankruptcy before January 15th?      14   introduced now. It should be available in just a
     15       A. No, I don't know.                                 15   minute.
     16       Q. Do you know if Carolyn Meadows was aware          16              MS. STERN (VIA ZOOM): Can you put it
     17   of the plan to file for bankruptcy before                17   on the share also, screen share, Stephen?
     18   January 15th?                                            18              MR. THOMPSON (VIA ZOOM): Yes.
     19       A. I believe she was.                                19              MS. STERN (VIA ZOOM): Thanks.
     20             MR. GARMAN (VIA ZOOM): So --                   20              THE WITNESS (VIA ZOOM): See which one
     21       Q. Do you know when she became aware?                21   I can see better.
     22             MR. GARMAN (VIA ZOOM): So I'm going            22              MR. GARMAN (VIA ZOOM): Yeah. It's
     23   to caution you not to speculate.                         23   not there yet.
     24             THE WITNESS (VIA ZOOM): Uh-huh.                24              MR. THOMPSON (VIA ZOOM): I apologize.
     25             MR. GARMAN (VIA ZOOM): You are                 25   It seems to have frozen in the act of distributing
                                                         Page 98                                                        Page 100

     1    obligated to -- to answer what you have personal      1       it. Let me try one more time.
     2    knowledge of --                                       2                  MR. GARMAN (VIA ZOOM): I don't see it
     3               THE WITNESS (VIA ZOOM): Uh-huh.            3       yet in the --
     4               MR. GARMAN (VIA ZOOM): -- but -- but 4                        MR. THOMPSON (VIA ZOOM): Okay. No,
     5    I'm going to instruct you not to speculate --         5       it should be -- it was just introduced, and I will
     6               THE WITNESS (VIA ZOOM): Okay.              6       pull it up on the screen share.
     7               MR. GARMAN (VIA ZOOM): -- if you are. 7                       MR. GARMAN (VIA ZOOM): There we go.
     8               THE WITNESS (VIA ZOOM): Okay.              8       So the screen that we're using for the Zoom is now --
     9               MR. GARMAN (VIA ZOOM): So go ahead 9               is now fairly far, so I'm going to have -- I'm going
    10    and answer the next question.                        10       to have Mr. Frazer look at my monitor. I'll
    11               THE WITNESS (VIA ZOOM): Okay.             11       represent to everyone that the only thing on my
    12       Q. I think there's a pending question.            12       monitor is this exhibit.
    13               MR. GARMAN (VIA ZOOM): I think I          13                  MS. STERN (VIA ZOOM): Okay. Thank
    14    spoke over you. Could you repeat it?                 14       you.
    15               MS. STERN (VIA ZOOM): Oh. Michelle, 15                        (Exhibit 2 marked.)
    16    did you get the question?                            16                  THE WITNESS (VIA ZOOM): I can
    17               (Record read.)                            17       actually see on the big monitor better.
    18       A. No.                                            18                  MR. GARMAN (VIA ZOOM): Oh, you can
    19       Q. Do you know if Mr. Cotton was aware of the 19           see it? Yeah. Now we got it.
    20    plan to file for bankruptcy before January 15th?     20                  MS. STERN (VIA ZOOM): Oh, great.
    21       A. I believe he was.                              21           Q. Okay. So, Mr. Frazer, I put before you a
    22       Q. Do you know when he became aware?              22       document we have marked as Exhibit 2, and I ask you
    23       A. No.                                            23       if you can identify this document, please.
    24       Q. Do you know whether Mr. Lee was aware of 24                 A. Yes. This is an email message that I sent
    25    the plan to file for bankruptcy before January 15th? 25       to the -- to the NRA board and executive councils --
                                                         Page 99                                                        Page 101

                                                                                                        26 (Pages 98 - 101)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 36 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   excuse me, executive council announcing the filing         1       A. Well, some of -- some -- what I'm -- what
      2   of the Chapter 11 petition.                                2   I'm saying is that I don't know that such
      3       Q. Okay. I'm just going to note for the                3   notification didn't happen, but I -- what I do know
      4   record that the top of the document is a result of         4   is that the way that it would -- notification to the
      5   it being -- the form which it was provided to my           5   entire board on any matter would happen would be
      6   office. So I believe the top of the document is --         6   through my office, and that's how I know that this
      7   has the name of an AAG, but -- so that wasn't on the       7   would be the first.
      8   original document, Stephen Thompson's name, correct?       8       Q. Do you have reason to believe that
      9       A. Understood. Understood.                             9   notification was made to some members of the board
     10              MR. GARMAN (VIA ZOOM): Understood.             10   before this email?
     11       Q. Okay. Okay. So my question: Is this the            11       A. Well, I think the members of the special
     12   first notice that the board was given of the              12   litigation committee, the president and vice
     13   bankruptcy filing?                                        13   presidents who are officers, were obviously aware.
     14              MR. GARMAN (VIA ZOOM): And just to             14       Q. And why do you say "obviously aware"?
     15   interject here, to the extent that you want to review     15       A. Because the -- the SLC has been involved
     16   more of it, let us know.                                  16   in these discussions as I -- as I understand it.
     17       A. Just scroll down quickly.                          17       Q. And you testified that you believe that
     18       Q. Yeah.                                              18   Mr. Cotton and Mr. Lee were aware of the intention
     19              MR. GARMAN (VIA ZOOM): We have -- we           19   to file for bankruptcy before January 15th.
     20   have control of this one.                                 20           What's the basis for that belief?
     21              THE WITNESS (VIA ZOOM): Oh.                    21              MR. GARMAN (VIA ZOOM): Objection to
     22              MR. GARMAN (VIA ZOOM): I'll give you           22   form; asked and answered.
     23   the mouse.                                                23              Go ahead.
     24       A. (Reviewed document.) Yes, this is the              24       A. It's based on their -- on their service on
     25   first I'm aware of.                                       25   the special litigation committee.
                                                         Page 102                                                        Page 104

      1      Q. And before this email was sent out, did              1       Q. Are you assuming that from the fact that
      2   you -- were you asked to review it?                        2   they're on the special litigation committee?
      3      A. I was -- I was asked to send it. And let             3       A. Not entirely.
      4   me -- let me actually just -- just make -- clarify         4       Q. Then what are you -- what is your belief
      5   one point. This is the first notification that was         5   based on?
      6   sent to the entire board as a function of the              6               MR. GARMAN (VIA ZOOM): I'm going to
      7   secretary's office.                                        7   object to the extent the only answer you could give
      8      Q. Okay. And what prior notification was                8   is subject to the attorney-client privilege, but you
      9   provided to portions of the board?                         9   can answer outside of that.
     10      A. I don't -- I don't know what notification           10       A. I don't think I can answer without --
     11   may have been made to individual members or smaller       11   without getting into attorney-client privileged
     12   subsets, but this -- this is the message that went        12   material.
     13   out to the entire board.                                  13       Q. Do you know if the members of the special
     14      Q. Okay. And so does that mean that you did            14   litigation committee knew of the plan to file for
     15   not personally provide notice to portions of the          15   bankruptcy before the time they signed the
     16   board prior to this January 15th email?                   16   resolution that was attached to the bankruptcy
     17             MR. GARMAN (VIA ZOOM): Objection to             17   petition?
     18   form.                                                     18               MR. GARMAN (VIA ZOOM): So I'm going
     19             Go ahead.                                       19   to -- I'll start short-handing these if it's okay
     20      A. No, I didn't.                                       20   with everybody. I'll just admonish the witness that
     21      Q. And what's the basis for your belief that           21   this might invade the attorney-client privilege and
     22   there was notice provided to some portions of the         22   not to -- to invade that in his answer if we all can
     23   board prior to January 15th?                              23   agree that if I simply say I admonish the witness
     24             MR. GARMAN (VIA ZOOM): Objection to             24   to -- to be -- on the attorney-client privilege,
     25   form.                                                     25   that's the objection I'm lodging.
                                                         Page 103                                                        Page 105

                                                                                                       27 (Pages 102 - 105)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 37 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1               Trying to short --                               1      A. There -- to my recollection, there were
     2               MS. STERN (VIA ZOOM): That's fine                2   two emails. There was -- there was one that went
     3    with me.                                                    3   out the Friday evening -- the initial communication
     4              MR. GARMAN (VIA ZOOM): Trying to                  4   about the cancellation which went out Friday --
     5    speed it up a little bit.                                   5   Friday the 12th.
     6              THE WITNESS (VIA ZOOM): Okay.                     6          And then subsequently -- I don't recall
     7              MR. GARMAN (VIA ZOOM): So...                      7   the date, but there was a subsequent email
     8        A. So can we -- can I have the question                 8   apologizing to the board for the inconvenience and
     9    again?                                                      9   informing them that we intended to hold a
    10              MS. STERN (VIA ZOOM): Can the                    10   rescheduled meeting in Dallas within the coming
    11    reporter please read the question?                         11   weeks.
    12              MR. GRUBER (VIA ZOOM): Can I -- this             12      Q. And does -- do you know if the purpose --
    13    is Mike Gruber real quick. I don't mind going along        13   one of the purposes of that meeting is to ratify
    14    with that, but I want to -- I want it understood that      14   approval of filing of the bankruptcy petition?
    15    I don't believe any of this is subject to                  15             MR. GARMAN (VIA ZOOM): Objection to
    16    attorney-client. So with that statement, I don't           16   the extent that calls for attorney-client privilege.
    17    want to be waiving it by agreeing to what y'all are        17      A. I can't answer based -- I can't -- I'm
    18    proposing. But --                                          18   sorry. So I can answer, which meeting are you
    19              MR. GARMAN (VIA ZOOM): Understood and            19   referring to, the original or the rescheduled?
    20    agreed.                                                    20      Q. Let's start with the rescheduled.
    21              MR. GRUBER (VIA ZOOM): -- otherwise              21      A. Okay. No.
    22    he --                                                      22      Q. What about the original meeting?
    23              MR. GARMAN (VIA ZOOM): Yeah.                     23      A. I can't answer on the grounds of
    24              MR. GRUBER (VIA ZOOM): I think that              24   privilege.
    25    helps things move along. Thank you.                        25      Q. Mr. Frazer, are you familiar with the
                                                          Page 106                                                     Page 108

      1              (Record read.)                                   1   contract procurement policy -- the NRA's policy that
      2       A. Yes.                                                 2   requires certain levels of approval for contracts
      3       Q. The special meeting that was intended to             3   over $100,000?
      4   occur -- I think it was March 14th but mid March, is        4      A. Yes.
      5   there a -- was there an agenda prepared for that            5      Q. And whose approvals are required for
      6   meeting?                                                    6   contracts over $100,000?
      7       A. There was a -- there was a draft agenda              7      A. The policy requires a legal sign-off and
      8   prepared for the meeting.                                   8   then it requires approval of the treasurer and
      9       Q. And what was the substance of the draft              9   executive vice president.
     10   agenda?                                                    10      Q. And -- and does it also require, in
     11       A. The substance of the draft agenda would --          11   certain circumstances, a business case analysis?
     12   and this is -- this is from my memory, but it would        12      A. Yes, it does.
     13   include the usual opening items, such as a call to         13      Q. And what are those circumstances?
     14   order, opening prayer, Pledge of Allegiance, reports       14      A. I can't recall if there are any -- you
     15   of the officers, and a legal briefing.                     15   know, sitting here without the document, I can't
     16       Q. And has there been an agenda prepared for           16   recall if there are any exceptions to the business
     17   the rescheduled meeting?                                   17   case analysis requirement. I do -- coming back to
     18       A. Not yet.                                            18   the question, I don't recall if there are any -- if
     19       Q. And has there been a -- I think we -- you           19   there were any exceptions to that requirement.
     20   said -- other than the email that -- I think you           20   But -- so normally a business case --
     21   said there was an email that provided notice of the        21      Q. Does the business case analysis -- I'm
     22   cancellation of the mid-March meeting.                     22   sorry to interrupt. Finish your answer.
     23          Are there any other documents or                    23      A. Normally there would be a business case
     24   communications to the board concerning the upcoming        24   analysis.
     25   meeting?                                                   25      Q. And does that -- do you expect for a
                                                          Page 107                                                     Page 109

                                                                                                      28 (Pages 106 - 109)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 38 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   contract retaining counsel to -- where it's going to      1       Q. And when did you speak with Mr. Brewer
      2   exceed -- expected to exceed $100,000 that it will        2   about his interview of various bankruptcy firms for
      3   include a business case analysis?                         3   this matter?
      4       A. Yes.                                               4       A. It was shortly before executing my
      5       Q. Okay. Prior to engaging the --                     5   declaration in support of the Neligan firm's
      6   Mr. Neligan's firm, how many bankruptcy firms did         6   application.
      7   the debtor speak to?                                      7       Q. When was the first time that you met
      8       A. My recollection -- well, let me -- let me          8   Mr. Neligan or anyone at his firm?
      9   confer with -- may I confer with counsel on this?         9       A. I first spoke with them -- I don't recall
     10       Q. I just -- before you do that, I would just        10   the exact date but shortly after the filing.
     11   remind you that you have put in a declaration in         11       Q. After the filing.
     12   support of the engagement of various lawyers in this     12          And what was the context? In person?
     13   proceeding and have discussed certain facts, so          13   Phone?
     14   just -- if we can -- it -- maybe that will sort of       14       A. It was a phone call.
     15   help you recall where the line was drawn?                15       Q. And do you know what the basis was for the
     16       A. No, I'm --                                        16   selection of the Neligan firm for this matter?
     17       Q. I don't want to be giving you advice.             17             MR. GARMAN (VIA ZOOM): I object.
     18   You're certainly free to check with your attorney.       18   Mr. Frazer submitted his declaration. We're prepared
     19   It's just --                                             19   to talk about the facts in his declaration, but the
     20       A. Right.                                            20   substance of -- of that answer would require invasion
     21       Q. I'm just trying to sort of move us along.         21   of the attorney-client privilege.
     22       A. I -- I understand. I'm aware. And it              22             And I'm going to instruct you not to
     23   should be very brief.                                    23   answer.
     24               THE VIDEOGRAPHER (VIA ZOOM): Going           24       Q. Mr. Frazer, did you select the Neligan
     25   off the record. The time is 14:01 p.m.                   25   firm?
                                                        Page 110                                                     Page 112

      1             (Recess 2:01 p.m. to 2:05 p.m.)                 1       A. No, I did not.
      2             THE VIDEOGRAPHER (VIA ZOOM): Going              2       Q. Can you identify any other situation that
      3   back on the record. The time is 14:05 p.m.                3   you as the general counsel have had where you have
      4       Q. And, Mr. Frazer, you had the opportunity           4   not been involved in the selection of the counsel to
      5   to consult with your counsel. That was Mr. Garman         5   represent the NRA?
      6   and Ms. Eisenberger --                                    6       A. Yes, I can think of a couple of examples.
      7       A. That's correct.                                    7       Q. Tell me what they were.
      8       Q. -- is that right?                                  8       A. Well, one of them was the -- okay.
      9       A. That's correct.                                    9   Leaving aside any firms that were working for us
     10             MS. STERN (VIA ZOOM): And can we have          10   before I was general counsel and that we have kept
     11   the last question be read, please.                       11   on, I am aware of a couple.
     12             (Record read.)                                 12          One was the firm that represented us in
     13       A. I don't recall the exact number.                  13   a -- in an intellectual property dispute in which we
     14       Q. Were you involved in those conversations?         14   were indemnified and -- and defended by Ackerman
     15       A. No, I wasn't.                                     15   McQueen, and they chose -- they chose the counsel --
     16       Q. Who was?                                          16   or their insurer, I don't know.
     17       A. I was -- I was told by Mr. Brewer that he         17          And also the -- you know, various local
     18   had interviewed -- he had interviewed the firms.         18   counsel that have -- that have -- various local
     19       Q. And do you know what firms Mr. Brewer             19   counsel that have assisted with litigation have been
     20   interviewed?                                             20   recommended by the -- the firms -- you know, the
     21       A. He -- he told me, but I don't recall the          21   primary firms handling the litigation.
     22   names.                                                   22          Ultimately the decision is -- is ours, but
     23       Q. Do you know when these interviews were            23   I'm willing to take recommendations.
     24   conducted?                                               24       Q. Did you delegate the decision-making
     25       A. I do not know.                                    25   authority on the retention of counsel in the
                                                        Page 111                                                     Page 113

                                                                                                    29 (Pages 110 - 113)
                                                 Veritext Legal Solutions
                                                      800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 39 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   bankruptcy matter to anyone else at the NRA?          1       directions to Mr. Frazer not to testify as to matters
     2              MR. GARMAN (VIA ZOOM): Objection to 2              of privilege are -- there's no waiver by the Attorney
     3   foundation. It assumes facts not in evidence.         3       General to contest those. I just want that to be
     4   Objection to form, sorry.                             4       clear.
     5       A. I -- I did not.                                5                 MR. GARMAN (VIA ZOOM): I understand.
     6       Q. And in your declaration, you state,            6                 MS. STERN (VIA ZOOM): Okay.
     7   Debtors determined that Neligan was the firm best     7                 MR. GRUBER (VIA ZOOM): Can I have the
     8   suited for this case based upon its experience,       8       same understanding? This is Mike Gruber on behalf of
     9   qualifications, rates, success in confirming          9       Ackerman.
    10   reorganization plans for debtors in other cases, and 10                 MR. GARMAN (VIA ZOOM): Of course.
    11   its location in Dallas, Texas, where the NRA         11                 MR. GRUBER (VIA ZOOM): Thank you.
    12   determined to file these cases.                      12          Q. Okay. When was the Neligan firm engaged
    13          Do you have personal knowledge of those       13       by the NRA?
    14   facts?                                               14          A. I'm sorry, I don't recall the date of --
    15       A. I was advised of those by counsel, and I      15       the date on the letter.
    16   was provided information about comparative rates     16          Q. And who signed the letter of engagement?
    17   from -- from employment applications of other firms. 17          A. I'm sorry, I don't recall.
    18       Q. And who prepared those -- those materials     18          Q. Have you seen the engagement letter?
    19   that you reviewed?                                   19          A. Yes.
    20       A. I believe it was the Brewer firm, but I       20          Q. And have you provided that in this -- in
    21   don't recall specifically who.                       21       the bankruptcy? Have you produced it?
    22       Q. And in the declaration, it -- it also         22                 MR. GARMAN (VIA ZOOM): To who?
    23   notes that the Neligan firm was chosen because of    23                 MS. STERN (VIA ZOOM): To the U.S.
    24   its location in Dallas, Texas, and -- where NRA      24       trustee.
    25   determined to file these cases.                      25                 MR. GARMAN (VIA ZOOM): I'll represent
                                                       Page 114                                                        Page 116

     1           Was that determination made prior to the          1   I don't know the answer to that. I assume the answer
     2   formation of Sea Girt?                                    2   is yes, but I -- I can't say for sure.
     3               MR. GARMAN (VIA ZOOM): Go ahead.              3       A. And I'm sorry, I just don't recall either.
     4        A. Actually, I don't think I can answer              4             MS. STERN (VIA ZOOM): Okay. Well, we
     5   without invading privilege.                               5   would ask that it be produced to the Attorney
     6        Q. So are you giving yourself the --                 6   General's office.
     7               MR. GARMAN (VIA ZOOM): So --                  7       Q. So who authorized the retention of the
     8        Q. Are you --                                        8   Neligan firm on behalf of the NRA?
     9               MR. GARMAN (VIA ZOOM): So I'll --             9       A. I don't personally know.
    10   I'll try and --                                          10       Q. And Mr. Neligan's firm was given a
    11        Q. Are you giving yourself the direction not        11   $350,000 retainer as stated in your declaration.
    12   to answer the question?                                  12          Do you recall making that statement?
    13               MR. GARMAN (VIA ZOOM): I'll try and          13       A. I do.
    14   clean this up. Obviously -- obviously the deponent       14       Q. And do you know when that was paid?
    15   is a -- is a lawyer for this client and has a duty to    15       A. I -- I don't recall.
    16   make that independent analysis. But to the extent        16       Q. Do you know who authorized that payment?
    17   this -- this invades the attorney-client privilege, I    17       A. I do not, no.
    18   instruct you not to answer.                              18       Q. Do you know if there was a business case
    19        A. And I'll --                                      19   analysis done before the Neligan firm was engaged?
    20        Q. Okay.                                            20       A. I don't remember.
    21        A. I'll follow our advice.                          21       Q. So you have never seen a business case
    22        Q. Okay.                                            22   analysis for retention of the Neligan firm; is that
    23               MS. STERN (VIA ZOOM): And I just --          23   right?
    24   just to be clear on the record, we're going to just      24             MR. GARMAN (VIA ZOOM): Objection to
    25   keep moving on, but that should not be -- any of the     25   form.
                                                       Page 115                                                        Page 117

                                                                                                     30 (Pages 114 - 117)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                Page 40 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1       A. That's not what I said. I don't -- I           1      A. I don't know.
     2   don't remember if I've seen one.                      2      Q. And who authorized that payment?
     3       Q. Okay. Have you -- have you ever seen a         3      A. I don't recall.
     4   business case analysis in connection with the         4      Q. Do you know if Craig Spray was aware of
     5   retention of the Neligan firm?                        5   the million dollars being paid to the Neligan firm?
     6       A. I don't --                                     6      A. I -- I'm sorry, I don't know.
     7             MR. GARMAN (VIA ZOOM): Objection to 7              Q. Do you know if Sonya Rowling was aware of
     8   form. He's asked -- answered a couple times.          8   a million dollars being paid to the Neligan firm?
     9       A. I do not remember.                             9      A. I don't know.
    10       Q. Who would know if there's a business case     10      Q. What was your role in the selection of the
    11   analysis?                                            11   Garman firm?
    12       A. You know, it would -- it would be in the      12      A. The Garman firm was recommended to -- was
    13   Association's records, but I'm not sure exactly      13   recommended as additional counsel. I received a
    14   where.                                               14   proposed engagement letter and -- you know and went
    15       Q. When the NRA engages a law firm to do --      15   through the usual retention processes.
    16   to work -- to do work for the NRA and there -- it's  16      Q. And who is it recommended -- who
    17   a circumstance where it requires a business case     17   recommended the Garman firm?
    18   analysis under the procurement policy, who typically 18      A. The -- the Brewer firm did.
    19   handles that process?                                19      Q. And did you consider any other firms when
    20       A. It would typically be me or possibly one      20   contemplating bringing in additional bankruptcy
    21   of my assistant general counsels, depending on who 21     counsel?
    22   is going to be, you know, working with the firm.     22      A. Yes.
    23       Q. And are you aware of any other -- any         23      Q. What other firms?
    24   circumstances where the retention of counsel and     24      A. I don't recall the names of the firms.
    25   adherence to that policy did not go through the      25      Q. Were you involved in that process?
                                                    Page 118                                                  Page 120

     1   Office of General Counsel?                            1       A. No.
     2              MR. GARMAN (VIA ZOOM): Objection to 2              Q. Who handled that process?
     3   form.                                                 3       A. So my -- it was a -- it was a -- I believe
     4       A. Where retention of a law firm didn't go        4   it was a recommendation from the Brewer firm.
     5   through general counsel, yes.                         5       Q. All of the firms that were considered were
     6       Q. What circumstance is that?                     6   all recommended by the Brewer firm?
     7       A. It was a firm that was retained to do some     7       A. Well, firms were -- were considered by the
     8   pension plan-related work, and it was retained        8   Brewer firm but not all of them were ultimately
     9   either by the treasurer's office or human resources;  9   recommended.
    10   I can't recall which.                                10       Q. And what efforts did you make to determine
    11       Q. And when was that?                            11   whether the Garman firm was acceptable to represent
    12       A. Sometime prior -- several years ago. I        12   the NRA in this matter?
    13   don't know the exact date.                           13       A. So a couple of things. Again, I reviewed
    14       Q. So sitting here today, do you know if         14   the same -- the same set of prior approved
    15   there's anyone at the NRA who reviewed a business 15      employment applications for bankruptcy firms in the
    16   case analysis for -- relating to the retention of    16   Northern District of Texas. And additionally the
    17   the Neligan firm?                                    17   Garman firm had previously represented the NRA
    18       A. I'm sorry, I just don't recall.               18   successfully as local counsel in a First Amendment
    19       Q. And do you recall in your declaration that    19   case.
    20   you indicated that an additional $1 million retainer 20       Q. And who was the primary counsel in that
    21   was paid to the Neligan firm prior to the petition   21   case?
    22   date?                                                22       A. The Brewer firm.
    23       A. Yes.                                          23       Q. And the materials that -- I think you said
    24       Q. And when was that $1 million payment made 24       you reviewed some materials about the various firms
    25   in whole or in part?                                 25   that were under consideration.
                                                    Page 119                                                  Page 121

                                                                                              31 (Pages 118 - 121)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 41 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1          Who prepared those materials?                        1      A. Not with me, no.
      2       A. Again, I think it was the Brewer firm.               2      Q. Was he involved in that process with
      3       Q. Was a business case analysis done with               3   anyone else?
      4   respect to the retention of the Garman firm?                4              MR. GARMAN (VIA ZOOM): Objection.
      5       A. Yes.                                                 5              Just don't speculate; answer only in
      6       Q. And who performed that analysis?                     6   your personal knowledge.
      7       A. I prepared it.                                       7              THE WITNESS (VIA ZOOM): Right.
      8       Q. Is it in writing?                                    8      A. Well, so -- again I'm -- source of
      9       A. Yes.                                                 9   knowledge thing.
     10       Q. And what was the sum and substance of the           10              THE WITNESS (VIA ZOOM): Can we talk
     11   analysis?                                                  11   for just a moment?
     12              MR. GARMAN (VIA ZOOM): Is this legal            12              MR. GARMAN (VIA ZOOM): Sure.
     13   advice you're giving in this document?                     13              THE VIDEOGRAPHER (VIA ZOOM): Going
     14              THE WITNESS (VIA ZOOM): I think -- I            14   off the record. The time is 14:26 p.m.
     15   think it is. I think I'm recommending counsel.             15              (Recess 2:26 p.m. to 2:27 p.m.)
     16              MR. GARMAN (VIA ZOOM): So I'm going             16              THE VIDEOGRAPHER (VIA ZOOM): Going
     17   to instruct you not to answer this.                        17   back on the record. The time is 14:27 p.m.
     18              Counsel, I will go back and look at             18      Q. Mr. Frazer, you have asked to consult with
     19   the document to see if it -- if it is the privileged       19   and you consulted with Mr. Garman and Ms. Eisenberg
     20   information I believe it to be, but based upon this,       20   again; is that right?
     21   I'm going to instruct him not to answer the question.      21      A. Just -- just Mr. Garman this time.
     22       Q. Okay. Do you have oversight of the legal            22   Thanks.
     23   fees that are being incurred in the bankruptcy             23      Q. Okay. Thank you.
     24   process?                                                   24              MS. STERN (VIA ZOOM): So can we have
     25       A. Yes.                                                25   the last question read back, please.
                                                          Page 122                                                     Page 124

     1       Q. Do you have -- bear primary responsibility            1             (Record read.)
     2    for that oversight?                                         2      A. So my understanding is that -- and I
     3       A. I think the invoices are going to come to             3   appreciate your -- I appreciate your patience. I
     4    me when they come.                                          4   just wanted to -- to verify whether what I had
     5       Q. And did you have conversations with the               5   learned had been from a privileged conversation.
     6    firms that have been retained as bankruptcy counsel         6         My understanding is that Mr. LaPierre had
     7    with respect to the budgets that are referenced in          7   reviewed the budgets for the firms.
     8    the declarations that you have put in?                      8      Q. Did the -- we talked before about the
     9       A. Yes.                                                  9   requirements of sign-off on contracts over $100,000.
    10       Q. And was anyone else involved in those                10         Was the Neligan firm, was their sign-off
    11    discussions?                                               11   by the president and the others that are required
    12       A. I'm trying to remember. The firms -- the             12   under the policy?
    13    firms sent me budgets and I reviewed the budgets. I        13      A. I -- I just don't recall because that
    14    don't recall if I had any questions.                       14   would go with the business case analysis. It's all
    15       Q. Was the Brewer firm involved in that                 15   the same process.
    16    process too?                                               16      Q. And the NRA has said that it has now
    17       A. I don't recall. Obviously they were                  17   centralized its contracts and is managing them in a
    18    involved in -- in sending me the budget for the            18   more centralized fashion.
    19    matters for which they were applying, but I don't          19         Where is that centralized location?
    20    recall if they were involved in any discussion with        20             MR. GARMAN (VIA ZOOM): Objection to
    21    or about the other firms.                                  21   form.
    22       Q. And was anyone from the Office of General            22      A. So all contracts ultimately go to the
    23    Counsel besides you involved in that process?              23   financial services division.
    24       A. No.                                                  24      Q. So the financial services division would
    25       Q. Was Mr. LaPierre involved in that process?           25   have copies of the contracts that we have been
                                                          Page 123                                                     Page 125

                                                                                                      32 (Pages 122 - 125)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                    Page 42 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   talking about with the Neligan and the Garman firm; 1        extension of time or something like that.
     2   is that right?                                        2         Q. And in -- what about court proceedings in
     3       A. Should, yes.                                   3      matters, do you expect them to give you notice of
     4       Q. And they would -- should also have any         4      the court proceedings?
     5   business case analysis that was done; is that right?  5         A. Yes, and they routinely will do that other
     6       A. That's correct.                                6      than, you know, status -- routine status conferences
     7       Q. And documentation of the required              7      and things like that where nothing really rises to
     8   approvals would also be with that; is that right?     8      the level of requiring oversight.
     9       A. That's right.                                  9         Q. And we talked earlier about your
    10       Q. Okay. So we just ask for production of        10      responsibility to manage legal risks for the NRA.
    11   any documents maintained in those or any other files 11             Does that involve, also, monitoring the
    12   that the NRA has relating to the retention of the    12      developments in significant litigation matters?
    13   Garman and the Neligan firms?                        13         A. Yes.
    14              MR. GARMAN (VIA ZOOM): So -- so,          14         Q. And how do you do that?
    15   Counsel, could you put your request in an email when 15         A. I -- I get reports from counsel. If I
    16   we're done?                                          16      haven't heard from counsel about something and, you
    17              MS. STERN (VIA ZOOM): Of course.          17      know, I start thinking, hey, what's going on with
    18              MR. GARMAN (VIA ZOOM): Thank you. 18              that case, I may check in. I also have a periodic
    19       Q. Mr. Frazer, when you decide to engage         19      check on this via the drafting of the -- of the
    20   outside counsel for a matter, how would you describe 20      legal matters report, which is a report that we give
    21   your style of overseeing --                          21      to our legal affairs committee.
    22              MR. GARMAN (VIA ZOOM): Objection to 22                   And, you know, if I -- when I'm -- when
    23   form.                                                23      I'm -- the way we compile that is that each attorney
    24       Q. -- those outside counsel?                     24      individually writes up the matters that he or she is
    25              MR. GARMAN (VIA ZOOM): Objection to 25            dealing with, and then I write up the matters that
                                                      Page 126                                                     Page 128

     1   form.                                                    1   I'm personally supervising.
     2               Go ahead if you understand.                  2           And in the course of drafting that, I'll
     3       A. I'm not sure I understand the question,           3   often approach firms to double-check the status, you
     4   though.                                                  4   know, see if there have been any significant
     5       Q. Do you -- let's just take -- for instance,        5   developments in the last couple months that I may
     6   you talked before about other than fairly -- I think     6   not have become aware of, usually there are not.
     7   you used the word "minor" litigation matters, you        7   And I try to bring it up to the minute before it
     8   typically would seek outside counsel for a               8   goes out to that committee.
     9   litigation matter.                                       9       Q. In what circumstance would you yourself
    10           In that circumstance, what is your              10   attend a court proceeding?
    11   expectation in terms of reporting to the NRA by the     11       A. I would attend a court proceeding -- well
    12   outside counsel?                                        12   back when it was possible -- feasible to physically
    13       A. I expect that firms will uphold their            13   attend any court proceeding, I would sometimes do
    14   requirements under the state, you know, relevant        14   that if it was something significant that was going
    15   state bar ethics rules to inform us of                  15   on locally. And -- but it would also depend on the
    16   significant -- significant developments in the          16   importance of the -- of the matter. If it's a minor
    17   matter, to provide thorough transparent billing, to     17   motion, I might not worry about it. But if it was
    18   answer any questions about their billing, and, you      18   something that's, you know, a key -- that's likely
    19   know, generally to be responsive.                       19   to lead to a key development in the case, I would --
    20       Q. Do you require them to provide copies of         20   I might go if possible if it's a matter that I'm
    21   pleadings before they're filed to get authorization     21   directly handling.
    22   to file them?                                           22       Q. And would you also, either yourself or
    23       A. Not in all cases, but, you know, certainly       23   another attorney in the Office of General Counsel,
    24   for -- certainly for significant pleadings. You         24   attend depositions or other testimony if -- I think
    25   know, I'm not worried about requests for an             25   you said, it could be a key development in the
                                                      Page 127                                                     Page 129

                                                                                                  33 (Pages 126 - 129)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 43 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   matter?                                                   1          What's your method generally of overseeing
      2       A. Normally we would -- you know, we would be         2   the legal billings?
      3   mindful of overcrowding a room even pre-COVID and --      3       A. I'll get the -- I'll get the bills when
      4   and, you know, get -- we try to hire competent            4   they come in, review them. If it is -- if it's a
      5   counsel and get a report back afterwards, you know,       5   matter -- sometimes I'm reviewing bills for
      6   see what was going on of significance or what -- and      6   co-counsel or local counsel.
      7   what facts may have been learned.                         7          So, for example, if it's a -- if it's a
      8       Q. So what is -- in order to stay abreast of          8   firm that has been working as local counsel with
      9   the -- of the developments in the matter, what kind       9   another firm, I may go to the -- to the supervising
     10   of report would you expect?                              10   firm and ask if the charges appear reasonable.
     11       A. Well, they'll send me the transcript when         11          For matters where I'm directly familiar
     12   it becomes available usually.                            12   with the firm's work, I'll -- I'll review it myself
     13       Q. And do you review the transcripts?                13   and, you know, flag any questions or, you know,
     14       A. I do.                                             14   either send emails asking about specific items or
     15       Q. And what about circumstances where --             15   have a phone call to -- to go through any questions.
     16   where there are no transcripts provided, what do you     16          And once -- once any and all issues are
     17   do to make sure that you're keeping abreast of the       17   resolved, sometimes an amended bill has to be
     18   developments?                                            18   issued. But a bill that -- that's suitable for
     19       A. So normally counsel will -- will report           19   approval and payment would then be forwarded to our
     20   back, you know, usually by an email, sometimes a         20   financial services division.
     21   phone call, you know, Dear John, the Court heard our     21       Q. Do you require that firms give you budgets
     22   plea in bar today. The, you know, plea in bar            22   so that you can plan ahead?
     23   was -- you know, was sustained, that kind of thing.      23       A. Yes. Both at the outset of -- of a
     24       Q. The New York Attorney General's                   24   matter, I ask for some -- for a cost estimate. And
     25   investigation against -- involving the NRA was a         25   sometimes depending on the size of the matter, I may
                                                        Page 130                                                        Page 132

     1    substantial matter for the NRA, wasn't it?            1       not just want an overall cost estimate but a
     2        A. Yes.                                           2       breakdown by month.
     3        Q. Did -- did you or any representative of        3              Also, as part of the NRA's annual budget
     4    the Office of General Counsel attend Mr. LaPierre's   4       process, I'll ask firms what their anticipated
     5    examination in that investigation?                    5       budgets for the coming -- coming year are.
     6        A. No, we didn't.                                 6           Q. And what happens if the firm exceeds the
     7        Q. Did you attend Mr. Spray's examination in      7       cost estimate?
     8    that investigation?                                   8                 MR. GARMAN (VIA ZOOM): Objection to
     9        A. No, we didn't.                                 9       form.
    10        Q. Did you attend the examinations of any of     10                 Go ahead.
    11    the other NRA employees that were conducted in that 11            A. Well, I would like at it and -- and try to
    12    investigation?                                       12       understand if there's a reason. In legal matters,
    13        A. No, we didn't.                                13       there are always unexpected developments and
    14        Q. I think you have in your declarations that    14       sometimes it's readily apparent why the -- why the
    15    we were speaking about before in connection with the 15       billing went higher.
    16    retention of counsel in this matter, you indicated   16           Q. And do you have -- do you require the
    17    that one of your responsibilities to oversee the     17       firms to give you notice if their expectation is
    18    billings, review invoices, stay on top of the costs. 18       that they're -- that legal fees are going to be
    19    Is that fair?                                        19       substantially higher than estimated because of
    20               MR. GARMAN (VIA ZOOM): Objection to 20             developments or whatever other reason?
    21    form.                                                21           A. We have done that in some cases, yes.
    22               But go ahead and answer.                  22           Q. You have -- personally have had oversight
    23        A. Yes.                                          23       of the Brewer firm's legal billings since they were
    24        Q. Okay. Do you -- what's your method, just      24       first engaged in March 2018. Until recently, you
    25    generally, not limited to the bankruptcy.            25       had total oversight of that; is that right?
                                                        Page 131                                                        Page 133

                                                                                                      34 (Pages 130 - 133)
                                                 Veritext Legal Solutions
                                                      800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 44 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1       A. That's correct.                                     1       A. With the exception of fees for the matters
      2       Q. And did you require that the Brewer firm            2   under the oversight of the special litigation
      3   provide any budgets for the matters it's handling?         3   committee, yes.
      4       A. I have -- I have from time to time sought           4       Q. And were you aware of all the matters that
      5   estimates or, you know, some kind of monthly               5   they were billing the NRA for --
      6   projection so that I can work on developing the            6       A. Yes, I would --
      7   NRA's -- the NRA's budget, yes.                            7       Q. -- at that time?
      8       Q. And were those -- were those just a matter          8       A. Yes.
      9   of a report by the Brewer firm what they expected or       9       Q. And were those fees consistent with the
     10   was it a budget? Just -- maybe you could just flush       10   budgets or estimates that the Brewer firm had
     11   that out a little bit just so I understand.               11   provided to the NRA for that period of time?
     12       A. Sure.                                              12       A. I'm sorry, I don't recall for that period
     13              MR. GARMAN (VIA ZOOM): Objection to            13   of time.
     14   form.                                                     14       Q. At any time, has the Brewer firm exceeded
     15       Q. Go ahead.                                          15   cost estimates or budgets?
     16       A. Sure. So -- so the answer is twofold. As           16       A. Sitting here today, I just can't recall
     17   part of the NRA's annual budget process, I need to        17   any particular time frame.
     18   have an idea of what my spending is going to be, you      18       Q. Does anyone else at the NRA have oversight
     19   know, per month over the coming calendar year, which      19   of the Brewer firm's billings?
     20   is our fiscal year, and so I'll ask for -- for that       20       A. After the -- after the -- after the bills
     21   breakdown.                                                21   leave my hands and are sent to the financial
     22          And then in some cases, we have -- we              22   services division, they are subject to review by the
     23   actually have fee caps with the Brewer firm, and          23   CFO.
     24   they simply won't bill professional fees beyond           24       Q. And what kind of review do you understand
     25   that -- beyond that amount.                               25   that the CFO is doing?
                                                         Page 134                                                      Page 136

      1       Q. How many matters do you have with the               1       A. Well, it depends. Since the bankruptcy
      2   Brewer firm where there are fee caps?                      2   situation, I haven't -- I haven't had a set of
      3              MR. GARMAN (VIA ZOOM): Counsel, we'll           3   invoices go through Ms. Rowling. But, you know, I
      4   go a little further, but we're getting pretty close        4   know Mr. Spray would sometimes ask me questions or I
      5   to invading strategy and attorney-client privilege         5   understood that he sometimes -- I understood from
      6   here.                                                      6   him that he would sometimes ask Mr. Brewer
      7              MS. STERN (VIA ZOOM): I don't --                7   questions.
      8   okay. I'm not asking for any substantive                   8       Q. And what is your understanding was the
      9   information; I'm just asking for the oversight of the      9   nature of the information that he would be asking
     10   finances.                                                 10   about?
     11       A. To my recollection, I believe there are            11       A. I don't -- I don't know that I was ever --
     12   two with fee caps and one that's entirely pro bono        12   I don't know that we ever discussed the substance of
     13   with no professional fees charged.                        13   those discussions.
     14       Q. And the pro bono case is one that you              14       Q. Okay. And at some point, you -- I think
     15   discussed in your declaration, correct?                   15   you referenced it, that you narrowed the scope of
     16       A. Yes, I believe so.                                 16   the legal fees -- I'm sorry, the legal billings by
     17       Q. And you're aware that in the schedules             17   Brewer because of the possibility of a conflict; is
     18   that were filed in the bankruptcy, they report that       18   that right?
     19   the Brewer firm was paid approximately $17 million        19       A. You're referring to -- to my comment about
     20   just prior to the bankruptcy.                             20   matters under the SLC?
     21          Were you overseeing the legal fees at that         21       Q. That's right.
     22   time?                                                     22       A. That's right.
     23              MR. GARMAN (VIA ZOOM): Objection to            23       Q. So why were those matters -- why was that
     24   form.                                                     24   responsibility delegated to the special litigation
     25              Go ahead.                                      25   committee?
                                                         Page 135                                                      Page 137

                                                                                                      35 (Pages 134 - 137)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                   Page 45 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1       A. Because after your office named me as an       1   the Brewer firm and -- and offer input there and
     2   individual defendant in the proceeding against the    2   that's about it.
     3   NRA, it was clear to me that under the applicable     3       Q. Is one of your responsibilities when you
     4   bar rules, I had a personal conflict, the             4   are asked to review things, to make sure that they
     5   conflict -- which would be imputed to my office, so   5   are accurate?
     6   no one in the OGC could review or participate in the 6               MR. GARMAN (VIA ZOOM): Objection to
     7   defense of that case.                                 7   form.
     8           So -- and fundamentally, that's why the       8              Go ahead.
     9   SLC was created, and so the SLC is overseeing the     9       A. Even if I wasn't asked to review if
    10   litigation and, therefore, the SLC is responsible    10   something was accurate, I would probably volunteer
    11   for reviewing those bills.                           11   that, yes.
    12       Q. Do you know what level of experience the      12       Q. But it would be important that the
    13   members of the SLC have in overseeing litigation     13   statements that the NRA is publicly making are
    14   matters?                                             14   truthful and accurate as -- certainly as to legal
    15              MR. GARMAN (VIA ZOOM): Objection to 15         matters that you're overseeing, correct?
    16   form.                                                16       A. That's very important, yes.
    17       A. Well, Mr. Cotton on the SLC is a very         17       Q. And in connection with -- because of
    18   experienced trial lawyer and litigator in Texas. So  18   their -- what you reported as sort of your recusal
    19   he's -- he has probably 40 years of experience in -- 19   from oversight aspects of the New York AG matter, do
    20   in litigation matters and understanding the --       20   you have any role in the review of the press
    21   understanding billing. And prior to that, he was a   21   statements there?
    22   CPA.                                                 22       A. None.
    23           And the SLC is also advised by board         23       Q. But I believe that you testified that you
    24   counsel Wit Davis who is a former general counsel of 24   are not excluded from the oversight of the
    25   a couple of significant corporations.                25   bankruptcy matter; is that right?
                                                    Page 138                                                       Page 140

     1       Q. Does Carolyn Meadows have any prior           1        A. That's right.
     2   experience overseeing litigation matters?            2        Q. And did you review the statements that --
     3              MR. GARMAN (VIA ZOOM): Objection to 3          that have been made to the press concerning the
     4   form.                                                4    bankruptcy matter?
     5              Go ahead.                                 5              MR. GARMAN (VIA ZOOM): Objection to
     6       A. I don't know.                                 6    form.
     7       Q. And what about Mr. Lee?                       7        A. I don't think I have reviewed every
     8              MR. GARMAN (VIA ZOOM): Objection to 8          statement that has been made.
     9   form.                                                9            And -- and just to be clear, my comment
    10       A. I don't know.                                10    earlier about -- about reviewing things, I was
    11       Q. Do you have any role in reviewing public     11    talking about the process when I'm asked to review.
    12   statements that the NRA makes concerning legal      12    I can't speak to the process when I'm not asked to
    13   matters?                                            13    review something.
    14       A. I do.                                        14        Q. Do you have an expectation that the
    15       Q. What is your role?                           15    communication staff would give you the opportunity
    16       A. Depends on the -- it depends on the          16    to review something before it's issued to the press
    17   matter. Sometimes -- it depends on the matter and   17    if it concerns a major legal matter involving the
    18   it depends on who is making the statement. I may be 18    NRA?
    19   approached -- you know, if there's a significant    19        A. Not necessarily. If they're work -- if
    20   decision, I may be approached by Andrew -- Andrew 20      they're already working with -- with counsel, for
    21   Arulanandam, that's our public affairs director --  21    example, and, you know, we retain trusted people and
    22          Spell it for the court reporter,             22    rely on them to make accurate statements.
    23   A-r-u-l-a-n-a-n-d-a-m.                              23        Q. So you would delegate that authority over
    24          -- and ask -- and ask for input. I may --    24    the public statements to the Brewer firm?
    25   excuse me. I may receive something directly from    25              MR. GARMAN (VIA ZOOM): Objection to
                                                    Page 139                                                       Page 141

                                                                                                 36 (Pages 138 - 141)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 46 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   form.                                                      1       A. Referring to -- I think you're referring
      2       A. No, that's not what I said. If you're               2   to my 30(b)(6) testimony. The -- we're referring to
      3   retaining a trusted firm, they would always work           3   all of the litigation that -- that can come under
      4   with -- with inside staff as far as I know.                4   the purview of the bankruptcy court.
      5       Q. And my question is: Is the Brewer firm a            5       Q. And what are those matters?
      6   firm that you trust that you would not feel the need       6       A. So --
      7   to review the -- review statements and that you            7              MR. GARMAN (VIA ZOOM): Objection to
      8   would delegate that authority to them?                     8   the extent this calls for a legal conclusion.
      9             MR. GARMAN (VIA ZOOM): Objection to              9              THE WITNESS (VIA ZOOM): Right.
     10   form.                                                     10   Right.
     11       A. I -- I have not delegated authority.               11       A. Yeah, so those matters include -- you
     12   However, I think that -- I have found their               12   know, principally includes everything that has been
     13   statements about the matters within the scope of          13   stayed as a result of the filing.
     14   their engagement to be accurate.                          14       Q. And so that doesn't include the lawsuit by
     15       Q. And is that true with respect to the               15   the New York Attorney General's office, correct?
     16   bankruptcy matter?                                        16              MR. GARMAN (VIA ZOOM): Objection --
     17       A. Yes.                                               17   objection; that calls for a legal conclusion.
     18       Q. Before the bankruptcy petition was filed,          18       A. And I think that -- I also can't say that
     19   were you aware of any issues the NRA was having with      19   I have looked at that very deeply because of my role
     20   meeting its financial obligations?                        20   as a -- as a defendant. I'm not involved in
     21             MR. GARMAN (VIA ZOOM): Objection to             21   discussions of that matter.
     22   form.                                                     22       Q. Well, I'm asking you sitting here today
     23             Could you -- Counsel, time frame might          23   which specific lawsuits that are pending are part of
     24   help on this one.                                         24   what the NRA is seeking to streamline?
     25       Q. Within the year before the NRA filed for           25              MR. GARMAN (VIA ZOOM): Objection. To
                                                         Page 142                                                       Page 144

     1    bankruptcy.                                           1        the extent you're asking this witness the scope of
     2        A. So within the year before we filed for         2        the automatic stay, that's calling for a legal --
     3    bankruptcy, you're talking about 2020. And there      3                   MS. STERN (VIA ZOOM): I'm not asking
     4    was a time in the immediate beginning of the COVID 4           him the scope of the automatic stay. I'm asking him
     5    crisis when -- when there was concern about -- about 5         as the general counsel of the NRA who has indicated
     6    the impact of COVID on the NRA. You know, like        6        that the purpose -- one of the purposes of the
     7    every other organization in the country, we weren't   7        bankruptcy filing is to streamline litigation to
     8    able to have in-person fundraising events, and there  8        identify what existing litigation --
     9    were a lot of operational issues involving personnel  9                   MR. GARMAN (VIA ZOOM): So I'm not
    10    and so on. So there was a concern in that period of  10        going to --
    11    time, yes.                                           11                   MS. STERN (VIA ZOOM): -- it's hoping
    12        Q. And were those concerns reasons why the       12        to streamline.
    13    NRA has filed for bankruptcy?                        13                   MR. GARMAN (VIA ZOOM): I'm not going
    14              MR. GARMAN (VIA ZOOM): Objection to 14               to prevent him from answering. I'm not going to
    15    form.                                                15        prevent him from answering, but the -- objection,
    16        A. No.                                           16        that calls for a legal conclusion, it calls for his
    17        Q. And the NRA stated that it's in -- it's in    17        work product as -- as the scope of general counsel.
    18    strong financial state currently; is that correct?   18        But -- and he testified that he can't be involved in
    19        A. Yes.                                          19        certain bankruptcy decisions.
    20        Q. You testified earlier in this matter that     20                   But go ahead and answer again.
    21    one of the reasons that the NRA was filing for       21            A. So off the top of my head sitting here
    22    bankruptcy was to streamline its litigation.         22        without any of our schedules of litigation claims,
    23           What litigation are you referring to?         23        et cetera, we have the Ackerman litigation, the
    24              MR. GARMAN (VIA ZOOM): Objection to 24               Under Wild Skies litigation, the Dell'Aquila
    25    form.                                                25        litigation. I'm sure there are others but they're
                                                         Page 143                                                       Page 145

                                                                                                       37 (Pages 142 - 145)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 47 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   not coming immediately to mind.                            1   matter are aware of the -- let me ask it a different
      2       Q. So that's three -- is that three matters?           2   way.
      3       A. That's -- that's three for starters that            3          Are you aware in -- as an individual
      4   are coming to -- coming to mind immediately.               4   defendant in the matter of the schedule in that
      5       Q. And of all of the, you know -- the area of          5   matter?
      6   legal affairs is -- is your domain at the NRA; isn't       6             MR. GARMAN (VIA ZOOM): Objection to
      7   that right?                                                7   form.
      8             MR. FLEMING (VIA ZOOM): Object to                8             I don't know that I understood it, but
      9   form.                                                      9   if you did, go ahead.
     10       A. Other than the -- so other than -- other           10             MR. FLEMING (VIA ZOOM): Emily, are
     11   than Second Amendment advocacy, yes.                      11   you talking about the discovery schedule? What
     12       Q. So your -- was your input sought in this           12   schedule are you --
     13   idea of using the bankruptcy process to streamline        13             MS. STERN (VIA ZOOM): That's right,
     14   litigation?                                               14   discovery schedule.
     15             MR. GARMAN (VIA ZOOM): Objection to             15             MR. FLEMING (VIA ZOOM): Okay.
     16   form.                                                     16       A. Sitting here right now, no, I can't -- I
     17             And I'm not -- I don't think you can            17   couldn't tell you where we are on deadlines, for
     18   answer that without invading the attorney-client          18   example.
     19   privilege.                                                19       Q. Are you aware of the scope of the
     20       A. Trying to think about whether I can answer         20   discovery that has been ordered in the New York
     21   it.                                                       21   action?
     22             MR. GARMAN (VIA ZOOM): I instruct you           22             MR. FLEMING (VIA ZOOM): You know, I'm
     23   not to answer your discussions with counsel over our      23   going to lodge an objection to this because I don't
     24   strategy in bankruptcy.                                   24   really understand how it pertains to the issues that
     25       A. So I don't think I can answer it, no.              25   we're here for.
                                                         Page 146                                                        Page 148

      1       Q. Can you explain how the bankruptcy would            1             MS. STERN (VIA ZOOM): That's not an
      2   serve to streamline the -- the New York Attorney           2   appropriate objection, Mr. Fleming.
      3   General's litigation and the effect of that                3             MR. FLEMING (VIA ZOOM): Go ahead.
      4   litigation on the NRA?                                     4             MS. STERN (VIA ZOOM): Object to form.
      5              MR. GARMAN (VIA ZOOM): So I object.             5      A. I'm sorry, can you repeat the question?
      6   That calls for a legal conclusion of our general           6      Q. My question is that you're aware of the
      7   counsel and invades conversations we have had.             7   scope of discovery that has been discussed in the
      8       A. And, therefore, I'll decline to answer.             8   New York State action in particular before the Court
      9       Q. Are you aware of the current status of the          9   on March 9th?
     10   proceedings in the New York AG's enforcement action?      10             MR. FLEMING (VIA ZOOM): Form
     11       A. Yes, I am.                                         11   objection.
     12       Q. And what is your understanding is the              12      A. I'm sorry, I'm afraid I'm not.
     13   current status?                                           13      Q. Has the NRA done any kind of analysis of
     14       A. The -- all of the defendants have -- have          14   the potential legal costs of the bankruptcy process?
     15   filed answers, and we're in the early stages of           15   Actually, let me restate that.
     16   discovery.                                                16          Has the NRA done any kind of analysis of
     17       Q. And I think that you said -- are you               17   the costs they expect to incur in the bankruptcy
     18   familiar with who is authorizing decisions with           18   process?
     19   respect to that litigation on behalf of the NRA?          19             MR. GARMAN (VIA ZOOM): So I'm going
     20              MR. GARMAN (VIA ZOOM): Objection to            20   to object to the extent this invades our discussions
     21   foundation.                                               21   over the plan process. But if you have knowledge
     22              Go ahead.                                      22   independent of that, you can answer.
     23       A. The decisions are being authorized by the          23      A. So my knowledge would only be of the -- at
     24   special litigation committee.                             24   this point would only be of the law firm budgets
     25       Q. And you as an individual defendant in that         25   that we previously discussed.
                                                         Page 147                                                        Page 149

                                                                                                       38 (Pages 146 - 149)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 48 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1       Q. And are there other individuals at the NRA           1           Do you know what those incentives are?
      2   who are involved in analysis of the bankruptcy costs        2             MR. GARMAN (VIA ZOOM): Objection to
      3   in other respects?                                          3   form.
      4       A. I assume so.                                         4             Go ahead.
      5       Q. Do you know?                                         5      A. So my understanding is -- is fairly
      6             MR. GARMAN (VIA ZOOM): Don't                      6   general here, and it's that Texas has a generous
      7   speculate. Just let her know if you know yes or no.         7   incentive program for, you know, organizations
      8       A. Okay. I don't know.                                  8   relocating there.
      9       Q. Do you know if the NRA has done any kind             9      Q. What does -- what does the incentive
     10   of analysis of the costs of moving its headquarters?       10   program entail?
     11       A. Do I know -- I know that we have -- I know          11      A. Yeah, I don't recall the -- I don't recall
     12   that we're starting to embark on that.                     12   the name of the -- of the fund, Texas Enterprise
     13       Q. And who is responsible for that?                    13   Fund or something like that, which offers, you know,
     14       A. We're working -- we are -- I don't know if          14   loans that can, under some circumstances, be
     15   I can say this.                                            15   converted into outright grants.
     16             MR. GARMAN (VIA ZOOM): So to the                 16      Q. And has any other state, to your
     17   extent that --                                             17   knowledge, offered any incentives to the NRA?
     18             THE WITNESS (VIA ZOOM): Actually, I              18      A. I don't know.
     19   think I answered my own question.                          19      Q. Are you aware of any discussions with the
     20             MR. GARMAN (VIA ZOOM): Yeah, I don't             20   Texas Attorney General's office about the process of
     21   think you can either.                                      21   incorporating in Texas?
     22             Well, Counsel, we can either table               22      A. I don't know.
     23   this one and come back to it or you can allow us to        23      Q. You don't know if you're aware of any?
     24   confer, whichever you prefer.                              24      A. I'm sorry. I misunderstood. I'm not
     25             MS. STERN (VIA ZOOM): Let's put a pin            25   aware of any discussions with the Attorney General's
                                                          Page 150                                                    Page 152

     1    in it and keep moving.                                      1   office.
     2        Q. Mr. LaPierre testified at the 341 meeting            2      Q. When the NRA initially -- I think we were
     3    that various states have reached out to the NRA to          3   looking at -- if you want to, we can bring it up --
     4    invite the organization to move to their respective         4   the email -- January 15th email that you identified
     5    states.                                                     5   as notice to the board of the filing of the
     6            Do you know what states he's talking                6   bankruptcy.
     7    about?                                                      7          Do you recall that it made reference to
     8        A. I know that the Oklahoma legislature is              8   bringing in Marschall Smith as a chief restructuring
     9    actively trying to recruit us. I think they had a           9   officer?
    10    resolution passed in one of the houses of that             10      A. Yes, I do remember that.
    11    legislature recently. And I believe -- I don't know        11      Q. Mr. Smith did not take that position. Can
    12    others for sure.                                           12   you explain why?
    13        Q. Have you had any conversations with                 13      A. My understanding is that Mr. Smith had
    14    Mr. LaPierre on that subject?                              14   some family health concerns that prohibited from --
    15              MR. GARMAN (VIA ZOOM): Objection.                15   unexpectedly prohibited him from taking on the
    16              Don't invade the attorney-client                 16   engagement.
    17    privilege, but you probably can answer yes or no.          17      Q. Were you involved in the discussion of
    18        A. No, I haven't.                                      18   adding a chief restructuring officer to the NRA?
    19        Q. So other than Oklahoma, you can't identify          19             MR. GARMAN (VIA ZOOM): So I object
    20    any other state; is that right?                            20   and instruct you not to answer to the extent your
    21        A. Not without invading attorney-client                21   participation was as counsel in providing advice.
    22    privilege.                                                 22      A. I wasn't involved in any discussion of
    23        Q. And Mr. LaPierre also testified that Texas          23   that.
    24    has offered the NRA incentives to move to the state        24      Q. And when did you learn that Mr. Smith was
    25    of Texas.                                                  25   not going to take on that role?
                                                          Page 151                                                    Page 153

                                                                                                      39 (Pages 150 - 153)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                           Page 49 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1        A. I don't recall exactly. It was shortly         1              A. Not to my knowledge.
     2    after the filing.                                     2              Q. And who would be responsible for that?
     3        Q. And does the NRA intend to propose someone 3                  A. Presumably whatever responsible officers
     4    else to serve as a chief restructuring officer?       4          of the NRA would be needed to execute, you know, any
     5               MR. GARMAN (VIA ZOOM): I object that 5                documents as well as with the advice of counsel.
     6    you cannot answer that without invading our strategy 6               Q. So that would be -- would that go through
     7    and attorney-client privilege. It's also work         7          the Office of General Counsel?
     8    product.                                              8                    MR. GARMAN (VIA ZOOM): Objection to
     9        A. I agree with that so I'll decline to           9          the extent it calls for speculation.
    10    answer.                                              10                    But go ahead if it's -- if you can
    11        Q. Did the NRA inform the board that             11          answer.
    12    Mr. Smith was not taking on the role of chief        12              A. Possibly.
    13    restructuring officer?                               13              Q. Who authorized the NRA's retention of a
    14        A. No, not to my knowledge, you know, or at      14          real estate broker to begin looking for space for
    15    least not to the entire board.                       15          new headquarters?
    16        Q. Were certain members of the board notified    16                    MR. GARMAN (VIA ZOOM): Counsel, I
    17    of that development?                                 17          object to the form of the question. I'm not trying
    18        A. I would only -- the reason I say it that      18          to be tricky here. The Court ultimately approved it,
    19    way is that I'm only aware of stuff that goes out to 19          so you can probably reform that question to one I
    20    the entire board. If someone had discussions with    20          would let him answer.
    21    individual board members, I wouldn't necessarily     21              Q. Okay. Who at the NRA was involved in the
    22    know about it.                                       22          decision to seek permission from the Court to retain
    23        Q. You testified previously -- I believe it      23          a real estate broker for the purpose of looking for
    24    was at the 341, but it could have been at the        24          a new headquarters for the NRA?
    25    30(b)(6) -- that Sea Girt, LLC, the Texas entity, is 25              A. Speaking only as to the individuals that I
                                                           Page 154                                                       Page 156

      1   a for-profit that -- is it your understanding that           1   have direct knowledge of, I was involved,
      2   it can be converted into a not-for-profit?                   2   Ms. Rowling was involved. I'm afraid I can't recall
      3             MR. GARMAN (VIA ZOOM): Objection to                3   who signed the engagement letter with the broker,
      4   form. Objection to the extent it calls for a legal           4   but Ms. Rowling and I know were -- discussed it.
      5   conclusion.                                                  5      Q. Was there any consultation with anyone on
      6             Go ahead.                                          6   the board?
      7       A. That's my -- that is my understanding.                7      A. Not by me.
      8       Q. And what would it be converted into, what             8      Q. Was there consultation by anyone else?
      9   corporate form?                                              9      A. I don't know.
     10             MR. GARMAN (VIA ZOOM): I'm sorry,                 10      Q. Would the move -- physical move of the NRA
     11   Counsel, I don't understand, for what -- what do you        11   operations require board approval?
     12   mean what would it be converted into.                       12             MR. GARMAN (VIA ZOOM): Objection to
     13       Q. Well, it's an -- it's an LLC right now; is           13   the extent it calls for a legal conclusion.
     14   that right?                                                 14             Go ahead.
     15       A. That's correct.                                      15      A. Well, under New York law, purchase of --
     16       Q. And it would be -- what -- what is the               16   purchase or leasing of real estate requires board
     17   intention, to convert it into what?                         17   approval, so I think the answer would be yes.
     18             MR. GARMAN (VIA ZOOM): Objection.                 18      Q. So is there anyone in -- at the board
     19             To the extent you can only answer that            19   level that's involved in discussions concerning
     20   by way of our communications over the plan process, I       20   moving the operations of the NRA?
     21   instruct you not to.                                        21      A. Yes.
     22       A. And I'll respectfully decline on the basis           22      Q. Who is that?
     23   of privilege.                                               23      A. I know Mr. Cotton has been involved in
     24       Q. Has the NRA taken any steps to convert the           24   some discussions of that.
     25   entity into a not-for-profit entity?                        25      Q. Anyone else?
                                                           Page 155                                                       Page 157

                                                                                                        40 (Pages 154 - 157)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 50 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1        A. I can't -- I can't -- I don't have any       1                     MS. STERN (VIA ZOOM): -- what that
     2    other names, I'm afraid.                            2          engagement was.
     3        Q. Okay. Mr. LaPierre testified at the 341      3                     MR. GARMAN (VIA ZOOM): We'll go a
     4    that at some point in time, the NRA hired law firm  4          little further but you're asking one of
     5    of Morgan Lewis to do a compliance review of the    5          Mr. LaPierre's lawyers to talk about conversations
     6    organization; is that accurate?                     6          with other of Mr. LaPierre's lawyers, and -- and the
     7              MR. GARMAN (VIA ZOOM): Objection to 7                privilege is getting fairly compounded here. But we
     8    form.                                               8          will -- we'll go ahead and --
     9              Go ahead.                                 9                     THE WITNESS (VIA ZOOM): Maybe we can
    10        A. Yes.                                        10          confer --
    11        Q. And when did that occur?                    11                     MR. GARMAN (VIA ZOOM): Yeah.
    12        A. In 2017.                                    12                     THE WITNESS (VIA ZOOM): -- on -- on
    13        Q. What was your involvement?                  13          this one.
    14        A. I interviewed Morgan Lewis and another      14                     MR. GARMAN (VIA ZOOM): Yeah.
    15    firm and -- trying to be helpful and not --        15                     MS. STERN (VIA ZOOM): Okay. Before
    16    ultimately we decided to retain Morgan Lewis.      16          we -- before we go out in the hallway, I think my
    17        Q. Who was the other firm?                     17          question was -- and -- and I can try to restate the
    18        A. Caplin & Drysdale.                          18          question if it was too broad, but was the scope of
    19              THE WITNESS (VIA ZOOM): For the          19          the -- of the work that was done.
    20    reporter, that's C-a-p-l-i-n and Drysdale is       20                     THE WITNESS (VIA ZOOM): Okay.
    21    D-r-y-s-d-a-l-e.                                   21          Understood, but -- understood, but I would like to
    22        Q. And who specifically was involved from      22          confer.
    23    Morgan Lewis?                                      23                     MS. STERN (VIA ZOOM): Okay.
    24        A. Alex Reid, Alexander Reid, R-e-i-d.         24                     MR. GARMAN (VIA ZOOM): As we have all
    25        Q. Is he a partner?                            25          day, we're trying to be constructive in -- in the
                                                         Page 158                                                      Page 160

      1       A. Yes.                                                1   process.
      2       Q. Were there any other partners involved?             2              MS. STERN (VIA ZOOM): I appreciate
      3       A. I don't recall -- I don't recall meeting            3   that. I just know that there's a lot of lawyers on
      4   with any other partners for that initial project.          4   this call that are wanting this to get moving
      5       Q. And what was the scope of that initial              5   forward. So...
      6   project, the substantive scope?                            6              MR. GARMAN (VIA ZOOM): Understood.
      7              MR. GARMAN (VIA ZOOM): Counsel, help            7   You have some here, too.
      8   me out here because you're asking a general counsel        8              THE VIDEOGRAPHER (VIA ZOOM): Going
      9   about his engagement and his conversations with his        9   off the record. The time is 15:22 p.m.
     10   lawyer. I sure feel like this is the wrong witness        10              (Recess 3:22 p.m. to 3:28 p.m.)
     11   when the -- when the predicate was someone else's         11              THE VIDEOGRAPHER (VIA ZOOM): Going
     12   testimony.                                                12   back on the record. The time is 15:28 p.m.
     13              MS. STERN (VIA ZOOM): Mr. LaPierre --          13       Q. Mr. Frazer, you had the opportunity to
     14   okay. Mr. LaPierre has said that the NRA has done         14   confer with your counsel, and who was that?
     15   all manner of compliance reviews and pointed to the       15       A. It was Mr. Garman and Ms. Eisenberg.
     16   work that Morgan Lewis did, and so I would like to        16       Q. Okay.
     17   understand what they did. If the NRA is relying on        17              MS. STERN (VIA ZOOM): And can we have
     18   that work as demonstration of its compliance and its      18   the last question read back, please.
     19   commitment to being compliant organization, I'm           19              THE REPORTER (VIA ZOOM): One moment.
     20   asking this witness --                                    20              (Record read.)
     21              MR. GARMAN (VIA ZOOM): Well --                 21              MR. GARMAN (VIA ZOOM): I'm going to
     22              MS. STERN (VIA ZOOM): -- to                    22   object here. I'll give you a speaking objection
     23   explain --                                                23   because it might be helpful, but if you don't mind so
     24              MR. GARMAN (VIA ZOOM): We'll go a              24   I can just make an objection.
     25   little further, but --                                    25              But the scope of the services
                                                         Page 159                                                      Page 161

                                                                                                      41 (Pages 158 - 161)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 51 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1    certainly, as Mr. LaPierre testified, included         1                 My objection is do not use a speaking
     2    compliance. However, the scope of those services       2       objection to inform him of what he may now think is a
     3    are -- and compliance is just irrevocably intertwined  3       problem with the question. Thank you.
     4    with your action in New York, and I'm not going to     4                 MR. GARMAN (VIA ZOOM): So -- so, one,
     5    permit this lawyer of the Association to talk about    5       I take great offense to you accusing me of bad faith.
     6    his communications with other lawyers of the           6       And two, at many points in today's conversation I
     7    Association as they relate to -- to that pending       7       have said I will make purely speaking objections, but
     8    action.                                                8       I have been attempting to be helpful and candidly
     9               And so -- so Mr. Frazer will confirm        9       permit things that arguably fall within the
    10    that compliance was within the scope of their         10       attorney-client privilege to be reformed. And so I
    11    services but we won't be answering questions deeper 11         will simply say, I instruct the witness not to answer
    12    than that.                                            12       because that invades the attorney-client privilege.
    13               MS. STERN (VIA ZOOM): Okay. I'm            13       We'll tighten it up from here.
    14    going to ask a couple questions, see what -- see      14                 MR. GRUBER (VIA ZOOM): Thank you.
    15    where we go with that.                                15                 MS. STERN (VIA ZOOM): Sorry, I need
    16       Q. Mr. Frazer, what is your understanding was      16       one second.
    17    the reason for the NRA's retention of Morgan Lewis 17              Q. Mr. Frazer, do you agree with
    18    to do the compliance work that Mr. LaPierre           18       Mr. LaPierre's characterization that Morgan Lewis
    19    referenced at the 341?                                19       was retained to do a compliance review?
    20               MR. GARMAN (VIA ZOOM): I'm going to 20                  A. Yes, I do.
    21    object. I don't -- I don't think you can answer that  21           Q. And what did that compliance review
    22    without invading the attorney-client privilege. I'll  22       entail?
    23    leave it to you to decide if you can. But I don't     23                 MR. GARMAN (VIA ZOOM): Objection;
    24    think you can -- I don't think you could -- I don't   24       that's work product and subject to the
    25    think you have independent facts other than your role 25       attorney-client privilege.
                                                         Page 162                                                        Page 164

      1   as counsel to the NRA and as counsel to Mr. LaPierre       1              I instruct you not to answer.
      2   to answer that.                                            2      Q. Did they -- did the compliance review
      3               MR. GRUBER (VIA ZOOM): Okay. I'm               3   entail interviewing any individuals at the NRA, yes
      4   going to object to the speaking objections you're          4   or no?
      5   making and informing the witness.                          5              MR. GARMAN (VIA ZOOM): Go ahead.
      6               MR. GARMAN (VIA ZOOM): I'll just --            6      A. Yes.
      7   I'll just -- I'll just instruct him not to answer.         7      Q. Will you identify what individuals were
      8               MS. STERN (VIA ZOOM): Join those               8   interviewed at the NRA --
      9   objections.                                                9              MR. GARMAN (VIA ZOOM): No, we won't.
     10               MR. GARMAN (VIA ZOOM): I have been            10      Q. -- without describing the substance of the
     11   trying to be helpful today.                               11   interview?
     12               MR. GRUBER (VIA ZOOM): If you would           12              MR. GARMAN (VIA ZOOM): No, we won't.
     13   just instruct him not to answer in bad faith or what,     13      Q. Did the compliance review that Morgan
     14   just...                                                   14   Lewis firm did entail the review of any of the NRA's
     15               MR. GARMAN (VIA ZOOM): Are you                15   policies or procedures?
     16   serious? You just accused me of bad faith?                16              MR. GARMAN (VIA ZOOM): Objection.
     17               MR. GRUBER (VIA ZOOM): I said is that         17   Mr. Frazer sits here today as a lawyer involved in
     18   what you're suggesting. And -- and, yeah, I'm asking      18   the internal legal --
     19   is that what you're suggesting if the --                  19              MS. STERN (VIA ZOOM): We just -- we
     20               MR. GARMAN (VIA ZOOM): Counsel, what          20   just had a --
     21   are you saying to me?                                     21              MR. GARMAN (VIA ZOOM): Okay.
     22               MR. GRUBER (VIA ZOOM): The objections         22              MS. STERN (VIA ZOOM): -- conversation
     23   are way overbroad, but I do object -- and, look,          23   about not doing speaking objections.
     24   it's -- I just made an objection. I was ready for         24              MR. GARMAN (VIA ZOOM): I'm going to
     25   you to move on.                                           25   instruct him not to answer then.
                                                         Page 163                                                        Page 165

                                                                                                       42 (Pages 162 - 165)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 52 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1              MS. STERN (VIA ZOOM): So if you are             1       A. Other law firms in general or on this type
      2   going to instruct him not to answer on the grounds of      2   of matter?
      3   privilege, that's fine, but I'm entitled to make a         3       Q. I'm sorry. No. To address matters
      4   record.                                                    4   concerning compliance with laws governing charities
      5              MR. GARMAN (VIA ZOOM): Work product.            5   and not-for-profits?
      6   That's fine. It's work product.                            6       A. Wit Davis is NRA board counsel and former
      7              Don't answer.                                   7   NRA general counsel, Bob Dowlut, was on contract for
      8      Q. Did Morgan Lewis's compliance review                 8   a few years including for such matters.
      9   result in any kind of report?                              9       Q. And have you engaged any counsel or
     10              MR. GARMAN (VIA ZOOM): Objection.              10   consultants to advise the NRA on issues relating to
     11              You can't answer that question; it's           11   the sufficiency of its internal controls?
     12   privileged.                                               12       A. Yes.
     13      Q. Were any recommendations by the -- this is          13       Q. Can you identify who?
     14   a yes or no question -- any recommendations by the        14             MR. GARMAN (VIA ZOOM): I think you
     15   Morgan Lewis firm conveyed to senior management at        15   can identify who.
     16   the NRA?                                                  16       A. Okay. So to my recollection, Kenrich
     17              MR. GARMAN (VIA ZOOM): Objection.              17   Group and Charles River Associates.
     18   That's privileged. He won't answer.                       18       Q. Did you say Kenrich Group?
     19      Q. Was the board of directors aware of the             19       A. Yes. K-e-n-r-i-c-h. I think they also
     20   engagement of Morgan Lewis to do compliance work,         20   did business or do business as HKA Group or
     21   yes or no?                                                21   something similar. I can't -- one of them is the
     22      A. The -- we did a business case analysis and          22   old name; the other is the new name. I can't
     23   sign-off sheet, so the senior board officers were         23   remember which is which.
     24   certainly aware.                                          24       Q. During what time period were they -- was
     25      Q. And just yes or no, did the business case           25   the Kenrich Group under whatever name they were
                                                         Page 166                                                       Page 168

     1    analysis indicate that they were being engaged to do  1        using engaged?
     2    a compliance review?                                  2                   MR. GARMAN (VIA ZOOM): To -- I'm
     3        A. It has been quite some time since I            3        going to give a speaking objection.
     4    reviewed it. I can't tell you exactly what it said.   4                   To the extent these are -- these are
     5        Q. Did the NRA take any action with respect       5        engagements related to ongoing litigation, I'm
     6    to its compliance policies, procedures, or practices  6        instructing you not to answer.
     7    in reliance on the Morgan Lewis engagement?           7            A. So I hate to do this. I have a minor
     8              MR. GARMAN (VIA ZOOM): Object to            8        question, and I think I need to confer.
     9    form.                                                 9            Q. Can I ask -- okay. Let me just try to ask
    10        A. Yes.                                          10        a question or two.
    11        Q. And what were those actions?                  11                Was either the Kenrich Group or the
    12              MR. GARMAN (VIA ZOOM): Objection. 12                 Charles River Group engaged by the NRA in
    13    The content is privileged. He won't answer that.     13        circumstances that were not related to litigation or
    14        Q. Other than Morgan Lewis, I think you have     14        potential litigation?
    15    identified a K&L Gates and Peter Flocos and the      15            A. No.
    16    Brewer firm as having provided advice to the NRA 16                Q. So to clarify -- to -- to clear up my bad
    17    concerning compliance and charities laws matters; is 17        question, so both Kenrich Group and the Charles
    18    that correct?                                        18        River group were engaged in connection with
    19              MR. GARMAN (VIA ZOOM): Objection to 19               litigation or potential litigation; is that right?
    20    the form of the question.                            20                   MR. GARMAN (VIA ZOOM): Objection to
    21        A. That's correct.                               21        form.
    22        Q. Are there any other firms -- law firms or     22            A. Yes.
    23    other professional consultants that you have -- that 23            Q. Okay. So I still have my question about
    24    the NRA has engaged during your tenure as a general 24         the time frame as to when each was engaged, and I
    25    counsel?                                             25        think -- can you answer that question?
                                                         Page 167                                                       Page 169

                                                                                                       43 (Pages 166 - 169)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                       Page 53 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1        A. So I think I can answer that now. Charles           1       Q. And how -- how were these seminars
     2    River would have been in 2020. And I'm afraid I            2   conducted? Can you just describe location, how long
     3    don't recall the time frame for Kenrich/HKA.               3   they were, who attended?
     4        Q. Was it prior to 2017?                               4               MR. GARMAN (VIA ZOOM): Objection to
     5        A. No.                                                 5   form of the question.
     6        Q. Was it prior to receipt of the document             6               Go ahead.
     7    preservation notice from the New York Attorney             7       A. Sure. We held them in an auditorium in
     8    General's office?                                          8   the -- in the basement of NRA headquarters and
     9        A. I don't know.                                       9   presented a PowerPoint presentation for
    10        Q. Did you engage them?                               10   approximately -- approximately an hour and a quarter
    11        A. Yes.                                               11   each time. I think the first time was a little bit
    12        Q. Did you prepare a business case analysis           12   longer because we had more questions. The
    13    for their engagement?                                     13   subsequent presentations were refresher
    14        A. I believe so, yes.                                 14   presentations, so some people who had had questions
    15        Q. And obtain the necessary contract                  15   the first time had -- you know, their questions had
    16    approvals?                                                16   been -- they received answers and they didn't have
    17        A. Yes.                                               17   anything new to ask.
    18        Q. So any documents that related to the               18          And I don't recall off the top of my head
    19    retention of the Kenrich Group would be maintained        19   how many people may have attended, but it was -- it
    20    in the financial services group; is that right?           20   was a pretty full room of, you know, 50 or so, 40,
    21        A. I mean, financial services and/or my               21   50 or so people.
    22    office. Everything goes to them, but of course, I         22       Q. And do you take attendance at these
    23    keep copies.                                              23   programs?
    24        Q. Okay. And the same with respect to the             24       A. We did. We had -- we had sign-in sheets
    25    Charles River group, there would be a business case       25   to record who attended.
                                                         Page 170                                                    Page 172

      1   analysis and a contract approval?                          1       Q. And is -- are -- is there a category of
      2       A. Yes.                                                2   employees that are required to attend these
      3       Q. You personally have provided compliance             3   trainings?
      4   training for -- at the NRA, haven't you?                   4       A. Yeah. I think we -- I think we sent it --
      5       A. Yes.                                                5   I think we initially started with inviting division
      6       Q. And when did you first do that?                     6   directors, financial staff, the entire -- the entire
      7       A. July -- well, ongoing as -- as people               7   OGC staff. You know, essentially the people who
      8   would ask questions. I regard that as a -- as a            8   would be making business decisions to engage in
      9   form of assistance. But then on a systematic basis         9   contracts or who might be in a position to, you
     10   since July 2018.                                          10   know, have an above-average chance of running into
     11       Q. And what is the -- the system of                   11   potential conflict of interest issues.
     12   compliance training that currently exists at the          12          And then we -- and then actually there
     13   NRA?                                                      13   turned out to be quite a bit of interest -- interest
     14       A. Yeah. It has been a series of -- it has            14   in it. And so after the invitation went out,
     15   been a series of seminars for individuals with            15   managers started asking, hey, can I bring my support
     16   management or contracting authority and sometimes         16   staff; you know, my administrative assistant is the
     17   for their support staff who would be the ones             17   one who handles these documents, and it would be
     18   processing or routing documents or contracts. And         18   helpful for -- for him to know and that kind of
     19   the -- we conducted the first of them in July 2018;       19   thing. So we expanded the scope somewhat and then
     20   second one, I believe October 2018; third one, I          20   conducted the training.
     21   think February 2019.                                      21       Q. Do you provide any training in compliance
     22          We have been hoping to have another, but           22   to the senior executives?
     23   COVID makes it -- COVID and other ongoing matters,        23       A. Well, this was the senior executives. It
     24   obviously, make it challenging to gather people and       24   included the in-house officers, you know, executive
     25   have the time to do this.                                 25   directors, managing directors and so forth.
                                                         Page 171                                                    Page 173

                                                                                                     44 (Pages 170 - 173)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 54 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1       Q. Did Mr. LaPierre attend the seminar?                 1   put in the document that we marked as tab 7.
      2       A. Not to my recollection.                              2             MR. THOMPSON (VIA ZOOM): Just one
      3       Q. So of the three seminars you have done,              3   moment.
      4   Mr. LaPierre hasn't attended any of them --                 4             Okay. It should be visible now,
      5              MR. GARMAN (VIA ZOOM): Objection;                5   Counsel.
      6   form of the question.                                       6             MR. GARMAN (VIA ZOOM): We refreshed.
      7       Q. -- is that right?                                    7   Hold on. Tab 7?
      8       A. No, I -- I don't recall him attending.               8             MR. THOMPSON (VIA ZOOM): Yes, that's
      9       Q. And was Millie Hallow an attendee at any             9   right.
     10   of these compliance seminars?                              10      Q. Can you see that, Mr. Frazer?
     11       A. Yes, she was.                                       11             MR. GARMAN (VIA ZOOM): The witness
     12       Q. Which one did she attend?                           12   has --
     13       A. Well, at least the first one as I recall.           13             MS. STERN (VIA ZOOM): Okay.
     14   But there may -- but, you know, I don't recall if          14             MR. GARMAN (VIA ZOOM): Yeah, the
     15   she attended the others. There was repeat                  15   witness has it on my laptop and he's scrolling
     16   attendance because they were stated as refreshers.         16   through it.
     17       Q. Was your expectation -- you said this was           17      Q. Okay. And I believe that we're showing
     18   a system -- was to have a regular compliance               18   you a document that has been marked as Exhibit 3. I
     19   training program and/or refresher. So your -- is           19   don't see it myself right now, but it's -- does it
     20   repeat attendance a pass on attending again?               20   have Exhibit 3?
     21          Let me say it a different way.                      21             MR. GARMAN (VIA ZOOM): That's right.
     22          Is it just a one -- you only expect them            22             MS. STERN (VIA ZOOM): Okay.
     23   to attend it once or is it every year or every 18          23             (Exhibit 3 marked.)
     24   months? What is the system?                                24      Q. Can you -- is this -- is this a copy of
     25              MR. GARMAN (VIA ZOOM): Object to the            25   the slides that you just described?
                                                          Page 174                                                      Page 176

      1   form of the question.                                       1              MR. GARMAN (VIA ZOOM): Take -- take
      2       A. Everyone who -- it was the same invitation           2   whatever time you need to review it.
      3   list each time. The intent was to provide refresher         3       Q. I'll just represent that this was produced
      4   training for those who may have been unable to              4   to the Attorney General's office by the NRA. You
      5   attend the first time. You know, I recall it was,           5   can see Bates stamp numbers at the bottom of it -- I
      6   you know -- so if a person is unable to attend in           6   think you can see them.
      7   one instance, then they can attend -- then hopefully        7       A. Okay. I think your question is whether
      8   they will be able to attend at another. And for             8   this is the presentation that we gave, and the
      9   those who are able to attend multiple times, the            9   answer is -- is that -- is that your question?
     10   idea was that it would provide a useful -- a useful        10       Q. That is my question.
     11   reminder.                                                  11       A. Yes, it is.
     12       Q. And who prepared the presentation?                  12       Q. Okay. And then I see on the lower
     13       A. The Brewer firm prepared a draft which,             13   right-hand corner -- I think on the front page it
     14   you know, we reviewed and made some edits to in a          14   has the date February 27, 2019.
     15   meeting.                                                   15           So this is the last version of the
     16       Q. Is that the initial presentation was                16   presentation that you provided; is that right?
     17   prepared by the Brewer firm?                               17       A. That's right.
     18       A. That's right, it's the initial                      18       Q. Okay. And if you just flip to the end of
     19   presentation, and I don't think they made any              19   the presentation, there's some notes.
     20   subsequent edits, but we did on our end based on           20              MR. GARMAN (VIA ZOOM): Counsel, what
     21   questions -- you know, questions at each seminar.          21   page? Is there a page number you're referring to?
     22   We try to improve the presentation for future              22       Q. I think they are -- sorry, hold on a
     23   seminars.                                                  23   second. Page -- oh, they don't have numbers on
     24       Q. Okay.                                               24   them. After the deck on number -- slide number 47.
     25              MS. STERN (VIA ZOOM): Stephen, can we           25              MR. GARMAN (VIA ZOOM): We see it.
                                                          Page 175                                                      Page 177

                                                                                                       45 (Pages 174 - 177)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 55 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1       Q. Okay. Who prepared these notes?                    1   operations across the entire NRA.
      2       A. So I do not recall who prepared all of the         2      Q. What kind of -- are there any documents
      3   notes, but I recall preparing some of the notes.          3   that relate to those presentations?
      4       Q. Okay. And the -- let's see. I'm looking            4      A. Yes. We have some handouts. We have some
      5   at what's on our shared screen. But I think I'm --        5   materials that staff refer to. We have PowerPoint
      6   the Bates numbered pages NYAG-26435 that's the Bates      6   decks created by -- created by, you know, by
      7   number at the very bottom of the page. That's it.         7   managers presenting about their division's
      8       A. Yes.                                               8   activities.
      9       Q. Does that -- it refers to "Slide 1, Josh           9      Q. And who is responsible for maintaining
     10   opens."                                                  10   those documents?
     11          Is that Joshua Powell?                            11      A. The secretary's office maintains the
     12       A. That's correct.                                   12   documents for -- there's actually a notebook that's
     13       Q. Okay. So you presented this -- and then           13   handed out and we create that and maintain it. And
     14   it says after the bottom of that paragraph, Then         14   the PowerPoint presentations or other handouts are
     15   over to John.                                            15   created or maintained by the individual staff who
     16          And that's referring to you; is that              16   are -- who are presenting.
     17   right?                                                   17      Q. Does the notebook that's given to the
     18       A. Yes.                                              18   board members, does that include materials that you
     19       Q. So were you both the presenters for all           19   referred to that provide some training on some of
     20   three seminars that you mentioned?                       20   these compliance topics?
     21       A. No. Josh Powell essentially introduced            21      A. You know, I'm not picturing the same type
     22   the first seminar, and then after that, I was the        22   of materials just because the audience is different.
     23   sole presenter for the remaining two seminars.           23   Obviously the focus on a -- on a -- in a staff
     24       Q. Okay. Did -- did you require that any of          24   compliance program is on the type of issues that
     25   the directors review the compliance and governance       25   they're going to run into as they go about hiring
                                                        Page 178                                                     Page 180

     1    program?                                              1       vendors, for example, as well as about what
     2       A. I'm sorry, I'm not sure I understand the        2       applicable whistleblower procedures and protection
     3    question.                                             3       and so forth.
     4       Q. Did the NRA require that directors review       4               The -- the presentation to -- you know,
     5    this presentation?                                    5       board members aren't signing contracts, so the
     6       A. Do you mean directors as in board members       6       emphasis is different. The emphasis there is more
     7    or directors as in in-house division directors,       7       on their -- on their oversight duties and as well as
     8    staff members?                                        8       the information that they need to help the whole
     9       Q. I'm sorry, board members.                       9       board and committee process run smoothly.
    10       A. No, we did not.                                10           Q. Do you provide any kind of -- or sorry,
    11       Q. And did you provide any kind of comparable 11           does the NRA provide any kind of training to board
    12    compliance training to members of the board?         12       members on conflicts of interest and related-party
    13              MR. GARMAN (VIA ZOOM): Objection to 13              transactions?
    14    form.                                                14           A. Yes. So now because of COVID, we didn't
    15       A. We provide some -- we provide a -- we          15       do -- because of COVID and the rescheduling of our
    16    cover some of the same general topics with the board 16       annual meeting, we haven't done a board member
    17    in our new board member orientations which are       17       orientation session since the summer of 2019. So --
    18    held -- typically our new -- new board members are 18         so we're relying on -- you know, my memory is a
    19    elected in -- in the spring. And typically, you      19       little -- a little old here.
    20    know, shortly after that in the summer, we'll have   20               But, you know, I think we do talk about
    21    an orientation session for -- for board members in   21       the duty of -- duty of loyalty, including the duty
    22    which they'll receive briefings from -- both from    22       to avoid conflicts of interest, to put the
    23    legal counsel and from NRA operational staff         23       Association's interests above their own, and then we
    24    addressing and trying to familiarize them with --    24       also -- we also have -- on an ongoing basis, you
    25    with both their duties as board members and with     25       know, provide them frequently with -- with
                                                        Page 179                                                     Page 181

                                                                                                    46 (Pages 178 - 181)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                   Page 56 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   additional copies of the conflict of interest policy    1   it by email, I'm usually writing a new message each
     2   for their review in the -- in the -- as part of the     2   year, and it may vary, but I don't know.
     3   financial disclosure process.                           3       Q. Has the NRA -- did the NRA consider
     4          We'll either distribute at a board meeting       4   whether -- the option to do a compliance
     5   or send by email a copy of the financial disclosure     5   presentation in 2020 virtually, like we have spent
     6   questionnaire. And each and every time we send the      6   our entire day together?
     7   questionnaire out, it's accompanied by a copy of the    7       A. I think -- I think we considered it, but
     8   policy because one of the -- one of the questions on    8   the difficulty is that in addition to the -- to the
     9   the form asks them to certify that they have read       9   level of the virtual -- addition to the challenges
    10   and understood and will abide by the conflict of       10   of virtual presentations, some of which we have
    11   interest policy. So, you know, we give them the        11   experienced here today, we also have the issue that
    12   policy so they have the opportunity to review it.      12   because of staff furloughs, you know, people's
    13          And at the board -- at the board                13   workload -- a lot of people are doing double and
    14   meetings -- at each board meeting when I give my       14   triple duty.
    15   report as secretary, I am -- I remind them of the --   15           And, you know, while compliance is
    16   of the need to return these forms if they haven't      16   important, I also, you know, don't want to be a
    17   done so and as well as to update their forms if they   17   burden on my colleagues.
    18   have -- if there have been any changes.                18       Q. Is there any kind of compliance training
    19       Q. Have there been -- have the conflict of         19   for outside vendors?
    20   interest policies and questionnaires been              20       A. There have been compliance reminders on
    21   distributed -- were they distributed in 2020?          21   certain issues. So as we went into this process
    22       A. Yes.                                            22   in -- in 2018, the treasurer's office sent letters
    23       Q. And have the board members -- what -- what      23   to major vendors demanding that they provide more
    24   is the response rate on the questionnaires?            24   detailed invoicing and especially more detailed
    25       A. So -- so we distributed them in 2020, and       25   documentation and backup of out-of-pocket expenses
                                                     Page 182                                                     Page 184

     1   the response rate was somewhere over 90 percent.        1   that are being passed through to the NRA.
     2   And we have distributed them in 2021, and it is more    2       Q. And is there compliance training for
     3   than 80 percent, but, you know, the year's earlier      3   consultants?
     4   -- early -- excuse me -- the year's early, it has       4       A. I would put consultants in the same
     5   been a busy year, so I have some follow-ups to          5   category as vendors. We use the terms kind of
     6   pursue.                                                 6   interchangeably.
     7       Q. When do they get distributed in the year,        7       Q. So these are materials that are provided
     8   what time frame?                                        8   but not an actual presentation that they -- is given
     9       A. We distribute them typically in January          9   to them or that they're required to do; is that
    10   and then -- at the board meeting, and then start       10   right?
    11   following up by email shortly thereafter with people   11       A. Yes.
    12   who didn't return them. A lot of the time that's       12       Q. Okay. And -- and when you have done the
    13   because people either missed -- people either missed   13   seminars, is there any kind of mechanism for testing
    14   the meeting or they took hard copy home and, you       14   comprehension?
    15   know, gets lost in the shuffle.                        15       A. Well, the -- you have seen the slide deck.
    16       Q. And last year when you say you had              16   And there's a -- there are a series of hypothetical
    17   90 percent response rate, do you recall like at what   17   questions at the end to test people's knowledge.
    18   point in the year you achieved 90 percent?             18   And, you know, I found that those were pretty
    19       A. That's -- that's as of the end of the           19   effective to spark participation. In fact, I think
    20   year. I don't -- I don't know when -- I don't know     20   most of the changes that I made from version to
    21   when in the year we hit that level.                    21   version were based on trying to clarify and improve
    22       Q. Do you provide a due date when you -- when      22   those hypotheticals so that they would be easier to
    23   you send them the questionnaire?                       23   present, easier to understand and engage with.
    24       A. I don't recall. You know, I'm writing a         24       Q. Okay. Let me -- do we still have the --
    25   new -- I'm usually writing a new -- when I'm sending   25   the exhibit? Is it still available to you?
                                                     Page 183                                                     Page 185

                                                                                                 47 (Pages 182 - 185)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 57 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1       A. I still have it, yes.                           1         are whistleblower investigations, and so we have to
     2       Q. Okay. I just had a couple of questions.         2         be careful of revealing the identity of the
     3          Okay. If you can turn to slide 7.               3         individuals raising concerns. So we don't -- we
     4       A. Slide 7 in the deck itself?                     4         don't put out a building-wide email addressing some
     5       Q. Yeah.                                           5         specific circumstance. But we -- but we
     6          Are you there?                                  6         certainly -- you know, the type of situations that
     7       A. Yes, I see it.                                  7         came up have been incorporated into subsequent
     8       Q. Okay. There's a bullet there that reads,        8         training. And they -- and certainly have informed
     9    Whistleblower concerns investigated by counsel and 9            our advice to employees, you know, raising -- you
    10    addressed by audit committee.                        10         know, ask us any questions about any of these types
    11          And the heading is, Recap since 2018,          11         of things.
    12    Recent strides and ongoing initiatives.              12             Q. So my question, Mr. Frazer, is: Did
    13          Do you know what that's referencing?           13         you -- did the NRA disclose to employees of the
    14       A. Which --                                       14         organization the nature of issues that were raised
    15              MR. GARMAN (VIA ZOOM): Objection to 15                and the findings from the investigation?
    16    form.                                                16                    MR. GARMAN (VIA ZOOM): Objection to
    17       Q. The -- direct you to the third bullet.         17         the form of the question.
    18       A. Right.                                         18             A. Not -- not organization-wide, but we
    19       Q. What does that refer to?                       19         certainly communicated with the individuals who
    20       A. Well, that would refer to any and all          20         raised specific concerns to talk about our findings.
    21    whistleblower committees that had gone through that 21          Because frankly we worked with them to -- to figure
    22    process which would primarily being the addressing 22           out what was going on and to find out if they were
    23    issues that were brought forth in early to mid 2018. 23         satisfied that -- that issues had been resolved.
    24       Q. And those were investigated by what            24             Q. Okay. Can we turn to slide 14 -- actually
    25    counsel?                                             25         slide 15.
                                                          Page 186                                                       Page 188

      1      A. Combination of the inside and outside                 1       A. I think I have it, yes.
      2   counsel. I worked on them and so did the Brewer             2       Q. Okay. So there's a few slides here that
      3   firm.                                                       3   are entitled -- the very top -- Compliance Refresher
      4      Q. And were there any findings reached in                4   Conflicts of Interest and Related-Party
      5   that investigation?                                         5   Transactions. There's a few slides in a row.
      6      A. Yes.                                                  6          Could you just take a look at them and
      7      Q. Were they reported to the board?                      7   tell me do these still reflect the policies that are
      8      A. They were reported to the -- they were                8   currently in effect?
      9   certainly reported to the audit committee.                  9              MR. GARMAN (VIA ZOOM): Counsel, can
     10      Q. Were they reported to anyone beyond -- any           10   you identify which slide you're referring to?
     11   other board members beyond the audit committee?            11       Q. Okay. I just -- I did just try to do
     12      A. Well, bear in mind that the -- because of            12   that. Looking at 15, 16, 17, 18, 19, and 20 I
     13   the importance of the audit committee, it draws an         13   believe are all part of that section.
     14   increasingly large audience. So although its               14       A. Okay.
     15   meetings are held in executive session, when it            15       Q. And my question is: Do those reflect the
     16   meets in conjunction with the board meeting                16   policies that are currently in effect, governing
     17   typically three times a year, we have had quite a          17   conflicts of interest and related-party
     18   few board members attend and -- and become aware of        18   transactions?
     19   the committee's activities.                                19              MR. GARMAN (VIA ZOOM): Objection to
     20      Q. If they chose to attend the audit                    20   form.
     21   committee meeting; is that right?                          21              Go ahead.
     22      A. That's right.                                        22       A. (Reviewed document.) With the exception
     23      Q. Were findings from that investigation                23   that the -- you know, off the cuff here, with the
     24   presented to or otherwise reported to NRA employees?       24   exception that the financial disclosure
     25      A. So, you know, of course -- of course these           25   questionnaire is now the 2021 disclosure form, I
                                                          Page 187                                                       Page 189

                                                                                                        48 (Pages 186 - 189)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                           Page 58 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   think those reflect -- you know, it's summarizing           1   just said, this is a -- this is an excerpt. And let
      2   the 2016 conflict of interest policy, so -- which           2   me direct you --
      3   hasn't been changed, so it does reflect that policy.        3      A. Well, is it the -- is it the -- is it at
      4       Q. Okay. And on Monday at your 30(b)(6)                 4   the -- there we go.
      5   deposition, we were asked -- you were asked about           5      Q. I think you're going to find it at Bates
      6   whether Mr. LaPierre's use of a yacht that was owned        6   stamped page -- again the very bottom Bates stamp --
      7   by David McKenzie or Stanton, goes by both names,           7   NYAG-00019211.
      8   whether that created -- whether that was a conflict         8      A. Okay.
      9   of interest.                                                9      Q. Are you at that page yet?
     10           And I think that your question -- that you         10      A. Yes, we are.
     11   raised some hesitation as to whether or not since          11      Q. Okay. And so first -- first let me ask
     12   you didn't have the policy in front of you.                12   you if what's before you, which as we have
     13           So looking at the slides, can you answer           13   represented is an excerpt of a document produced to
     14   that question now?                                         14   the Attorney General's office that's entitled The
     15              MR. GARMAN (VIA ZOOM): Object to the            15   National Rifle Association of America Policy Manual,
     16   form of the question.                                      16   whether you recognize this document to contain
     17       A. So understanding that -- that these slides          17   excerpts of that policy manual?
     18   are a summary of the policy and not the policy             18      A. I mean, it certainly -- it certainly
     19   itself, so you see, for example, on pages 16 through       19   contains excerpts -- oh, right, it is excerpts, only
     20   19, I think, there's a footnote that says for the          20   72 pages.
     21   exact language, see the policy itself and refers to        21      Q. Yeah. I think if you actually look at the
     22   page numbers -- or section numbers of the policy.          22   table of contents, there's over 280 pages to the
     23           Please give me a moment to -- to review.           23   full policy manual.
     24       Q. I'll be happy to give you the policy if             24      A. Sounds right.
     25   that would make it easier.                                 25      Q. So...
                                                          Page 190                                                        Page 192

      1             MS. STERN (VIA ZOOM): Stephen, why                1       A. Yes, this appears to be the conflict of
      2   don't you just put the policy in the exhibits and           2   interest policy.
      3   we'll mark it as the next exhibit.                          3       Q. Okay. And then will you turn to Bates
      4      A. (Reviewed document.)                                  4   stamp NYAG-00019211.
      5             MS. STERN (VIA ZOOM): Stephen, have               5           And my question is whether or not this is
      6   you had a chance to put the policy in?                      6   the conflict of interest and related-party
      7             MR. THOMPSON (VIA ZOOM): It is                    7   transaction policy that's currently in effect at the
      8   loading now.                                                8   NRA, and it continues for a few pages there.
      9             MS. STERN (VIA ZOOM): Oh, okay.                   9       A. Yes, it is.
     10             MR. THOMPSON (VIA ZOOM): Should be               10       Q. Okay. So now back to my question about
     11   available now, Counsel. I apologize, I introduced it       11   Mr. LaPierre's use of the yacht.
     12   without the -- the stamp, so I will ask Veritext at        12           Is that a violation of the NRA's conflict
     13   the end of this to mark it as Exhibit 4.                   13   of interest policy if he didn't provided advance
     14             And also for the record, I will just             14   notice --
     15   note that this is an excerpt of a rather large             15               MR. GARMAN (VIA ZOOM): Object to the
     16   document but that this excerpt comes from The              16   form of the question.
     17   National Rifle Association of America Policy Manual.       17       Q. -- for the use of that yacht?
     18             (Exhibit 4 marked.)                              18               MR. GARMAN (VIA ZOOM): Object to the
     19      Q. So, Mr. Frazer, do you have access to that           19   form of the question.
     20   exhibit?                                                   20               Counsel, will you do me a favor, will
     21      A. Not yet. We're getting it.                           21   you represent that the excerpts you have produced are
     22      Q. Okay.                                                22   all of the provisions that would relate to the
     23      A. You might need to do a word search.                  23   question you're asking?
     24      Q. Are you -- I know I can help you out in              24               MS. STERN (VIA ZOOM): It is my
     25   terms of the -- we don't have the -- as my colleague       25   understanding -- well, let me just -- Mr. Frazer is
                                                          Page 191                                                        Page 193

                                                                                                         49 (Pages 190 - 193)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                       Page 59 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1    going to know this better than I am, but it is my      1             Do you see below that it specifically
     2    understanding that the way that this policy manual is 2      includes free use of boats?
     3    organized is in the historical form where new          3         A. Yes, I do.
     4    policies continue to be added and then at the back     4         Q. And so in your presentation to the group
     5    there are some appendices.                             5     of NRA employees that you thought were very
     6              And so there is a -- the back of the         6     important that they have training on compliance with
     7    document which you have are statements of corporate 7        the conflicts of interest and related-party
     8    ethics, purchasing policy, among others, an officer    8     transactions policies, you specifically highlighted
     9    and board of directors disclosure of financial         9     this type of transaction.
    10    interest form.                                        10                MR. GARMAN (VIA ZOOM): Object to
    11              So this portion of the policy is            11     form.
    12    entitled the Conflict of Interest and Related-Party   12         Q. In the context of Mr. LaPierre's use of
    13    Transaction Policy. I think the witness can explain   13     Mr. McKenzie's yacht, is there a reason why it
    14    whether or not this is the current policy.            14     wouldn't be a conflict of interest?
    15       A. I think I already testified that it is the      15                MR. GARMAN (VIA ZOOM): Object to the
    16    current policy.                                       16     form of the question.
    17       Q. Okay. So is Mr. LaPierre a covered person       17         A. Well, the -- if you look at the document
    18    under the definition of "covered persons" in the      18     as a whole, you will note on the previous slide,
    19    conflict of interest policy?                          19     page 16, states that as a general rule, disclosure
    20       A. Yes.                                            20     should be made if a covered person directly or
    21       Q. And would his acceptance of a gift from a       21     indirectly does various things. And one of those is
    22    vendor to the NRA create appearance of influence      22     to -- includes free use or -- free use of boats,
    23    that would create a potential conflict?               23     planes, vacation houses, et cetera, as part of a
    24              MR. GARMAN (VIA ZOOM): Objection to 24             social activity.
    25    the form of the question.                             25             So, you know, there -- so -- so we're
                                                       Page 194                                                       Page 196

      1       A. I would -- I would say it would be a              1   talking about a general type of activity and
      2   potential conflict, and I would note the language        2   suggesting that certainly under some circumstances
      3   before the numbered list in Section III where it         3   it would warrant reporting. And, you know, I think
      4   says, Not possible to describe or anticipate all the     4   that's what we highlighted, literally highlighted.
      5   circumstances that might involve a conflict of           5       Q. Is the NRA undertaking any type of
      6   interest, a conflict of interest may arise -- and        6   investigation as to whether Mr. LaPierre violated
      7   its emphasis in the original -- may arise when a         7   the conflict of interest policy in connection with
      8   covered person directly or indirectly does various       8   his use of Mr. McKenzie's yacht?
      9   things.                                                  9             MR. GARMAN (VIA ZOOM): One second. I
     10          So we weren't trying to spell out that           10   object to the extent the answer requires you to
     11   things are automatically conflicts of interest but      11   breach the attorney-client privilege.
     12   to flag issues that should be considered.               12       A. I don't know of any investigation.
     13       Q. Okay. So I direct you back to the -- the         13       Q. If there were -- if an investigation was
     14   compliance slide presentation that we were just         14   to be conducted, who would be responsible for
     15   looking at, which I believe is Exhibit 3, slide 17.     15   conducting that investigation?
     16       A. Okay.                                            16       A. It would -- well, I mean, you're speaking
     17       Q. And in your slide presentation, which you        17   hypothetically -- are you speaking hypothetically
     18   yourself presented on a number of occasions, in the     18   about an investigation of this specific activity or
     19   middle bullet, it indicates that the provision          19   transaction?
     20   concerning whether it's subject to actual or            20       Q. No, I'm speaking of under the policy --
     21   apparent undue influence.                               21   sorry.
     22          The e.g.'s include, Has solicited or             22          I'm speaking about under the policy, your
     23   accepted any gifts, entertainment, or favor where       23   conflict of interest policy, who is responsible for
     24   such gift might create the appearance of influence      24   conducting an investigation into possible violation
     25   (excludes gifts under $250).                            25   of the policy.
                                                       Page 195                                                       Page 197

                                                                                                     50 (Pages 194 - 197)
                                                 Veritext Legal Solutions
                                                      800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 60 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1              MR. GARMAN (VIA ZOOM): Object to --             1   directors and officers to determine whether they had
      2   object to the form of the question.                        2   been reviewed and approved in accordance with NRA's
      3              Go ahead.                                       3   internal conflicts of interest and related-party
      4        A. Into -- into any possible violation. So            4   transaction policies?
      5   the -- the enforcement -- just to make sure I              5      A. I am.
      6   understand, you referred to any possible violation.        6             THE WITNESS (VIA ZOOM): And -- and if
      7          The enforcement of the policy is -- falls           7   I may, could I ask that we take a short break.
      8   under the jurisdiction of the audit committee, and         8             MS. STERN (VIA ZOOM): Oh, sure.
      9   so what would normally happen would be for whoever         9             THE WITNESS (VIA ZOOM): Seems like --
     10   the -- whoever an issue came to light with, whether       10   seems like we're moving into a new topic and this
     11   it's human resources, Office of General Counsel, or       11   might be a good opportunity.
     12   the audit committee secretary, to confer and              12             MS. STERN (VIA ZOOM): If the witness
     13   collaborate on -- on what might be the best way           13   would like a break, we should take a break.
     14   to -- you know, what might be the best way to             14             THE WITNESS (VIA ZOOM): Thank you.
     15   investigate something or who might be the best            15             THE VIDEOGRAPHER (VIA ZOOM): Going
     16   person to investigate it. You'd have to consider          16   off the record. The time the 16:31 p.m.
     17   potential conflicts of interest of the potential          17             (Recess 4:31 p.m. to 4:41 p.m.)
     18   investigators, for example.                               18             THE VIDEOGRAPHER (VIA ZOOM): Going
     19          But generally speaking, the Office of              19   back on the record. The time is 16:41 p.m.
     20   General Counsel would normally have a role in that        20      Q. Okay. So, Mr. Frazer, we were talking
     21   and so would the audit committee.                         21   about conflict of interest and related-party
     22        Q. And what do you mean when you say that the        22   transactions that were reviewed by the audit
     23   investigators might have conflicts of interest?           23   committee in 2018 and 2019.
     24        A. Well, if it was -- speaking                       24          Would you agree with me that the audit
     25   hypothetically, if it was an allegation about a           25   committee determined that there had been a number of
                                                         Page 198                                                        Page 200

     1    conflict of interest on the part of the general       1        instances in which transactions that posed potential
     2    counsel, then the Office of General Counsel isn't     2        conflicts of interest that should have been
     3    going to be involved in it.                           3        disclosed and approved in advance were not, in fact,
     4        Q. Okay. I understand. Okay.                      4        disclosed to the audit committee during that time
     5           So whether or not the boat -- the use of       5        period?
     6    the boat was, in fact, a conflict of interest,        6                   MR. GARMAN (VIA ZOOM): Objection as
     7    should Mr. LaPierre have reported it to the audit     7        to form.
     8    committee?                                            8            A. Yes.
     9              MR. GARMAN (VIA ZOOM): Objection to 9                    Q. And just to be clear, they determined
    10    the form of the question.                            10        during that time period that the transactions had
    11        A. You know, if it occurred in the time frame    11        not been disclosed, the transactions occurred over a
    12    when this -- when this policy, you know, became -- 12          variety of time periods?
    13    came into effect, then I think -- I think it would   13            A. That's right.
    14    have been appropriate to have disclosure to the      14            Q. Okay. And what -- what caused the audit
    15    committee.                                           15        committee to -- to review those transactions in the
    16        Q. Are you aware of whether or not               16        first instance?
    17    Mr. LaPierre reported use of Mr. McKenzie's yacht to 17            A. Well, as part of the -- as part of the
    18    the audit committee?                                 18        review that we were doing of -- of compliance, we
    19        A. I'm not aware that he did.                    19        became aware of additional transactions or -- or
    20        Q. You're not aware that he did report it, is    20        board members may have reported things for the first
    21    that right, just to be clear?                        21        time or other people may have reported things for
    22        A. That's right. That's right.                   22        the first time that they may not previously have
    23        Q. Okay. In 2018 and in 2019, are you aware      23        been aware of posed any issue.
    24    of the audit committee reviewing various             24            Q. You said board members may have reported
    25    transactions involving directors, family members of 25         them for the first time.
                                                         Page 199                                                        Page 201

                                                                                                       51 (Pages 198 - 201)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 61 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1          Are you aware of any specific instances              1   Counsel, just for the record, this is an excerpt of
      2   where a board member reported a transaction that            2   the board meeting minutes, specifically an excerpt of
      3   caused the audit committee to look back at prior            3   the minutes of the audit committee.
      4   transactions?                                               4              THE WITNESS (VIA ZOOM): Thank you.
      5             MR. GARMAN (VIA ZOOM): Objection to               5       A. (Reviewed document.) Okay.
      6   form.                                                       6       Q. Do you recognize that document?
      7       A. Without -- without looking at the                    7       A. I do.
      8   committee report, I can't point you to a -- to a            8       Q. Okay. And that -- is that a report of the
      9   specific instance.                                          9   audit committee dated September -- looks like 8 to
     10       Q. And when you said that you -- that the NRA          10   9, 2018?
     11   began looking at these transactions as part of its         11       A. Starting on page 6, that's what it is.
     12   compliance review, was this the review that we were        12   You have some front matter from the overall board
     13   talking about that Morgan Lewis did?                       13   meeting before that.
     14       A. It was --                                           14       Q. Okay. That's right.
     15             MR. GARMAN (VIA ZOOM): Wait. Wait.               15           And so I think at the -- Bates page starts
     16   Wait.                                                      16   at NYAG-0027013 and continues to NYAG-0027019.
     17             I'm sorry, Counsel, would you -- would           17           So that section of the document is the
     18   you restate that.                                          18   report of the audit committee for the period
     19             MS. STERN (VIA ZOOM): Can the court              19   September 8 to 9, 2018?
     20   reporter read the question.                                20       A. Yes.
     21             (Record read.)                                   21       Q. Actually, let me restate that because
     22             MR. GARMAN (VIA ZOOM): I instruct you            22   that, I don't think, is right.
     23   not to answer the question with regard to the work         23           That is the report dated September 8 to 9,
     24   done by Morgan Lewis.                                      24   2018; is that right?
     25       A. So it was part of the compliance review of          25       A. Right. I appreciate the -- I appreciate
                                                          Page 202                                                    Page 204

      1   which Morgan Lewis was a -- was a part but that             1   the catch. Thank you, Counsel.
      2   encompassed individuals and firms other than Morgan         2       Q. Okay. And -- and the -- this is a
      3   Lewis by the time frame that you're talking about.          3   standard form which the audit committee was
      4             MS. STERN (VIA ZOOM): I'm sorry. Can              4   preparing its reports around that time; is that
      5   you just read that last part back?                          5   right?
      6             (Record read.)                                    6       A. Yeah. It's a standard -- it's a standard
      7      Q. And who were those individuals and firms?             7   form that all of the committees use, and that's why
      8      A. Well, a whole host of internal NRA staff,             8   we have the dates of the meeting itself. It's
      9   including myself, as well as the Brewer firm.               9   always stated as two days just in case the meeting
     10      Q. Okay.                                                10   goes into a second day. So -- and the board meeting
     11             MS. STERN (VIA ZOOM): Stephen, can we            11   was going to be held September 8 and potentially
     12   put into the exhibits tabs 15, 11, and 5.                  12   September 9, but this actually reflects all
     13             MR. THOMPSON (VIA ZOOM): Yes.                    13   activities of the audit committee since the previous
     14             MS. STERN (VIA ZOOM): Just let me                14   board meeting. So you have reports regarding -- you
     15   know when they're there because I don't have the same      15   know, you have items regarding both the July and
     16   setup.                                                     16   September meetings.
     17             MR. THOMPSON (VIA ZOOM): The first               17       Q. And just looking at the -- the report that
     18   one is available now.                                      18   relates to July 30th, 2018, which is at the top of
     19             MR. GARMAN (VIA ZOOM): We have                   19   Bates page NYAG-0027013, we were previously
     20   Exhibit 5.                                                 20   discussing some issues raised by whistleblowers.
     21             (Exhibit 5 marked.)                              21          Issues were raised by -- those issues
     22      Q. Exhibit 5?                                           22   raised by the whistleblowers were presented at that
     23          And can you take a look at that document,           23   July 30th, 2018, meeting, weren't they?
     24   Mr. Frazer, and let me know if you can identify it?        24       A. Yes.
     25             MR. THOMPSON (VIA ZOOM): And,                    25       Q. Do you know why there's no indication in
                                                          Page 203                                                    Page 205

                                                                                                      52 (Pages 202 - 205)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                           Page 62 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   the notes of that meeting that those issues were            1   trip and transaction with HomeTelos; transaction
      2   raised?                                                     2   involving Josh Powell involving McKenna and another
      3              MR. GARMAN (VIA ZOOM): Objection to              3   one with Jim Powell Photography.
      4   form.                                                       4          And those are -- are those all
      5              Go ahead.                                        5   transactions that the audit committee reviewed and,
      6       A. I don't know why that's not stated.                  6   to your understanding, purported to ratify?
      7       Q. Who prepares the minutes of -- at that               7             MR. GARMAN (VIA ZOOM): Objection to
      8   time, who was preparing the minutes of the audit            8   form.
      9   committee meetings?                                         9       A. One moment to review the resolutions.
     10       A. So let me make what seems like a minor              10   (Reviewed document.) Okay.
     11   distinction but may be helpful. There -- what we --        11             MS. STERN (VIA ZOOM): Can the
     12   part of the secretary's office duties is to train          12   reporter read the question.
     13   committee secretaries. And we make a distinction in        13             (Record read.)
     14   that training between minutes and committee reports.       14       A. Yes.
     15   And the minutes are a record of what was done in a         15       Q. Do you know who prepared the resolutions?
     16   particular meeting. The committee report is what           16       A. It was a -- you know, there are several,
     17   goes to the board and can encompass multiple               17   and I don't think they were all prepared by the same
     18   meetings. I just wanted to lay that -- to lay that         18   individual necessarily, but collectively I would say
     19   out.                                                       19   they represent a combined effort between me and the
     20          The committee secretary at the time of              20   Brewer firm.
     21   the -- of -- of the July 30th meeting was Rick             21       Q. Okay. And do you recall what the -- what
     22   Tedrick. And typically Ms. Rowling would take notes        22   kind of materials were provided to the members of
     23   and -- and assist in preparation of the -- of the          23   the audit committee to consider these transactions?
     24   documents. And the documents would then go to the          24       A. So the document that I recall was -- the
     25   secretary's office staff for some final formatting         25   document that I recall was -- the document that I
                                                          Page 206                                                         Page 208

     1    just to make sure all the reports look the same and,        1   specifically recall seeing or having -- or having
     2    you know, check for typos and so forth.                     2   discussed was a -- a brief document that purported
     3           The -- but Mr. -- you know, as the minutes           3   to be a summary of Colonel North's contract with
     4    indicate, Mr. Tedrick was the committee secretary           4   Ackerman McQueen. And I don't recall -- I don't
     5    and -- at the time of the July meeting.                     5   recall other documents reviewed by the committee.
     6        Q. So he would have been responsible for any            6   So...
     7    minutes?                                                    7              MS. STERN (VIA ZOOM): Okay. And can
     8        A. He would have, but I don't recall if he --           8   we look at the next -- Stephen, can we look at the
     9    if he actually prepared those minutes or this report        9   next -- I think it should be tab 11, which would be
    10    at that time.                                              10   Exhibit 6, I believe.
    11        Q. Okay. So just -- just looking through               11              (Exhibit 6 marked.)
    12    the -- the report, I am not going to ask you in            12              MR. THOMPSON (VIA ZOOM): Yes, it
    13    detail about these transactions, but does this             13   should already be available.
    14    report reflect some of the transactions that the           14       Q. Okay. And at the same time, if you could
    15    audit committee reviewed and purports to have              15   also take a look at tab 5, which should be
    16    ratified?                                                  16   Exhibit 7.
    17        A. The second part of the -- so -- so what             17              (Exhibit 7 marked.)
    18    this indicates is that there were no such actions at       18              MR. GARMAN (VIA ZOOM): Regrettably,
    19    the July meeting but that there were some -- some          19   the system only lets you open one document at a time.
    20    actions of that type at the -- at the September            20              MS. STERN (VIA ZOOM): Oh, okay.
    21    meeting.                                                   21       Q. All right. So let's identify Exhibit 6,
    22        Q. Right.                                              22   and I'll represent to you that this is also an
    23           And so there's references to transactions           23   excerpt of minutes of an NRA board meeting that were
    24    involving Oliver North; and Marion Hammer; Julie           24   produced to the Attorney General's Office and
    25    Golob; Woody Phillips, two -- two matters, a sailing       25   reflect the date January 5, 2019.
                                                          Page 207                                                         Page 209

                                                                                                         53 (Pages 206 - 209)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                     Page 63 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1           My question to you is: Do you recognize         1   remember -- I don't remember this one specifically.
     2   the excerpt of the minutes which includes the report    2   But the typical practice was that since these
     3   of the audit committee that's -- as it's so entitled    3   transactions were reported to me, I would often have
     4   beginning on page NYAG-0022774 and continuing to        4   been the one to -- you know, to gather background
     5   page NYAG-0022778?                                      5   information from relevant staff or from the -- or
     6       A. I do.                                            6   from the officer, director, or other person who
     7       Q. Okay. And is this a report of the audit          7   reported the item. And -- and then I would -- you
     8   committee dated January 5th to 6th, 2019?               8   know, we would discuss a potential -- a potential
     9       A. That's for the board meeting of January 5        9   resolution and consider -- and consider it.
    10   to 6, 2019. But this reflects a committee meeting      10      Q. Are you familiar with what the standards
    11   that occurred on December 5th, 2018. And I think --    11   are for -- under New York law for related-party
    12   and, actually, then another meeting that occurred on   12   transactions involving charitable corporations?
    13   January 4, 2019.                                       13              MR. GARMAN (VIA ZOOM): Objection to
    14       Q. And then it was delivered to the -- report      14   form.
    15   was delivered to the board of directors on             15      A. Yes.
    16   January 5th or 6th, 2019; is that right?               16      Q. And what are they?
    17       A. Right. It would have been the 5th. We           17      A. You have to have a determination --
    18   always list a two-day span just in case it goes        18              MR. GARMAN (VIA ZOOM): Objection to
    19   over.                                                  19   form.
    20       Q. Okay. And my question to you is -- is           20              Go ahead.
    21   just -- are these additional transactions that the     21              THE WITNESS (VIA ZOOM): Okay. Sorry.
    22   audit committee also considered in connection with     22      A. You have to have a determination by --
    23   its compliance review of transactions involving        23   essentially by a disinterested body that the
    24   potential conflicts of interest?                       24   transactions are fair and reasonable and in the best
    25       A. Yes.                                            25   interest of the organization.
                                                    Page 210                                                        Page 212

     1      Q. Okay. And what do you recall was the           1          Q. Are there any procedural requirements that
     2   process by which the audit committee reviewed these 2       you're familiar with?
     3   transactions?                                        3          A. You're supposed to -- and this is -- you
     4             MR. GARMAN (VIA ZOOM): Objection to 4             know, obviously this is from memory of a more
     5   the form.                                            5      detailed statute.
     6             Go ahead.                                  6             But you're supposed to discuss the market
     7      A. So the committee went -- went into             7      valuation, any alternative feasible transactions or
     8   executive session with committee members and         8      words to that effect, and to document the
     9   counsel, among others, discussed the -- you know,    9      committee's findings.
    10   discussed the various transactions that are         10          Q. And what is your understanding of the
    11   described here and adopted the resolutions that you 11      consideration of alternative -- I think you said
    12   see.                                                12      alternative feasible transactions.
    13      Q. And what kind of material was provided to     13             What does that require?
    14   the audit committee members to allow them to        14                MR. GARMAN (VIA ZOOM): Objection to
    15   evaluate the transactions?                          15      form.
    16      A. I don't recall any physical materials         16          A. I don't recall specific statutory
    17   being handed out.                                   17      requirements. Of course it requires at the outset
    18      Q. Was there a presentation done to the audit    18      that there actually be some feasible alternative
    19   committee?                                          19      transactions. But the -- but I'm afraid I don't
    20      A. I mean, there was a presentation -- there     20      recall any other of the statutory provisions.
    21   was a -- there was a discussion in which we went    21          Q. What -- what does the -- what -- in the
    22   through these items one by one.                     22      two audit committee reports that we have looked at,
    23      Q. And how were the items presented to the       23      the September report 2018, the January 2019 report,
    24   audit committee for its consideration?              24      what do you recall the NRA doing to consider what
    25      A. The -- I don't remember -- I don't            25      you call alternative feasible transactions?
                                                    Page 211                                                        Page 213

                                                                                                   54 (Pages 210 - 213)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                   Page 64 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1             MR. GARMAN (VIA ZOOM): Objection to 1           of what was produced.
     2   form.                                                 2       Q. Okay. Can we take a look at the
     3      A. Well, I recall that in at least some            3   exhibit -- I think it should be tab 5 labeled
     4   cases, there was a discussion of -- of the            4   Exhibit 7.
     5   uniqueness of the -- of the individual's              5           My question -- my first question to you is
     6   qualifications. I'm speaking generally here, not on   6   just if you could take a look at it and let me know
     7   any particular transaction. There was some            7   if you can identify it.
     8   discussion of the -- you know, did the person have    8             (Exhibit 7 marked.)
     9   such unique credentials that there wasn't really a    9             MR. GARMAN (VIA ZOOM): Counsel,
    10   feasible alternative.                                10   what's the "Frazer 86" exhibit designation?
    11      Q. And what -- sorry. I don't mean to             11             MR. THOMPSON (VIA ZOOM): I can make
    12   interrupt you. Go ahead.                             12   representation on this, Emily.
    13      A. No, you can go ahead.                          13             MS. STERN (VIA ZOOM): Yes, go ahead.
    14      Q. Okay. And -- and what did the committee        14             MR. THOMPSON (VIA ZOOM): This is an
    15   consider to determine whether the terms of the       15   exhibit that was used in Mr. Frazer's previous
    16   transaction were fair and reasonable and in the best 16   deposition from the Ackerman litigation that was
    17   interest of the NRA?                                 17   produced to us by the NRA.
    18             MR. GARMAN (VIA ZOOM): Objection to 18                    MR. GARMAN (VIA ZOOM): Thank you.
    19   form.                                                19       A. Okay. I'm ready.
    20      A. So in those instances, staff would conduct     20       Q. Okay. Do you -- can you -- do you
    21   some analysis that was presented orally to the       21   recognize this document as a report of the audit
    22   committee about, you know, researching, you know, 22      committee of the NRA?
    23   and at least -- for at least some of these           23           The report is dated April 29, 2019, and it
    24   researching market prices. You know, are we getting 24    reflects activities by the audit committee beginning
    25   a good deal here, you know, compared to comparable 25     in February 2019.
                                                    Page 214                                                      Page 216

     1   goods, to the extent that that could be gauged.       1      A. Yes.
     2       Q. And you, I think, said oral. So are there      2      Q. Okay. And just -- this is a fairly
     3   any documents reflecting the efforts to make a        3   lengthy report. This includes transactions that
     4   determination as to whether the terms of these        4   were also considered -- does this report include
     5   transactions were fair and reasonable and in the      5   transactions that were also considered as part of
     6   best interest of the NRA?                             6   the compliance review concerning transactions
     7       A. In at least some instances there would be      7   involving potential conflicts of interest or
     8   documents which I -- I, as counsel, directed to be    8   related-party transactions?
     9   compiled to inform my -- inform my analysis and       9             MR. GARMAN (VIA ZOOM): Objection to
    10   presentation of these.                               10   form.
    11       Q. And do you have such documents in your        11      A. Yes.
    12   possession?                                          12      Q. Okay. And just focusing on those
    13       A. I do.                                         13   transactions, what do you recall was presented --
    14       Q. And who compiled them for you?                14   what information was presented to the audit
    15       A. Depending on -- depending -- it would         15   committee to allow them to evaluate those
    16   depend on the transaction, who I thought would be in 16   transactions to determine whether they were fair and
    17   a position to conduct an analysis with respect to    17   reasonable and in the best interest of the NRA?
    18   each of the related parties.                         18      A. (Reviewed document.) With respect to the
    19       Q. And do you -- did you produce those           19   related-party transactions here, I don't recall any
    20   documents to the New York Attorney General's office 20    written materials being presented. There -- there
    21   in its investigation?                                21   may have been, in fact, you know, certainly were
    22       A. I don't know.                                 22   written materials presented on some other issues but
    23       Q. Who would know the answer to that             23   not on the related-party transactions.
    24   question?                                            24      Q. Okay. And the -- who -- who presented
    25       A. I believe the Brewer firm would be aware      25   information to the audit committee on the
                                                    Page 215                                                      Page 217

                                                                                                 55 (Pages 214 - 217)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 65 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   transactions that raised the question of conflicts       1   or the board meeting itself.
     2   of interest and related-party transactions?              2       Q. Mr. Frazer, are you going to answer the
     3       A. Sure. And -- and please bear with me.             3   question?
     4   It's a little slower because they aren't separated       4       A. So I'm going to answer in general terms,
     5   in those categories.                                     5   as I think I did on the previous report or reports,
     6       Q. Yeah, I understand.                               6   that, you know, what I would do in general was to
     7       A. I know that I did, and I don't recall who         7   talk to the responsible individuals overseeing the
     8   else may have -- who else may have presented --          8   performance of any particular contract or consultant
     9       Q. What --                                           9   or program and discuss with them what -- what
    10       A. -- if anyone.                                    10   factors went into it, what was -- what value was
    11       Q. Which transactions did you present               11   derived, what was, you know, whether there were any
    12   information concerning?                                 12   other options, what the -- what the market would --
    13       A. You know, I don't specifically remember,         13   what the market would support, you know for other
    14   but again, just with respect to the related parties,    14   vendors and so forth, just like the previous
    15   I remember speak -- presenting or speaking about all    15   meetings.
    16   or -- all or most of them.                              16       Q. Do you remember in particular doing that
    17       Q. And what information do you use to inform        17   with respect to any of the transactions that are
    18   your presentation that these transactions were fair     18   reflected in Exhibit 7?
    19   and reasonable and in the best interest of the NRA?     19       A. Yes.
    20       A. As with the previous report, I would have        20       Q. And do you have documents that would
    21   spoken with --                                          21   reflect that -- that inquiry?
    22                MR. GARMAN (VIA ZOOM): Hold on. If         22       A. Yes. Yes, for at least some of them, at
    23   this is work product on advice you're giving, I         23   least one of them.
    24   instruct you not to answer. If this is simple -- if     24       Q. Did you consider or anyone else consider
    25   these are simple facts that you gathered, you can       25   alternative transactions?
                                                      Page 218                                                       Page 220

     1   testify.                                                 1       A. Yes, in at least one or more instances.
     2       A. Okay.                                             2       Q. And what instances are you referring to?
     3             MS. STERN (VIA ZOOM): Are you --               3       A. One where I recall -- so let me back up a
     4       A. So --                                             4   moment here. One -- actually could I -- could I --
     5             MS. STERN (VIA ZOOM): Wait. I just             5   you know, I want to -- I want to answer, but I want
     6   want to be clear.                                        6   to confer with counsel to -- to make sure I don't
     7             Are you -- after we have received              7   inadvertently waive something here.
     8   these documents in an investigation after we have        8             MS. STERN (VIA ZOOM): Go ahead.
     9   been testifying -- your client has been testifying       9             THE VIDEOGRAPHER (VIA ZOOM): Going
    10   about them are now suggesting that he shouldn't         10   off the record. The time is 17:19 p.m.
    11   answer the questions as to what the basis of which      11             (Recess 5:19 p.m. to 5:23 p.m.)
    12   the audit committee made a determination --             12             THE VIDEOGRAPHER (VIA ZOOM): Going
    13             MR. GARMAN (VIA ZOOM): No.                    13   back on the record. The time is 17:23 p.m.
    14             MS. STERN (VIA ZOOM): -- whether              14             MR. GARMAN (VIA ZOOM): So, Counsel,
    15   these were compliant?                                   15   we'll ask the question to be repeated back to us, but
    16             MR. GARMAN (VIA ZOOM): No. You asked          16   we believe that Mr. Frazer can answer objective
    17   a specific question about what he did in your last      17   factual answers to the question you asked up to --
    18   question to gather information. And he is the           18   and he's going to testify up to where it would become
    19   lawyer, and so the work product that he gathered        19   legal advice, but I think it was a factual question.
    20   may -- it may be work product. I'm not sure if the      20             MS. STERN (VIA ZOOM): I believe so.
    21   answer to that is yes, but I'm drawing a distinction    21   Okay. Thank you.
    22   because the specific question was what he in his        22             MR. GARMAN (VIA ZOOM): Again, I'm not
    23   capacity as general counsel undertook to provide        23   trying to speak; I'm trying to be helpful.
    24   certain advice. That's the distinction I'm drawing.     24             MS. STERN (VIA ZOOM): Okay.
    25   I'm not commenting on the materials provided to you     25   Michelle, can you read it back. Just what you read
                                                      Page 219                                                       Page 221

                                                                                                   56 (Pages 218 - 221)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                       Page 66 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   back to me would be helpful.                             1       Q. And where does the audit committee
      2             (Record read.)                                 2   secretary maintain records of the audit committee
      3             MR. GARMAN (VIA ZOOM): Yes, so answer          3   meetings?
      4   the question to the extent it's factual inquiries        4             MR. GARMAN (VIA ZOOM): Objection to
      5   and -- and factual recitations.                          5   form.
      6       A. Okay. So the one that I'm thinking of in          6       A. I don't know.
      7   particular here is the -- it's resolution Roman          7       Q. And who would know the answer to that?
      8   numeral X relating to Peacemaker National Training       8       A. Whoever was the audit committee secretary
      9   Center. Peacemaker is a shooting range in West           9   at the time.
     10   Virginia where we have had -- held various major        10       Q. Okay. Is the NRA currently paying any
     11   matches.                                                11   legal fees for Marion Hammer in connection with any
     12          And I recall a conversation sometime prior       12   lawsuits or investigations concerning her?
     13   to this date -- let me back up a moment. We             13             MR. GARMAN (VIA ZOOM): Counsel, could
     14   actually -- we were actually being abundantly           14   you draw a distinction -- I don't know that the
     15   cautious here because as the resolution states, we      15   answer changes, but could you draw a distinction
     16   don't actually even think that the individual who       16   between pre- and post-petition for my benefit?
     17   employed Peacemaker was qualified as a key employee     17       Q. Okay. I believe that -- that you,
     18   under any relevant definition. So we're just --         18   Mr. Frazer, testified, and I believe it was at the
     19   we're being very careful and -- and looking at it       19   341, but it could have been at the 30(b)(6) about
     20   anyway.                                                 20   payments to a law firm concerning -- that is
     21          And I recall a -- I recall having a              21   representing Marion Hammer in connection with a
     22   discussion with some of the relevant staff on the       22   lawsuit pending against her.
     23   operational side about whether we had -- you know,      23          I believe the firm is Bajo Cuva; is that
     24   whether there was any -- any other range where this     24   right?
     25   type of match could be held. And the answer was         25       A. Right, but it's not a lawsuit against her.
                                                       Page 222                                                       Page 224

     1    that this was a -- you know, this is an unusually        1   It's -- it's litigation by her, and -- and the
     2    good facility given its proximity to major airport,      2   primary case there has -- has ended.
     3    motels, and the fact that it had, you know, a bunch      3       Q. And -- okay. So the -- the lawsuit that
     4    of different types of ranges all in a fairly compact     4   she commenced, did the board approve payment of her
     5    area for shooting different kinds of firearms.           5   legal fees in that matter?
     6        Q. And are there any other transactions that         6       A. No.
     7    were reflected in Exhibit 7 that you recall doing a      7       Q. Who did?
     8    consideration of alternatives?                           8       A. I don't recall all of the discussions but
     9        A. No, although I would -- you know, as a            9   I was certainly involved in that.
    10    general point on that subject, I note we were           10       Q. Who else was involved in those
    11    looking at a lot of kind of highly unique goods.        11   discussions?
    12    There's only one Ted Nugent, for example.               12       A. We had discussions with colleagues in
    13        Q. And the documentation reflecting the             13   the -- in the Office of General Counsel.
    14    committee's consideration, does the audit committee     14       Q. And do you know how much the NRA paid to
    15    maintain documentation other than what's reflected      15   cover the legal fees for Ms. Hammer in that action?
    16    in these three reports that we have looked at           16       A. No, I don't.
    17    Exhibit 5, 6, and 7, which reflect the review of        17       Q. Who would know the answer to that?
    18    these transactions?                                     18       A. The financial staff would be -- you know,
    19        A. I don't know.                                    19   would know payments that are made.
    20        Q. And who would know the answer to that            20       Q. Who was responsible for overseeing those
    21    question?                                               21   legal fees?
    22        A. The audit committee secretaries.                 22       A. Those invoices came to me.
    23        Q. Okay. Whoever was the secretary at the           23       Q. And did you -- did you monitor those
    24    time of that particular meeting; is that right?         24   proceedings?
    25        A. Right. Right. Yeah.                              25       A. I did.
                                                       Page 223                                                       Page 225

                                                                                                     57 (Pages 222 - 225)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 67 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1      Q. And -- and why was the NRA paying those               1   provision in front of me.
      2   legal fees?                                                 2       Q. And does that request require board
      3      A. Our -- I'm going to -- I'm going to be                3   approval?
      4   careful here because of privilege issues.                   4       A. I believe for indemnification -- I believe
      5      Q. Was the NRA a party in that lawsuit?                  5   that process requires the board approval.
      6      A. The NRA was not a party in the suit, no.              6       Q. And you yourself -- did you yourself seek
      7      Q. Okay. So I guess -- can you answer my                 7   indemnification in connection with the New York
      8   prior question?                                             8   Attorney General action?
      9              MR. GARMAN (VIA ZOOM): What was the              9       A. Yes.
     10   question again?                                            10       Q. And what was the process that you
     11              MS. STERN (VIA ZOOM): Michelle, can             11   followed?
     12   you -- it's the prior question.                            12       A. It was a -- I'm trying to remember.
     13              (Record read.)                                  13             THE WITNESS (VIA ZOOM): Actually, may
     14              MR. GARMAN (VIA ZOOM): I think she's            14   I -- may I confer with Mr. Fleming?
     15   asking whether it was contractual -- I think -- can        15             MR. FLEMING (VIA ZOOM): Yes.
     16   we -- can we confer?                                       16             MS. STERN (VIA ZOOM): Wait. You're
     17              THE WITNESS (VIA ZOOM): Sure.                   17   concerned that this is a privileged question? I'm
     18              THE VIDEOGRAPHER (VIA ZOOM): Going              18   asking you just what requests that you made of the
     19   off the record. The time is 17:31 p.m.                     19   NRA for indemnification, and I'm perplexed where the
     20              (Recess 5:31 p.m. to 5:35 p.m.)                 20   privilege is.
     21              THE VIDEOGRAPHER (VIA ZOOM): Going              21             MR. FLEMING (VIA ZOOM): He hasn't
     22   back on the record. The time is 17:35 p.m.                 22   indicated privilege, but he has indicated some
     23              MR. GARMAN (VIA ZOOM): So I -- you              23   concern that he would like to talk about with his
     24   can answer the question of the factual objective           24   counsel.
     25   basis for the answer to the question but instruct you      25             MS. STERN (VIA ZOOM): Okay. But
                                                          Page 226                                                       Page 228

      1   to stop at the point that it invades work product or        1   there's -- we're, you know, long into this day, and
      2   the attorney-client privilege.                              2   I'm trying -- there are other counsel that have
      3              THE WITNESS (VIA ZOOM): Okay.                    3   questions of this witness, and it is inappropriate to
      4              MR. GARMAN (VIA ZOOM): So go ahead.              4   confer with counsel unless it's a matter of a
      5       A. Okay. Can we -- so can you -- just for               5   question of privilege.
      6   efficiency, I'll restate it. I think your question          6              MR. FLEMING (VIA ZOOM): I mean,
      7   was why the NRA chose to pay these legal fees for           7   Emily, I appreciate that it's taking a long time but
      8   representation for Ms. Hammer as a plaintiff in this        8   it is the general counsel. The day was predictably
      9   case?                                                       9   fraught with possibilities for, you know, implicating
     10       Q. Yes.                                                10   privilege. So I think everyone has approached this
     11       A. The -- the reason that we chose to do that          11   in a constructive way.
     12   was that she had faced -- she, like other people           12              MS. STERN (VIA ZOOM): They have, and
     13   associated with the NRA, had faced, you know,              13   I would like to go off the record because I don't
     14   extreme harassment, threats, and so on. In her             14   want this time discussing this to go against mine or
     15   case, it was cyber harassment, threatening messages        15   anyone else's time.
     16   sent to her by email.                                      16              MR. FLEMING (VIA ZOOM): Sure.
     17           And we believed it was in the best                 17              THE VIDEOGRAPHER (VIA ZOOM): Going
     18   interest of the NRA as a whole to take action to           18   off the record. The time is 17:39 p.m.
     19   deter such conduct that might affect others --             19              (Recess 5:39 p.m. to 5:43 p.m.)
     20   others in the future.                                      20              THE VIDEOGRAPHER (VIA ZOOM): Going
     21       Q. What is the process for indemnifying                21   back on the record. The time is 17:43 p.m.
     22   directors under the bylaws?                                22       Q. Mr. Frazer, have you had the opportunity
     23       A. So the process under the bylaws is to --            23   to consult with your counsel?
     24   is for the individual seeking indemnification to           24       A. Yes, I did.
     25   submit a request for approval. I don't have the            25       Q. Okay. And that was Mr. Fleming?
                                                          Page 227                                                       Page 229

                                                                                                       58 (Pages 226 - 229)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                     Page 68 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1       A. That's correct.                                  1   be appointed.
     2             MS. STERN (VIA ZOOM): Okay. And,              2       Q. Okay. Thank you.
     3   Michelle, could you please read back the last           3          And as far as the dismissal, do you
     4   question.                                               4   understand that the test is whether the petition was
     5             (Record read.)                                5   filed in good faith?
     6       A. My counsel -- my counsel that I retained         6             MR. GARMAN (VIA ZOOM): Objection
     7   shortly after the New York AG litigation was            7   to the extent it calls for a legal -- sorry,
     8   instituted contacted the NRA and, you know, sought      8   objection; form.
     9   indemnification for me.                                 9       A. I understand that that's a -- that that's
    10       Q. And is it your understanding that the           10   a factor that can be considered, yes.
    11   board approved that indemnification?                   11       Q. But as far as dismissal, isn't that
    12       A. No.                                             12   essentially the overriding factor? I know there are
    13             MS. STERN (VIA ZOOM): Okay. I have           13   a number of sub factors. But isn't the overriding
    14   no further questions. Thank you very much,             14   factor that the filing has to have been made in good
    15   Mr. Frazer, for your patience today, and I pass the    15   faith?
    16   witness.                                               16             MR. GARMAN (VIA ZOOM): Objection;
    17             THE WITNESS (VIA ZOOM): Thank you.           17   form.
    18             MR. GARMAN (VIA ZOOM): Thank you.            18       A. I think that's right.
    19             MS. STERN (VIA ZOOM): I believe              19       Q. So -- so would it be fair to say to start
    20   Mr. Gruber was going to question you next.             20   out that the NRA had a requirement to file the
    21             MR. GRUBER (VIA ZOOM): Are you -- I          21   Chapter 11 proceeding in good faith?
    22   apologize. Are you ready? Are y'all prepared to        22             MR. GARMAN (VIA ZOOM): Objection to
    23   stay around for another hour and a half or whatever    23   form.
    24   it is?                                                 24       A. Yes.
    25             MR. GARMAN (VIA ZOOM): Yes.                  25       Q. So I want to run a hypothetical by you.
                                                     Page 230                                                       Page 232

     1              THE WITNESS (VIA ZOOM): I'm good.            1   What if somebody in the mail room had -- out of
     2                  EXAMINATION                              2   revenge, making mail room wages and possibly feeling
     3   BY MR. GRUBER (VIA ZOOM):                               3   like they weren't being treated fairly, had taken a
     4       Q. Okay. Mr. Frazer, my name is Mike Gruber.        4   form petition and filed it on behalf of the NRA,
     5   I think we both heard each other's names probably in    5   would that be a good faith pleading?
     6   the past.                                               6             MR. GARMAN (VIA ZOOM): Objection to
     7          I would like to, first of all, see if we         7   form.
     8   can come to some common understanding. I don't          8       A. No, it wouldn't.
     9   think we're going to agree on what the outcome          9       Q. And if you did the same thing, if you
    10   should be of this process, but could we at least       10   decided that you're smarter than everybody else at
    11   determine whether we're -- we're open to playing on    11   the NRA and you don't like the way things are going,
    12   the same field.                                        12   you completed the form, filled it out correctly,
    13          So do you understand the issues that are        13   signed it as an attorney, and filed it, would that
    14   going to be presented at the hearing? I think          14   be in good faith?
    15   there's two -- two motions.                            15             MR. GARMAN (VIA ZOOM): Objection to
    16          Are you familiar with the issues that           16   form.
    17   are -- that are going to be heard in the next couple   17       A. As an attorney -- I'm sorry. I'm puzzled.
    18   weeks?                                                 18   I'm pausing and I'm smiling because as an attorney,
    19       A. Yes, I am.                                      19   I know everything I file has to be in good faith,
    20       Q. Okay. And what do you -- what do you            20   right.
    21   think the -- I'll say two issues.                      21       Q. I'm glad you mentioned that.
    22          What do you think the two main issues are?      22          But if it was just your idea and possibly
    23       A. The two main issues are whether the NRA's       23   with ill motives that you -- you weren't happy with
    24   petition for reorganization should be dismissed or,    24   anybody else's decisions and you were going to
    25   alternatively, whether a trustee or examiner should    25   strike out on your own while still a member of the
                                                     Page 231                                                       Page 233

                                                                                                   59 (Pages 230 - 233)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                           Page 69 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   NRA as far as, you know, working for them, maybe not        1   constitute the special litigation committee.
      2   for long if you did it this way, but would you agree        2       Q. I believe you said -- and I don't recall
      3   that that would not be a good faith pleading if you         3   which this is. So the only thing about that that I
      4   just did it because you wanted to do it and you             4   would like to ask you -- I appreciate the answer.
      5   signed it on behalf of the NRA without anybody else         5          I believe you said the employment
      6   okaying that?                                               6   agreement was approved by the board. And again, I'm
      7           Would that be a bad faith pleading?                 7   not asking a legal question about, you know, what --
      8              MR. GARMAN (VIA ZOOM): Objection to              8   what constitutes a board approval.
      9   form.                                                       9          But I am asking, was the employment
     10       A. Yeah, I think that would be bad faith.              10   agreement adopted by the full board of directors or
     11       Q. Would you agree that -- and I think it              11   a -- the executive committee or a subgroup of the
     12   kind of showed up a hypothetical. I didn't mean to         12   board of directors?
     13   be facetious.                                              13       A. It was adopted by the full board.
     14           But would you agree that one of the issues         14       Q. Okay. And from what I understood earlier,
     15   in determining whether a petition, any petition, but       15   I think there was this discussion there were three
     16   let's -- specifically a Chapter 11 petition in             16   different things that came together, and those three
     17   bankruptcy, part of the -- the basis of the good           17   things created the authority to file the petition in
     18   faith is that it was authorized by the organization        18   bankruptcy; is that correct?
     19   in question.                                               19          I'm recalling what you said, so you can
     20           Would you say that's true?                         20   correct me if I'm wrong.
     21              MR. GARMAN (VIA ZOOM): Objection to             21             MR. GARMAN (VIA ZOOM): I'm going to
     22   the form of the question.                                  22   object to the form of the question.
     23       A. Yes.                                                23             But if you understood it, you can
     24       Q. Is -- to your understanding as general              24   answer.
     25   counsel of the NRA and secretary to the board of           25       A. So I think you're asking about my comment
                                                          Page 234                                                        Page 236

      1   directors and individually, to your understanding,          1   or my answer that the authority -- that Wayne
      2   was the -- was the petition for Chapter 11 filed in         2   LaPierre had the authority to file you know for
      3   good faith?                                                 3   several reasons and essentially that he had the
      4             MR. GARMAN (VIA ZOOM): Objection to               4   authority to file -- he had the authority to file
      5   form of the question.                                       5   because, you know, not only does he manage the --
      6       A. Yes, it was.                                         6   manage the affairs of the Association under the
      7       Q. All right. And was it authorized by the              7   bylaws, but he also had an employment contract
      8   proper authority that was required to do so at the          8   approved by a majority of the board members present
      9   NRA?                                                        9   and voting which authorizes him to restructure and
     10       A. Yes, we believe it was.                             10   reorganize.
     11       Q. And -- and what -- could you tell me what           11           And then and then he also did so under the
     12   authority it was that -- that authorized the filing        12   aegis of the special litigation committee which
     13   of the petition?                                           13   adopted a resolution approving -- approving the
     14       A. So it was under the authority of Wayne              14   filing.
     15   LaPierre as the executive president who as EVP has         15       Q. And -- and what I want to ask is each one
     16   the authority to manage the organization and then he       16   of those situations you're talking about, in the
     17   also has an employment contract adopted by the board       17   employment agreement, does it specifically say that
     18   which specifically authorizes him to restructure and       18   he is authorized, generally or at a specific time,
     19   reorganize the organization. And he also works             19   to file a Chapter 11 petition in bankruptcy?
     20   under the guidance of the board officers who               20              MR. GARMAN (VIA ZOOM): Objection to
     21   constitute the special litigation committee.               21   the form.
     22       Q. I'm sorry, I missed the last part.                  22       A. It does not.
     23       A. I'm sorry. And -- and Mr. LaPierre also             23       Q. And did the special committee resolution
     24   operates under the supervision of the board                24   specifically say that Mr. LaPierre or anyone else at
     25   officers, president and two vice presidents, who           25   the NRA could at a certain time or -- or generally
                                                          Page 235                                                        Page 237

                                                                                                        60 (Pages 234 - 237)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 70 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1    when -- when they chose to file a Chapter 11          1            A. That's correct.
     2    petition in bankruptcy?                               2            Q. And it is not a -- the executive committee
     3               MR. GARMAN (VIA ZOOM): Objection to 3               of the board resolution, is it?
     4    form.                                                 4            A. No, it's not.
     5        A. Well, which resolution are you referring       5            Q. So having gone through all that, we -- we
     6    to?                                                   6        now know that the full board of directors -- and I'm
     7        Q. Okay. So let's talk about that. I              7        not saying they're required to.
     8    thought there was a special -- what is it, the        8               But we are -- have concluded, I believe,
     9    special litigation committee? Is that --              9        that the full board of directors did not do a
    10        A. Right.                                        10        specific resolution that stated that the NRA,
    11        Q. Is that the group?                            11        through its officers, could at a specific time or
    12           Okay. So the special litigation -- and        12        generally over time -- over a period of time at some
    13    we'll look at some documents specifically, but       13        point in time file a Chapter 11 bankruptcy petition;
    14    special litigation committee, I thought, authorized  14        is that correct?
    15    something having to do with existing litigation and  15            A. Yes, that's correct.
    16    potential conflicts coming up.                       16            Q. And a -- the executive committee of the
    17           Is that one of the things they did?           17        board of directors of the NRA did not pass a
    18               MR. GARMAN (VIA ZOOM): Objection to 18              resolution specifically stating that the officers
    19    form.                                                19        immediately or at some point in time could file a
    20        A. So I -- again, I'm not a hundred percent      20        Chapter 11 petition in bankruptcy; is that correct?
    21    sure which -- which -- exactly which resolution      21            A. Yes, that's correct.
    22    you're referring to. If you're referring to the      22            Q. Okay. Is one of the ways that a
    23    resolution by the board that formalized the creation 23        Chapter 11 petition, you know, could be authorized
    24    of the -- of the committee, then that resolution did 24        is to have the full -- for the NRA to -- well, for
    25    specifically refer to the need to address conflicts. 25        the NRA.
                                                         Page 238                                                       Page 240

      1       Q. Okay. And then did that resolution --               1          Would one way to accomplish what you would
      2   because we have -- we have talked about two things         2   consider an effective authorization to do a
      3   that didn't specifically address a filing of a             3   resolution of a full board and -- and grant the
      4   Chapter 11 bankruptcy petition, right?                     4   officers of the company the ability to go file a
      5           Now, did the resolution you're talking             5   Chapter 11 petition?
      6   about now -- and I appreciate you describing it the        6          Is that one way of doing it?
      7   way you have -- did it specifically state that             7              MR. GARMAN (VIA ZOOM): Object to the
      8   Mr. LaPierre or anyone else at the NRA could file a        8   form of the question.
      9   Chapter 11 bankruptcy petition?                            9      A. So just to make sure I understand --
     10       A. So the board adopted resolution -- again,          10      Q. Please.
     11   making sure we're talking about the same resolution,      11      A. -- your question, I'll restate it and
     12   the board adopted resolution creating the                 12   please tell me if I misstated it.
     13   committee -- or -- or formalizing the committee           13      Q. Okay.
     14   which --                                                  14      A. You're saying would it be effective for a
     15       Q. Yeah.                                              15   resolution of the full -- would it be effective if a
     16       A. -- did not specifically refer to authority         16   resolution of the full board were adopted that
     17   to file Chapter 11.                                       17   specifically authorized the filing?
     18       Q. Okay. And then you're saying there's               18      Q. Yes, would -- would that be a way of going
     19   another one -- and I think I know what you're             19   about the same thing that was accomplished
     20   talking about.                                            20   eventually?
     21           And you're saying there is another                21              MR. GARMAN (VIA ZOOM): And I'll
     22   resolution -- which I just wanted to get the title,       22   object to the form of my client's question.
     23   Resolution Authorizing Chapter 11 Reorganization and      23      Q. All right. Now we're okay with each
     24   Related Retention of Counsel.                             24   other.
     25           This is not a board resolution, is it?            25              THE WITNESS (VIA ZOOM): You're
                                                         Page 239                                                       Page 241

                                                                                                       61 (Pages 238 - 241)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 71 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   objecting to your client's memory.                         1   I'm going to instruct you not to answer if it's
      2       A. The -- yes, a resolution by the full board          2   subject to privilege.
      3   authorizing the filing would be effective.                 3       A. Yeah, I'm not -- I'm not -- I'm going to
      4       Q. Okay. And would -- and this is -- I don't           4   respectfully decline to answer on the basis that
      5   really know the answer to this.                            5   invades attorney-client privilege.
      6           So would it be effective if instead of the         6       Q. I am shocked. No.
      7   way it was done or having the full board do it,            7           And I appreciate y'all are working with us
      8   would it be effective if the executive committee of        8   here. I just swallowed my water wrong.
      9   the board of directors had authorized something of         9           So the issue that I would like to present
     10   this magnitude to be done by the officers of the          10   to you is that the NRA, would you agree, has sought
     11   company? To your understanding, would that be             11   relief from the bankruptcy -- from the bankruptcy
     12   effective?                                                12   court.
     13              MR. GARMAN (VIA ZOOM): Object to the           13           Would you agree that that's a fair
     14   form of the question.                                     14   statement?
     15       A. You know, I haven't analyzed that, so I            15       A. Yes.
     16   have to say I don't know.                                 16       Q. And would you agree that as part of
     17       Q. Okay. Thank you.                                   17   staying in bankruptcy -- and let's take the burden
     18           Would it be a more -- a clear possibly no         18   out of it, but the Court is going to have to find
     19   if -- if my hypothetical is: Could the executive          19   that there was a good faith filing; isn't that
     20   committee of the board of directors of the NRA,           20   correct?
     21   without consulting the full board, pass a resolution      21              MR. GARMAN (VIA ZOOM): Object. Well,
     22   allowing the officers of the company to file a            22   it calls for a legal conclusion that -- respectfully,
     23   Chapter 11 petition?                                      23   I do disagree with that. It's a negative. It can't
     24              MR. GARMAN (VIA ZOOM): Object to the           24   be filed in bad faith but the law is pretty -- isn't
     25   form of the question.                                     25   that it requires good faith.
                                                         Page 242                                                       Page 244

      1       A. Again, I have to say I don't know.                  1              So can we restate the question?
      2       Q. Okay. And don't tell me -- this is --               2       Q. Let me ask this. I can do that.
      3   this is an easy instruction. Don't tell me whether         3          Is it true that the NRA will have to
      4   this happened or not, but was there a reason that          4   demonstrate that it had authority to file the
      5   you can think of not to have the full board vote on        5   petition in bankruptcy to avoid a finding of bad
      6   a resolution to authorize a bankruptcy petition?           6   faith?
      7              MR. GARMAN (VIA ZOOM): Object to the            7              MR. GARMAN (VIA ZOOM): Object to the
      8   form of the question.                                      8   form of the question.
      9              Counsel, you're asking if there's a             9       A. I don't know.
     10   hypothetical reason?                                      10       Q. You have given me two and you have given
     11              MR. GRUBER (VIA ZOOM): I'm just                11   me two and I think it's four.
     12   asking -- I'm asking -- no. If -- and I don't want        12          Earlier you said that it would not be a
     13   to know, if there was, what it is. But I am               13   good faith pleading if it was not authorized.
     14   asking -- and I think I'm entitled to ask -- is there     14          Do you recall that?
     15   a reason that the full board did not pass a               15       A. I do.
     16   resolution to -- to go into bankruptcy.                   16       Q. Okay. And that being the case, if there
     17              MR. GARMAN (VIA ZOOM): So I'm just             17   is no authority, again, would you agree that it
     18   going to reiterate my objection.                          18   would be a bad faith pleading?
     19              THE WITNESS (VIA ZOOM): And what was           19              MR. GARMAN (VIA ZOOM): Object to the
     20   your objection?                                           20   extent it calls for a legal conclusion.
     21              MR. GARMAN (VIA ZOOM): Just to the             21       A. So the same answer as my -- as my previous
     22   form.                                                     22   answer on that, which is I think you do need
     23       A. So the answer is yes.                              23   authority.
     24       Q. Okay. All right. What's the reason?                24       Q. And if there is no authority for -- we
     25              MR. GARMAN (VIA ZOOM): Well, if --             25   went through the hypotheticals, but I do need to
                                                         Page 243                                                       Page 245

                                                                                                       62 (Pages 242 - 245)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 72 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   close the gap -- or close the loop.                         1   they fit together to do that when -- when they don't
      2          It would be -- it would be a bad faith               2   trace back to an action by the full board of
      3   pleading if you did lack authority; isn't that true?        3   directors to allow a bankruptcy petition to be
      4              MR. GARMAN (VIA ZOOM): Objection to              4   filed?
      5   the form of the question.                                   5              MR. GARMAN (VIA ZOOM): I object to
      6      A. You know, I -- I think so.                            6   the form of the question, and it's going to be
      7      Q. Okay. Here is -- is there any other place             7   speaking. We're not going to walk through our legal
      8   to get the information as to whether the authority          8   theory with you. Those are our pleadings. You can
      9   was actually granted to file this petition in               9   ask facts. You have asked the questions. He has
     10   bankruptcy, the ultimate authority to do so, without       10   answered them. That's all we have to give you.
     11   finding out what the board as a whole did in their         11       Q. Okay. The other -- and you said, you
     12   session, what the executive session of the board did       12   know, the appointment of trustee.
     13   without finding out what the special litigation            13          Are you familiar with the -- are you
     14   committee did or asking any of the participants in         14   familiar with the standard for appointing a trustee?
     15   those groups?                                              15       A. In general terms, yes.
     16              MR. GARMAN (VIA ZOOM): Counsel, I'll            16       Q. Would you agree that if the Court finds
     17   withhold commenting absent our -- I might be of some       17   there has been fraud, dishonesty, incompetence, or
     18   assistance on this point, but I don't want to speak        18   gross mismanagement before or after the commencement
     19   out of turn.                                               19   of the bankruptcy case by the debtor, that that
     20      A. I'm sorry but I'm --                                 20   would be grounds for appointing a trustee?
     21              MR. GARMAN (VIA ZOOM): Sorry, I don't           21          Do you understand that standard?
     22   know if you said anything, sir.                            22              MR. GARMAN (VIA ZOOM): Object to the
     23              MR. GRUBER (VIA ZOOM): I was waiting            23   form of the question.
     24   for an answer unless you want me to do something else      24       A. I recall -- I recall some of that -- some
     25   with the question, Mr. Frazer.                             25   of that phrasing. I'm not sure if that's a quote or
                                                          Page 246                                                       Page 248

     1        A. I'm not sure I understood the question.              1   a paraphrase from the statute or a decision, no.
     2        Q. Let me -- let me ask it a different way              2       Q. It's a quote from the decision, but I'm
     3    because this is what I'm getting at.                        3   really testing whether you -- first of all, would
     4            How is it possible given the things that            4   you generally accept that that's basically the
     5    y'all have pointed to -- in our opinion, you have           5   standard, something along those lines?
     6    pointed at a bunch of bricks and said that's a              6              MR. GARMAN (VIA ZOOM): Object to the
     7    house, but you won't explain how the house gets             7   form of the question.
     8    built, the bricks being these various components.           8       A. I'm taking your representation that that's
     9            When we try to put them together, they              9   a -- that's a statement of the standard. I'm not
    10    don't seem to add up to authority that we would            10   sure I'm in a position to disagree.
    11    think would have to drive, at some point, from the         11       Q. So we have got to go into court in 10 days
    12    full board of directors. And it would have to be           12   or something like that, and we have got to address
    13    knowing a grant and it would have to be a grant that       13   the issue, and I think it's very clear that the --
    14    does have the full board's approval.                       14   an issue. We have got lots of other things. I
    15            So what I'm saying is we are going to a            15   don't know if my time has allowed me to get to a lot
    16    hearing. And if y'all won't answer questions about         16   of them. I may be talking to you at the hearing
    17    explain how these things fit together and y'all have       17   about a lot of them.
    18    refused several times. If you won't tell us how the        18           But it's pretty clear that we're going to
    19    bricks you've pointed to -- and several times today        19   be walking in the hearing and one of the things that
    20    you pointed to these several things together. And I        20   we're going to be arguing over and each of us trying
    21    appreciate it. I appreciate you giving us these            21   to meet whatever burden we have as to the authority.
    22    bricks.                                                    22   And I will say that as a legal doctrine, I think
    23            Now, can you explain how the things that           23   there's an offensive use doctrine we would like
    24    you have pointed to that you believe show the              24   y'all to consider that you -- you shouldn't be
    25    approval, the ability to file this petition, how do        25   allowed to go in and claim authority without
                                                          Page 247                                                       Page 249

                                                                                                        63 (Pages 246 - 249)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                             Page 73 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1    allowing us through the general counsel, possibly              1             MR. GRUBER (VIA ZOOM): I am asking
     2    some other witness, but the general counsel is a               2   him factually.
     3    pretty big one, testing the legal basis for the                3             MR. GARMAN (VIA ZOOM): You're polling
     4    authority. It just simply is a question of facts               4   the law and you're going to tell me I'm wrong --
     5    that produces certain legal -- legal consequence.              5             (Simultaneous speaking.)
     6            And, again, that's -- that's -- that leads             6             MR. GRUBER (VIA ZOOM): Quit arguing
     7    me to ask, again, based on that doctrine -- and I              7   with me. I'll ask him another question.
     8    think we have gone through and you can check later             8             MR. GARMAN (VIA ZOOM): Okay.
     9    on that I think we have gone through the elements              9             MR. GRUBER (VIA ZOOM): You did a
    10    and shown that they exist.                                    10   pretty fair job there. So...
    11            But I would like to ask you one more time:            11      Q. Tell me what set of facts that you are
    12    Will you explain how the various pieces you pointed           12   aware of that lead you to the conclusion that there
    13    to -- because I have read and a lot of lawyers that           13   has been authorization for the petition in
    14    I think are pretty smart have read it. We can't               14   bankruptcy.
    15    come up with what you claim is the authority.                 15             MR. GARMAN (VIA ZOOM): Object to
    16            So I will ask you, will you explain to us             16   form.
    17    how all these various things as opposed to a                  17             Go ahead.
    18    resolution of the board of directors, which would be          18      A. The executive vice president's authority
    19    very simple, and potentially a resolution of the              19   to manage the organization under the bylaws; the
    20    executive committee, if -- if it had been authorized          20   executive vice president's employment contract
    21    by the board of directors to take this up.                    21   approved by the board, which includes the power to
    22            So will you explain how the authority from            22   restructure, reorganize; and the authorization of
    23    the board of directors or an executive committee              23   the filing by the special litigation committee which
    24    appointed by -- has been passed down to the parties           24   was itself created by the board.
    25    that filed this petition?                                     25      Q. Okay. All right. Let me ask you this
                                                             Page 250                                                       Page 252

      1         Can you please walk us through and explain               1   question: Would you agree that if there was a
      2   it?                                                            2   question about authority, and at least I think the
      3              MR. GARMAN (VIA ZOOM): Respectfully,                3   pleadings and other's testimony have raised some
      4   you have asked and answered, but he can give you his           4   question about it.
      5   four reasons again.                                            5          Would you agree that an attempt to ratify
      6              MR. GRUBER (VIA ZOOM): When he's                    6   what was attempted or actually done before, would
      7   saying here are four blocks, you figure out how to             7   that be some evidence of lack of authority, an
      8   put them together, it's really, if you look at it, a           8   attempt to ratify after the fact?
      9   lot more than that.                                            9             MR. GARMAN (VIA ZOOM): Object to the
     10              But the problem is, we have gone                   10   form of the question.
     11   through and we have determined that there's no --             11       A. No, I wouldn't agree with that.
     12   there's -- the board -- or even the executive                 12       Q. Well, isn't the idea of ratification,
     13   committees, there's no mention -- and prior testimony         13   whatever acts were taken, you ratify them by usually
     14   you have given also -- there's no mention in those            14   a higher authority to make sure that -- that there
     15   proceedings of the ability to go and file a petition          15   was authority for the act in question?
     16   in bankruptcy.                                                16             MR. GARMAN (VIA ZOOM): Objection.
     17              Would you agree with that?                         17             Counsel, you're becoming
     18              MR. GARMAN (VIA ZOOM): Of course not.              18   argumentative.
     19   Of course not. You're asking him the ultimate legal           19             Object to the form of the question.
     20   question. I'm not going to let him do that.                   20       Q. Can you answer that?
     21              Counsel, if you -- it's our job to                 21       A. Sorry. I still don't agree with that in
     22   fight about the application of the facts to the law.          22   all circumstances.
     23   You don't get to ask our general counsel to -- you            23       Q. Okay. Well, let me ask you this: Was --
     24   don't get to ask him that. You can ask him factual            24   was the special meeting that was called of the board
     25   questions.                                                    25   of directors that was canceled, wasn't either the
                                                             Page 251                                                       Page 253

                                                                                                           64 (Pages 250 - 253)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 74 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   main item or the only item on that agenda                  1              Go ahead and answer.
      2   ratification of the filing of the bankruptcy               2       A. Okay. And I'm -- and I -- I think I need
      3   petition?                                                  3   to respectfully decline on the basis that it invades
      4       A. That was not on -- well, first of all, no           4   attorney-client privilege.
      5   agenda was ever published, and there was no mention        5       Q. Okay. Thank you.
      6   of ratification in the meeting notice that was sent        6          There's a document that we put in -- or
      7   out.                                                       7   the New York Attorney General put in. I don't --
      8       Q. Okay. So your testimony is there was                8   and I think it was the -- it's our new -- if you
      9   no -- the meeting that was called and canceled,            9   look in the -- your documents that we put in, it's
     10   there was no thought that that meeting would be used      10   our Exhibit 107. Y'all discussed it a little bit
     11   to ratify the filing of the Chapter 11 petition?          11   earlier today.
     12              MR. GARMAN (VIA ZOOM): Object to the           12              MR. GARMAN (VIA ZOOM): Counsel, if
     13   question. You misstated his testimony.                    13   you want to describe it, maybe we'll find it. None
     14              MR. GRUBER (VIA ZOOM): I'm asking a            14   of them are list -- we don't see them listed as 107,
     15   question.                                                 15   but I'm sure I can track it down if I know what it
     16              MR. GARMAN (VIA ZOOM): I understand.           16   is.
     17   And you misstated his testimony in asking the             17              MR. GRUBER (VIA ZOOM): So if you go
     18   question.                                                 18   to ours, it would be Exhibit 107. In the Attorney
     19       A. So -- I'm sorry. Can I have the                    19   General's, I can describe it as the email on
     20   question -- it was a long question. Can I have it         20   January 15th that Mr. Frazer sent attaching a message
     21   read back?                                                21   from Vice President Wayne LaPierre.
     22       Q. Okay. What I -- what I -- it was a new             22              MR. GARMAN (VIA ZOOM): Yeah, so I
     23   question.                                                 23   believe it's Exhibit NYAG 2 for today -- or for
     24          Is it -- is it your understanding that the         24   reference.
     25   meeting that was -- the board meeting that was            25              MR. GRUBER (VIA ZOOM): Okay. And
                                                         Page 254                                                        Page 256

      1   called and then canceled was not in any way called         1   that's fine, we'll look at that one -- that copy, but
      2   to consider ratifying the Chapter 11 filing?               2   have y'all seen our documents show up or not?
      3              MR. GARMAN (VIA ZOOM): Object to the            3              MR. GARMAN (VIA ZOOM): I'll be honest
      4   form of the question.                                      4   with you, there's so much happening, I haven't been
      5       A. So the -- think this through.                       5   through them, so I can only -- I can only answer for
      6          No, the meeting was not called to ratify            6   myself that I haven't. But...
      7   the -- to ratify the filing.                               7              MR. GRUBER (VIA ZOOM): Okay.
      8       Q. My question was that you're saying that it          8              (Exhibit 107 marked.)
      9   was not in any way a consideration of calling that         9       Q. So if we look at the -- do you have the
     10   meeting. It was not -- and I'll just put it that.         10   January 15, 2021, email and then the attachment?
     11          It was not in any way a consideration in           11       A. I don't think there's an attachment, but
     12   calling that meeting to ratify the Chapter 11             12   it sort of continues in the email. So I think the
     13   filing?                                                   13   answer is yes, sir, that Mr. Frazer -- the
     14              MR. GARMAN (VIA ZOOM): Object to the           14   January 15th email that contains a note from
     15   form of the question, and I -- and I advise you not       15   Mr. LaPierre. It's part of the body of the email,
     16   to speculate.                                             16   but -- so just -- we're on the same page.
     17       A. Then I -- the answer is that -- I'm sorry,         17       Q. All right. And did you send that email?
     18   can we restate the last -- restate the last               18       A. I did.
     19   question. Read it back or restate it.                     19       Q. Okay. Do you -- do you know what the
     20       Q. It was no part as a consideration for              20   purpose of sending the email out was?
     21   holding the special board meeting that was                21       A. It was to inform the board of an important
     22   eventually canceled a week or so ago to ratify the        22   development in the Association's legal matters.
     23   Chapter 11 filing, no consideration at all?               23       Q. And is that because they didn't -- they
     24              MR. GARMAN (VIA ZOOM): Object to the           24   wouldn't know about it otherwise, the board would
     25   form of the question.                                     25   not?
                                                         Page 255                                                        Page 257

                                                                                                        65 (Pages 254 - 257)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                   Page 75 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1       A. Well, you know, I would assume that many       1          But the idea is you don't announce to
     2   or most of them would read it in the -- in the        2   somebody and say exciting news what you would have
     3   media, but I think as an organization, we have an     3   done in conjunction with them the day before; isn't
     4   obligation to inform our board members promptly.      4   that right?
     5       Q. Okay. And as you said, if the board of         5             MR. GARMAN (VIA ZOOM): Objection to
     6   directors saw that there had been a Chapter 11        6   the form.
     7   filing, if they saw it in the media or then received  7      A. Well, not necessarily.
     8   this, they would know about it.                       8      Q. Okay. Tell me in what situation --
     9           But as you noted, they wouldn't know about    9   because I can't quite figure that one out.
    10   it unless they did one of those two things, right?   10          In what situation would that not be the
    11       A. Right.                                        11   case?
    12       Q. So the full board of directors -- let me      12             MR. GARMAN (VIA ZOOM): Objection to
    13   reverse the question.                                13   the form.
    14           The company went into Chapter 11             14      A. Well, we announce -- we announce news
    15   bankruptcy without the full board of directors       15   about the NRA to the board regularly. And, you
    16   having any knowledge that of that action taking      16   know, it's always going -- we might even use similar
    17   place until after the fact?                          17   phrasing. It's always going to be things that we,
    18               MR. GARMAN (VIA ZOOM): Objection to 18        you know, think they need to know because they might
    19   the form.                                            19   not otherwise know it.
    20       Q. That's correct though, right?                 20      Q. In this case, you're pretty sure that the
    21       A. Yes.                                          21   full word didn't know it until they got this, aren't
    22       Q. And if we read the -- do you see where it     22   you?
    23   says, Dear Board of Directors?                       23             MR. GARMAN (VIA ZOOM): Objection to
    24           Do you see that part under the email, I      24   the form.
    25   suppose?                                             25      A. Yes.
                                                    Page 258                                                      Page 260

     1      A. I do.                                           1       Q. I got to tell you, I just want to make
     2      Q. And it says, I am pleased announce some         2   sure that -- who is the executive council?
     3   exciting news about the NRA.                          3          I just want to make sure that that's not
     4          Isn't that right?                              4   another way of saying executive committee of the
     5      A. Yes.                                            5   board.
     6      Q. And would you agree that that language is       6          Is that a separate group than the
     7   consistent with the board of directors not having     7   executive committee of the board?
     8   news of the bankruptcy filing prior to the message?   8       A. Yes, it is. It's a -- and it's the
     9             MR. GARMAN (VIA ZOOM): Objection to 9           subject of confusion sometimes, so I'm happy to --
    10   the form.                                            10   happy to straighten it out. But the executive
    11      A. Yes.                                           11   council is basically sort of an elder statesman body
    12      Q. Okay. You wouldn't sit there and -- I'm        12   of mostly former board members, former officers,
    13   sorry, are you married, Mr. Frazer?                  13   past presidents and so on who are elected for life
    14      A. I am.                                          14   as -- in an advisory capacity. They can attend
    15      Q. Okay. You wouldn't -- you wouldn't get         15   board meetings but they can't vote.
    16   engaged and then the next day, you know, send a note 16       Q. Okay. Can I point you -- in about the
    17   to your wife saying, hey, exciting news, we got      17   middle of the message part, there's a statement
    18   engaged yesterday, right?                            18   about "streamline legal and financial affairs."
    19          I mean, that doesn't make any sense; is       19          Do you see that, that that's one of the
    20   that correct?                                        20   reasons for the Chapter 11?
    21             MR. GARMAN (VIA ZOOM): I'll object. 21              A. Is it on the second page?
    22             But go ahead.                              22       Q. It's between "board of directors" and
    23      A. It's hard to visualize this.                   23   "strongest financial condition in years." If you go
    24      Q. That's the best I could do on short            24   between those two, right about in the middle.
    25   notice.                                              25       A. Can you point me to a heading that it's
                                                    Page 259                                                      Page 261

                                                                                                 66 (Pages 258 - 261)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 76 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1    under?                                                     1   faith attempt -- a bad faith bankruptcy filing if
     2       Q. What we show is --                                   2   that were all?
     3       A. Is it on page 2?                                     3           My hypothetical, if that were all, is
     4       Q. Well, in ours -- we're turning to a fuller           4   that -- is that a bad faith filing?
     5    copy because in ours it's just kind of the email and       5               MR. GARMAN (VIA ZOOM): Object to the
     6    then a short -- a fairly short message.                    6   form of the question.
     7       A. So you have these headings, like, The                7       A. And I don't know. It's not an issue I
     8    Battle in New York, Building Our Strengths, and so         8   have analyzed.
     9    on. Is it under one of -- maybe that would help me         9       Q. Okay. Instead of going through -- there
    10    locate it. That's the -- that's -- LaPierre. He           10   are about five or six of these things -- but would
    11    looked at something else possibly.                        11   you agree that there was -- there were press
    12               MR. DRAKE (VIA ZOOM): This is Scott            12   releases and other things along the same lines
    13    Drake. I think it's the last line of the third            13   with -- with basically the same messaging that went
    14    paragraph of the email, board of directors. That may      14   out around the 15th of January?
    15    be --                                                     15       A. Yes.
    16       Q. My apologies. They printed something on             16               MR. GRUBER (VIA ZOOM): Can y'all see
    17    front and back and I asked them not to do that.           17   if y'all can find the Exhibit 76?
    18           But, yes, I think he's directed you to it.         18               Do they have to refresh?
    19           So from the "Dear Board of Directors," you         19               I think they'll have to refresh
    20    go down one -- last sentence in the second paragraph      20   something. I have no idea what that means. Personal
    21    is where that -- that language appears.                   21   grooming or anything, but you probably have to push a
    22       A. Okay. I found it.                                   22   button or something.
    23       Q. Okay. And that is legitimate reason for             23               MR. GARMAN (VIA ZOOM): Oh, yeah,
    24    going into bankruptcy. That would be a good faith         24   they're all here now.
    25    reason, would it not?                                     25       Q. All right. It's a miracle.
                                                         Page 262                                                        Page 264

      1             MR. GARMAN (VIA ZOOM): Object to the             1              MR. GARMAN (VIA ZOOM): You'd like us
      2   form of the question.                                      2   to open Exhibit 76?
      3             Go ahead.                                        3              (Exhibit 76 marked.)
      4       A. Yes.                                                4      Q. Yeah, would y'all open Exhibit 76.
      5       Q. But let me ask you this: If the -- what             5      A. Okay. We have it.
      6   does "dumping New York" mean?                              6      Q. So those are leadership quotes. You have
      7          You -- you were the one that mailed this            7   got four leaders that are listed. Mr. LaPierre is
      8   out. Do you have an understanding of what "dumping         8   one of them and Mr. Brewer's one of them and
      9   New York" means?                                           9   Ms. Meadows and then I can't recall. There was
     10             MR. GARMAN (VIA ZOOM): Object to the            10   somebody else.
     11   form of the question.                                     11          So this is on the website of the NRA; is
     12       A. It means -- it means as it says in the             12   that correct?
     13   fourth paragraph here, that -- that our hope is that      13      A. Yes.
     14   a -- you know, that the reorganization will               14      Q. And -- and the four leaders -- your --
     15   ultimately include reincorporation in -- in Texas as      15   your Mount Rushmore for the NRA includes Mr. Brewer
     16   a friendlier regulatory, political environment,           16   as one of the four top leaders, would you say, of
     17   friendlier on the Second Amendment issues, and in a       17   the NRA?
     18   place that, of course, has major -- many major            18              MR. GARMAN (VIA ZOOM): Objection to
     19   donors, lots of members, good convention facilities,      19   form.
     20   and so forth.                                             20              Go ahead.
     21       Q. Let me ask you, if -- and I know how y'all         21      A. I don't think I agree with that
     22   view the New York situation. But if the -- if the         22   characterization. It's talking about people who
     23   main reason for going into Chapter 11 bankruptcy was      23   are -- I think it's talking about people who are
     24   to escape regulatory oversight and litigation with        24   leading this -- leading this particular effort. And
     25   the New York Attorney General, would that be a bad        25   Mr. Brewer, as -- you know, as key counsel is one of
                                                         Page 263                                                        Page 265

                                                                                                        67 (Pages 262 - 265)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 77 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   those.                                                       1   based on whatever the numbers are in the schedules
      2       Q. So let me see. And he's actually giving a             2   would you agree that the -- Mr. Brewer and the
      3   quote here about illegally weaponized their powers           3   Brewer firm were a substantial part of the
      4   and all as far as New York officials.                        4   bankruptcy work that has been done to date?
      5          Do you see that as part of one of the                 5       A. Yes.
      6   quotes?                                                      6       Q. Okay. Could you look at Exhibit 13. That
      7       A. Yes, I do.                                            7   should be a transcript with some comments from
      8       Q. So I -- I -- we did offer the amended                 8   Ms. Rogers.
      9   schedule, which you may be familiar with. We added           9             MR. GARMAN (VIA ZOOM): Okay. We have
     10   up from 10/22/2020 to 1/14/2021, not including              10   got Exhibit 13. It's a 50-page transcript.
     11   monies that was passed on to other lawyers, but we          11             (Exhibit 13 marked.)
     12   show $6,294,000-some-odd for bankruptcy work to             12       Q. If you could go to page 19, and it's
     13   Mr. Brewer.                                                 13   lines -- you know, line 1. If you could go to line
     14          Does that sound about right to you?                  14   1 on page 19, I would appreciate it.
     15       A. I mean, I don't know without reviewing               15       A. Okay. I'm there.
     16   underlying documents.                                       16       Q. And I think if you read that -- one of the
     17       Q. So like I said, it's in the amended                  17   lawyers is citing that NRA dumping New York in press
     18   schedules. Our exhibit in there 24. I don't know            18   statements. And Ms. Rogers is repeating that and
     19   if I want to waste a lot of time with it if you'll          19   says -- she says, We want to be clear that those
     20   agree that Mr. Brewer was a substantial worker or           20   statements as casual, though they were, don't amount
     21   his -- his firm was a substantial part of the               21   to an express intent to allude or obstruct the
     22   bankruptcy work that has been done up to this time.         22   particular litigation.
     23          Would you just agree with that?                      23          Would you agree that essentially one of
     24              (Exhibit 24 marked.)                             24   the lawyers that is responsible for doing the legal
     25              MR. GARMAN (VIA ZOOM): Counsel, can I            25   work on the bankruptcy is also crafting the PR
                                                           Page 266                                                      Page 268

      1   ask you what time reference you're talking about when        1   message for the NRA?
      2   you're talking about --                                      2          Would you agree that that's true?
      3              (Simultaneous speaking.)                          3              MR. GARMAN (VIA ZOOM): Objection to
      4              MR. GRUBER (VIA ZOOM): I'm sorry, go              4   the form.
      5   ahead.                                                       5      A. Which -- which lawyer are you referring to
      6              MR. GARMAN (VIA ZOOM): I just meant               6   here?
      7   do you mean up to the time it was filed or do you            7      Q. Well, the Brewer law firm, let's say,
      8   mean post-petition? The answer could be different.           8   categories, very -- very big player in your
      9              MR. GRUBER (VIA ZOOM): Okay. And I                9   bankruptcy legal work but also messaging for the --
     10   was just going off of -- off of the -- what's in            10   for the NRA.
     11   y'all's schedules from 10/22/2020 to 1/14/2021, we          11          Is the PR -- is the PR group for the NRA?
     12   show $6,294,000-and-some-odd.                               12              MR. GARMAN (VIA ZOOM): Objection to
     13              But to answer your question, the time            13   the form.
     14   frame I'm asking about would be from October to --          14      A. I disagree that they're the PR group for
     15   2020 to January of 2021.                                    15   the NRA. They provide communications in connection
     16      A. So I'm sorry, I have lost the question                16   with legal matters that they're handling.
     17   here.                                                       17      Q. Well, okay, so on this -- and I should
     18              MR. GARMAN (VIA ZOOM): So we'll                  18   have been more specific.
     19   acknowledge the size -- we'll acknowledge the size of       19          On this specific project, would you agree
     20   the numbers contained in the schedules and the              20   that they're both the PR -- PR group that's shaping
     21   millions of dollars -- millions of dollars is a big         21   the message that way and they're also doing a
     22   number. We'll agree to that.                                22   substantial amount of the bankruptcy work?
     23              MR. GRUBER (VIA ZOOM): We can only               23              MR. GARMAN (VIA ZOOM): Objection to
     24   aspire.                                                     24   the form of the question.
     25      Q. So here is the question I have got. Is                25      A. No, I would disagree.
                                                           Page 267                                                      Page 269

                                                                                                        68 (Pages 266 - 269)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 78 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1       Q. Okay.                                               1          Answer: Yes.
      2             MR. GRUBER (VIA ZOOM): Could I ask               2       Q. Okay. This has been year since this
      3   the court reporter before I start something new how        3   statement was made in a deposition. Are you still
      4   much time we have left or what is the time left?           4   corporate secretary of the NRA?
      5             THE VIDEOGRAPHER (VIA ZOOM): It's --             5       A. Yes.
      6   we're at 6 hours and 21 minutes.                           6       Q. Okay. And would you say generally -- I
      7             MR. GRUBER (VIA ZOOM): Okay.                     7   know there may be a specific instance. But would
      8             THE WITNESS (VIA ZOOM): If we're                 8   you say generally that all the things you're talking
      9   going to start a new topic, I would like to ask for a      9   about, your board activities, are still generally
     10   short break.                                              10   the same?
     11             MR. GRUBER (VIA ZOOM): Absolutely.              11       A. Yes.
     12   Off the clock, I hope.                                    12       Q. Okay. So did you attend all the board
     13             THE VIDEOGRAPHER (VIA ZOOM): Going              13   meetings -- did you attend the board meeting, the
     14   off the record. The time is 18:39 p.m.                    14   last board meeting, I believe, right before or
     15             (Recess 6:39 p.m. to 6:48 p.m.)                 15   sometime before the petition in bankruptcy was
     16             THE VIDEOGRAPHER (VIA ZOOM): Going              16   filed?
     17   back on the record. The time is 18:48 p.m.                17       A. Yes, I did.
     18       Q. On 61, if you would go to page 21 at line          18       Q. Okay.
     19   10.                                                       19       A. Referring to January 7th meeting?
     20             MR. GARMAN (VIA ZOOM): That page 21             20       Q. Yes. At that meeting, was there any
     21   of the deposition itself, you know, four pages per        21   discussion of filing bankruptcy that you recall?
     22   page?                                                     22       A. So -- so I think my -- I think my answer
     23             MR. GRUBER (VIA ZOOM): I'm sorry.               23   here is -- I think we answered this earlier and I
     24   That's a good point. Page 21 of the deposition            24   think there were three parts to it. One is in the
     25   itself.                                                   25   open sessions there was no discussion of filing
                                                         Page 270                                                      Page 272

     1              MR. GARMAN (VIA ZOOM): Okay.                     1   bankruptcy. In the first executive session, that
     2        Q. Exhibit line 10 would be a good place to            2   was a privileged discussion which I can't discuss
     3    start. Would you mind reading from line 10 on page         3   here. And then the second executive session, I
     4    21 to page 22, line 5, and then I would like to ask        4   wasn't -- I didn't attend.
     5    you some questions about it.                               5       Q. So I just thought -- did we not cover that
     6        A. (Reviewed document.) I'm sorry. I was               6   when we were talking about the message from Wayne
     7    reading across, not down.                                  7   LaPierre and we covered the fact that the board --
     8        Q. That's a problem.                                   8   nobody on the board -- or the board, we said, did
     9        A. I read the full page depos usually. So              9   not know about the Chapter 11 petition.
    10    starting on line 10, Question: What are your              10          So you're saying it still may have been
    11    responsibilities as secretary of the organization?        11   discussed in the executive session of the board
    12           Answer: My responsibilities as secretary           12   meeting?
    13    include coordinating board activities, communicating      13             MR. GARMAN (VIA ZOOM): Objection to
    14    with the board, facilitating communication with the       14   the form of your question.
    15    board, other officers and senior staff, maintaining       15       A. I mean, anything could have been discussed
    16    the minutes and records of committee meetings, you        16   in the executive session that I didn't attend.
    17    know, supervise. You know, I either administer or         17       Q. Okay. And I apologize. I did not pick up
    18    supervise the administration of board meetings and,       18   that you didn't attend that.
    19    you know, other processes related to the board. I'm       19          You attended the full board meeting but
    20    the secretary of the executive committee, secretary       20   not the executive session; is that correct?
    21    of the nominating committee and secretary of the          21       A. Not the -- not the second executive
    22    committee on elections. Those are all provided in         22   session. I did attend the first executive session
    23    the NRA bylaws.                                           23   which was a privileged discussion.
    24           Question: So you're in attendance at               24       Q. Okay. That being the case, can you tell
    25    board meetings then?                                      25   me in the first executive session, was there any
                                                         Page 271                                                      Page 273

                                                                                                      69 (Pages 270 - 273)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                     Page 79 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   discussion of the petition being filed?            1         a significant decision for the NRA to make?
     2              MR. GARMAN (VIA ZOOM): I'm going to 2                    Mr. Ciciliano: Object to scope.
     3   object on privilege grounds.                       3                And are you asking him personally?
     4      A. Right. I can't -- the first executive        4                Mr. Mason (via Zoom): I'm asking him as
     5   session which involved the discussion of the       5         the NRA.
     6   employment contract for Wayne LaPierre was a       6                Answer: Yes, very important decision.
     7   privileged discussion and, therefore, I have to    7             Q. Okay. And would you agree -- go ahead.
     8   respectfully decline to recount that.              8         I'm sorry. Do you have a question or an issue?
     9      Q. Okay. Could you go to Exhibit 130, and I     9             A. No. I just wanted to see if you wanted me
    10   believe it's your testimony from Monday. And when 10         to read anymore.
    11   you get there to Exhibit 130, if you could go to  11             Q. No, I appreciate it. Thank you.
    12   page 322.                                         12                Would you agree that going into bankruptcy
    13              MR. GARMAN (VIA ZOOM): 322 of the 13              is one of biggest decisions that a corporation,
    14   transcript, I assume?                             14         profit or nonprofit, could make?
    15              MR. GRUBER (VIA ZOOM): Yes. Thank 15                  A. Yes.
    16   you.                                              16             Q. Do you -- and we'll look at the bylaws
    17              (Exhibit 130 marked.)                  17         here in a second. But do you recall that corporate
    18      Q. I would be concentrating on lines 10 to 24  18         acts of the Association of such major significance
    19   but y'all do what you need to do to feel          19         as to warrant action by the full board of directors
    20   comfortable.                                      20         is mentioned? And we can go look at it in a second.
    21      A. (Reviewed document.) I can see it. I        21                Do you recall that general idea that major
    22   have to lean in a little bit.                     22         decisions shouldn't even be executive committee;
    23      Q. I don't want to hear about it. I'm going    23         they should be the full board?
    24   to be 65 tomorrow. I'm not buying.                24                   MR. GARMAN (VIA ZOOM): Objection to
    25              THE WITNESS (VIA ZOOM): Happy          25         form of the question.
                                                      Page 274                                                      Page 276

     1   birthday.                                                1      A. Yes, I do recall a provision to that
     2               MR. GARMAN (VIA ZOOM): Happy                 2   effect.
     3   birthday.                                                3      Q. So can you please look at Exhibit 11? And
     4              MR. DRAKE (VIA ZOOM): Mike, while             4   I'm trying to get you to the bylaws. So it's
     5   they review that, do you mind giving the exhibit and     5   Exhibit 11, pages 23 to 24.
     6   page number one more time, please?                       6              MR. GARMAN (VIA ZOOM): We don't have
     7              MR. GRUBER (VIA ZOOM): Yes, I                 7   AMc Exhibit 11. We have 8 and 12. I'll refresh.
     8   apologize. Okay. So it's Exhibit 130 and it's at         8   Hold on. No, it still jumps from 8 to 12.
     9   page 322, lines 10 to 24.                                9              MR. GRUBER (VIA ZOOM): This isn't
    10              MR. DRAKE (VIA ZOOM): Thank you.             10   probably as effective but if I can, under Section 2,
    11       A. So 322, lines 10 to 24.                          11   powers and duties it says, The executive committee
    12       Q. Please.                                          12   shall exercise all the powers of the board of
    13       A. Okay.                                            13   directors when said board is not in session other
    14       Q. Yes, go ahead. Did you have a question?          14   than the power to -- and then we're citing section
    15       A. So no, just tell me if I'm in the wrong          15   (k) because we think it formulates such other
    16   place. So starting on line 10, Question: And now        16   corporate policy decisions or perform corporate
    17   it is seeking to leave New York and reincorporate in    17   activities of the Association of such major
    18   Texas, right?                                           18   significance as to warrant action by the full board
    19           Answer: Yes.                                    19   of directors.
    20           Question: Do you believe that decision is       20              Does that sound right? I mean, you
    21   a major decision for the NRA?                           21   can check it but -- and if you refresh now,
    22           Yes.                                            22   apparently it is there so we'll see. That's what I'm
    23           Mr. Ciciliano (via Zoom): Objection to          23   being told.
    24   scope.                                                  24              MR. GARMAN (VIA ZOOM): It's there
    25           Question: Do you believe that decision is       25   now.
                                                      Page 275                                                      Page 277

                                                                                                   70 (Pages 274 - 277)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                   Page 80 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1              (Exhibit 11 marked.)                       1             MR. GARMAN (VIA ZOOM): Objection to
     2       Q. Okay. So if you want to go look at             2   the form of the question.
     3   Section 2, powers and duties and especially section   3       A. I don't know that that's necessary.
     4   (k) which we think is fairly specific.                4       Q. Well, wasn't that what y'all have stated
     5       A. I do want to note this is not -- this is       5   was anticipated?
     6   not the current edition of the NRA bylaws.            6             MR. GARMAN (VIA ZOOM): Objection to
     7       Q. Has that particular section changed?           7   the form of the question.
     8       A. We're going to the executive committee         8       A. I don't recall what statement you're
     9   section, Article VII?                                 9   referring to.
    10       Q. Yes.                                          10       Q. Okay. And then (k) is formulate such
    11       A. I don't -- let me look at it just to          11   other corporate policy decisions or perform
    12   refresh my memory.                                   12   corporate activities of the Association of such
    13              MR. GARMAN (VIA ZOOM): Counsel, do 13          major significance as to warrant action by the full
    14   you have a page reference?                           14   board of directors.
    15              MR. GRUBER (VIA ZOOM): I think it's 15                Do you see that?
    16   on page 23.                                          16       A. I do.
    17       A. Here we go. I found it. Yes. So               17       Q. And I think we have got you under oath
    18   although this is not the current edition of the      18   talking about both major and significant actions; is
    19   bylaws, I don't believe that the section was amended 19   that correct?
    20   the last time amendments were made back in           20             MR. GARMAN (VIA ZOOM): Object to the
    21   October 2020.                                        21   form of the question.
    22       Q. So let me point out if you can, first         22       A. I don't recall my exact words on those
    23   section, subsection (f). So it's saying that, you    23   subjects.
    24   know, the executive committee can do certain things 24        Q. Okay. But whatever they are, they are,
    25   but the exceptions are if you look at section (f),   25   and we have looked at them a minute ago; is that
                                                    Page 278                                                      Page 280

     1   would you read that?                                  1   correct?
     2       A. Adopt and disseminate a fundamental change 2           A. I think you asked me some questions to
     3   of view or basic policy or basic organizational       3   that effect.
     4   structure of the Association.                         4       Q. Can we go to one other resolution, the
     5       Q. So is making a fundamental change to basic     5   resolution authorizing Chapter 11 reorganization and
     6   organizational structure, isn't that pretty much the  6   related retention of counsel.
     7   same thing as a major reorganization?                 7              MR. GARMAN (VIA ZOOM): Can someone
     8             MR. GARMAN (VIA ZOOM): Objection to 8           tell us where that is?
     9   the form of the question.                             9              MR. GRUBER (VIA ZOOM): And I
    10       A. I'm not sure it is. You know, I would         10   apologize. It's Exhibit 1, page 5.
    11   have to have analyzed -- analyzed this and I have    11              MR. GARMAN (VIA ZOOM): So Exhibit 1
    12   not.                                                 12   is the petition? Yeah, we see it.
    13       Q. Okay. So it also says something that          13              MR. GRUBER (VIA ZOOM): Okay. I find
    14   shouldn't be done by the executive committee but by 14    it. Is it not attached to the petition?
    15   the full board. If you go to (j), Present a          15              MR. GARMAN (VIA ZOOM): Yes, sir, it
    16   petition for judicial dissolution or to adopt plans  16   is.
    17   of merger, consolidation or nonjudicial dissolution. 17              (Exhibit 1 marked.)
    18          Do you see that?                              18       Q. So page 5 of that group of documents I
    19       A. I think that's (i).                           19   think should be because I think -- yeah, mine are
    20       Q. I'm sorry.                                    20   font and back.
    21       A. Yeah, I do see that.                          21           Do you recognize this document, resolution
    22       Q. And did y'all intend as part of the move      22   authorizing Chapter 11 reorganization and related
    23   from New York domicile or legal presence to Texas 23      retention of counsel?
    24   wasn't a merger and consolidation going to be        24       A. I do.
    25   involved?                                            25       Q. And this document does talk about -- it's
                                                    Page 279                                                      Page 281

                                                                                                 71 (Pages 278 - 281)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 81 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   a resolution and it does say that it resolves that         1               Go ahead.
      2   there is a Chapter 11 reorganization approved; is          2       A. I disagree with that. The special
      3   that correct?                                              3   litigation committee under the resolution that
      4              MR. GARMAN (VIA ZOOM): Object to the            4   appoints it is expressly described as a committee of
      5   form of the question, but answer if you can.               5   the board.
      6       A. So the -- you know, referring to the                6       Q. Okay. I see. And I apologize.
      7   last -- the last whereas clause on the first page of       7           It's not the executive committee of the
      8   this resolution --                                         8   board, is it?
      9       Q. Right.                                              9       A. No, it's not the executive committee.
     10       A. -- says, whereas, in consultation with the         10       Q. Okay. My apologies on that.
     11   special litigation committee, Wayne LaPierre              11           So again, there's either the executive
     12   determined that a Chapter 11 reorganization of the        12   committee or the full board. There's no resolution
     13   NRA, et cetera, et cetera, would have been in the         13   similar to this one that specifically authorizes --
     14   best interest of the NRA. And then, you know...           14   or let me say specifically mentions Chapter 11
     15       Q. The resolves is covered also?                      15   bankruptcy filing; is that correct?
     16       A. Yeah, the first resolved on the next page          16               MR. GARMAN (VIA ZOOM): Objection to
     17   resolves the commencement of a Chapter 11                 17   the form.
     18   reorganization proceeding is hereby authorized and        18       A. Yes.
     19   directed, yes.                                            19       Q. Okay. There is a paragraph, the whereas
     20       Q. Okay. Thank you. And this is signed by             20   on January 7, 2021 -- I think you were looking at
     21   Wayne LaPierre; is that correct?                          21   that -- that talks about reorganize or restructure
     22       A. Yes, it is.                                        22   the affairs of the Association.
     23       Q. And then you have copies signed by -- I            23           Do you see that?
     24   have separate copies -- signed by Carolyn Meadows,        24       A. You're talking about the first paragraph
     25   Charles Cotton and Willes Lee or Willes Lee?              25   of the resolution.
                                                         Page 282                                                       Page 284

     1        A. Willes, yes.                                   1           Q. Yes, the first whereas.
     2        Q. Do you see that?                               2           A. Yes.
     3        A. I do.                                          3           Q. And the last part of that whereas is to
     4        Q. Okay. And Mr. LaPierre, is he -- is he         4        reorganize and restructure the affairs of the
     5    the chairman of the board?                            5        Association.
     6        A. No, he's not.                                  6               Do you see that?
     7        Q. Okay. Who is the chairman of the board?        7           A. Yes.
     8        A. Ms. Meadows, the president of the NRA,         8           Q. And you do recall we were looking at other
     9    serves as the board chairman.                         9        organizational language in the bylaws themselves.
    10        Q. Okay. So he's signing it and acknowledged     10        And you're not prepared to say that those are
    11    and agreed by the special litigation committee and   11        equivalent; is that correct?
    12    those are the individuals I mentioned, correct?      12                   MR. GARMAN (VIA ZOOM): Object to the
    13        A. Yes.                                          13        form.
    14        Q. Okay. And again, this is -- you again,        14           A. I'm not sure I understand -- understand
    15    had pointed to the employment agreement and the      15        how you're using the term "equivalent" here.
    16    resolution, you know, on that and some -- you        16           Q. Well, I guess as being essentially the
    17    pointed to several things.                           17        same thing, they're both talking about
    18           But, again, would you agree of the things     18        reorganization.
    19    you pointed to as kind of the things that show       19               You didn't -- you didn't go with me a
    20    authorization, the only one that mentions Chapter 11 20        minute ago, but now that you have seen what is in
    21    dissolution being filed is not from a board          21        the -- in the actual agreement or the resolution
    22    committee but from a special litigation committee;   22        from the special litigation committee where it talks
    23    is that correct?                                     23        about reorganize or restructure the affairs of the
    24              MR. GARMAN (VIA ZOOM): Objection to 24               Association, and I'm asking is that -- isn't that
    25    the form of the question.                            25        essentially the same thing as adopt and disseminate
                                                         Page 283                                                       Page 285

                                                                                                       72 (Pages 282 - 285)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                     Page 82 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   a fundamental change of view or basic policy or           1   of the lawsuits.
      2   basic organizational structure of the Association?        2          And then it says, And any additional legal
      3              MR. GARMAN (VIA ZOOM): Objection to            3   proceeding arising from the same facts,
      4   form.                                                     4   circumstances or allegations as the foregoing,
      5       A. And not -- I think -- I don't necessarily          5   wherein the potential for an actual or apparent
      6   agree with that. Different words, different -- and,       6   conflict of interest favors recusal by one or more
      7   therefore, it may have different meaning.                 7   NRA executives who would customarily oversee such
      8       Q. So changing an organization is not the             8   proceedings.
      9   same as reorganizing?                                     9          So did I read that correctly?
     10              MR. GARMAN (VIA ZOOM): Objection to           10       A. You did.
     11   form.                                                    11       Q. Could you tell me what is being referred
     12       A. Well, no, and I don't think it says               12   to in that (iv) portion?
     13   change -- I thought it said change an organization       13              MR. GARMAN (VIA ZOOM): Objection to
     14   policy. But, you know, reading the whole -- I            14   form.
     15   think -- I also think you have to read the whole         15              Go ahead.
     16   phrase in context and they're just not the same.         16       A. Any additional legal proceedings.
     17       Q. Okay. Let's see, so if you could now go           17       Q. Right.
     18   to one of the other I think pieces that we have          18       A. I think -- I think -- I mean, I think it's
     19   talked about that lead to authority.                     19   just what it says, anything arising from the same
     20          If we could look at Exhibit 8. Or is that         20   facts, circumstances or allegations. And, you know,
     21   the one you have?                                        21   it appears to be a catchall to address future
     22              MR. GARMAN (VIA ZOOM): No. We have            22   developments.
     23   got 8.                                                   23       Q. I may be wrong, but I thought earlier -- I
     24              (Exhibit 8 marked.)                           24   may have gotten my question and answer earlier.
     25       Q. Okay. If we could go to the -- it's the           25   Unless I'm not putting two and two to get two things
                                                        Page 286                                                   Page 288

     1    special litigation committee resolution.                  1   together.
     2       A. Yes, I have it.                                     2           But it seems to me that there was a
     3       Q. And this is on September 10, 2020; is that          3   discussion that this might refer to you, that, you
     4    correct?                                                  4   know, you might be or Mr. LaPierre -- you and
     5       A. No. This is a resolution from the                   5   Mr. LaPierre because of the fact that y'all were
     6    January 7th board meeting.                                6   involved in the lawsuits; is that right? Or did I
     7       Q. I apologize. Whereas -- whereas on                  7   completely misunderstand something?
     8    September 10, 2020, that's where I'm looking. Can         8       A. Yeah, that was the -- that was the
     9    y'all get to that?                                        9   original purpose of creating the SLC.
    10       A. Yes.                                               10       Q. So y'all -- I believe you pointed to this
    11       Q. Okay. It appoints specific individuals it          11   resolution, though, as showing authority in some way
    12    looks like to the special litigation committee. Is       12   or a part of the puzzle to show authority.
    13    that one of the things that's resolved, the first        13           But would you agree that there's no
    14    thing?                                                   14   mention specifically of bankruptcy filing; is that
    15       A. Yes, that's in the first resolved clause.          15   correct?
    16       Q. So and then what's resolved after that is          16             MR. GARMAN (VIA ZOOM): Objection to
    17    resolved that the special litigation committee shall     17   form.
    18    exercise corporate authority on behalf of the NRA        18       A. Yes.
    19    with respect to the prosecution and defense of --        19       Q. And there's no mention of reorganizing the
    20    and the lawsuits that it mentions are the New York       20   NRA; is that correct?
    21    and DC Attorney General lawsuits; isn't that right?      21       A. Yes.
    22       A. It refers to the New York and DC Attorney          22       Q. And are you willing to shed some light on
    23    General lawsuits but also the NRA's lawsuit against      23   how this document fits into the picture of authority
    24    Attorney General James.                                  24   to file bankruptcy petition?
    25       Q. Okay. I agree. I just meant that was one           25             MR. GARMAN (VIA ZOOM): Objection to
                                                        Page 287                                                   Page 289

                                                                                                   73 (Pages 286 - 289)
                                                 Veritext Legal Solutions
                                                      800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 83 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   form. I don't understand the question.                     1          Let me ask this: Isn't it true that
      2       Q. Well --                                             2   companies reorganize or restructure their affairs
      3       A. So -- so --                                         3   all the time without going through a bankruptcy
      4       Q. Go ahead.                                           4   proceeding?
      5       A. So -- so this resolution creates this               5              MR. GARMAN (VIA ZOOM): Objection to
      6   committee with the intention of helping oversee            6   form. Go ahead.
      7   certain critical Association litigation. And -- and        7       A. Sure.
      8   this body is a body that, you know, among its other        8       Q. Okay. Could we turn to Exhibit 102 at
      9   activities, consulted with Mr. LaPierre and                9   page 36.
     10   ultimately agreed with the decision to file               10              (Exhibit 102 marked.)
     11   Chapter 11.                                               11       A. So this is a --
     12       Q. So you're saying that whatever group --            12              MR. GARMAN (VIA ZOOM): Counsel,
     13   and I can't remember if it was full board or              13   what -- can you tell us what this is?
     14   executive committee. But if the board passed this         14              MR. GRUBER (VIA ZOOM): It should be
     15   resolution, are you saying that they should have          15   some testimony from -- if you go page 36 at line 8, I
     16   understood somehow through this document it would         16   believe it's some testimony from Mr. Frazer.
     17   put them on notice that a bankruptcy petition was         17              MR. GARMAN (VIA ZOOM): This -- so
     18   going to be filed?                                        18   someone -- so you had someone describe the 341?
     19              MR. GARMAN (VIA ZOOM): Object to the           19              MR. GRUBER (VIA ZOOM): I think -- I
     20   form.                                                     20   think -- I don't think we did it, but I think there's
     21       A. Not necessarily.                                   21   a transcript of the 341 available.
     22       Q. Okay. And then if we could -- I have to            22       Q. And I just wanted to ask you -- I was
     23   check my time in a minute.                                23   going to think this would save a little time.
     24          But Exhibit 12, could you see if you can           24          So you according to this did not review
     25   find that. And I would be looking at page 1,              25   the contract prior to debate on the employment
                                                         Page 290                                                    Page 292

     1    Section 2. It should be Mr. LaPierre's employment    1         agreement; is that correct?
     2    agreement resolution.                                2             A. That's correct.
     3               (Exhibit 12 marked.)                      3             Q. And it was asked, Were the board members
     4         A. Just to be clear, it's not a resolution;     4         provided a copy and your answer was, Yes, they were;
     5    it's the employment agreement itself. But yes, I     5         is that correct?
     6    have it.                                             6             A. Yes.
     7         Q. The employment agreement was approved by 7                 Q. Okay. But you did not review it prior to
     8    what body?                                           8         the motion; is that right?
     9         A. By the full board.                           9             A. That's right.
    10         Q. Okay. I'll ask the same question with       10             Q. In reviewing your responsibilities that
    11    regard to this document, this employment agreement. 11         have been discussed in this deposition and all,
    12            Do you believe this document puts the       12         wouldn't that normally be something that you would
    13    board of directors on notice that a bankruptcy      13         do especially involving the board of directors?
    14    petition will be filed relatively soon?             14                   MR. GARMAN (VIA ZOOM): Objection to
    15               MR. GARMAN (VIA ZOOM): Objection to 15              the form.
    16    form.                                               16             A. Not necessarily.
    17         A. It doesn't say that. You know, it           17             Q. Okay. And who negotiated the agreement
    18    gives -- it gives Mr. LaPierre the authority to     18         for Mr. LaPierre?
    19    reorganize or restructure the affairs of            19             A. Mr. LaPierre's counsel, Mr. Correll, as I
    20    organization for various -- of the organization for 20         understand it.
    21    various purposes, but it doesn't expressly refer to 21             Q. And who on the behalf of the NRA?
    22    Chapter 11.                                         22             A. I don't know exactly.
    23         Q. And isn't it true that -- I opened up law   23             Q. Was it Mr. Brewer?
    24    360 this morning, they were talking about a         24             A. He was certainly involved, but I don't
    25    reorganization but it wasn't a bankruptcy.          25         know if -- I don't know if I could -- I don't know
                                                         Page 291                                                    Page 293

                                                                                                     74 (Pages 290 - 293)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                          Page 84 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   for sure if he was the one who negotiated it.               1       A. I'm sorry. Is there a question or do you
      2       Q. Do you know if Mr. Correll was a former              2   want me to read?
      3   law partner of Mr. Brewer's?                                3       Q. I just wanted you to acknowledge the
      4       A. I don't -- I don't know. I don't know if             4   testimony.
      5   he was a partner, no.                                       5             MR. GARMAN (VIA ZOOM): I don't --
      6       Q. And I believe earlier today -- if you go             6   what testimony are you getting him to acknowledge? I
      7   to Exhibit 131 -- hold on just a second. Yeah,              7   think he says it's attorney-client privilege.
      8   Exhibit 131 at page 15.                                     8       Q. Well, on page 14, line 14 and 15 and then
      9             (Exhibit 131 marked.)                             9   on to the first page of line 15 -- of page 15.
     10             MR. GARMAN (VIA ZOOM): This is the               10             MR. GARMAN (VIA ZOOM): But that's not
     11   third session. It says continuation.                       11   Mr. Frazer talking. At the bottom -- lines 14 and 15
     12       A. You said page 15, Counsel?                          12   are not Mr. Frazer. 14 and 15 are the question and
     13       Q. Yes. Exhibit 131, page 15. If you could             13   then you're instructed not to answer.
     14   go to line 13. I believe earlier today -- and if I         14       Q. Okay. Could you go to page 16 at line 22.
     15   misheard, you can tell me -- you didn't believe you        15   Would you read those lines.
     16   could testify about what happened in either of the         16       A. So I said --
     17   executive sessions.                                        17             MR. GARMAN (VIA ZOOM): So I don't
     18          But here I believe you are stating that             18   object to you just re-reading this transcript. So go
     19   the words "bankruptcy" or "Chapter 11" were not used       19   ahead and re-read this.
     20   in the executive session on January 7th; is that           20       A. So starting on line 22 I say, Okay -- to
     21   correct?                                                   21   my recollection, I did not hear those phrases during
     22             MR. GARMAN (VIA ZOOM): Counsel, I                22   the executive session that I -- that -- I'm sorry, I
     23   don't see where that -- where Mr. Frazer is talking        23   garbled a little on the phone -- that for which I
     24   there.                                                     24   was present.
     25       Q. And I apologize. Go to page 16, at line             25       Q. Okay. I don't know how much time is left.
                                                          Page 294                                                       Page 296

     1    22 to 25.                                             1         I don't know whether -- I should have asked whether
     2              MR. GARMAN (VIA ZOOM): I will just          2         we're talking about just our time. You know, we had
     3    note that Mr. Buncher instructs Mr. Frazer not to     3         an agreement with, I think, splitting time with the
     4    answer in there so -- beginning on line 25.           4         New York's Attorney General. I don't really want to
     5        Q. Yeah. If you go to -- I'm sorry. Page 16       5         pass the witness because of -- I think there's some
     6    at line 22. I believe you state, To my                6         time left, there's some questions about time on him
     7    recollection, I did not hear those phrases during     7         as a 30(b)(6).
     8    the executive session that I attended for which I     8                But for right now I'm through. I don't
     9    was present.                                          9         believe I'm going to be asking any more personal
    10           Do you see that?                              10         questions. But I don't know what the situation is
    11        A. I do.                                         11         with the 30(b)(6) time so...
    12        Q. And I believe you have already stated         12                    MR. GARMAN (VIA ZOOM): So -- so I
    13    today that because there's other -- but in the --    13         think you're actually under 1 minute on his personal
    14    outside the board executive session, you didn't hear 14         deposition. Is that right? So I think we're done
    15    any discussion of Chapter 11 or bankruptcy either,   15         there.
    16    did you?                                             16                    MR. GRUBER (VIA ZOOM): Counsel, I'm
    17              MR. GARMAN (VIA ZOOM): Objection to 17                giving you back time.
    18    form.                                                18                    MR. GARMAN (VIA ZOOM): We can regroup
    19        A. So you're saying --                           19         on the 30(b)(6). I understand what you said but
    20        Q. I'm sorry. If you would -- I'm sorry --       20         we'll figure that out off the record.
    21        A. Can you maybe read back -- I'm sorry, I'm     21                    MS. STERN (VIA ZOOM): Just for the
    22    not following. Okay. I'm on page 14, right?          22         record, the Attorney General's Office also joins with
    23        Q. Line 14 on 14.                                23         Ackerman on -- that it is our understanding we would
    24        A. Right.                                        24         have 30(b)(6) time at the end of the conclusion of
    25        Q. Okay.                                         25         the Mr. Frazer.
                                                          Page 295                                                       Page 297

                                                                                                        75 (Pages 294 - 297)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                       Page 85 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1              MR. GARMAN (VIA ZOOM): I'm sorry.             1           So let's go to the transcript which I
     2   I'm sorry. That is true. I didn't understand that's      2   guess it's now Exhibit 130. I would first ask
     3   what counsel was saying. That is true.                   3   you -- tell me when you're there.
     4              MS. STERN (VIA ZOOM): And then                4              MR. GARMAN (VIA ZOOM): So I think
     5   there's also an issue about how much time is left as     5   it's broken up over a couple Exhibits.
     6   well. I don't know if Mr. Gruber was referring to        6              MS. SARKESSIAN (VIA ZOOM): Really?
     7   that. I just want to make sure that that is clear        7              MR. GARMAN (VIA ZOOM): 130 is --
     8   that we're still reserving.                              8   yeah. So I think 130 is volume 1. No. Exhibit --
     9              MR. GARMAN (VIA ZOOM): I think our            9   so what we have as -- we have exhibit is AMc
    10   colleagues -- I think our collective colleagues         10   Exhibit 130, which is identified as the videotaped
    11   resolved that while we have been in here this           11   oral deposition of National Rifle Association by and
    12   afternoon but we can take that up later.                12   through its corporate representative John Frazer.
    13              MS. STERN (VIA ZOOM): So can -- one,         13   I'm sorry. I thought you were referring to the 341.
    14   there's other counsel here I think that have            14   I got it.
    15   questions. And I would just before we, you know,        15              MS. SARKESSIAN (VIA ZOOM): No. From
    16   adjourn, I want to make sure that we can each touch     16   this Monday, March the 15th. That's 130, correct?
    17   base with our respective colleagues.                    17              MR. GARMAN (VIA ZOOM): Yes, ma'am.
    18              MR. GARMAN (VIA ZOOM): Sure.                 18   I'm sorry.
    19              MS. SARKESSIAN (VIA ZOOM): This is           19        Q. So the first page I would like you to go
    20   Juliet Sarkessian here on behalf of U.S. Trustee. I     20   to is deposition page 67, but on the PDF it's page
    21   have exactly three questions. They're all to clarify    21   18 if that helps.
    22   former testimony either today or Monday of              22              MR. GARMAN (VIA ZOOM): Yeah. So
    23   Mr. Frazer. That's all I have. I don't know if we       23   page --
    24   want to try to squeeze that in now or there's another   24              MR. SARKESSIAN (VIA ZOOM): Page 67 of
    25   day. But I would like to ask those questions. I         25   the PDF is page 18.
                                                      Page 298                                                        Page 300

     1   think it will be extremely fast.                         1           MR. GARMAN (VIA ZOOM): Okay. We're
     2              MR. GARMAN (VIA ZOOM): Please --              2   there.
     3   please proceed.                                          3        Q. Okay. If you could go down to line 22 of
     4              THE WITNESS (VIA ZOOM): So is this            4   page 67 and I'm -- if this is okay, I'm just going
     5   30(b)(6)?                                                5   to read it into the record and then I'm going to ask
     6              MR. GARMAN (VIA ZOOM): So does                6   you a clarifying question. Okay.
     7   anyone -- you know, I don't think you're moving -- I     7          So at line 22 it starts, Question: Okay.
     8   don't think you're a party to this. Having said that     8   Who at the NRA made the determination that Mr. Cox
     9   I'm not going to stop you from asking questions          9   owed in excess of a million dollars back to the NRA?
    10   unless someone else has an objection.                   10          Answer: Well, it was done in conjunction
    11              I have no -- I have no objection to          11   with -- and now we're carrying over to the top of
    12   you asking both about his testimony today and your,     12   page 68 -- it was done in conjunction with
    13   it sounds like, short testimony about the 30(b)(6).     13   general -- excuse me. It was done in conjunction
    14   So it's a little procedurally awkward, but I have no    14   with counsel supervised by me, so I guess -- I guess
    15   objection. We can get it on the transcript.             15   it's me. And that goes up to line 2 on page 68.
    16              MS. SARKESSIAN (VIA ZOOM): I                 16          My question to you is: Mr. Frazer, there
    17   appreciate it.                                          17   where you say "in conjunction with counsel," who in
    18                   EXAMINATION                             18   particular did you mean?
    19   BY MS. SARKESSIAN (VIA ZOOM):                           19              MR. GARMAN (VIA ZOOM): So just to be
    20       Q. Can you hear me okay?                            20   clear, put your 30(b)(6) witness hat back on. That's
    21       A. Yes, ma'am. Yes.                                 21   what we're doing right now.
    22       Q. For the record, it's Juliette Sarkessian         22        A. Okay. So the counsel in the Cox matter
    23   on behalf of the U.S. Trustee. I do believe that        23   was the Brewer firm.
    24   the court reporter has the spelling for my name. If     24        Q. And was it somebody in particular at the
    25   not, let me know.                                       25   Brewer firm that was involved with that with respect
                                                      Page 299                                                        Page 301

                                                                                                    76 (Pages 298 - 301)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                    Page 86 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   to what your testimony is or did you just mean the      1       Q. And then I have down you spoke with
      2   Brewer firm generally?                                  2   Mr. Brewer and Mr. Fleming -- Mr. Brewer by
      3       A. Just the firm generally.                         3   telephone. And I just wanted to clarify: You did
      4       Q. Then we're going to move on to page 90 of        4   speak to Mr. Brewer by telephone in connection with
      5   the transcript, which is page 24 of the PDF.            5   preparing for this deposition today?
      6       A. Okay.                                            6       A. Yes, I did.
      7       Q. You got there before I did. Sorry. I             7       Q. Approximately how long was that call?
      8   must be doing this the slow way. Page 90, lines 8       8       A. It was about -- it was about two hours.
      9   through 15. Okay. So again, I'm going to read this      9   Well, actually no. He was -- I'm trying to remember
     10   in the record and then ask you a clarifying            10   now. I think he was actually on for part of the
     11   question.                                              11   morning and I don't recall how much of that. So in
     12          Starting at line 8 on page 90, this is          12   excess of two hours, but I don't know exactly.
     13   part of the question: Didn't Mr. LaPierre have the     13       Q. Were there other people on the telephone?
     14   NRA pay for tickets to sporting/entertainment          14       A. When I was on the phone with Mr. Brewer I
     15   events?                                                15   was also on the phone with Mr. Fleming.
     16          Answer: Yes.                                    16       Q. And during that call, was Mr. Garman also
     17          Question: Did you review his tickets to         17   there physically with you as well?
     18   sporting and entertainment events to see if they       18       A. Not for that part of the day.
     19   were authorized?                                       19       Q. Okay. So during -- when you were speaking
     20          Answer: I believe that has been done.           20   to Mr. Brewer and Mr. Fleming on the phone, those
     21          Question: Who did it?                           21   were the only people you were speaking with; there
     22          Answer: I believe outside counsel.              22   was no other lawyer that was either with you present
     23          Do you see that testimony?                      23   or on the telephone, correct?
     24       A. Yes.                                            24       A. That's correct.
     25       Q. And again, my question to you is: When          25       Q. Okay. Just one more question. That
                                                      Page 302                                                    Page 304

     1    you referred to outside counsel in that testimony,    1     was -- was that testimony just related to you
     2    who did you mean?                                     2     testifying today; in other words, that was prep just
     3        A. I would have been referring to the Brewer      3     for today, not for Monday?
     4    firm.                                                 4               MR. GARMAN (VIA ZOOM): Different
     5        Q. And again, was there anybody in particular     5     group. Right. Sorry. Go ahead.
     6    at the Brewer firm that you know was doing this work 6          A. So the prep -- the prep that I was talking
     7    or did you mean the Brewer firm just generally?       7     about for -- when I testified this morning about my
     8        A. Just generally.                                8     preparation, I was referring only to the preparation
     9        Q. And now I'm going to -- my third -- my         9     that took place yesterday for today's deposition.
    10    last question is -- relates to testimony earlier     10         Q. When you -- I think you may have answered
    11    today so it's not with respect to this transcript.   11     this Monday, and I apologize.
    12    I don't, of course, have a transcript for today so   12            When you prepared for Monday's deposition,
    13    you're going to have to bear with me with my notes. 13      which attorneys were you prepping with?
    14           This was rather early in the day when         14         A. I was with at various times Mr. Brewer --
    15    Ms. Stern was doing the questioning and she was      15     Mr. Brewer, Mr. Garman, Mr. Fleming, Mr. Ciciliano,
    16    asking about your preparation for the depositions.   16     and Ms. Rogers. I hope I'm not forgetting anyone.
    17    And this is -- and again, if I say something wrong,  17         Q. Approximately how long was Mr. Brewer
    18    please correct me.                                   18     involved in your prep for that, for Monday's
    19           But what I have you saying is that to         19     hearing -- excuse me -- Monday's deposition?
    20    prepare for this deposition that you met with        20         A. Well, we prepared on Saturday and Sunday
    21    Mr. Garman and two colleagues, Ms. Pilatowicz -- I 21       and it was -- you know, it was a fairly large group
    22    may be pronouncing that wrong. You also spoke        22     and people were kind of coming and going so I
    23    briefly to Ms. Eisenberg who I believe is she's with 23     couldn't give you a number of hours.
    24    the Brewer firm, correct?                            24               MS. SARKESSIAN (VIA ZOOM): Okay.
    25        A. Yes.                                          25     That's all. Thank you very much. I appreciate you
                                                      Page 303                                                    Page 305

                                                                                                  77 (Pages 302 - 305)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                        Page 87 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1   letting me have the time.                                1       Q. Anyone else?
      2             THE WITNESS (VIA ZOOM): My pleasure.           2       A. Obviously, I'm playing a role here and --
      3             MR. GARMAN (VIA ZOOM): Last but not            3   but those -- I think those would be the key
      4   least, Scott.                                            4   individuals.
      5             MR. DRAKE (VIA ZOOM): I appreciate --          5       Q. Is there -- similar to the special
      6   I appreciate that last add-on there. I'm going --        6   litigation committee, has there been any formal
      7   without binding myself, I think I'm probably less        7   committee formed by the NRA to make decisions with
      8   than 30 minutes. Does anyone need a break? I'm           8   respect to the bankruptcy?
      9   ready to roll, but -- I don't even know how long we      9       A. No.
     10   have been going. Does anyone know?                      10       Q. Does the special litigation committee play
     11             MR. GARMAN (VIA ZOOM): Can you make           11   a role in the bankruptcy or are they limited to
     12   it?                                                     12   those litigation matters enumerated in the document
     13             THE WITNESS (VIA ZOOM): I'm okay.             13   that we looked at earlier?
     14             MR. GARMAN (VIA ZOOM): Ellen, do you          14       A. Given -- given -- so to be clear, because
     15   need a break?                                           15   of the nature of the committee, I have never
     16             THE VIDEOGRAPHER (VIA ZOOM): I'm all          16   attended any of its meetings. But my understanding
     17   right.                                                  17   is that they're regularly briefed and bankruptcy
     18             MR. GARMAN (VIA ZOOM): We'll roll             18   issues are discussed with them.
     19   with you, or we'll try to.                              19       Q. When you were talking earlier about the
     20             MR. DRAKE (VIA ZOOM): Okay. Let's do          20   NRA's retention of Mr. Neligan and his firm, do you
     21   it.                                                     21   know who at the NRA ultimately picked Mr. Neligan's
     22                 EXAMINATION                               22   firm for debtors' counsel?
     23   BY MR. DRAKE (VIA ZOOM):                                23       A. My understanding is that it was
     24       Q. Just for the record, Mr. Frazer, Scott           24   Mr. LaPierre.
     25   Drake from Norton Rose Fulbright on behalf of the       25       Q. And what about Mr. Garman's firm, would
                                                       Page 306                                                        Page 308

      1   official committee of unsecured creditors. I have a      1   that also be Mr. LaPierre that made that decision?
      2   few questions just to kind of clarify some of the        2       A. You know, I'm sorry, I just don't recall
      3   things you said earlier today to make sure I             3   that discussion.
      4   understood them.                                         4       Q. And all these questions are if you know.
      5          So, again, I'm paraphrasing. The                  5          Do you -- and, again, we have got a lot of
      6   transcript will have your exact words. But I             6   depositions scheduled with various people, so I'm
      7   believe you mentioned that given the size of the         7   just trying to get an understanding of who may know
      8   board, the board functions somewhat like a               8   what.
      9   legislature.                                             9          Do you, Mr. Frazer, have an understanding
     10          Do you remember that testimony?                  10   as to who at the NRA might have made the decision to
     11       A. Yes.                                             11   hire Mr. Garman's firm?
     12       Q. And I think then you indicated that also         12       A. I mean, I was involved and I can't recall
     13   the board functions by various committees; is that      13   if there was a discussion with Mr. LaPierre.
     14   right?                                                  14       Q. So -- again, just so I'm clear on your
     15       A. Yes.                                             15   testimony, you said you were involved.
     16       Q. Who do you understand -- and when I say          16          Did you -- did you make the decision on
     17   "who," it could be an individual or a group of          17   behalf of the NRA to engage Mr. Garman's firm?
     18   individuals.                                            18       A. Again, I can't recall about a discussion
     19          But who is in charge of decisions with           19   with Mr. LaPierre.
     20   respect to the bankruptcy now that it has been          20       Q. I know it's late so I'm probably just not
     21   filed?                                                  21   asking a very good question.
     22       A. So ultimately, it's -- you know, it's the        22          So setting aside whether you can recall
     23   leadership reporting up, executive vice president       23   conversations with Mr. LaPierre, I'm just trying to
     24   LaPierre, president Meadows and the two vice            24   figure out who actually at the NRA made the
     25   presidents.                                             25   decision.
                                                       Page 307                                                        Page 309

                                                                                                     78 (Pages 306 - 309)
                                                Veritext Legal Solutions
                                                     800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 88 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1           Was that you who made the decision or             1   what the questions were.
      2   would it have been somebody else or a group of            2          But my question to you on that topic is:
      3   individuals?                                              3   Who at the NRA -- and again, "who" could be an
      4              MR. GARMAN (VIA ZOOM): Object to the           4   individual or a collection of people.
      5   form.                                                     5          Who at the that is involved in the plan
      6              Go ahead.                                      6   process?
      7       A. I think it would have been -- I think it           7       A. Well, currently working with counsel, it
      8   was kind of a group but sometimes there will be           8   would be myself, Ms. Rowling, Mr. LaPierre. It
      9   separate conversations that occur.                        9   depends on how far -- how far down into the details
     10       Q. Do you recall any of the individuals that         10   you would get.
     11   were in that group?                                      11       Q. But would it -- as far as ultimate
     12       A. You know, I don't, other than myself.             12   responsibility, would you say it's mainly you,
     13       Q. Mr. Frazer, again, just kind of a point of        13   Ms. Rowling and Mr. LaPierre with the assistance of
     14   clarification. When you talk about the special           14   counsel?
     15   litigation committee -- and if we need to look at        15       A. At an operational level but then, of
     16   it, hopefully somebody can point it to me. But I         16   course, the board will presumably be briefed at the
     17   know it specifically mentioned, I believe, one or        17   upcoming rescheduled special meeting and, of course,
     18   two of the New York AG actions and the DC AG action.     18   the board officers, you know, who also constitute
     19   And then I think it kind of had a little bit of a        19   the special litigation committee but they're -- even
     20   catchall that mentioned another litigation -- and,       20   if the committee didn't exist, they were and are the
     21   again, I'm paraphrasing -- other litigation that         21   board officers, would be -- have been actively
     22   arises out of the same facts or something like that.     22   engaged and will continue to be.
     23           Do you recall that generally?                    23       Q. Mr. Frazer, when you said "and also with
     24       A. Yes.                                              24   the assistance of counsel," what counsel or
     25       Q. So is the special litigation committee            25   collection of counsel are you referring to?
                                                        Page 310                                                        Page 312

      1   also overseeing the litigation with Ackerman              1       A. On the -- on the plan?
      2   McQueen?                                                  2       Q. Yes, on the plan specifically.
      3        A. No.                                               3       A. Sure. The Neligan firm is taking the lead
      4        Q. And who at the NRA is overseeing that             4   on the plan.
      5   litigation?                                               5       Q. And then if you need to look at -- I think
      6        A. I am.                                             6   it was Exhibit 2 from the New York Attorney General.
      7        Q. Anyone else?                                      7   I think it's also an exhibit from Ackerman. This is
      8        A. Not on -- not at the staff level, no.             8   the email January 15th that was the announcement
      9        Q. Are you the person at the NRA responsible         9   from Mr. LaPierre.
     10   for strategic decisions with respect to that             10           Do you see that?
     11   litigation?                                              11               (Exhibit 2 marked.)
     12        A. It has been quite a while since we had           12       A. Yes.
     13   any. But, you know, it's sort of in discovery,           13       Q. And if you'll scroll down, Mr. Frazer,
     14   right. But, you know, I think I would make any --        14   to -- it's the section about the CRO. I'm trying to
     15   it's major litigation. It's not something that I         15   find it.
     16   would decide entirely on my own ever.                    16       A. It's under the -- I think I found it.
     17        Q. And what about the litigation with               17   It's under the heading Building Our Strengths.
     18   Mr. Dell'Aquila?                                         18       Q. Yes, that's right. So again, I may have
     19        A. Similar situation.                               19   written it down wrong or misheard you.
     20        Q. So that's not -- that's not being run by         20           But I believe your testimony was that you
     21   the special litigation committee?                        21   personally were not involved in that decision about
     22        A. Right. Right.                                    22   adding a CRO; is that correct?
     23        Q. So, Mr. Frazer, there were also some             23       A. Yes, that's correct.
     24   questions about the plan of reorganization and that      24       Q. Are you aware, Mr. Frazer, who might have
     25   process. To be honest, I can't remember exactly          25   been involved in that decision on behalf of the NRA?
                                                        Page 311                                                        Page 313

                                                                                                      79 (Pages 310 - 313)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                      Page 89 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1              MR. GARMAN (VIA ZOOM): Objection to 1               correct?
     2    form.                                                 2          A. Yes.
     3              Go ahead.                                   3          Q. And then when you say the vice president
     4       A. Yeah. I know that Mr. Brewer would have         4       who are you referring to? Because I believe you
     5    been involved and that's all I know for certain.      5       said there's a first vice president, which is
     6       Q. And so, again, when you sent this email,        6       Cotton, and then the second VP, which is Lee, and
     7    did you draft this -- it came from Mr. LaPierre.      7       then you have the executive vice president, which is
     8    But did you draft this email or did somebody else     8       Mr. LaPierre. So would --
     9    draft it?                                             9          A. Correct.
    10       A. I did not draft it.                            10          Q. Would it involve all of those individuals?
    11       Q. Did you have an understanding where it --      11          A. Well, yeah, I kind of -- yes. I mean, I
    12    where it says, I have added Marshall Smith as our    12       mentioned Mr. LaPierre separately and then the --
    13    chief restructuring officer, the "I" there refers to 13       you know, I think of the president and vice
    14    Mr. LaPierre; is that --                             14       presidents as a group.
    15       A. That's right. That's right. Fair point.        15          Q. Okay. Probably just my connection. So
    16       Q. And so did you understand that it was -- I     16       when you said vice president, you were saying
    17    mean, again, I just don't know what your -- what was 17       plural?
    18    your understanding? Was it Mr. LaPierre's decision 18            A. Right.
    19    as he indicates there or was it a decision made by   19          Q. Okay. I'm sorry. I just didn't hear
    20    more than just Mr. LaPierre?                         20       that. So -- and then when you said Mr. LaPierre and
    21       A. I'm sure Mr. -- you know, from having          21       counsel, which counsel are you referring to?
    22    worked with Mr. LaPierre for some time, I know that 22           A. I know that Mr. Brewer advises
    23    he collaborates with his colleagues and gets advice  23       Mr. LaPierre. Mr. Davis advises the board officers.
    24    of counsel but -- so I'm sure it wasn't a solo       24          Q. Would it also involve Mr. Neligan's firm
    25    decision.                                            25       or Mr. Garman's firm?
                                                        Page 314                                                     Page 316

      1       Q. But am I understanding you that you                1        A. Of course.
      2   sitting here today don't have personal knowledge as       2        Q. Mr. Frazer, so I guess you understand,
      3   to who else might have been involved in that              3   obviously -- I think Mr. Gruber mentioned this --
      4   decision?                                                 4   one of the topics for the deposition is that certain
      5       A. That's right.                                      5   parties have filed a motion to appoint a Chapter 11
      6       Q. And again, I forget exactly. What was              6   trustee.
      7   your testimony as to why Mr. Smith ended up not           7           Do you understand that?
      8   serving as the CRO?                                       8        A. Yes.
      9       A. My understanding is that he or a family            9        Q. Have you reviewed the debtors' omnibus
     10   member had some unexpected health issues.                10   response to those motions?
     11       Q. And to the extent the NRA would engage            11        A. Yes, I did.
     12   someone besides Mr. Smith as a CRO, who would make       12              MR. DRAKE (VIA ZOOM): I'm going to --
     13   that decision?                                           13   I have a couple questions. I'm going to see if I
     14       A. I think similarly it would be Mr. LaPierre        14   can -- I think, Greg, I tried to upload it.
     15   with advice of counsel.                                  15              MR. GARMAN (VIA ZOOM): Okay.
     16       Q. Anyone else from the NRA besides                  16              MR. DRAKE (VIA ZOOM): I don't
     17   Mr. LaPierre?                                            17   necessarily know that it needs to be an exhibit, but
     18       A. And the -- and the board leadership.              18   it should be there momentarily.
     19       Q. And when you say "board leadership," who          19              MR. GARMAN (VIA ZOOM): Got it. I
     20   do you mean?                                             20   think it's currently uploading.
     21       A. I mean the senior -- you know, the                21              MR. DRAKE (VIA ZOOM): Okay. Is it
     22   senior -- the senior elected -- the elected outside      22   working?
     23   officers, the president and vice presidents.             23              MR. GARMAN (VIA ZOOM): It still
     24       Q. Just again, so I make sure I understood           24   indicates it's -- I think it's still uploading but --
     25   your testimony. The president is Ms. Meadows,            25   it's there but we can't open it yet.
                                                        Page 315                                                     Page 317

                                                                                                    80 (Pages 314 - 317)
                                                 Veritext Legal Solutions
                                                      800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                         Page 90 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1               (Exhibit 1 marked.)                             1          But then also even with respect to the
     2        Q. All right. Let me see, can you see it now           2   vendors that we still were using and that we valued
     3    on the zoom screen?                                        3   at the time, we took a deeper look at their
     4        A. Yes.                                                4   invoicing practices and, you know, we demanded
     5        Q. So I have a couple questions about the              5   greater transparency.
     6    response and, I guess, for all of them one question        6          We sent a letter out to hundreds of
     7    will be, you know, are you the person to talk to or        7   vendors informing them of our -- of our need for
     8    is there someone better. And if there's someone            8   clear and compliant expense backup before the NRA
     9    better, if you could identify that person and I'm          9   would reimburse anything. And virtually all of them
    10    sure they will be happy that you did.                     10   got onboard with that.
    11               MR. GARMAN (VIA ZOOM): Well, I                 11          A notable exception being Ackerman
    12    drafted it but I don't think you want to talk to me.      12   McQueen, which, you know, continued to refuse and
    13        Q. So if you'll go to page -- up at the top           13   continues to this day to refuse to provide
    14    where it has page blank of 54, page 13 of 54.             14   visibility into its -- into some of its operations
    15        A. Okay. I can see it on your screen.                 15   for us.
    16        Q. Yeah. Yeah. I forgot. Sorry.                       16          And then -- and then on personnel issues
    17           I just had a question here. This                   17   we looked at where some of the concerns were coming
    18    paragraph talks about the allegations from                18   from and they were coming from specific individuals
    19    Mr. Schneiderman and the NRA acting in the wake of        19   who are no longer with the Association.
    20    it. And you'll see on line 2 it said it conducted a       20          So I think we have -- I think taken
    21    deep examination of its internal controls and took        21   together those and other steps add up to, you know,
    22    steps to redress or obviate nearly every item.            22   really strong track record over the last few years
    23           Do you see that?                                   23   of, you know, going out and remedying these problems
    24        A. Yes.                                               24   even though sometimes it's painful along the way.
    25        Q. Are you familiar, Mr. Frazer, with what            25       Q. And, Mr. Frazer, you talked over today and
                                                         Page 318                                                       Page 320

      1   steps the NRA took to redress or obviate the               1   also on Monday about some of the audits that the NRA
      2   concerns and allegations made by the New York AG?          2   did with respect to these allegations.
      3      A. Well, there are quite a few items in that            3          Do you recall those questions generally?
      4   complaint. But I am generally familiar with the            4       A. You mean reviewing -- reviewing issues
      5   NRA's remedial efforts, you know, more in some areas       5   that had been raised by whistleblowers, for example?
      6   than others.                                               6       Q. Yes.
      7      Q. Sure. And again, I know it has been a                7       A. Yeah. I wasn't sure what you meant by the
      8   long day and you may not remember every one of them.       8   term audit, but yes, we -- we -- we went into those
      9          But just sitting here now, can you kind of          9   in-depth and tried to resolve every item in a
     10   describe the remedial efforts that you are aware of       10   satisfactory way.
     11   that the NRA took --                                      11       Q. Some of -- some of the allegations that
     12      A. Sure.                                               12   you talked about related to various expenses and
     13      Q. -- to address the allegation?                       13   reimbursements that were in some cases determined to
     14      A. Sure. I mean, a couple of them are                  14   be improper, correct?
     15   mentioned right here about examining internal             15       A. Yes.
     16   controls and vendor relationships. So, you know,          16       Q. And so what -- what protections, if any,
     17   what we found substantially is that we had good           17   does the NRA have in place today in order to avoid
     18   internal controls and just needed to be stricter in       18   repeating those kind of events?
     19   ensuring that they're communicated and enforced. So       19       A. Sure. So among other things, we greatly
     20   that was -- that was a key step.                          20   tightened up the use of corporate credit cards,
     21          Scrutiny of vendor relationships was very          21   basically removed American Express cards from a lot
     22   important. We looked, first of all, at which              22   of employees. For those employees who had American
     23   vendors we actually needed. And, you know, just as        23   Express cards and still needed access to credit for
     24   for the financial health of the organization, we          24   travel and entertainment, we issued a visa card
     25   terminated contracts with some under performers.          25   which provided a much simpler interface for review
                                                         Page 319                                                       Page 321

                                                                                                       81 (Pages 318 - 321)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                    Page 91 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   and verification of expenses.                          1   CEO but the top fundraiser. His face and his
     2          We -- you know, we -- I'm trying to think       2   signature bring in contributions and memberships.
     3   of other examples. We -- so we're talking about --     3          So if what's -- so if a trustee were
     4   well, another area was housing reimbursement,          4   appointed and Mr. LaPierre were removed, for
     5   housing allowances, and we have essentially phased     5   example, who would sign the fundraising mail. Then
     6   those out or almost out.                               6   another step down the road, who -- you know, would
     7          And we are, you know, just really a             7   the members want to donate at all to an organization
     8   different culture in terms of who's authorized to      8   that's under the control of, you know, a trustee
     9   approve things and who -- and what the cross-checks    9   appointed by what's regrettably now a hostile
    10   are. So, you know, officer expenses are reviewed at   10   presidential administration.
    11   a higher level than they previously were. There's     11      Q. Well, you mentioned fundraising as part of
    12   no officer expenses passed through vendors.           12   your answer, Mr. Frazer.
    13   Everything is done internally. Just a whole host of   13          Approximately how much, if you know, does
    14   steps.                                                14   NRA rely on fundraising dollars as opposed to other
    15       Q. I'm going to go to a few pages down. Bear      15   sources of money?
    16   with me here. Okay. So, Mr. Frazer, I direct your     16      A. It's the single most -- membership dues
    17   attention to paragraph 83. And again, if this         17   and rank in file contributions are the -- together
    18   question is better suited for somebody else, let me   18   are the single largest revenue source of the NRA.
    19   know who that is.                                     19      Q. So --
    20          But do you see this second sentence that       20      A. Ms. Rowling could give you a more precise
    21   says, The removal of the member-selected leadership   21   breakdown.
    22   and the installation of a third-party trustee         22      Q. Okay. I appreciate that. I appreciate
    23   appointed by the government will have a devastating   23   that.
    24   impact on the NRA's ability to collect dues and       24          So I want to also turn back to something
    25   raise donations from its members, which dues and      25   from earlier testimony that may have been on Monday,
                                                    Page 322                                                        Page 324

     1   donations are necessary for debtors' existence and    1    I think with respect to the IRS Form 990. That's
     2   reorganization.                                       2    annual information for, again, loosely describing
     3          Do you see that?                               3    it, for -- annual information for organizations
     4       A. I do.                                          4    claiming some kind of federal tax exception. Is
     5       Q. And so do you -- do you agree with that        5    that loosely what it is?
     6   statement, Mr. Frazer?                                6         A. Yes.
     7       A. Yes, I do.                                     7         Q. And I guess you have to file that yearly;
     8       Q. And what specifically or why specifically      8    is that right?
     9   does the NRA believe that removal of its selected     9         A. Yes.
    10   leadership would have a, in NRA's words, devastating 10         Q. And so I guess -- and some of the
    11   impact on the NRA?                                   11    testimony from Monday was that there was
    12       A. Sure. You know, we're proud to be a           12    investigations that the NRA did into excess benefit
    13   membership organization. We're a grassroots          13    transactions.
    14   organization, about 5 million members. And the       14            Did I remember that correctly?
    15   members have a direct role in the governance of the 15          A. Yes.
    16   Association.                                         16         Q. And so for years 2019 and prior, have
    17          About half of the NRA's members are           17    those investigations been completed or are they
    18   eligible to vote, either by being life members or    18    still ongoing?
    19   having been -- having being annual members for five 19          A. Some of them are still ongoing.
    20   or more years consecutively. And those members get 20           Q. And so if there are additional findings
    21   to vote. They vote for the board.                    21    made for those prior years, would the NRA amend its
    22          The board elects the president, vice          22    990 to reflect those findings, if required?
    23   presidents, you know, executive vice president and   23         A. Normally -- normally what you would do is
    24   other elected officers. If -- if -- you know, and    24    report them on the subsequent year's 990s. The
    25   key among those is Mr. LaPierre who is not only the 25     Schedule O is used to make sort of a catchall
                                                    Page 323                                                        Page 325

                                                                                                  82 (Pages 322 - 325)
                                              Veritext Legal Solutions
                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                       Page 92 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1   receptacle for disclosures that don't -- you know,       1   I don't know the details so I need to take a moment
     2   don't automatically fit somewhere else.                  2   and get up to speed.
     3      Q. Is there -- is there any current                   3              And then are you prepared for
     4   investigation into excess benefit transactions for       4   Mr. Frazer to continue testifying this evening on
     5   the year 2020 for the to be filed 990?                   5   30(b)(6) topics?
     6      A. Only -- I can't answer definitively. But           6              MR. GARMAN (VIA ZOOM): Why don't
     7   only to the extent that any issues from 2019 that we     7   you -- why don't you talk to your colleagues and
     8   noted as under investigation, you know, might have       8   we'll regroup in here and answer that question.
     9   included similar issues in 2020.                         9              MS. STERN (VIA ZOOM): Okay. Well, it
    10          So, for example, we mentioned some issues        10   would help us in terms of knowing whether Mr. Frazer
    11   about first class travel upgrades. And for those        11   is prepared to continue this evening.
    12   we'll look comprehensively at all of the                12              MR. GARMAN (VIA ZOOM): I need to
    13   individuals' travel, you know, regardless of year.      13   stand him up and get him some coffee and ask him
    14      Q. And, Mr. Frazer, again, just make sure I          14   whether he's capable of doing that.
    15   remember the testimony. Are the investigations done     15              THE WITNESS (VIA ZOOM): Physically
    16   by your outside counsel or is that done internally      16   I'm doing fine. I'm getting a little hungry but
    17   by NRA personnel?                                       17   other than that, I mean, I think I'm okay. I just
    18      A. Either or both, depending on the specific         18   don't know what their -- what their -- the deal is.
    19   subject.                                                19   And can we take a break while we figure out what the
    20      Q. And is the outside counsel Morgan Lewis or        20   deal is?
    21   the Brewer firm?                                        21              MS. STERN (VIA ZOOM): Yeah, for sure.
    22      A. We have used the Brewer firm and we have          22   And the same for the court reporter and the
    23   used other firms for various types of                   23   videographer, just -- we'll -- I want to observe that
    24   investigations.                                         24   you're also working away all this time too. So we
    25      Q. Do you have an opinion as to whether the          25   will try to get back to you in, let's say, 10
                                                     Page 326                                                          Page 328

     1   measures and procedures that the NRA put in place in     1   minutes.
     2   response to some of the things we talked about           2             MR. GARMAN (VIA ZOOM): Okay.
     3   earlier have been effective as to preventing the         3             THE VIDEOGRAPHER (VIA ZOOM): Going
     4   type of violations that were described in the New        4   off the record. The time is 20:12 p.m.
     5   York Attorney General's lawsuit?                         5             (Recess 8:12 p.m. to 8:39 p.m.)
     6       A. Yes. We believe them -- we believe they           6             THE VIDEOGRAPHER (VIA ZOOM): Going
     7   have been effective.                                     7   back on the record. The time is 20:39 p.m.
     8       Q. And who -- who at the NRA is involved in          8             MS. STERN (VIA ZOOM): Okay. We
     9   those investigations? Would that be you as general       9   have -- the parties have conferred and have agreed
    10   counsel or is that somebody in finance or is it a       10   that the deposition of John Frazer in his individual
    11   collection of people?                                   11   capacity has concluded today and that the -- his
    12       A. Normally it would be led by the Office of        12   deposition as a 30(b)(6) witness will be continued.
    13   General Counsel, either me personally or some of the    13             The parties are going to discuss
    14   staff, depending on the issue. And to the extent        14   tomorrow after a court hearing the date for that
    15   that they involve -- that it involves financial         15   deposition, and it will be at least an hour -- I'm
    16   matters, we would surely enlist the finance staff.      16   sorry, no more than an hour.
    17             MR. DRAKE (VIA ZOOM): All right.              17             Is there anything else anyone wants to
    18   Mr. Frazer, I think that's all I have and it's pretty   18   add?
    19   close to my time estimate. So I will pass the           19             MR. GARMAN (VIA ZOOM): No. On behalf
    20   witness.                                                20   of the NRA, we agree.
    21             THE WITNESS (VIA ZOOM): Thank you.            21             MR. GRUBER (VIA ZOOM): On behalf of
    22             MS. STERN (VIA ZOOM): So I'm not sure         22   Ackerman McQueen, we agree.
    23   if anyone else is in line to do -- examine Mr. Frazer   23             Thank you for your patience and time
    24   in his individual capacity. My understanding is that    24   today, Mr. Frazer, and Counsel. It was a long day.
    25   there is an understanding that has been reached, but    25             MS. STERN (VIA ZOOM): Thank you very
                                                     Page 327                                                          Page 329

                                                                                                     83 (Pages 326 - 329)
                                               Veritext Legal Solutions
                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                     Page 93 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
     1    much everyone. And thank the reporters. And we           1
     2    ordered an expedited -- the Attorney General would       2
     3    like an expedited transcript as per our arrangement.     3
                                                                   4             ______________________________
     4              THE VIDEOGRAPHER (VIA ZOOM): We are
                                                                                 (Signature of the Witness)
     5    off the record at 20:40 p.m. This concludes today's
                                                                   5
     6    testimony of John Frazer in his individual capacity.     6
     7    The total number of media used is 17 and will be         7
     8    retained by Veritext.                                    8   THE STATE OF _________________
     9              (Deposition concluded at 8:40 p.m.)            9   COUNTY OF ____________________
    10                                                            10
    11                                                            11      Subscribed and sworn to before me by the said
                                                                  12   witness, JOHN FRAZER, on this the __________ day of
    12
                                                                  13   ____________________, 2021.
    13
                                                                  14
    14                                                            15
    15                                                                       ______________________________
    16                                                            16         Notary Public in and for the
    17                                                                       State of _____________________
    18                                                            17         County of ____________________
    19                                                            18 My commission expires: _______________
                                                                  19
    20
                                                                  20
    21
                                                                  21
    22                                                            22
    23                                                            23
    24                                                            24
    25                                                            25
                                                       Page 330                                                     Page 332

      1           DEPOSITION CHANGES                               1   STATE OF TEXAS )
      2 WITNESS: JOHN FRAZER                                       2   COUNTY OF DALLAS )
      3 PAGE NO. LINE NO.     CHANGE    REASON FOR CHANGE          3
      4 ___________________________________________________        4
      5 ___________________________________________________        5
      6 ___________________________________________________        6
      7 ___________________________________________________        7
      8 ___________________________________________________
                                                                   8    I, Michelle L. Munroe, Certified Shorthand
                                                                   9 Reporter in and for the State of Texas, certify that
      9 ___________________________________________________
                                                                  10 the foregoing deposition of JOHN FRAZER was reported
     10 ___________________________________________________
                                                                  11 stenographically by me at the time and place
     11 ___________________________________________________
                                                                  12 indicated, said witness having been placed under oath
     12 ___________________________________________________
                                                                  13 by me, and that the deposition is a true record of
     13 ___________________________________________________
                                                                  14 the testimony given by the witness;
     14 ___________________________________________________
                                                                  15    That the amount of time used by each party at
     15 ___________________________________________________
                                                                  16 the deposition is as follows:
     16 ___________________________________________________
                                                                        Ms. Stern        - 5 hours, 27 minutes
     17 ___________________________________________________       17    Mr. Gruber         - 1 hour, 33 minutes
     18 ___________________________________________________       18    Ms. Sarkessian - 9 minutes
     19 ___________________________________________________       19    Mr. Drake         - 32 minutes
     20 ___________________________________________________       20
     21 ___________________________________________________       21
     22 ___________________________________________________       22    I further certify that I am neither counsel for
     23 ___________________________________________________       23 nor related to any party in this cause and am not
     24 ___________________________________________________       24 financially interested in its outcome.
     25 ___________________________________________________       25
                                                      Page 331                                                      Page 333

                                                                                                   84 (Pages 330 - 333)
                                                 Veritext Legal Solutions
                                                      800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                          Page 94 of
                  CONFIDENTIAL PURSUANT 151  TO PROTECTIVE ORDER
      1
      2    Given under my hand on this the 22nd day
      3 of March, 2021.
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
                   <%16958,Signature%>
     20            Michelle L. Munroe, CSR No. 6011
                   Commission expires 12-31-22
     21            Firm Registration #571
                   VERITEXT LEGAL SOLUTIONS
     22            300 Throckmorton Street, Suite 1600
                   Fort Worth, Texas 76102
     23            817.336.3042 telephone
     24
     25
                                                                    Page 334

      1 ggarman@gtg.legal
      2                March 22, 2021
      3 RE: In Re: National Rifle Association Of America And Sea Girt
      4 DEPOSITION OF: John Frazier (# 4504850)
      5     The above-referenced witness transcript is
      6 available for read and sign.
      7     Within the applicable timeframe, the witness
      8 should read the testimony to verify its accuracy. If
      9 there are any changes, the witness should note those
     10 on the attached Errata Sheet.
     11     The witness should sign and notarize the
     12 attached Errata pages and return to Veritext at
     13 errata-tx@veritext.com.
     14     According to applicable rules or agreements, if
     15 the witness fails to do so within the time allotted,
     16 a certified copy of the transcript may be used as if
     17 signed.
     18                  Yours,
     19                  Veritext Legal Solutions
     20
     21
     22
     23
     24
     25
                                                                    Page 335

                                                                                          85 (Pages 334 - 335)
                                                               Veritext Legal Solutions
                                                                    800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21   Entered 04/03/21 02:48:03   Page 95 of
                                        151




                                   EXHIBIT 10
Case
 Case21-30085-hdh11
      21-30085-sgj11Doc
                     Doc468-3
                         1 Filed
                               Filed
                                 01/15/21
                                     04/03/21
                                            Entered
                                               Entered
                                                    01/15/21
                                                       04/03/21
                                                             14:48:05
                                                                02:48:03
                                                                       Page
                                                                          Page
                                                                            5 of96
                                                                                 16of
                                         151
Case
 Case21-30085-hdh11
      21-30085-sgj11Doc
                     Doc468-3
                         1 Filed
                               Filed
                                 01/15/21
                                     04/03/21
                                            Entered
                                               Entered
                                                    01/15/21
                                                       04/03/21
                                                             14:48:05
                                                                02:48:03
                                                                       Page
                                                                          Page
                                                                            6 of97
                                                                                 16of
                                         151
Case
 Case21-30085-hdh11
      21-30085-sgj11Doc
                     Doc468-3
                         1 Filed
                               Filed
                                 01/15/21
                                     04/03/21
                                            Entered
                                               Entered
                                                    01/15/21
                                                       04/03/21
                                                             14:48:05
                                                                02:48:03
                                                                       Page
                                                                          Page
                                                                            7 of98
                                                                                 16of
                                         151
Case
 Case21-30085-hdh11
      21-30085-sgj11Doc
                     Doc468-3
                         1 Filed
                               Filed
                                 01/15/21
                                     04/03/21
                                            Entered
                                               Entered
                                                    01/15/21
                                                       04/03/21
                                                             14:48:05
                                                                02:48:03
                                                                       Page
                                                                          Page
                                                                            8 of99
                                                                                 16of
                                         151
Case
  Case
     21-30085-hdh11
       21-30085-sgj11Doc
                      Doc468-3
                          1 Filed
                                Filed
                                   01/15/21
                                      04/03/21Entered
                                                Entered
                                                      01/15/21
                                                         04/03/21
                                                               14:48:05
                                                                  02:48:03Page
                                                                            Page
                                                                               9 of100
                                                                                    16 of
                                          151
Case
 Case21-30085-hdh11
      21-30085-sgj11Doc
                     Doc468-3
                         1 Filed
                               Filed
                                 01/15/21
                                     04/03/21
                                            Entered
                                               Entered
                                                    01/15/21
                                                       04/03/21
                                                             14:48:05
                                                                02:48:03
                                                                       Page
                                                                          Page
                                                                            10 of
                                                                               10116of
                                         151
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21   Entered 04/03/21 02:48:03   Page 102 of
                                        151




                                   EXHIBIT 11
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                     Page 103 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                               Pagess 1..4
                                                                     Page 1                                                                 Page 3
       ·1                                                                     ·1· finances of the Debtor.
       ·2                                                                     ·2· · · · · · · · The U.S. Trustee will commence the
       ·3                                                                     ·3· questioning, as the last time, and we will reserve
       ·4                                                                     ·4· follow-up questioning after the other examinations.· So
       ·5                                                                     ·5· we're anticipating that the press may be on the line,
       ·6                                                                     ·6· but they will not be asking questions.· In accordance
       ·7· · ·-----------------------------------                             ·7· with the 341 Notice, the Unsecured Creditors' Committee,
       ·8· · · · ·TRANSCRIPTION OF AUDIO FILE                                 ·8· the New York Attorney General, the D.C. Attorney
       ·9· · 341 MEETINGS OF CREDITORS (CONTINUED)                            ·9· General, and the Ackerman Firm asked for time to ask
       10· · · · · · · ·SEA GIRT, LLC                                         10· multiple questions.
       11· · · · BANKRUPTCY CASE NO. 21-30080                                 11· · · · · · · · Other parties who are on the line in
       12· · · · · · · · · · ·AND                                             12· listen-only mode will be allowed to ask brief
       13· ·NATIONAL RIFLE ASSOCIATION OF AMERICA                             13· questions -- one or two -- at -- at the end of the
       14· · · · BANKRUPTCY CASE NO. 21-30085                                 14· session when the line is opened up.· Although this
       15· · · · · · · · MARCH 5, 2021                                        15· meeting is being conducted telephonically, the same
       16· · -----------------------------------                              16· rules of conduct apply to the professionals as though we
       17                                                                     17· were in person; so the same rules about coaching a
       18                                                                     18· witness and availability of materials.· We understand
       19                                                                     19· that if the witnesses refer to documents or another
       20                                                                     20· per -- person for information, they should inform the
       21                                                                     21· examiner -- the -- or the questioner.
       22                                                                     22· · · · · · · · During breaks, witnesses should not discuss
       23                                                                     23· their testimony.· The witnesses were sworn at the last
       24                                                                     24· session.· I'm going to remind them that they were
       25                                                                     25· previously sworn and they are still under oath. I

                                                                     Page 2                                                                 Page 4
       ·1· · · · · · · · THE OPERATOR:· At this time, all                     ·1· understand these witnesses are -- and I'm going to ask
       ·2· participants are in a listen-only mode until the                   ·2· you to say your name and your role with the Debtor, so
       ·3· question-and-answer session of today's conference.· At             ·3· that it's easier for any transcriber to transcribe the
       ·4· that time, you may press star 1 on your phone to ask a             ·4· recording.
       ·5· question.· I will now turn the conference over to Lisa             ·5· · · · · · · · So, first, Mr. LaPierre?
       ·6· Lambert.                                                           ·6· · · · · · · · MR. LaPIERRE:· Yes.· This is Wayne
       ·7· · · · · · · · Thank you.· You may begin.                           ·7· LaPierre, and it's the Executive Vice President of the
       ·8· · · · · · · · THE U.S. TRUSTEE:· Thank you.                        ·8· National Rifle Association.
       ·9· · · · · · · · Hello.· Welcome, everyone.· My name is               ·9· · · · · · · · THE U.S. TRUSTEE:· Sonya Rowling?
       10· Lisa Lambert.· It is March 5th, 2021, at 1:10 p.m.,                10· · · · · · · · MS. ROWLING:· Yes.· Sonya Rowling, Acting
       11· Central Time.· At this time, I call the Chapter 11                 11· CFO of the National Rifle Association.
       12· 341 Meeting (continued) for Sea Girt, LLC, Bankruptcy              12· · · · · · · · THE U.S. TRUSTEE:· Robert Owens?
       13· Case No. 21-30080, and the National Rifle Association of           13· · · · · · · · MR. OWENS:· Robert Owens, Fiscal Officer
       14· America, Bankruptcy Case No. 21-30085.· My name is Lisa 14· for the Institute for Legislative Action under the
       15· Lambert.· I am an Assistant U.S. Trustee in the Dallas             15· National Rifle Association.
       16· office of the U.S. Trustee.                                        16· · · · · · · · THE U.S. TRUSTEE:· David Warren?
       17· · · · · · · · At the prior meeting, I explained the                17· · · · · · · · MR. WARREN:· Yes.· David Warren, CFO,
       18· nature of the 341 Meeting, but I want to remind everyone           18· For-Profit Entity.
       19· that to participate in this 341 Meeting, you must be a             19· · · · · · · · THE U.S. TRUSTEE:· Finally, John Frazer?
       20· Creditor or, otherwise, entitled to ask questions as a             20· · · · · · · · MR. FRAZER:· Good afternoon.· I'm John
       21· party and interest in the bankruptcy case under                    21· Frazer.· I'm the Secretary and General Counsel of the
       22· Section 343 of the Bankruptcy Code.· Questioners must              22· NRA.
       23· state their names and indicate who they represent or the           23· · · · · · · · THE U.S. TRUSTEE:· Thank you.
       24· nature of their interest in the case.· Questions should            24· · · · · · · · As I mentioned, you have all been
       25· be limited to this bankruptcy proceeding and the                   25· previously sworn.· We had an agreement at the last
                                                                 AMc DEPOSITION
      888-893-3767                                                  EXHIBIT
      www.lexitaslegal.com                                             102                                                                           YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                     Page 104 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                                  Pagess 5..8
                                                                       Page 5                                                                  Page 7
       ·1· 341 Meeting that the testimony of one of you would be                ·1· · · · · · · · MR. FRAZER:· We have a -- we have a Legal
       ·2· corrected or clarified, if necessary, by another; and                ·2· Affairs Committee, yes.
       ·3· that the testimony of one is, essentially, the same as               ·3· · · · · · · · THE U.S. TRUSTEE:· Okay.· And does the
       ·4· the testimony of the others.· I understand that we still             ·4· Legal Affairs Committee consist of any of the officers.
       ·5· have a deal on that.· If I don't hear any objections, we             ·5· · · · · · · · MR. FRAZER:· Well, all -- under the NRA
       ·6· will proceed with that understanding.                                ·6· bylaws, all of the officers of ex officio members of
       ·7· · · · · · · · Hearing no objections, we will proceed.· So            ·7· the -- of the committees.· However, I -- I think the
       ·8· the U.S. Trustee is going to start with questions about              ·8· role is a little bit different here.· The Special
       ·9· Sea Girt, LLC and then I'm going to pass the examination             ·9· Litigation Committee has the authority to engage in
       10· to the Unsecured Creditors' Committee.· In the Sea Girt,             10· actual management of the litigation, as opposed to the
       11· LLC case, the United States Trustee was provided with                11· more general reporting and oversight that the -- that
       12· the Special Litigation Counsel (sic) authorization.· So              12· the Legal Affairs Committee, historically, has done.
       13· that was done by Ms. Edwards (sic) for the -- for the                13· · · · · · · · THE U.S. TRUSTEE:· Is it the Debtor's view
       14· benefit of the National Rifle Association, and she was               14· that the authorization in the Special Litigation
       15· the one who selected three members.· Is that right?                  15· Committee authorize the filing of the bankruptcy case?
       16· · · · · · · · MR. FRAZER:· Ms. Lambert, this is                      16· · · · · · · · MR. FRAZER:· Our view is that -- is that it
       17· John Frazer.· I'm not sure I understand.· You said                   17· is, essentially, a belt-and-suspenders approach.· That
       18· "Ms. -- Ms. Edwards"?                                                18· Mr. LaPierre had the authority to authorize the filing
       19· · · · · · · · THE U.S. TRUSTEE:· President Carolyn                   19· and that he did so with the full, you know, knowledge,
       20· Meadows.                                                             20· understanding, and -- and agreement of the SLC.
       21· · · · · · · · MR. FRAZER:· Oh, okay.· Thank you.                     21· · · · · · · · MR. LaPIERRE:· And, Ms. --
       22· · · · · · · · THE U.S. TRUSTEE:· Was Ms. Meadows the     22· · · · · · · · THE U.S. TRUSTEE:· Does it --
       23· person who established the Special Litigation Committee? 23· · · · · · · · MR. LaPIERRE:· -- Lambert, I -- ye -- yes.
       24· · · · · · · · MR. FRAZER:· This is John Frazer.· Yes, she            24· This -- this is -- this is Wayne LaPierre.· Yes.· It --
       25· was.                                                                 25· I mean, it's -- what the Board of Directors did -- and I

                                                                       Page 6                                                                  Page 8
       ·1· · · · · · · · THE U.S. TRUSTEE:· Why was the Special                 ·1· wasn't in the room at the time, but -- because it was a
       ·2· Litigation Committee necessary, in addition to the                   ·2· contract involving me that they were talking about.· But
       ·3· general litigation committee?                                        ·3· in a contract that the Board approved, when I was out of
       ·4· · · · · · · · MR. FRAZER:· Excuse me.· This is John,                 ·4· the room, for my employment through the September board
       ·5· again.· Yes.· The -- there -- the reason for                         ·5· meeting.· And then they added an option for a year or
       ·6· establishing the Special Litigation Committee was to                 ·6· two to use my name, if they wanted to at their -- at
       ·7· provide for -- you know, as indicated in her                         ·7· their discretion, not mine.
       ·8· announcement of its establishment, was to provide for                ·8· · · · · · · · There was a second part of that resolution
       ·9· management of litigation matters on which, you know,                 ·9· that the Board passed, delegating to the Executive Vice
       10· those who would normally engage in such management may 10· President the authority to reorganize, and -- and -- and
       11· be conflicted.                                                       11· that would be to -- to reorganize into the Chapter 11
       12· · · · · · · · THE U.S. TRUSTEE:· Who on the litigation               12· file -- ask the court -- court judge's permission, under
       13· committee would have been conflicted?                                13· that Chapter 11 filing -- to -- to -- to -- for the
       14· · · · · · · · MR. FRAZER:· I -- I'm -- I -- I'm sorry,               14· bankruptcy and for the reorganization in -- in Texas.
       15· you are referring to -- to -- are you referring to                   15· But that was in part of the contract that was approved
       16· other -- other NRA committees --                                     16· by the full Board of Directors.
       17· · · · · · · · THE U.S. TRUSTEE:· Yes.· I'm referring --              17· · · · · · · · THE U.S. TRUSTEE:· I guess I'm asking a
       18· · · · · · · · MR. FRAZER:· -- or to -- or to --                      18· little different question, which was:· Was the Special
       19· · · · · · · · THE U.S. TRUSTEE:· -- to the NR --                     19· Litigation Committee general authorization to litigate
       20· · · · · · · · MR. FRAZER:· -- or to -- or to -- or to                20· and authorize actions arising out of the other pending
       21· staff?· The --                                                       21· litigations, such as the New York Attorney General's
       22· · · · · · · · THE U.S. TRUSTEE:· No.· I'm ref -- I'm                 22· action, viewed as authorization necessary for the
       23· refer -- referring to the NRA litigation committee.                  23· bankruptcy filing?
       24· There's a separate one there that, according to the                  24· · · · · · · · MR. BUNCHER:· This is Doug.· I don't
       25· minutes, exists, right?                                              25· understand the question and it sounds like it's asking


      888-893-3767
      www.lexitaslegal.com                                                                                                                              YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                    Page 105 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                               Pagess 9..12
                                                                       Page 9                                                                 Page 11
       ·1· for a legal opinion about whether --                                 ·1· there's nobody from the Board on the call.· Who are you
       ·2· · · · · · · · THE U.S. TRUSTEE:· No.· I'm just asking for            ·2· directing the question to?
       ·3· any understanding of the witnesses about the role of the             ·3· · · · · · · · THE U.S. TRUSTEE:· Well, I'm asking what
       ·4· Special Litigation Committee and why it was involved in              ·4· the understanding of this resolution was.
       ·5· the bankruptcy filings.                                              ·5· · · · · · · · MR. BUNCHER:· John, I think maybe you can
       ·6· · · · · · · · MR. BUNCHER:· John, I thought you answered             ·6· speak to that.
       ·7· that, but you can answer it again.                                   ·7· · · · · · · · MR. FRAZER:· Yeah, I -- I will.
       ·8· · · · · · · · MR. LaPIERRE:· This -- this -- this is                 ·8· · · · · · · · And, Ms. Lambert, I want to apologize. I
       ·9· Wayne.· I -- I -- I think the Special Litigation wa --               ·9· started to answer when -- the -- the previous question
       10· Committee was formed.· And in order for it to have its               10· that was directed to me and realized -- after -- after
       11· full weight, it had to be approved by the -- by the full             11· Mr. LaPierre started talking, I realized that I had it
       12· Board of Directors -- by a majority of the Board of                  12· muted.· So my -- my apologies for the error.· The -- no,
       13· Directors present at the meeting -- which was done in                13· I -- I think that -- I think that the understanding is
       14· Dallas -- which gives the Special Litigation Committee,              14· that all -- is that these provisions work together.
       15· made up of the three Officers -- Carolyn Meadows, Willes 15· · · · · · · · That to the extent that -- you know,
       16· Lee and Charles Cotton -- the authority to oversee the               16· that -- that the employment contract, approved by the
       17· NRA legislation because of -- I -- or Wayne LaPierre and             17· Board, gives Mr. LaPierre the authority to -- to make
       18· John Frazer would be conflicted in term -- if we                     18· these decisions.· But that, also, the mandate to the
       19· overseed (sic) it.                                                   19· Special Litigation Committee -- to the extent that --
       20· · · · · · · · So it was approved by a majority of the                20· you know, that we are dealing with any related issues,
       21· Board present to the Special Litigation Committee to                 21· puts them in a position to -- to -- to, you know,
       22· oversee the NRA litigation, which it -- which John and I             22· oversee and support that.
       23· are not a part of any of those meetings.                             23· · · · · · · · THE U.S. TRUSTEE:· All right.· I want to
       24· · · · · · · · MR. FRAZER:· And --                                    24· circle back then.· The litigation over -- the Legal
       25· · · · · · · · MR. LaPIERRE:· I think, separately, the --             25· Affairs Committee oversees the litigation of the NRA as

                                                                      Page 10                                                                 Page 12
       ·1· in that contract, the Board authorized the Executive                 ·1· well; is that right?
       ·2· Vice President to -- to reorganize and I did it in                   ·2· · · · · · · · MR. BUNCHER:· Right.
       ·3· consultation with the three Officers who represent the               ·3· · · · · · · · MR. FRAZER:· Yeah.· The Legal Affairs
       ·4· Special Litigation Committee.                                        ·4· Committee is one of -- you know, one of a few dozen
       ·5· · · · · · · · THE U.S. TRUSTEE:· All right.· So let's go             ·5· committees of -- of the association, which are -- you
       ·6· back.                                                                ·6· know, appointed by the President.· They may include --
       ·7· · · · · · · · MR. FRAZER:· And -- and -- and --                      ·7· in fact, the Legal Affairs Committee does include
       ·8· · · · · · · · THE U.S. TRUSTEE:· The language I'm look --            ·8· non-Board Members and, therefore, can't have corporate
       ·9· · · · · · · · MR. FRAZER:· -- and, Ms. Lambert --                    ·9· authority delegated to it.· And so those association
       10· Ms. La --                                                            10· committees, typically, have more of a general oversight
       11· · · · · · · · THE U.S. TRUSTEE:· The language I'm --                 11· role.· You know, typically, we will -- we'll meet with
       12· · · · · · · · MR. FRAZER:· Ms. Lambert, this is --                   12· them.
       13· · · · · · · · THE U.S. TRUSTEE:· -- looking at is, Any               13· · · · · · · · We'll -- we'll report to them on legal --
       14· additional legal proceedings arising from the same                   14· legal matters affecting the association, both on the
       15· facts, circumstances or allegations as the foregoing,                15· corporate side and on the Second Amendment advocacy
       16· which was the State of New York versus the NRA, the NRA 16· side.· The committee -- you know, it will -- the --
       17· versus Letitia James or the District of Columbia                     17· the -- there will usually be a little bit of
       18· litigation.· Any additional legal proce -- proceedings               18· brainstorming about legal strategy and so on and then
       19· arising from the same facts; wherein, the potential for              19· the committee will give a report to the full Board, and
       20· a natural or apparent conflict of interest favors                    20· not usually with a lot of action items, because that
       21· recusal by one or more NRA executives, who would                     21· committee typically doesn't -- doesn't get involved in
       22· customarily oversee such proceedings.                                22· day-to-day management.
       23· · · · · · · · Was that the language that the Board viewed            23· · · · · · · · THE U.S. TRUSTEE:· So the Special Liti --
       24· as rela -- authorizing the bankruptcy filing?                        24· Litigation Committee resolution is undated.· But it's
       25· · · · · · · · MR. BUNCHER:· Wait a second.· The Board --             25· the testimony that it was approved at the January 2021


      888-893-3767
      www.lexitaslegal.com                                                                                                                              YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                               Page 106 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                       Pagess 13..16
                                                                   Page 13                                                                  Page 15
       ·1· Dallas board meeting; is that right?                              ·1· Mr. Neligan, right?
       ·2· · · · · · · · MR. FRAZER:· Are you referring to this --           ·2· · · · · · · · MR. WARREN:· That's correct.
       ·3· to the resolution creating and -- and delegating                  ·3· · · · · · · · THE U.S. TRUSTEE:· And it's contemplated
       ·4· authority to the Special Litigation Committee?                    ·4· that the retainer of Mr. Garman will be paid out of
       ·5· · · · · · · · THE U.S. TRUSTEE:· Yes, from the Board.             ·5· delegate -- out of Brewer funds, right?
       ·6· · · · · · · · MR. FRAZER:· Yes.· Yes, that was adopted at         ·6· · · · · · · · MR. FRAZER:· This is John Frazer. I
       ·7· the January 7th, 2021 meeting.                                    ·7· believe that's -- that -- I believe that's correct, but
       ·8· · · · · · · · THE U.S. TRUSTEE:· At the bottom, there is          ·8· I would have to verify.
       ·9· some interlineations about who moved and --                       ·9· · · · · · · · THE U.S. TRUSTEE:· What other expenses of
       10· · · · · · · · MR. FRAZER:· Right.                                 10· the National Rifle Association would come out of the
       11· · · · · · · · THE U.S. TRUSTEE:· -- and who approved.             11· Brewer funds?
       12· Whose notes would those be?                                       12· · · · · · · · MR. WARREN:· The -- the only funds that
       13· · · · · · · · MR. FRAZER:· I think you have two lines of          13· were -- that were to come out of the -- that fund were
       14· notes there.· One is my handwriting indicating who --             14· to fund the Sea Girt account, as well as associated
       15· in -- indicating that it was moved by Mr. Rathner and --          15· expenses -- primarily, legal expenses -- to this point.
       16· and seconded by Mr. Coy.· I -- I separate those with a            16· · · · · · · · THE U.S. TRUSTEE:· You say "primarily legal
       17· slash, typically, just to keep them straight.· And then           17· expenses."· What other kinds of expenses that were not
       18· I left the room and I think -- you know, because I                18· legal would have been paid out of that account?
       19· didn't -- I didn't see who wrote the handwritten notes            19· · · · · · · · MR. WARREN:· At the time of the petition,
       20· at -- at the bottom, but I -- I think it was probably             20· there was a payment to the -- to the -- the Chief
       21· Charles Cotton, who was presiding during the Executive 21· Restructuring contract was funded out of that account,
       22· Session.                                                          22· and that -- that was the only other, outside of a legal
       23· · · · · · · · THE U.S. TRUSTEE:· Okay.· And there was no 23· nature.
       24· separate, specific authorization at -- to establish Sea           24· · · · · · · · THE U.S. TRUSTEE:· If the NRA authorized
       25· Girt at the October meeting, right -- board meeting?              25· the transfer of $50,000, why would that transfer not

                                                                   Page 14                                                                  Page 16
       ·1· · · · · · · · MR. FRAZER:· No.                                    ·1· have occurred out of the NRA's accounts?
       ·2· · · · · · · · THE U.S. TRUSTEE:· And there was no                 ·2· · · · · · · · MR. BUNCHER:· Don't speculate.· If somebody
       ·3· specific authorization to approve Sea Girt at the                 ·3· knows the answer, answer, but --
       ·4· January 2021 board meeting, right?                                ·4· · · · · · · · MR. WARREN:· This is -- this -- this is
       ·5· · · · · · · · MR. FRAZER:· No.                                    ·5· David Warren.· I -- I'm not aware, specifically, why
       ·6· · · · · · · · THE U.S. TRUSTEE:· I want to talk about the         ·6· that was funded out of that account.
       ·7· Sea Girt bank status.· So the records reflect that                ·7· · · · · · · · THE U.S. TRUSTEE:· And the final transfer
       ·8· $50,000 came in from the Texas Equal Access to Justice            ·8· of funds reflects that the National Rifle Association
       ·9· account and -- and would that have been -- who --                 ·9· transferred funds out of Sea Girt.· Did those funds go
       10· whose -- whose account would that have been?                      10· into a Debtor in Possession account for Sea Girt or did
       11· · · · · · · · MR. WARREN:· The -- excuse me, the -- this          11· they go into the National Rifle Association's Debtor in
       12· is David Warren.· If -- if I understand your question             12· Possession account?
       13· correctly, the -- are you asking whose account did the            13· · · · · · · · MR. WARREN:· In -- in clar -- in -- in
       14· $50,000 originate from?                                           14· clarification, are you referring to the -- the -- the --
       15· · · · · · · · THE U.S. TRUSTEE:· Yes, on January 14th.            15· the transfer out of the Sea Girt bank account --
       16· · · · · · · · MR. WARREN:· That -- that transfer would            16· · · · · · · · THE U.S. TRUSTEE:· In Feb -- yes, I am --
       17· have been origirated -- excuse me, originated from the            17· · · · · · · · MR. WARREN:· -- for the business --
       18· trust balance that was held with brew -- the Brewer Firm          18· · · · · · · · THE U.S. TRUSTEE:· -- in February of 2021.
       19· in the name of the NRA.                                           19· · · · · · · · MR. WARREN:· Yes.· That -- that transfer
       20· · · · · · · · THE U.S. TRUSTEE:· And the NRA has provided 20· was made to the NRA -- to an NRA bank account due to
       21· an authorization of 50,000 of its funds to go into this           21· the -- the direction that the Sea Girt bank institution
       22· account, right -- into the Sea Girt account, right?               22· was not an approved institution.
       23· · · · · · · · MR. WARREN:· That's correct.                        23· · · · · · · · THE U.S. TRUSTEE:· So a separate Debtor in
       24· · · · · · · · THE U.S. TRUSTEE:· And the Brewer Firm also         24· Possession account was not established for Sea Girt; is
       25· transferred funds that were used to pay the retainers of          25· that right?


      888-893-3767
      www.lexitaslegal.com                                                                                                                            YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                   Page 107 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                            Pagess 17..20
                                                                      Page 17                                                                 Page 19
       ·1· · · · · · · · MR. WARREN:· It -- it's in process.· So it             ·1· question on is:· There's a $1.5 million payment to
       ·2· is in process.· It just hasn't been final -- finalized.              ·2· Winston & Strawn, who I understand is counsel for
       ·3· · · · · · · · THE U.S. TRUSTEE:· Where is it --                      ·3· Mr. Cox in some of the litigation.· Why is the NRA
       ·4· · · · · · · · MR. BUNCHER:· Ms. Lambert --                           ·4· making those payments?
       ·5· · · · · · · · THE U.S. TRUSTEE:· Where is it --                      ·5· · · · · · · · MR. FRAZER:· This -- this is -- this is
       ·6· · · · · · · · MR. BUNCHER:· Ms. Lambert, if I could                  ·6· John -- this is John Frazer.· The payment was ordered by
       ·7· clarify one thing.· On the Garman retainer, according to             ·7· the arbitrator in the dispute.
       ·8· their application, only part of their retainer is coming             ·8· · · · · · · · MR. HENDRIX:· Is there, like, an indemnity
       ·9· from the Brewer Trust Fund.· The rest of it is coming                ·9· agreement or is it just part of the arbitration?
       10· from the NRA itself --                                               10· · · · · · · · MR. FRAZER:· I don't know how much I can
       11· · · · · · · · THE U.S. TRUSTEE:· Thank you.                          11· answer without violating the confidentiality of that
       12· · · · · · · · MR. BUNCHER:· -- for the record.                       12· proceeding.
       13· · · · · · · · THE U.S. TRUSTEE:· Going back, where will              13· · · · · · · · MR. HENDRIX:· Okay.· I know we talked about
       14· the Sea Girt Debtor in Possession account be opened?                 14· this next one a little bit at the last 341 Meeting.
       15· · · · · · · · MR. ROWLING:· This is Sonya Rowling.                   15· There's a $2.5 million payment to the New York
       16· The -- the bank account is with Prosperity and we are in             16· Department of Financial Services.· What is the genesis
       17· the process of just getting the paperwork to them.                   17· for that payment?
       18· There was a delay because of the weather and then I --               18· · · · · · · · MR. FRAZER:· This is John -- this is John
       19· the paperwork has all been provided at this point.                   19· Frazer, again.· That was a settlement of the -- of --
       20· · · · · · · · THE U.S. TRUSTEE:· Okay.· I said I would go            20· you know, resulting from an investigation of some of
       21· half an hour.· So I'm going to pass the witness,                     21· our -- the conduct of our Affinity Insurance programs.
       22· reserving my questions.· The witness is passed to the                22· · · · · · · · MR. HENDRIX:· And I assume there's a
       23· Unsecured Creditors' Committee.                                      23· settlement agreement reflecting those that -- I think
       24· · · · · · · · MR. HENDRIX:· Thank you, Ms. Lambert.· Nick 24· you mentioned -- had a confidentiality provision in it?
       25· Hendrix, Norton Rose Fulbright, proposed committee for 25· · · · · · · · MR. FRAZER:· That's correct.

                                                                      Page 18                                                                 Page 20
       ·1· the official -- or proposed counsel for the Official                 ·1· · · · · · · · MR. HENDRIX:· Okay.· There's also a
       ·2· Committee of Unsecured Creditors.· I want to start                   ·2· $10 million payment to Chain Bridge Bank.· What is the
       ·3· asking a few questions about the NRA's insurance.· Does ·3· purpose of that payment?
       ·4· the NRA maintain directors and officers insurance?                   ·4· · · · · · · · MR. WARREN:· This is David Warren.· The --
       ·5· · · · · · · · MR. WARREN:· This is David Warren.· The                ·5· the -- the interest of that payment was more -- was a --
       ·6· answer is, Yes.                                                      ·6· a bank -- banking diversification distribution,
       ·7· · · · · · · · MR. HENDRIX:· Who is that policy with and              ·7· primarily.
       ·8· when, if you know, is the expiration date?                           ·8· · · · · · · · MR. HENDRIX:· On the SOFA, there's a number
       ·9· · · · · · · · MR. BUNCHER:· This is Mr. Buncher.· We --              ·9· of -- what appear, to me at least, to be -- individuals
       10· that's one of the things we amended in the Schedules, if             10· who are listed as vendors and suppliers with various
       11· you will look at the attachment to Question 73 of                    11· payments.· Can the NRA provide some additional detail on
       12· Schedule A.· The policies are listed along with the                  12· who these individuals are and, you know, what services
       13· carrier's name and policy coverage dates.                            13· they provide to the NRA?
       14· · · · · · · · MR. HENDRIX:· Okay.· In that case, I                   14· · · · · · · · MR. BUNCHER:· Could you clarify what
       15· haven't -- I haven't looked at the amended ones, but can             15· specific Schedule you are referring to?
       16· we go ahead and request copies of all of those policies?             16· · · · · · · · MR. HENDRIX:· It was under the 90-day
       17· · · · · · · · MR. BUNCHER:· I think Kristian asked --                17· payments and I -- I apologize, I don't have it right in
       18· Mr. Gluck asked for those -- one of those yesterday, but             18· front of me.· But I've got some names:· It's David
       19· I think we can take that up offline.                                 19· Keene, James Porter, Bart Skelton.· They're just kind of
       20· · · · · · · · MR. HENDRIX:· That's fine.                             20· intermixed with others who are, you know, plainly,
       21· · · · · · · · We'll pivot to some of the items on the                21· entity vendors and we're just trying to see how some of
       22· Schedule of Financial Affairs and start with the 90-day              22· these individuals wound up under the vendor and supplier
       23· payments.                                                            23· list.
       24· · · · · · · · MR. WARREN:· Okay.                                     24· · · · · · · · MR. BUNCHER:· David, can you respond to
       25· · · · · · · · MR. HENDRIX:· The first one I have a                   25· that?


      888-893-3767
      www.lexitaslegal.com                                                                                                                              YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                    Page 108 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                           Pagess 21..24
                                                                    Page 21                                                                 Page 23
       ·1· · · · · · · · MR. WARREN:· It -- it -- it appears that             ·1· · · · · · · · MR. LaPIERRE:· Correct.
       ·2· you are referring to the requests for insider qualified            ·2· · · · · · · · MR. WARREN:· Yes.
       ·3· payments.· Is that accurate?                                       ·3· · · · · · · · MR. HENDRIX:· And I guess we have seen one
       ·4· · · · · · · · MR. HENDRIX:· I think so.                            ·4· of her agreements that was originally dated January 1,
       ·5· · · · · · · · MR. WARREN:· Okay.· Yeah, I think --                 ·5· 2018 through December 31st, 2019.· And I think it was
       ·6· · · · · · · · MR. HENDRIX:· Yes.                                   ·6· originally at $168,000 year; does that sound right?
       ·7· · · · · · · · MR. WARREN:· -- we -- we -- well, I think            ·7· It -- I guess I'll ask my actual question about it,
       ·8· we noted -- I believe we noted in the submission the               ·8· which is:· That was then amended, shortly thereafter, on
       ·9· reason for those payments.· But if -- if you don't -- if           ·9· a -- in April of 2018 to become a ten-year agreement
       10· they aren't disclosed in your viewpoint, we can                    10· running through December 31st, 2028, and increased to
       11· certainly -- certainly share them.                                 11· $220,000 per year.· And so my question is:· Why was that
       12· · · · · · · · MR. HENDRIX:· Okay.· Well, we -- we can              12· extended, so shortly after, to be a ten-year agreement?
       13· just talk about that offline, I think.· Looking at some            13· · · · · · · · MR. LaPIERRE:· It was negotiated based on
       14· of these payments to insiders, there's a payment to --             14· Ms. Hammer's value and -- and her -- and her experience
       15· or a number of payments to Marion Hammer and then a 15· as, probably, one of the most prominent Second Amendment
       16· separate payment to Unified Sportsmen of Florida.                  16· figures in the United States and based on -- based on
       17· Marion Hammer is the Executive Director of the Unified             17· her qualifications and background and the -- the level
       18· Sportsmen of Florida; is that your understanding?                  18· of services that she could provide.
       19· · · · · · · · MR. OWENS:· This is Bob Owens.· Yes, that's          19· · · · · · · · MR. HENDRIX:· And, I guess, is there a --
       20· correct.                                                           20· a -- a specific reason why it was extended so quickly to
       21· · · · · · · · MR. HENDRIX:· And it looks like if you               21· ten years; why there weren't, you know, continuing
       22· combine those two, she received -- or she and the                  22· one-year agreements contemplated?
       23· Unified Sportsmen of Florida received about $430,000               23· · · · · · · · MR. LaPIERRE:· Just that we've tremendously
       24· over the last 12 months?                                           24· valued her services, as did people around the country,
       25· · · · · · · · MR. OWENS:· I can speak to the fact that             25· and -- and we thought it was in the NRA's interest to --

                                                                    Page 22                                                                 Page 24
       ·1· the Institute for Legislative Action pays the Unified              ·1· to tie her up to the point where she was -- we were --
       ·2· Sportsmen a grant of 18,000 a month and we pay a                   ·2· people were able -- and the NRA was able -- to receive
       ·3· quarterly retainer to Ms. Hammer of 12,500 a month.                ·3· her services for years to come.
       ·4· · · · · · · · MR. HENDRIX:· In looking at my notes, it             ·4· · · · · · · · MR. HENDRIX:· And in the context of this
       ·5· looks like there might be two separate agreements with             ·5· bankruptcy of the NRA, have you given any consideration
       ·6· Marion Hammer, individually; is that correct?· Or is it            ·6· to rejecting that executory contract?
       ·7· just --                                                            ·7· · · · · · · · MR. LaPIERRE:· I don't believe so at -- I
       ·8· · · · · · · · MR. LaPIERRE:· That's --                             ·8· don't believe so.
       ·9· · · · · · · · MR. HENDRIX:· -- one agreement?                      ·9· · · · · · · · MR. HENDRIX:· I know we've seen
       10· · · · · · · · MR. LaPIERRE:· That's -- that's -- you are           10· Mr. LaPierre's contract and compensation, and there's
       11· correct.· That's -- this is Wayne LaPierre.· Yes,                  11· some information on the Schedules relating to payments
       12· there's the second consulting agreement that she has               12· made to various officers at the NRA.· Are there other
       13· with the NRA to do consulting services around the                  13· employment contracts for the other officers of the NRA?
       14· country on -- on -- on the -- on the Second Amendment              14· · · · · · · · MR. WARREN:· This is David Warren.· Yes,
       15· issues to various --                                               15· there are.
       16· · · · · · · · MR. HENDRIX:· And I --                               16· · · · · · · · MR. HENDRIX:· Okay.· We'll just go ahead
       17· · · · · · · · MR. LaPIERRE:· -- to various other states.           17· and make a request for those as well.
       18· · · · · · · · MR. HENDRIX:· Okay.· I think you have,               18· · · · · · · · And then, finally, does the --
       19· then, answered what my next question was going to be, 19· · · · · · · · MR. BUNCHER:· Excuse me.· Excuse me --
       20· which is:· Why are there two?· Is it the case that one 20· · · · · · · · MR. HENDRIX:· -- NR --
       21· of them is for her activities in Florida and one of them           21· · · · · · · · MR. BUNCHER:· -- this is --
       22· is for her activities elsewhere?                                   22· · · · · · · · MR. HENDRIX:· Go ahead.
       23· · · · · · · · MR. OWENS:· That's --                                23· · · · · · · · MR. BUNCHER:· -- Mr. Buncher.· Could you
       24· · · · · · · · MR. LaPIERRE:· Correct.                              24· put your requests in writing, please, and just send
       25· · · · · · · · MR. OWENS:· She's one of --                          25· them, instead of making them on the record?· Or you can


      888-893-3767
      www.lexitaslegal.com                                                                                                                            YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                       Page 109 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                            Pagess 25..28
                                                                      Page 25                                                                   Page 27
       ·1· make them on the record -- that's fine -- if you feel                ·1· · · · · · · · MR. LaPIERRE:· We do -- I do -- I -- we
       ·2· the need to do that.· But if you want to make an                     ·2· do -- this is Wayne.· I do not.
       ·3· information request, just send me an email.                          ·3· · · · · · · · MR. FRAZER:· And this John Frazer --
       ·4· · · · · · · · MR. HENDRIX:· Okay.· And I -- I think the              ·4· · · · · · · · MR. OWENS:· Mr. Owens, I do not.
       ·5· reason we are doing it this way is we've kind of been                ·5· · · · · · · · MR. FRAZER:· -- I don't.
       ·6· stonewalled.· And I understand there's a lot going on;               ·6· · · · · · · · MR. VAN HORN:· Okay.· First -- and, I
       ·7· I'm just trying to do my job.                                        ·7· guess, Mr. Buncher, this will be somewhat to -- to you,
       ·8· · · · · · · · And -- and the -- the only other questions             ·8· but I do have a question for the witnesses -- or at
       ·9· I have relate to document requests, so we can -- we can              ·9· least any witness who can answer.
       10· take those off -- offline.· And, with that, I will go                10· · · · · · · · We -- with respect to excise tax returns, I
       11· ahead and pass the witness on to the next Creditor.                  11· know we've -- we have asked for those -- Mr. Sheehan
       12· · · · · · · · MR. ACOSTA:· Was that Ackerman or was that 12· from the New York Attorney General's Office asked, and I
       13· the New York AG, Lisa?                                               13· believe Mr. Pronsky has asked Mr. Neligan.· I don't
       14· · · · · · · · MR. VAN HORN:· Ms. Lambert, we can't hear              14· believe we have received those yet and so we'll be
       15· you, if you are letting us know who you would like to go             15· making a -- a fol -- an additional request for those,
       16· next after the Committee.                                            16· Mr. Buncher.
       17· · · · · · · · THE U.S. TRUSTEE:· Yes.· I -- I'm sorry. I             17· · · · · · · · But for Mr. Frazer or Mr. LaPierre, is
       18· called the New York Attorney General's Office,                       18· there any reason why those have not yet been provided
       19· Mr. Van Horn.                                                        19· after these multiple requests?
       20· · · · · · · · MR. VAN HORN:· Okay.· Thank you.                       20· · · · · · · · MR. FRAZER:· This is John Frazer.· I'm not
       21· · · · · · · · This is Eric Van Horn of Spencer Fane,                 21· aware of -- I'm not aware of those requests, I don't
       22· Counsel to the State of New York, Office of the Attorney 22· think.
       23· General.· And, first, I will do the same thing I did                 23· · · · · · · · MR. LaPIERRE:· Yeah.· This is Wayne, I --
       24· last time; to go around the room and make sure ident --              24· I -- my answer is the same as John's.· I -- I'm not
       25· voices are identified and to confirm who is in the room              25· aware that they were -- they -- they were requested

                                                                      Page 26                                                                   Page 28
       ·1· with you, if anyone, and then please identify them.                  ·1· either.
       ·2· · · · · · · · So, Mr. LaPierre, where are you testifying             ·2· · · · · · · · MR. BUNCHER:· And -- okay.· What
       ·3· from, is there anyone in the room with you and, if so,               ·3· specifically are you asking for?
       ·4· who?                                                                 ·4· · · · · · · · MR. VAN HORN:· They are considered -- or
       ·5· · · · · · · · MR. LaPIERRE:· I -- I am in my office and              ·5· the excise tax return, so the -- and we can certainly
       ·6· Vanessa Shahidi is here and Andrew Arulanandam are here. ·6· send another request.· You may not have been on those
       ·7· · · · · · · · MR. VAN HORN:· Okay.· Thank you.                       ·7· emails between Mr. Pronsky and Mr. Neligan, Mr. Buncher,
       ·8· · · · · · · · Mr. Frazer, same question.                             ·8· so we will submit those again.· But from what I am
       ·9· · · · · · · · MR. FRAZER:· Yes.· I'm -- I'm in my office             ·9· hearing from the witnesses, no witness has a -- a
       10· at NRA headquarters.· I'm by myself.                                 10· reason, at least, that they know of yet as to -- or
       11· · · · · · · · MR. VAN HORN:· Okay.· Mr. Owens?                       11· knowledge that those were -- requests were made and why
       12· · · · · · · · MR. OWENS:· This is Robert Owens.· I am in             12· they -- they haven't been yet provided.
       13· my home office and I am by myself.                                   13· · · · · · · · MR. BUNCHER:· And -- and -- and let me just
       14· · · · · · · · MR. VAN HORN:· Okay.· Ms. Rowling?                     14· ask you:· Are you asking for these for discovery
       15· · · · · · · · MS. ROWLING:· Yes.· I'm in my office at                15· purposes in connection with the pending motions or for
       16· headquarters and I'm by myself.                                      16· some other reason?
       17· · · · · · · · MR. VAN HORN:· Okay.· And, I believe,                  17· · · · · · · · MR. VAN HORN:· No.· No.· This would relate
       18· Mr. Warren?                                                          18· to the -- to the Statement -- the Schedules and
       19· · · · · · · · MR. WARREN:· Yes.· I -- I'm in my home                 19· Statement of Financial Affairs that relate to excess
       20· office and I'm by myself.                                            20· benefit transactions and trying to, you know, understand
       21· · · · · · · · MR. VAN HORN:· Okay.· And does anyone -- or            21· whether the Schedules and Statements of Financial
       22· can you please verify if you do -- have any visual                   22· Affairs are accurate.· So they relate to -- to what we
       23· communication with any of your -- any of the NRA's                   23· are here about today as well.
       24· lawyers that we're not able to see right now or any                  24· · · · · · · · MR. BUNCHER:· Okay.· It sounds like it's
       25· other legal counsel?                                                 25· crossing over into both, is what you are ask is


      888-893-3767
      www.lexitaslegal.com                                                                                                                                YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                    Page 110 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                             Pagess 29..32
                                                                       Page 29                                                                   Page 31
       ·1· (phonetic).· That's what it sounds like to me, but in                 ·1· · · · · · · · MR. FRAZER:· Not to my knowledge.
       ·2· any event --                                                          ·2· · · · · · · · MR. VAN HORN:· So as we sit here today,
       ·3· · · · · · · · MR. VAN HORN:· And, I guess, also, you                  ·3· Sea Girt is a for-profit entity --
       ·4· know, it may be something that Ms. Lambert and the                    ·4· · · · · · · · MR. FRAZER:· To the best --
       ·5· U.S. Trustee's Office is interested in.                               ·5· · · · · · · · MR. VAN HORN:· -- is that --
       ·6· · · · · · · · So I don't know if -- Ms. Lambert, if                   ·6· · · · · · · · MR. FRAZER:· -- of my knowledge.
       ·7· you -- if you have any other interest in that, but we                 ·7· · · · · · · · MR. VAN HORN:· Okay.· And that's
       ·8· could certainly make sure you are included on that                    ·8· Mr. Frazer?
       ·9· additional request that we'll make --                                 ·9· · · · · · · · MR. FRAZER:· Yes.
       10· · · · · · · · MR. BUNCHER:· And -- and --                             10· · · · · · · · MR. VAN HORN:· With respect to board
       11· · · · · · · · MR. VAN HORN:· -- after today's meeting.                11· meetings and executive sessions -- I guess, maybe, I
       12· · · · · · · · MR. BUNCHER:· -- did you clarify what tax               12· will start with Mr. Frazer on this one -- did you -- are
       13· years you're speaking about?                                          13· you part of any executive sessions that are conducted by
       14· · · · · · · · MR. VAN HORN:· I believe the last, you                  14· the Board at meetings?
       15· know, three full tax years.                                           15· · · · · · · · MR. FRAZER:· Thanks.· This is -- this is
       16· · · · · · · · MR. BUNCHER:· Right, and -- because I don't 16· John Frazer.· It depends on the subject matter.· You
       17· know that 2020, for example, has even been finalized. 17· know, the procedure when you go into Executive Session
       18· So are -- what years are you asking for?                              18· is to -- is that the Board determines who should remain
       19· · · · · · · · MR. VAN HORN:· So ev -- three -- any -- the             19· in the -- in the room, and who that should be depends on
       20· three full years that have been completed -- the last                 20· the subject matter of -- of the -- to be -- to be
       21· three full years that have been completed.                            21· discussed in the session.· So, for example, you know,
       22· · · · · · · · MR. BUNCHER:· Okay.                                     22· when officer compensation is discussed, the -- those --
       23· · · · · · · · MR. LaPIERRE:· Okay.                                    23· the people whose compensation is being considered
       24· · · · · · · · MR. VAN HORN:· Okay.· With respect to                   24· can't -- are -- are not allowed to be in the room, and
       25· Sea Girt -- I guess I will start with Mr. LaPierre.                   25· so we leave.

                                                                       Page 30                                                                   Page 32
       ·1· · · · · · · · Mr. LaPierre, is Sea Girt a -- a for-profit             ·1· · · · · · · · But, you know, so it depe -- so I'm present
       ·2· or not-for-profit entity?                                             ·2· or not present -- or just like anyone else, I'm present
       ·3· · · · · · · · MR. BUNCHER:· I'm sorry, but didn't we                  ·3· or not present depending on the subject.
       ·4· cover this in the last meeting?                                       ·4· · · · · · · · MR. VAN HORN:· Okay.· And are minutes kept
       ·5· · · · · · · · MR. VAN HORN:· I don't -- I don't know if               ·5· or notes from those executive sessions, to your
       ·6· we cov -- covered this exact question, but there's -- it              ·6· knowledge?
       ·7· just seems like there's some inconsistency with some of ·7· · · · · · · · MR. FRAZER:· Speaking only for myself, I
       ·8· the documents where it's not clear whether it's for                   ·8· keep some notes to keep straight.· For example, if is
       ·9· profit or not for profit.· And so I wanted to get the                 ·9· motion is offered, who -- who -- who -- who moved it,
       10· witness' understanding of whether it's for profit or not              10· who seconded it, what the vote was.
       11· for profit.                                                           11· · · · · · · · MR. VAN HORN:· Is there anyone else on
       12· · · · · · · · MR. BUNCHER:· I think Ms. Lambert covered               12· the -- other witnesses know whether or not minutes are
       13· this in the first meeting, but go ahead.                              13· kept for the Executive Session that the Board enters
       14· · · · · · · · MR. VAN HORN:· Yeah.· Mr. LaPierre?                     14· into?
       15· · · · · · · · MR. LaPIERRE:· So let me refer -- let me                15· · · · · · · · MR. LaPIERRE:· This -- this is Wayne.· I --
       16· refer to -- it to -- to John Frazer, the legal counsel,               16· I would defer to John Frazer.· He's the Secretary of the
       17· and if -- if I could have -- defer that question to him.              17· NRA and -- and -- and he has the most knowledge on that.
       18· · · · · · · · MR. FRAZER:· Yeah.· This -- this is -- this             18· · · · · · · · MR. VAN HORN:· Okay.· And, Mr. Frazer, your
       19· is John Frazer.· My understanding is that, in Texas,                  19· testimony is you're -- you -- or, I guess, I'm -- just
       20· you -- you form a -- you form all the LLCs for profits                20· to be clear, do you know or not know whether official
       21· and then take additional steps to convert them to a                   21· minutes from executive sessions are kept?
       22· nonprofit.                                                            22· · · · · · · · MR. FRAZER:· We do not keep formal minutes
       23· · · · · · · · MR. VAN HORN:· Have the steps -- so have                23· of these -- of the proceedings in Executive Session.
       24· the steps been made yet to convert it to a not for                    24· · · · · · · · MR. VAN HORN:· Thanks.· So in the min --
       25· profit?                                                               25· in -- in the minutes of the January 7th, 2021 board


      888-893-3767
      www.lexitaslegal.com                                                                                                                                 YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                Page 111 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                        Pagess 33..36
                                                                    Page 33                                                                 Page 35
       ·1· meeting, there's a reference to the Executive Session              ·1· fresh in everyone's minds.
       ·2· entered into for -- to discuss Mr. LaPierre's contract.            ·2· · · · · · · · MR. VAN HORN:· Well, with respect to this
       ·3· Are you familiar with that?                                        ·3· particular Executive Session, discussing Mr. LaPierre's
       ·4· · · · · · · · MR. FRAZER:· Yes, I am.                              ·4· contract, who was the Chair who would have taken those
       ·5· · · · · · · · MR. VAN HORN:· And there -- the minutes              ·5· notes and made that report to -- for the minutes?
       ·6· reflect that the Board -- the Executive Session was                ·6· · · · · · · · MR. FRAZER:· Mr. -- Mr. Cotton, the First
       ·7· conducted and -- and then concluded with the approval of ·7· Vice President, was in the Chair.
       ·8· Mr. LaPierre's contract; is that your understanding?               ·8· · · · · · · · MR. VAN HORN:· Okay.· And he's a signatory,
       ·9· · · · · · · · MR. FRAZER:· That's correct.                         ·9· on behalf of the NRA to the contract that was approved,
       10· · · · · · · · MR. VAN HORN:· And that it was subject               10· to your knowledge?
       11· to -- subject to, I guess, further documentation of a              11· · · · · · · · MR. FRAZER:· Yes.
       12· choice-of-law or choice-of-venue provision in this                 12· · · · · · · · MR. VAN HORN:· Were you present in that
       13· contract.· Are you familiar with that?                             13· Executive Session?
       14· · · · · · · · MR. FRAZER:· Yes.                                    14· · · · · · · · MR. FRAZER:· I was.
       15· · · · · · · · MR. VAN HORN:· So for tho -- for that to be          15· · · · · · · · MR. VAN HORN:· You were?· Okay.
       16· reported in the minutes, how is that -- information go             16· · · · · · · · And, then, any other witnesses --
       17· from the Executive Session and then get reported into              17· Mr. Warren, Ms. Rowling, Mr. Owens -- were either (sic)
       18· the minutes?                                                       18· of you present in that Executive Session?
       19· · · · · · · · MR. FRAZER:· Yeah.· During the -- during             19· · · · · · · · MR. OWENS:· No.
       20· the Executive Session, there is -- is either a motion or           20· · · · · · · · MS. ROWLING:· No.
       21· just a request that, without objection, the act -- that            21· · · · · · · · MR. WARREN:· And this is Mr. Warren, no.
       22· the actions taken in -- in Executive Session be reported           22· · · · · · · · MR. VAN HORN:· Okay.· And, Mr. Owens, were
       23· upon conclusion of the Executive Session.                          23· you present?
       24· · · · · · · · MR. VAN HORN:· And so for that                       24· · · · · · · · MR. OWENS:· No.
       25· particular -- or for the Executive Session -- for that             25· · · · · · · · MR. VAN HORN:· Okay.· Mr. Frazer, so as --

                                                                    Page 34                                                                 Page 36
       ·1· to be reported -- who would be taking notes or how would ·1· with -- with respect to Mr. LaPierre's contract, there
       ·2· those notes be taken in order to properly reflect the              ·2· was -- the min -- the minutes reflect that it did not
       ·3· motion being made, seconded, and then a vote?                      ·3· have a choice of law -- or subject to further, I guess,
       ·4· · · · · · · · MR. FRAZER:· The -- I'm not sure I                   ·4· modifications to -- or inclusion of a choice-of-law/
       ·5· understand the question.                                           ·5· choice-of-venue provision.· Are you -- you are familiar
       ·6· · · · · · · · MR. VAN HORN:· How -- if there are no                ·6· with that -- that notation in the minutes?
       ·7· formal Executive Session minutes kept, how do -- how do ·7· · · · · · · · MR. FRAZER:· Yes.
       ·8· the actions of the -- of the Board in Executive Session            ·8· · · · · · · · MR. VAN HORN:· So was the contract that was
       ·9· get properly documented into the minutes of the board              ·9· provided to the Board -- it -- it just didn't have those
       10· meeting, if there are no official minutes of the                   10· links filled in or those provisions filled in at that
       11· Executive Session kept?                                            11· time?
       12· · · · · · · · MR. FRAZER:· Well, the -- when -- after              12· · · · · · · · MR. FRAZER:· I did not review the contract
       13· rising from Executive Session, the -- the -- the --                13· prior to the debate.
       14· the -- you know, the Chair will announce that during the           14· · · · · · · · MR. VAN HORN:· Were the Board Members
       15· exec -- you know, announce what happened during the                15· provided a copy of -- of the contract?
       16· Executive Session.                                                 16· · · · · · · · MR. FRAZER:· Yes, they were.
       17· · · · · · · · MR. VAN HORN:· And so the Chair may have             17· · · · · · · · MR. VAN HORN:· And did that contract
       18· some -- some notes or some other re -- other -- I guess            18· have -- have or not have the -- the choice-of-law/
       19· other written notes to show what -- what happened in               19· choice-of-venue provisions for Texas law included in it?
       20· order to make that report?                                         20· · · · · · · · MR. FRAZER:· I -- as I said, I didn't
       21· · · · · · · · MR. FRAZER:· Possibly.· I -- possibly, but           21· review the contract prior to the -- you know, prior to
       22· it's usually -- you know, it's usually a matter of -- of           22· the mo -- to the motion.
       23· minutes or -- minutes as in time, not as in records,               23· · · · · · · · MR. BUNCHER:· Can I ask a clarify -- this
       24· between the conclusion of the Executive Session and                24· is Mr. Buncher, just to clarify the record.
       25· the -- and the matter being announced.· But it's very              25· · · · · · · · Do you know, Mr. Frazer, if there are notes

      888-893-3767
      www.lexitaslegal.com                                                                                                                            YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                               Page 112 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                       Pagess 37..40
                                                                  Page 37                                                                 Page 39
       ·1· from the Executive Session of the January 7th board              ·1· think --
       ·2· meeting or not?                                                  ·2· · · · · · · · MR. GLUCK:· Hey, Doug --
       ·3· · · · · · · · MR. FRAZER:· I have some -- I have some            ·3· · · · · · · · MR. VAN HORN:· -- we have it.
       ·4· notes from the Executive Session, yes.                           ·4· · · · · · · · MR. GLUCK:· -- the -- I -- I think the
       ·5· · · · · · · · MR. VAN HORN:· Okay.· Mr. Frazer, at               ·5· person who's asking the questions isn't for the
       ·6· what -- you know, what date -- if you've got a -- can            ·6· Committee, so --
       ·7· give a -- an approximate -- or just an exact date --             ·7· · · · · · · · MR. BUNCHER:· Okay.· I'm sorry.· That's --
       ·8· were you -- did you become aware of the -- the plan to           ·8· that's.· All right.· Okay.· Very good.· Who is asking --
       ·9· file bankruptcy for the NRA and Sea Girt?                        ·9· · · · · · · · MR. VAN HORN:· Yeah.
       10· · · · · · · · MR. FRAZER:· I -- I became aware sometime          10· · · · · · · · MR. BUNCHER:· Who is speaking right now?
       11· last fall that -- that such a plan might be -- might be          11· I'm sorry.
       12· considered.                                                      12· · · · · · · · MR. VAN HORN:· This -- this is Eric Van
       13· · · · · · · · MR. VAN HORN:· Okay.· And in the Executive         13· Horn, and then, I believe, just prior was Mr. -- I
       14· Session that you attended, was the Board told that the           14· believe that was Mr. Gluck?
       15· contract that they were considering was -- also                  15· · · · · · · · MR. GLUCK:· That's right, Eric.· Thanks.
       16· authorized the filing of bankruptcy?                             16· · · · · · · · MR. BUNCHER:· Yeah.· Yes.· Okay.· All
       17· · · · · · · · MR. FRAZER:· Well, I --                            17· right.· My -- my fault.· All right.· Very good.· Thank
       18· · · · · · · · MR. BUNCHER:· And we may be getting into           18· you.
       19· privileged matters at this point.· I'm going to object           19· · · · · · · · MR. VAN HORN:· So, yeah, and -- and,
       20· to the extent the question calls for attorney-client             20· certainly, if there were documents produced to the
       21· communication.                                                   21· Committee that -- you know, that cover this, you know,
       22· · · · · · · · MR. VAN HORN:· While you were attending the 22· we will certainly request those.
       23· Executive Session, Mr. Frazer, did you hear the word             23· · · · · · · · With respect to -- Mr. Frazer -- the
       24· "bankruptcy" used by any of the Board Members?                   24· Executive Session, do you recall who provided any sort
       25· · · · · · · · MR. BUNCHER:· Same objection.· If counsel          25· of presentation or overview of Mr. LaPierre's contract

                                                                  Page 38                                                                 Page 40
       ·1· was present, you're basically asking him to reveal               ·1· and what it -- what it entailed and what the Board was
       ·2· attorney-client communications.                                  ·2· being asked to approve?· Was it Mr. Cotton or somebody
       ·3· · · · · · · · MR. VAN HORN:· Mr. Frazer, when in the             ·3· else on the Board?
       ·4· Fall of 2020 did you become aware of the plan to file            ·4· · · · · · · · MR. FRAZER:· You know, the -- the -- this
       ·5· bankruptcy?                                                      ·5· is John Frazer.· I -- I apologize.· I don't recall
       ·6· · · · · · · · MR. FRAZER:· Well, to be clear, I -- I             ·6· who -- I -- I mean, a number of Board Members asked
       ·7· can't say it was an awareness of a plan to file                  ·7· questions.· I know the Chair participated in the
       ·8· bankruptcy.· But I became aware of the concept -- you            ·8· discussion, but I'm hard-pressed to identify specifics.
       ·9· know, I don't remember the specific -- the specific              ·9· · · · · · · · MR. VAN HORN:· Okay.· And that Chair -- I'm
       10· month, but it was sometime in the fall, you know, No --          10· sorry -- was that Mr. Cotton?
       11· Novem -- maybe, November, maybe -- maybe, a little               11· · · · · · · · MR. FRAZER:· Yes.· Mr. Cotton was in the
       12· earlier.                                                         12· Chair throughout the -- throughout the meeting.
       13· · · · · · · · MR. VAN HORN:· Okay.· And, you know, again, 13· · · · · · · · MR. VAN HORN:· Okay.· And do you recall any
       14· this will be probably additional requests, Mr. Buncher.          14· Board Members who asked questions about the contract?
       15· But, yeah, we'll be requesting any notes Mr. Frazer has          15· · · · · · · · MR. FRAZER:· I recall that there were
       16· from the Executive Session that he referenced making.            16· several questions.· I couldn't tell you ev -- tell you
       17· · · · · · · · MR. BUNCHER:· All right.· And -- and just          17· everyone that asked a question.
       18· to clarify the record, my understanding is our firm              18· · · · · · · · MR. VAN HORN:· Okay.· And do you re -- can
       19· produced a number of documents to the Committee                  19· you -- what -- what questions do you remember being
       20· yesterday to Mr. Gluck.· So I don't know if, like, maybe         20· asked about the contract?
       21· the left hand doesn't know what the right hand is doing          21· · · · · · · · MR. BUNCHER:· I'm sorry.· To clarify, are
       22· or -- you know, and I don't have clarity on exactly what         22· we speaking about the Executive Session or the regular
       23· was provided at this point.· But, in any event, send me          23· board meeting at this point?
       24· the request once you figure out what you've already got.         24· · · · · · · · MR. VAN HORN:· The -- the session dealing
       25· · · · · · · · MR. VAN HORN:· Okay.· Yeah.· Well, I don't         25· with Mr. LaPierre's employment contract.


      888-893-3767
      www.lexitaslegal.com                                                                                                                          YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                  Page 113 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                           Pagess 41..44
                                                                     Page 41                                                                  Page 43
       ·1· · · · · · · · MR. FRAZER:· Well, so -- so I think there             ·1· be a question for -- yeah, a -- a question for
       ·2· were some questions that might touch on -- on legal                 ·2· Mr. LaPierre.
       ·3· advice.· So --                                                      ·3· · · · · · · · Mr. LaPierre, how often are the -- your
       ·4· · · · · · · · MR. VAN HORN:· Okay.· How about non --                ·4· base salary payments made under the contract?· Are they,
       ·5· · · · · · · · MR. FRAZER:· -- I think that there --                 ·5· you know, monthly, twice a month?· What -- what -- when
       ·6· · · · · · · · MR. VAN HORN:· How about nonlegal advice              ·6· do you get paid your base salary?
       ·7· questions; do you recall any?                                       ·7· · · · · · · · MR. LaPIERRE:· The pay -- the pay -- as
       ·8· · · · · · · · MR. FRAZER:· You know, the only question              ·8· with every other employee, the pay periods are usually
       ·9· that I spec -- that I -- that I specifically recall, I              ·9· two pay periods a month.· I think there are two weeks --
       10· think, was one that would have touched on legal advice.             10· there are two other times -- there are two times when
       11· · · · · · · · MR. VAN HORN:· Okay.· And I believe I have            11· it's three payments a month, but that's -- it's the same
       12· seen the list of Board Members who attended the meeting 12· as any other employee.
       13· on January 7th, 2021.· But just to confirm, at least one            13· · · · · · · · MR. VAN HORN:· Okay.· So that would be --
       14· of the Board Members was Duane Liptak; do you recall                14· · · · · · · · MR. LaPIERRE:· And right now --
       15· that being accurate?                                                15· · · · · · · · MR. VAN HORN:· -- (inaudible) --
       16· · · · · · · · MR. FRAZER:· Correct.                                 16· · · · · · · · MR. LaPIERRE:· -- I'm at -- as -- as -- as
       17· · · · · · · · MR. VAN HORN:· And he's the Board Member              17· many other employees, I -- I think I'm at 80 percent
       18· who resigned after the bankruptcy case was filed?                   18· of -- of that salary.· Some of us took -- a lot of us
       19· · · · · · · · MR. FRAZER:· That's correct.                          19· took reductions with COVID and I'm at 80 percent of
       20· · · · · · · · MR. VAN HORN:· And then another Board                 20· that.
       21· Member was Phillip Journey; is that -- was he -- do you             21· · · · · · · · MR. VAN HORN:· Okay.· Question for
       22· recall him being present at the Executive Session?                  22· Mr. Warren and then, maybe, Mr. Frazer.· You -- you may
       23· · · · · · · · MR. FRAZER:· Yes.                                     23· know this que -- the answer to this question.
       24· · · · · · · · MR. VAN HORN:· And he is still a Board                24· · · · · · · · The Schedules reflect a -- a contract -- a
       25· Member, to your knowledge?                                          25· newly added contract to the Schedules for a gentleman

                                                                     Page 42                                                                  Page 44
       ·1· · · · · · · · MR. FRAZER:· He is.                                   ·1· named Rick Tedrick.· Mr. Warren, do you know who
       ·2· · · · · · · · MR. VAN HORN:· Okay.· And do you know                 ·2· Mr. Tedrick is?
       ·3· why the employment contract did not have the Texas                  ·3· · · · · · · · MR. WARREN:· Yes, I do.
       ·4· choice-of-law provision in it at the time that it was               ·4· · · · · · · · MR. VAN HORN:· Okay.· Who is he and what's
       ·5· being considered?                                                   ·5· his position?
       ·6· · · · · · · · MR. FRAZER:· I don't know.                            ·6· · · · · · · · MR. WARREN:· He is the -- I think his
       ·7· · · · · · · · MR. VAN HORN:· Okay.· Was the Board                   ·7· formal title is -- is Managing Director and CFO of
       ·8· informed that the contract authorized Wayne to file                 ·8· the -- of the Foundation -- the NRA Foundation and the
       ·9· bankruptcy for the NRA?                                             ·9· Managing Director of -- of the NRA, as well.
       10· · · · · · · · MR. BUNCHER:· Objection to the extent that            10· · · · · · · · MR. VAN HORN:· Okay.· And is he continuing
       11· calls for attorney-client communications.                           11· to work for the NRA?
       12· · · · · · · · If you can answer without revealing                   12· · · · · · · · MR. WARREN:· Yes, he is.
       13· attorney-client communications, you can answer the                  13· · · · · · · · MR. VAN HORN:· Okay.· And is he -- I
       14· question.                                                           14· believe I've seen him on the witness and exhibit list
       15· · · · · · · · MR. FRAZER:· I don't recall any discussion            15· somewhere.· Is he available for testimony during this
       16· of that.                                                            16· case?
       17· · · · · · · · MR. VAN HORN:· Okay.· So no recollection of           17· · · · · · · · MR. BUNCHER:· What -- what's the question?
       18· any -- any other Board Members asking about whether it 18· I'm sorry.· It's Mr. Buncher.
       19· authorized Mr. LaPierre to file bankruptcy for the NRA?             19· · · · · · · · MR. VAN HORN:· If Mr. Tedrick is -- is --
       20· · · · · · · · MR. FRAZER:· No, not that I recall.                   20· is -- is available for -- during this case of the -- for
       21· · · · · · · · MR. VAN HORN:· Okay.· Mr. LaPierre's                  21· testimony.· I think I have seen him on a witness and
       22· contract provides for a salary of $1.3 million; you are             22· exhibit list, Mr. Buncher, but I'm just trying to get
       23· familiar with that term, Mr. Frazer?                                23· some clarification about who he is and what he does
       24· · · · · · · · MR. FRAZER:· Yes.                                     24· and -- and whether, you know, he's expected to be
       25· · · · · · · · MR. VAN HORN:· Okay.· And maybe this will             25· testifying.

      888-893-3767
      www.lexitaslegal.com                                                                                                                              YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                 Page 114 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                         Pagess 45..48
                                                                      Page 45                                                                 Page 47
       ·1· · · · · · · · MR. BUNCHER:· Well, my understanding is                ·1· · · · · · · · MR. VAN HORN:· So he may or may not be
       ·2· he's the guy that oversees the insurance, but the                    ·2· working?
       ·3· witnesses would need to clarify --                                   ·3· · · · · · · · MR. FRAZER:· He's -- he -- he's on
       ·4· · · · · · · · MR. VAN HORN:· Okay.                                   ·4· administrative leave.
       ·5· · · · · · · · MR. BUNCHER:· -- because his role is                   ·5· · · · · · · · MR. VAN HORN:· Okay.· And, Mr. Frazer,
       ·6· more --                                                              ·6· maybe you'll -- you'll know the answer to this question.
       ·7· · · · · · · · MR. VAN HORN:· Mr. Frazer, do you know?                ·7· Back -- just a quick follow-up on the employment
       ·8· · · · · · · · MR. FRAZER:· Yeah.· Rick -- Rick is the                ·8· contract with Mr. LaPierre.· Do you know how long after
       ·9· Managing Director of Finance.· He's a long-term em --                ·9· the Board approved -- or approved the employment
       10· employee on the finance -- in the -- in the Treasurer's              10· contract was the choice-of-law provision inserted into
       11· office.· His responsibilities include the -- you know,               11· it, and then the agreement executed by Mr. LaPierre and
       12· various matters about insurance and investments, among 12· Mr. Cotton?
       13· other things.                                                        13· · · · · · · · MR. FRAZER:· I don't know.
       14· · · · · · · · MR. VAN HORN:· Okay.· And is there any                 14· · · · · · · · MR. VAN HORN:· Mr. LaPierre, do you know?
       15· reason you can think that he's -- or so -- so he's,                  15· · · · · · · · MR. LaPIERRE:· Yes.· Yes.· I believe --
       16· generally, working every day for the NRA right now?                  16· well, I can actually give you the date.· It's -- it was
       17· · · · · · · · MR. FRAZER:· Yes.                                      17· executed on -- well, I thought I could give you the
       18· · · · · · · · MR. VAN HORN:· Okay.· And, then, is that               18· date.· It's -- I know the board meeting was on -- it was
       19· the same situation for Mr. Spray?· Is he still working?              19· the afternoon of the board meeting.· I believe it was
       20· · · · · · · · MR. FRAZER:· I --                                      20· executed after the board meeting.· Whatever date the
       21· · · · · · · · MR. BUNCHER:· Now, this was covered in the             21· board meeting was, it was later that afternoon when the
       22· first meeting ad nauseam, Lisa -- or, Ms. Lambert.· Are              22· agreement was executed and it -- because it was -- it
       23· we going to have to ask -- answer all the same questions             23· added a -- a governing law contract negotiated and
       24· over again?                                                          24· execated -- executed in the state of Texas, and it would
       25· · · · · · · · MR. VAN HORN:· No.· This is a little bit               25· have been done -- been -- that would have been signed

                                                                      Page 46                                                                 Page 48
       ·1· different, because it -- it was un -- a little bit                   ·1· the afternoon after the board meeting concluded.
       ·2· unclear, Mr. -- I believe Mr. Spray is still working.                ·2· · · · · · · · MR. VAN HORN:· Okay.· Is there a reason,
       ·3· An employment contract was scheduled -- or now scheduled ·3· Mr. LaPierre -- I'm looking at the contract -- it
       ·4· for him, and so I just want to understand what's his                 ·4· doesn't have that date filled in.· Is there a reason
       ·5· current activity or employ -- you know, and -- and                   ·5· that date wasn't filled in?
       ·6· employment with the NRA.                                             ·6· · · · · · · · MR. LaPIERRE:· Yeah, that's what -- that's
       ·7· · · · · · · · MR. BUNCHER:· All right.· Fair enough.                 ·7· what I was just looking at.· I thought I was going to
       ·8· · · · · · · · MR. LaPIERRE:· This is Wayne.· Mr. --                  ·8· reference the date, too, and it -- I saw that it had
       ·9· Mr. Spray is -- is -- is no longer working as Chief                  ·9· January 2020 on it.· Yeah, it -- that's why I couldn't
       10· Financial Officer of the NRA or Treasurer.· He does have             10· give you a date.· But I'm sure that -- I know for a fact
       11· a -- he had an agreement with the NRA, which the NRA is              11· that this was executed the afternoon after the board
       12· honoring, and I -- I would refer to Mr. Frazer, the                  12· meeting concluded.
       13· general counsel's office, in terms of the -- the -- that             13· · · · · · · · MR. VAN HORN:· Okay.· So after the Board --
       14· agreement.· It -- it -- I'm not sure whether it's                    14· during the Executive Session, the report in the minutes
       15· confidential or not.                                                 15· says it -- the employment contract was approved, subject
       16· · · · · · · · MR. FRAZER:· This is Mr. --                            16· to further negotiations about a choice-of-law and
       17· · · · · · · · MR. VAN HORN:· Mr. Frazer?                             17· choice-of-venue provision, being that it's called the
       18· · · · · · · · MR. FRAZER:· This is John Frazer. I                    18· Texas provision.· This ha -- so, Mr. LaPierre, that took
       19· think -- I think I can answer that.· You know, he -- you             19· place after the Board went into Executive Session, then
       20· know, Mr. Spray has an agreement that provides for --                20· you and, I guess, Mr. Cotton -- who signed the
       21· for, you know, basically, a contingency contract for                 21· agreement -- agreed to Texas choice of law and then
       22· severance under various circumstances.                               22· executed the agreement.· Is that series of events
       23· · · · · · · · MR. VAN HORN:· Okay.· So -- so as of today,            23· correct?
       24· he's still being -- but he's -- he is being paid?                    24· · · · · · · · MR. LaPIERRE:· That is correct.· We went
       25· · · · · · · · MR. FRAZER:· Yes.                                      25· ba -- back to the -- the -- the law -- the law firm and


      888-893-3767
      www.lexitaslegal.com                                                                                                                              YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                  Page 115 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                           Pagess 49..52
                                                                    Page 49                                                                 Page 51
       ·1· had a meeting, and that's when I signed the agreement.             ·1· · · · · · · · MR. VAN HORN:· Okay.
       ·2· · · · · · · · MR. VAN HORN:· Okay.· And the law firm was           ·2· · · · · · · · MR. WARREN:· Yes.
       ·3· what law firm?                                                     ·3· · · · · · · · MR. VAN HORN:· Anyone -- anyone else?
       ·4· · · · · · · · MR. LaPIERRE:· The Brewer Law Firm.                  ·4· · · · · · · · MR. WARREN:· Other members internal to the
       ·5· · · · · · · · MR. VAN HORN:· Okay.· Mr. Warren, I've got           ·5· organization, specific to the financial services
       ·6· a few questions for you.· Can you hear me okay?                    ·6· department, I would have engaged Mike Earstling for
       ·7· · · · · · · · MR. WARREN:· Yes, I can.                             ·7· assistance.· I also involved John Frazer.
       ·8· · · · · · · · MR. VAN HORN:· Okay.· When did you first             ·8· · · · · · · · MR. VAN HORN:· Okay.· How about -- was
       ·9· become aware of the bankruptcy filing?                             ·9· Mr. Spray involved at all?
       10· · · · · · · · MR. WARREN:· I was made aware on -- on               10· · · · · · · · MR. WARREN:· No.
       11· January 15th, 2021.                                                11· · · · · · · · MR. VAN HORN:· Okay.· And your title is CFO
       12· · · · · · · · MR. VAN HORN:· Okay.· And that's the same            12· of the For-Profit Entities, correct?
       13· day that the -- that the bankruptcy was filed --                   13· · · · · · · · MR. WARREN:· That's correct.
       14· · · · · · · · MR. WARREN:· That's accurate.                        14· · · · · · · · MR. VAN HORN:· And so what -- what is your,
       15· · · · · · · · MR. VAN HORN:· -- correct?· Okay.· When did          15· sort of, knowledge or -- or ability to -- to execute
       16· you first become aware that you would be asked to sign             16· Schedules and Statement of Financial Affairs for a
       17· the Schedules -- bankruptcy Schedules and Statements of 17· non -- for any of the nonprofit entities or,
       18· Financial Affairs?                                                 18· specifically, the NRA as a nonprofit?
       19· · · · · · · · MR. WARREN:· That was determined after I             19· · · · · · · · MR. BUNCHER:· This was covered, precisely,
       20· had managed the organizing of the Schedules being                  20· in the first meeting by Ms. Lambert -- this exact topic.
       21· completed.                                                         21· · · · · · · · THE U.S. TRUSTEE:· It was.· This is
       22· · · · · · · · MR. VAN HORN:· Okay.· When -- when did you           22· Ms. Lambert.
       23· first begin the process of compiling the Schedules and             23· · · · · · · · MR. VAN HORN:· Okay.
       24· Statement of Financial Affairs?                                    24· · · · · · · · THE U.S. TRUSTEE:· Is there anything new
       25· · · · · · · · MR. WARREN:· I don't have -- I don't know            25· that you are asking in follow-up?

                                                                    Page 50                                                                 Page 52
       ·1· the spe -- the specific date, but it would have been               ·1· · · · · · · · MR. VAN HORN:· I -- no, I will refer back
       ·2· late January.                                                      ·2· to the transcript for -- for that question.
       ·3· · · · · · · · MR. VAN HORN:· Okay.· So definitely after            ·3· · · · · · · · THE U.S. TRUSTEE:· We're going to continue
       ·4· the bankruptcy was filed, because you didn't even know             ·4· the meeting if there's something novel to ask receptive
       ·5· the bankruptcy was filed until --                                  ·5· to that, but this was covered.
       ·6· · · · · · · · MR. WARREN:· That's correct.                         ·6· · · · · · · · MR. VAN HORN:· Yeah.· Well, my apologies.
       ·7· · · · · · · · MR. VAN HORN:· -- the day it was filed,              ·7· I thought I -- I may -- I must have missed it.
       ·8· right?                                                             ·8· · · · · · · · Mr. Warren, there was -- can you provide an
       ·9· · · · · · · · MR. WARREN:· That's correct.                         ·9· overview of the amendments to the Schedules that were
       10· · · · · · · · MR. VAN HORN:· Okay.· And how was the                10· made and what -- any of the highlights or things that
       11· information compiled for the Schedules and Statement of            11· you -- you know that should be on there that weren't on
       12· Financial Affairs?· Did you -- well, who did you work              12· there in the first or the second set of Schedules that
       13· with and instruct or, otherwise, delegate responsibility           13· were filed?
       14· to?                                                                14· · · · · · · · MR. WARREN:· Just to -- just to clarify,
       15· · · · · · · · MR. WARREN:· Once I got an organization              15· are you asking for all of the -- a summary of all of the
       16· around all the requests, I either identified that I                16· amendments or anything in particular?
       17· would be able to gather that information                           17· · · · · · · · MR. VAN HORN:· I mean, can you just, you
       18· independently -- and when I wasn't, I incorporated the             18· know, give us -- and then the Schedules were just
       19· specific individual that -- that was appropriate to do             19· filed -- or amended Schedules were just filed yesterday
       20· so -- or staff member.                                             20· and I don't think we've all had an ability to really go
       21· · · · · · · · MR. VAN HORN:· Okay.· And can you -- can --          21· through and figure out exactly what was amended.· So can
       22· which -- do you know which members or key members did 22· you provide any summary of what was amended in the -- in
       23· you work with?· It sounds like Ms. Rowling was, maybe,             23· the Schedules?· And then we can talk about the Statement
       24· one of them; is that correct?                                      24· of Financial Affairs, you know, separately.
       25· · · · · · · · MR. WARREN:· That's accurate.                        25· · · · · · · · MR. WARREN:· Yes, I can -- I can go through


      888-893-3767
      www.lexitaslegal.com                                                                                                                            YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                   Page 116 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                            Pagess 53..56
                                                                      Page 53                                                                Page 55
       ·1· that.· In specific to the -- the Schedules -- speaking,              ·1· for us?
       ·2· specifically, to the Sea Girt Schedules, specifically --             ·2· · · · · · · · MR. WARREN:· Yeah.· I mean, we -- we did
       ·3· there was an amendment to the Unsecured Creditor list,               ·3· bring an update to Schedule F, Unsecured Creditors.
       ·4· Schedule F, and it was just an amendment of the amount ·4· Just -- it's a perpetual list, as we continue to -- to
       ·5· to one of the parties -- one of the Creditors listed.                ·5· adan -- advance forward.· So we -- we amended that to
       ·6· There wasn't an --                                                   ·6· the most current position was the update there.· We also
       ·7· · · · · · · · MR. VAN HORN:· Okay.                                   ·7· amended Schedule G where all leases that we have, as a
       ·8· · · · · · · · MR. WARREN:· There wasn't an addition to --            ·8· recipient, meaning, we the -- we -- we being the NRA as
       ·9· an addition of a Creditor, just the bal -- or the amount             ·9· a landlord, we did not -- we did not include in the
       10· of the claim.                                                        10· original submission.· So all of our leases that we hold
       11· · · · · · · · MR. VAN HORN:· Okay.· And so that's on the             11· with the external third parties was added.
       12· Sea Girt Schedules.· So on the NRA Schedules --                      12· · · · · · · · We also added any confidentiality or NDA
       13· · · · · · · · MR. WARREN:· Uh-huh (affirmative).                     13· agreements.· Those weren't in our original scope, so
       14· · · · · · · · MR. VAN HORN:· -- what -- what changes --              14· we -- we added those to Schedule G in this -- in this
       15· what amendments were in -- in that one?                              15· update.
       16· · · · · · · · MR. WARREN:· Sure.· Yeah.· I will go                   16· · · · · · · · MR. VAN HORN:· Okay.
       17· through that.· On the -- on the NRA Schedule, one of the 17· · · · · · · · THE U.S. TRUSTEE:· Mr. Van Horn, if we are
       18· adjustments was the addition of disclosure of insurance              18· going to come back next week to examine on these
       19· policies, and that's -- that's on Schedule A/B, Part 11,             19· amendments in part, can we defer these questions?
       20· No. 73, specifically, where we disclosed the active                  20· · · · · · · · MR. VAN HORN:· Yes, Ms. Lambert.· If I can
       21· insurance policies.· Another amendment was on                        21· just ask, maybe, two more quick questions.
       22· Schedule A, Part 2, No. 8, and that's where we disclosed 22· · · · · · · · Ms. Rowling, can you hear me okay?
       23· a prepaid position.· So we added and amended an                      23· · · · · · · · MS. ROWLING:· Yes, I can.
       24· additional prepaid position to that schedule.                        24· · · · · · · · MR. VAN HORN:· Okay.· When did you first
       25· · · · · · · · MR. VAN HORN:· Okay.· Can we talk about --             25· become aware of the bankruptcy filing?

                                                                      Page 54                                                                Page 56
       ·1· I guess, identify that one real quick.· It was a                     ·1· · · · · · · · MS. ROWLING:· January 15th, 2021.
       ·2· prepayment of -- do you remember about how much?                     ·2· · · · · · · · MR. VAN HORN:· Okay.· And, then, when did
       ·3· · · · · · · · MR. WARREN:· Yes.· It was a -- an addi --              ·3· you first become aware of the -- the need to help
       ·4· an -- it -- the addition of that was $805,500.                       ·4· compile the Schedules and Statements of Financial
       ·5· · · · · · · · MR. VAN HORN:· Okay.· I think I -- and                 ·5· Affairs?
       ·6· that's to Free Beacon, LLC?                                          ·6· · · · · · · · MS. ROWLING:· Probably the same timeframe
       ·7· · · · · · · · MR. WARREN:· That's correct.                           ·7· as Mr. Warren, maybe a week or two after.
       ·8· · · · · · · · MR. VAN HORN:· Okay.· I think I found it               ·8· · · · · · · · MR. VAN HORN:· Okay.· And do you have
       ·9· now.· And why wasn't that in the prior Schedules?                    ·9· any -- can you just provide, again, any just quick
       10· · · · · · · · MR. WARREN:· That wasn't dis -- that was               10· summary of the -- he -- as far as amendments to the
       11· identified after the original submission as a -- as a                11· Schedules that he hasn't already identified?
       12· need to disclose.· So it was an identi -- identification             12· · · · · · · · MS. ROWLING:· David is the preparer of
       13· post the original submission.                                        13· those, so I would refer to what he has said.
       14· · · · · · · · MR. VAN HORN:· The -- kind of sim --                   14· · · · · · · · MR. VAN HORN:· Okay.· All right.
       15· similar -- so was -- was it the Wells Fargo account,                 15· Ms. Lambert, thanks very much for the additional time.
       16· about $3.8 million, that was identified for amending in              16· · · · · · · · Mr. Buncher, we will send the additional
       17· the First Amended Schedules, that's along tho -- it's an             17· document requests after the meeting, and thank you for
       18· asset right along those lines.                                       18· your time.
       19· · · · · · · · MR. WARREN:· Yeah.· That was a bank account            19· · · · · · · · Reserving rights for questions for next
       20· that had not been -- had -- just had mistakenly not                  20· meeting.
       21· been -- been keyed onto the original Schedule, and that              21· · · · · · · · THE U.S. TRUSTEE:· So next we Ackerman,
       22· was -- that was a bank account that was omitted in -- in             22· Mr. Acosta?
       23· error.                                                               23· · · · · · · · MR. ACOSTA:· Yes.· Hello, folks.· My name
       24· · · · · · · · MR. VAN HORN:· Okay.· Any other -- any                 24· is -- Mr. LaPierre, Ms. Rowling, Mr. Owens, Mr. Warren,
       25· other amendments to the Schedules that you can summarize 25· Mr. Frazer, my name is Joe Acosta.· I represent Ackerman


      888-893-3767
      www.lexitaslegal.com                                                                                                                             YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                    Page 117 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                             Pagess 57..60
                                                                      Page 57                                                                   Page 59
       ·1· McQueen.· I hope you guys are doing well today.                      ·1· · · · · · · · MR. ACOSTA:· Do they understand that --
       ·2· · · · · · · · MR. LaPIERRE:· Thanks.                                 ·2· · · · · · · · MR. BUNCHER:· It calls for --
       ·3· · · · · · · · MR. ACOSTA:· Let me start off by --                    ·3· · · · · · · · MR. ACOSTA:· -- they're still under --
       ·4· · · · · · · · MR. LaPIERRE:· You, too.                               ·4· · · · · · · · MR. BUNCHER:· -- calls for them --
       ·5· · · · · · · · MR. ACOSTA:· -- ask -- let me start off by             ·5· · · · · · · · MR. ACOSTA:· -- a fiduciary duty
       ·6· asking who -- who currently is governing the NRA?                    ·6· (phonetic)?
       ·7· · · · · · · · MR. LaPIERRE:· Well, I'm the -- this is                ·7· · · · · · · · MR. BUNCHER:· -- to speculate on what
       ·8· Wayne.· I'm the Executive Vice President of the NRA and              ·8· somebody else understands or does not understand.· So do
       ·9· we all work for the Board of Directors.                              ·9· you want to rephrase that?
       10· · · · · · · · MR. ACOSTA:· So it's the full Board or a               10· · · · · · · · MR. ACOSTA:· Do they understand that it's
       11· portion of the Board that's governing the NRA?                       11· business as normal?
       12· · · · · · · · MR. LaPIERRE:· It's the full Board -- the              12· · · · · · · · MR. BUNCHER:· Same objection.· They can't
       13· full Board is the one that has the -- has the power to               13· testify what somebody else understands or not.
       14· govern the NRA.                                                      14· · · · · · · · MR. ACOSTA:· Okay.· You didn't provide them
       15· · · · · · · · MR. ACOSTA:· And do they know that they are            15· notice that it was business as normal, did you?
       16· governing the NRA during bankruptcy?                                 16· · · · · · · · MR. TERRELL:· Object -- objection to the
       17· · · · · · · · MR. BUNCHER:· I object, calls for the                  17· form.
       18· witnesses to speculate about what somebody else knows or 18· · · · · · · · MR. ACOSTA:· Okay.· You can answer the
       19· doesn't know (phonetic).· I -- do you want to rephrase               19· question.
       20· that?                                                                20· · · · · · · · MR. BUNCHER:· I think the witness already
       21· · · · · · · · MR. ACOSTA:· Sure.· Was there any notice               21· testified what the notice said and now you're just
       22· provided to the full Board that they were in bankruptcy              22· badgering the witness, so --
       23· and they were still governing the bankruptcy?                        23· · · · · · · · MR. ACOSTA:· That's not true.· I don't -- I
       24· · · · · · · · MR. LaPIERRE:· We -- we -- after they                  24· don't know if they -- there was any notice provided that
       25· delegated authority at the Dallas board meeting to the               25· the Board was still in charge of the NRA.

                                                                      Page 58                                                                   Page 60
       ·1· Executive Vice President to reorganize the NRA, after                ·1· · · · · · · · MR. BUNCHER:· Is the notice on the website,
       ·2· the full Board passed that in that contract, when we                 ·2· Mr. Frazer?
       ·3· moved to our Chapter 11 bankruptcy, we immediately sent ·3· · · · · · · · MR. FRAZER:· The -- the -- no, the message
       ·4· out a -- a notice to the -- to the full Board.                       ·4· that went to the Board isn't -- isn't posted online.
       ·5· · · · · · · · MR. ACOSTA:· And did that notice indicate              ·5· · · · · · · · MR. ACOSTA:· Well, would you mind sharing
       ·6· that they were still governing the NRA or did it                     ·6· that with us?· Maybe that -- I can move --
       ·7· indicate that you were governing the NRA, Mr. LaPierre?              ·7· · · · · · · · THE U.S. TRUSTEE:· Gentlemen --
       ·8· · · · · · · · MR. LaPIERRE:· I will refer to -- to John              ·8· · · · · · · · MR. ACOSTA:· -- this along.
       ·9· Frazer as to just exactly the contents of the notice.                ·9· · · · · · · · THE U.S. TRUSTEE:· -- let's just get a copy
       10· · · · · · · · MR. FRAZER:· This -- this -- this is John              10· of what was sent to the Board, as Mr. Acosta has just
       11· Frazer.· Yeah.· We sent the notice out announcing the --             11· said, and let's ask about what questions have been
       12· that the reorganization plan had been filed, you know,               12· received from the Board about managing during the
       13· discussing the new website that had been created to                  13· bankruptcy, if any, to counsel.
       14· provide news about it, describing the -- the intention               14· · · · · · · · MR. BUNCHER:· Yeah.· Well, that sounds like
       15· of the reorganization to emerge as a Texas nonprofit. I              15· attorney-client communication to me.
       16· don't -- I don't think there was any notice about --                 16· · · · · · · · THE U.S. TRUSTEE:· Well, I think that if
       17· that the Board was still governing, because I don't                  17· there are general questions about the operation of the
       18· think there was any -- there was any question that the               18· Debtor by the Board, that those are not particularly
       19· Board is still governing.                                            19· legal questions, but could be.· I agree.
       20· · · · · · · · MR. ACOSTA:· So they understand that they              20· · · · · · · · MR. BUNCHER:· Okay.
       21· are still on the hook for any decisions made by the NRA?             21· · · · · · · · MR. ACOSTA:· Well, let me ask this
       22· · · · · · · · MR. BUNCHER:· That's --                                22· question:· Has the Board made any decisions since the
       23· · · · · · · · MR. TERRELL:· Objection.· Calls for a legal            23· bankruptcy?
       24· conclusion.                                                          24· · · · · · · · MR. FRAZER:· This --
       25· · · · · · · · MR. BUNCHER:· And it calls for --                      25· · · · · · · · MR. LaPIERRE:· The ---

      888-893-3767
      www.lexitaslegal.com                                                                                                                                YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                      Page 118 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                              Pagess 61..64
                                                                       Page 61                                                                  Page 63
       ·1· · · · · · · · MR. FRAZER:· This is John Frazer --                     ·1· the record.· We'll take it under --
       ·2· · · · · · · · MR. LaPIERRE:· The Board has not had -- had             ·2· · · · · · · · MR. ACOSTA:· Okay.
       ·3· a -- had a meeting -- a formal meeting since -- since                 ·3· · · · · · · · MR. BUNCHER:· -- advisement.
       ·4· the bankruptcy.· Although, many of us have -- have had                ·4· · · · · · · · MR. ACOSTA:· Fair enough.· What was so
       ·5· numerous communications individually with Board Members. ·5· magical about filing on January 15th?· And just a
       ·6· · · · · · · · MR. ACOSTA:· So is it fair to say that the              ·6· reminder, everyone, please --
       ·7· day-to-day governance of the NRA is conducted by you,                 ·7· · · · · · · · MR. LaPIERRE:· I --
       ·8· Mr. LaPierre?                                                         ·8· · · · · · · · MR. ACOSTA:· -- announce your name when
       ·9· · · · · · · · MR. LaPIERRE:· Well, as -- as always --                 ·9· you, you know, respond, if you don't mind.
       10· · · · · · · · MR. TERRELL:· Objection --                              10· · · · · · · · MR. LaPIERRE:· This is Wayne.· I -- I don't
       11· · · · · · · · MR. LaPIERRE:· -- under the -- under the --             11· know what was magical about that.
       12· I work for the Board.                                                 12· · · · · · · · MR. ACOSTA:· Okay.· January 7th is when the
       13· · · · · · · · MR. ACOSTA:· Okay.· When was the last time              13· Board resolution to empower the Special Litigation
       14· you apprised the full Board of what was going on in the               14· Committee occurred; is that correct?
       15· bankruptcy?                                                           15· · · · · · · · MR. LaPIERRE:· At -- at the board meeting,
       16· · · · · · · · MR. LaPIERRE:· We -- we sent -- we sent a               16· that -- that is correct.
       17· notice and we have -- we -- we -- we have had individual              17· · · · · · · · MR. ACOSTA:· Okay.· Now, maybe I can back
       18· conversations with Board Members about -- about the fact              18· into this.· When did -- when did the NRA hire bankruptcy
       19· that we -- we have actually -- going -- are going to                  19· counsel?
       20· have a Board of Directors meeting coming up.                          20· · · · · · · · MR. LaPIERRE:· I'll refer that to the --
       21· · · · · · · · MR. ACOSTA:· And when is that date, sir?                21· the attorneys.
       22· · · · · · · · MR. LaPIERRE:· The notice has gone out.                 22· · · · · · · · MR. ACOSTA:· It's -- it's a fact.· It's --
       23· It's the -- the -- I believe it's the 14th of January --              23· I'm not asking what you talked to bankruptcy counsel
       24· the 14th of March --                                                  24· about.
       25· · · · · · · · MR. ACOSTA:· Okay.                                      25· · · · · · · · MR. LaPIERRE:· I'm not trying to be

                                                                       Page 62                                                                  Page 64
       ·1· · · · · · · · MR. LaPIERRE:· -- maybe, the 15th of March.             ·1· evasive.· I -- I just don't know the date, which is why
       ·2· It's a Sunday.· I know that.                                          ·2· I'm referring it to the attorneys.· I -- I assume they
       ·3· · · · · · · · MR. FRAZER:· This -- this is -- this is --              ·3· would know the date.
       ·4· this is John Frazer.· There's a -- a special meeting has              ·4· · · · · · · · MR. ACOSTA:· Mr. Frazer, do you know?
       ·5· been called for March 14th.· I would also add that we've              ·5· · · · · · · · MR. FRAZER:· I -- I'm sorry, I don't have
       ·6· sent periodic emails to the Board about the -- you know,              ·6· the date of -- the date of engagement in front of me.
       ·7· about news coverage, interviews, and -- and that kind of              ·7· · · · · · · · MR. ACOSTA:· Would it have been more than
       ·8· thing that -- you know, that have cov -- that have --                 ·8· six months ago?
       ·9· you know, that have been aired regarding the                          ·9· · · · · · · · MR. FRAZER:· Not -- not that I know of.
       10· reorganization plan.                                                  10· · · · · · · · MR. ACOSTA:· Okay.· So would it have been
       11· · · · · · · · MR. ACOSTA:· Okay.· Would you mind sharing              11· before Sea Girt was formed?
       12· all -- everything shared with the Board that's not                    12· · · · · · · · MR. FRAZER:· I'm sorry, I don't have an
       13· privileged since January 15th, 2021?                                  13· answer for that.
       14· · · · · · · · MR. BUNCHER:· We'll take that under                     14· · · · · · · · MR. ACOSTA:· Would it have been in the Fall
       15· advisement.· I'm hard-pressed to see how a communication 15· of 2020?
       16· from counsel to the Board is anything but privileged.                 16· · · · · · · · MR. FRAZER:· I don't -- I don't know any --
       17· · · · · · · · MR. ACOSTA:· I said everything                          17· I don't know the date when --
       18· non-privileged.                                                       18· · · · · · · · MR. ACOSTA:· How about this, would it have
       19· · · · · · · · MR. BUNCHER:· I -- I'm saying, I'm -- I'm               19· been --
       20· hard-pressed to see what would not be privileged, but                 20· · · · · · · · MR. FRAZER:· I'm sorry.
       21· we'll --                                                              21· · · · · · · · MR. ACOSTA:· -- in the first -- first six
       22· · · · · · · · MR. ACOSTA:· Well, if it was sent by                    22· months of 2020?
       23· Mr. LaPierre, would you agree that it's not privileged?               23· · · · · · · · MR. FRAZER:· Not that I know of.
       24· · · · · · · · MR. BUNCHER:· I'm not on this call to                   24· · · · · · · · MR. ACOSTA:· Would it have been the second
       25· debate with you.· I've -- I've noted my objection for                 25· six months of 2020?

      888-893-3767
      www.lexitaslegal.com                                                                                                                                YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                 Page 119 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                          Pagess 65..68
                                                                     Page 65                                                               Page 67
       ·1· · · · · · · · MR. BUNCHER:· Mr. Acosta, this is                     ·1· issue with that, in terms of being associated directly
       ·2· Mr. Buncher.· Could you clarify what counsel you are                ·2· from a bankruptcy matter --
       ·3· referring to in your question as, quote, bankruptcy                 ·3· · · · · · · · MR. ACOSTA:· Okay.
       ·4· counsel?                                                            ·4· · · · · · · · MR. WARREN:· -- (inaudible) --
       ·5· · · · · · · · MR. ACOSTA:· Sure.· I -- I would be happy             ·5· · · · · · · · MR. ACOSTA:· But my -- my -- my -- my
       ·6· to.· Mr. Neligan's firm, when -- when were they hired?              ·6· question is -- is very simple.· In response to the
       ·7· · · · · · · · MR. FRAZER:· I'm -- I'm sorry, I don't have           ·7· question in the Statement of Financial Affairs -- how
       ·8· that answer at my fingertips.                                       ·8· much did you pay your professional -- you put an amount
       ·9· · · · · · · · MR. ACOSTA:· So --                                    ·9· for the Brewer Firm; did you not?
       10· · · · · · · · MR. LaPIERRE:· Yeah.· This is --                      10· · · · · · · · MR. BUNCHER:· What question --
       11· · · · · · · · MR. ACOSTA:· -- do you think it might be --           11· · · · · · · · MR. LaPIERRE:· This is Wayne.· I -- I -- I
       12· · · · · · · · MR. LaPIERRE:· This is Wayne.· I -- I                 12· know we set aside -- we put aside -- I -- I -- I -- I
       13· don't -- I don't either have that answer at my --                   13· think it was -- well, I -- I'm -- I'm not sure my
       14· · · · · · · · MR. ACOSTA:· Okay.· Well, you disclosed in            14· memory's correct.· I think we set aside 5 million
       15· the Statement of Financial Affairs that Mr. Neligan's               15· or -- to -- to -- to be set aside to be used in various
       16· firm was paid $450,000 prior to filing bankruptcy.· Do              16· matters re -- re -- relating to the reorganization.
       17· you recall that?                                                    17· · · · · · · · MR. WARREN:· I was going to answer --
       18· · · · · · · · MR. LaPIERRE:· I'll refer that to our --              18· · · · · · · · MR. ACOSTA:· Okay.
       19· our -- our -- our chief financial people.                           19· · · · · · · · MR. WARREN:· -- your question (phonetic).
       20· · · · · · · · MR. ACOSTA:· Mr. Warren, do you recall                20· · · · · · · · MR. ACOSTA:· And I appreciate that,
       21· that?                                                               21· Mr. LaPierre, but since Mr. Warren filled out the
       22· · · · · · · · MR. WARREN:· I am aware that -- that there            22· Schedules, I'm asking his understanding of why he put
       23· were -- there were payments made prior to January 15, 23· down several digits that amounted to about $6 million
       24· 2021.                                                 24· for the Brewer Firm, in response to the question, How
       25· · · · · · · · MR. ACOSTA:· Okay.· Are you aware that                25· much did you pay your professional in connection with

                                                                     Page 66                                                               Page 68
       ·1· payments were made to Mr. Neligan's firm, as well as                ·1· preparing for the bankruptcy?
       ·2· Mr. Brewer's firm?                                                  ·2· · · · · · · · UNKNOWN MALE SPEAKER:· (Inaudible) for
       ·3· · · · · · · · MR. WARREN:· I'm aware that -- that                   ·3· that.
       ·4· payments were made to both firms.                                   ·4· · · · · · · · MR. WARREN:· Again -- and -- and this is --
       ·5· · · · · · · · MR. ACOSTA:· And they were both in                    ·5· this is Mr. Warren and -- and my -- my feedback to that
       ·6· connection with the bankruptcy?                                     ·6· is, I am -- I am aware of the Neligan component. I
       ·7· · · · · · · · MR. WARREN:· I am -- I am aware, due to               ·7· believe the definition utilized for the Brewer Firm
       ·8· the -- to the scope of engagement with Neligan, yes                 ·8· specifically related to bankruptcy may be re -- may be
       ·9· (phonetic).· The Brewer Firm, I'm not -- I'm not -- I'm             ·9· misinterpreted in terms of the question.
       10· not for certain that it had -- it's related to                      10· · · · · · · · UNKNOWN MALE SPEAKER:· That's --
       11· bankruptcy matters, since we engage them in other                   11· · · · · · · · MR. ACOSTA:· Okay.· Well, let me -- let me
       12· matters.                                                            12· ask you this:· In -- in response to the question about
       13· · · · · · · · MR. ACOSTA:· Well, you know the Statement             13· preferences, you said the Brewer Firm received
       14· of Financial Affairs specifically asks you to disclose              14· 17.5 million, approximately, during the 90 days prior to
       15· how much payments were made to any law -- professional 15· filing bankruptcy.· Do you recall that?
       16· law firm in connection with the bankruptcy filing.· Do              16· · · · · · · · MR. WARREN:· Correct.
       17· you recall that?                                                    17· · · · · · · · MR. ACOSTA:· Okay.· And -- and that's a
       18· · · · · · · · MR. WARREN:· Yes, I do.                               18· different amount than the amount that you put down with
       19· · · · · · · · MR. ACOSTA:· Okay.· Do you re -- do you               19· respect to the Statement of Financial Affairs question,
       20· recall putting four hun -- approximately, $450,000 for              20· relating to the professionals that advised the company
       21· the Neligan Firm?                                                   21· in connection with the bankruptcy.
       22· · · · · · · · MR. WARREN:· Yes.                                     22· · · · · · · · MR. BUNCHER:· Mr. Acosta, this is
       23· · · · · · · · MR. ACOSTA:· Do you recall putting over               23· Mr. Buncher.· That's because the payments you are
       24· $6 million for the Brewer Firm?                                     24· referring to in one question are payments related only
       25· · · · · · · · MR. WARREN:· I believe there's a definition           25· to bankruptcy-related work.


      888-893-3767
      www.lexitaslegal.com                                                                                                                           YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                  Page 120 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                           Pagess 69..72
                                                                  Page 69                                                                  Page 71
       ·1· · · · · · · · MR. ACOSTA:· I think --                     ·1· are your bankruptcy counsel right now?· Mr. Frazer
       ·2· · · · · · · · THE U.S. TRUSTEE:· Let's --                 ·2· and --
       ·3· · · · · · · · MR. ACOSTA:· -- that's right, Mr. Buncher.  ·3· · · · · · · · MR. FRAZER:· Well --
       ·4· Thank you.                                                ·4· · · · · · · · MR. ACOSTA:· -- Mr. -- not Mr. Neligan.
       ·5· · · · · · · · THE U.S. TRUSTEE:· Let's go back.· So we've ·5· Sorry.· Mr. Frazer and Mr. LaPierre.
       ·6· got, in the -- in the overall statements, a provision     ·6· · · · · · · · MR. FRAZER:· The Neligan Firm has been
       ·7· that the Brewer Firm and the NRA contend that             ·7· approved.
       ·8· bankruptcy-related work is not all the litigation work.   ·8· · · · · · · · MR. BUNCHER:· And the --
       ·9· And the U.S. Trustee has challenged that in his           ·9· · · · · · · · MR. ACOSTA:· Is that your only bankruptcy
       10· objection to the employment of the Brewer Firm, and I     10· counsel?
       11· guess we're going to have to have a court determine       11· · · · · · · · MR. BUNCHER:· -- the Garman Firm.
       12· that, either for discovery or for hearing purposes.       12· · · · · · · · MR. ACOSTA:· Oh, and -- and --
       13· But, you know, that -- that's what they have stated in    13· · · · · · · · MR. BUNCHER:· Were you not at
       14· their general notes.                                      14· (inaudible) --
       15· · · · · · · · MR. ACOSTA:· Okay.· So then let me ask you 15· · · · · · · · MR. ACOSTA:· -- the Garman firm.
       16· this -- this is more factually based:· Is the amount      16· · · · · · · · MR. BUNCHER:· -- yesterday?
       17· that you answered to one question "bankruptcy-related 17· · · · · · · · MR. ACOSTA:· I -- I'm not on trial here,
       18· work" in addition to the amount that you answered for     18· Mr. Buncher --
       19· just general payments made within 90 days or is it the    19· · · · · · · · MR. BUNCHER:· Well --
       20· same -- is it part of the payments made within 90 days? 20· · · · · · · · MR. ACOSTA:· -- but thank you.
       21· · · · · · · · MR. WARREN:· The --- the -- I'm sorry,      21· · · · · · · · MR. BUNCHER:· -- why do we need to ask
       22· this is Mr. Warren and I'm -- when you -- just for        22· questions everybody knows the answer to?
       23· clarification.· You had mentioned payments within 90      23· · · · · · · · MR. ACOSTA:· You know, that's just the type
       24· days versus -- and I forget your definition, I            24· of guy I am.
       25· apologize.· I just want to make sure I have the right     25· · · · · · · · MR. BUNCHER:· It's a matter of record.· You

                                                                  Page 70                                                                  Page 72
       ·1· definition to your question.                                     ·1· know who the counsel are.
       ·2· · · · · · · · MR. ACOSTA:· Yes.· The Statement of                ·2· · · · · · · · MR. ACOSTA:· Let me see here.· The New York
       ·3· Financial Affairs Question No. 3 asks you to list                ·3· Attorney General enforcement action, what factor did
       ·4· payments made to Cre -- to Creditors within 90 days of           ·4· that play in the -- in the filing of this bankruptcy?
       ·5· filing bankruptcy.                                               ·5· · · · · · · · MR. LaPIERRE:· You know -- this -- this is
       ·6· · · · · · · · MR. WARREN:· Correct.· Uh-huh                      ·6· Wayne.· We had been -- we had been looking for some time
       ·7· (affirmative).                                                   ·7· at -- at -- at other homes for the NRA and a place -- a
       ·8· · · · · · · · MR. ACOSTA:· In that --                            ·8· place to reorganize.· Going back far -- long before
       ·9· · · · · · · · MR. WARREN:· Correct.                              ·9· Governor Cuomo and long before General James, we had
       10· · · · · · · · MR. ACOSTA:· In that Schedule, you listed          10· been thinking about it.· We also thought that -- been
       11· 17 -- approximately, 17.5 million for the Brewer Firm.           11· thinking about the fact that our employees might be
       12· The Statement of Financial Affairs Question No. 7 says, 12· better off somewhere else, rather than in this -- the
       13· How much did you pay professionals or advisors in                13· north -- northern Virginia area.
       14· connection with preparing for the bankruptcy filing?· In         14· · · · · · · · So it -- it -- as -- as the sequence of
       15· that question, I would represent to you that you put             15· events moved along, with Attorney General Schneiderman
       16· down in excess of $6 million for the Brewer Firm alone,          16· calling us in 2017 and telling us that there was a plan
       17· and 450,000 for the Neligan Firm.· So my question is:            17· by the Democratic National Committee, some NGOs, an
       18· Is the $6 million that you put down for the Brewer Firm          18· anti-Second Amendment to weaponize the government of
       19· in addition to the 17.5 million or is it part of the             19· New York State against the NRA, the Department of
       20· 17.5 million made within 90 days?                                20· Financial Service, the Attorney General, during our
       21· · · · · · · · MR. WARREN:· Part of that 90 days would be         21· campaign -- General James -- said that because the NRA
       22· inclusive in -- in that second question that you are             22· supported the Second Amendment, she considered it a
       23· referring to.                                                    23· criminal terrorist organization and was going to open an
       24· · · · · · · · MR. ACOSTA:· Okay.· Okay.· So then this            24· investigation.
       25· question is for Mr. Frazer and -- and Mr. Neligan.· Who          25· · · · · · · · THE U.S. TRUSTEE:· Mr. LaPierre --


      888-893-3767
      www.lexitaslegal.com                                                                                                                           YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                 Page 121 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                          Pagess 73..76
                                                                    Page 73                                                                Page 75
       ·1· Mr. LaPierre --                                                    ·1· · · · · · · · MR. BUNCHER:· Covered in the last meeting.
       ·2· · · · · · · · MR. LaPIERRE:· As -- as --                           ·2· · · · · · · · MR. ACOSTA:· Okay.· Well, it's a simple
       ·3· · · · · · · · THE U.S. TRUSTEE:· -- I -- I don't want              ·3· answer.· Is the NRA aware of restrictions from moving
       ·4· this to be a discussion of anything about -- about money           ·4· out of the state of New York?
       ·5· (phonetic).                                                        ·5· · · · · · · · MR. BUNCHER:· Objection --
       ·6· · · · · · · · MR. LaPIERRE:· Okay.· Well, it -- it --              ·6· · · · · · · · MR. TERRELL:· Well, this is counsel for --
       ·7· it's just -- from -- from a money standpoint, it got               ·7· · · · · · · · MR. BUNCHER:· -- calls for a legal
       ·8· into a -- it became -- we had all kinds of states                  ·8· conclusion.
       ·9· offering financial incentives for us to -- to -- to --             ·9· · · · · · · · MR. TERRELL:· -- counsel for Wayne
       10· to move.· At -- at some point, it became very clear that           10· LaPierre.· To the extent that your question implies
       11· Texas was offering many financial incentives for us to             11· the -- for a -- a premise which constitutes a legal
       12· move and -- and we -- we had decided that, well, if you            12· conclusion, I think it's unfair to ask Mr. LaPierre to
       13· took a look at it from a money standpoint, given what we 13· opine on a legal issue.
       14· considered an unfair playing field in New York State,              14· · · · · · · · MR. ACOSTA:· Okay.· Well, take legal out of
       15· from a legal standpoint, it -- you know, it would be in            15· it.· Any restrictions that you are aware of for moving
       16· the best interest of the NRA to move to a state that --            16· out of the state of New York -- that the NRA is aware
       17· that -- where we would get -- have a fair legal playing            17· of, from a -- just a pure business person standpoint?
       18· field, which would be better for our members and --                18· · · · · · · · MR. LaPIERRE:· Well, what motivated our
       19· and -- and more supportive of -- supportive of the                 19· filing wasn't to avoid a -- a -- a -- a -- a -- a --
       20· Second Amendment freedom the NRA stands for.                       20· a -- a -- a fight with General James.· It was -- it --
       21· · · · · · · · MR. ACOSTA:· And -- and is the NRA aware             21· we're still pursuing our two First Amendment lawsuits up
       22· that there are restrictions to moving out of the state             22· there and, I mean, like -- I mean, like everyone else,
       23· of New York for nonprofits?                                        23· the NRA wants a level playing field and -- and we -- you
       24· · · · · · · · MR. BUNCHER:· Objection --                           24· know, we -- we thought it was in the best interest of
       25· · · · · · · · MR. LaPIERRE:· Exactly.                              25· our members to -- to go to the federal court and file a

                                                                    Page 74                                                                Page 76
       ·1· · · · · · · · MR. BUNCHER:· -- that calls for --                   ·1· Chapter 11 bankruptcy and ask for a -- the court's
       ·2· · · · · · · · MR. LaPIERRE:· In fact --                            ·2· permission to reincorporate in the state of Texas.
       ·3· · · · · · · · MR. BUNCHER:· -- a legal conclusion.                 ·3· · · · · · · · And, then, we are actively considering
       ·4· · · · · · · · MR. ACOSTA:· I didn't ask --                         ·4· moving a -- a -- a -- a good part of our facility to --
       ·5· · · · · · · · MR. BUNCHER:· And this is just --                    ·5· to a state of Texas -- to -- to the state of Texas.
       ·6· · · · · · · · MR. ACOSTA:· -- for the specific legal.              ·6· · · · · · · · MR. ACOSTA:· And -- and by the fact that
       ·7· · · · · · · · MR. BUNCHER:· Ms. Lambert, this is just --           ·7· you are saying that you did not try to avoid two
       ·8· this is replowing a lot of the same stuff that --                  ·8· lawsuits and are still pursuing them kind of suggests to
       ·9· · · · · · · · THE U.S. TRUSTEE:· No.· It's --                      ·9· me that you know there are restrictions from moving out
       10· · · · · · · · MR. BUNCHER:· -- was covered in the first            10· of the state of Texas, Mr. LaPierre -- I mean --
       11· meeting.                                                           11· · · · · · · · MR. BUNCHER:· And --
       12· · · · · · · · THE U.S. TRUSTEE:· It's not really                   12· · · · · · · · MR. ACOSTA:· -- out of the state of New
       13· replowing, but let's focus on why it went into                     13· York.
       14· bankruptcy and what one plans to do to get out of                  14· · · · · · · · MR. BUNCHER:· And -- and --
       15· bankruptcy.                                                        15· · · · · · · · MR. LaPIERRE:· You -- you're --
       16· · · · · · · · MR. ACOSTA:· Well --                                 16· · · · · · · · MR. BUNCHER:· -- hold on --
       17· · · · · · · · MR. BUNCHER:· It's --                                17· · · · · · · · MR. LaPIERRE:· -- really into legal --
       18· · · · · · · · MR. ACOSTA:· We would like to find out --            18· · · · · · · · MR. BUNCHER:· -- (inaudible) --
       19· · · · · · · · MR. BUNCHER:· But it's --                            19· · · · · · · · MR. LaPIERRE:· -- ground that I will defer
       20· · · · · · · · MR. ACOSTA:· -- why they're in bankruptcy,           20· to the general counsel on, that has a better --
       21· if there are restrictions to them moving to the state of           21· · · · · · · · THE U.S. TRUSTEE:· Let's --
       22· Texas.· And so is --                                     22· · · · · · · · MR. LaPIERRE:· -- knowledge of --
       23· · · · · · · · MR. BUNCHER:· Covered in the last meeting. 23· · · · · · · · THE U.S. TRUSTEE:· Let's just --
       24· · · · · · · · MR. ACOSTA:· -- the NRA aware of           24· · · · · · · · MR. LaPIERRE:· -- that than I do.
       25· restrictions -- I'm sorry?                                         25· · · · · · · · THE U.S. TRUSTEE:· Let's just not badger

      888-893-3767
      www.lexitaslegal.com                                                                                                                           YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                Page 122 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                        Pagess 77..80
                                                                   Page 77                                                                   Page 79
       ·1· the witness.                                                      ·1· · · · · · · · MR. WARREN:· Approximately, 35.3 million.
       ·2· · · · · · · · MR. BUNCHER:· Yeah.· Ms. --                         ·2· · · · · · · · MR. ACOSTA:· Okay.
       ·3· · · · · · · · THE U.S. TRUSTEE:· Just --                          ·3· · · · · · · · MR. BUNCHER:· That -- and I would refer you
       ·4· · · · · · · · MR. BUNCHER:· -- Lambert --                         ·4· to the -- to the notes where tho -- that's disclosed,
       ·5· · · · · · · · THE U.S. TRUSTEE:· -- ask a question.               ·5· Mr. Acosta.
       ·6· · · · · · · · MR. ACOSTA:· Okay.· All right.· I can move          ·6· · · · · · · · MR. ACOSTA:· Yeah, and I appreciate that.
       ·7· on.· This is --                                                   ·7· · · · · · · · And there was $64 million in mutual funds;
       ·8· · · · · · · · MR. BUNCHER:· Ms. Lambert --                        ·8· how much of that is restricted?
       ·9· · · · · · · · MR. ACOSTA:· This is --                             ·9· · · · · · · · MR. WARREN:· Approximately, 41 million.
       10· · · · · · · · MR. BUNCHER:· -- we're going to object.             10· · · · · · · · MR. ACOSTA:· 41 million.· Okay.· So, I
       11· · · · · · · · MR. ACOSTA:· This is way too difficult.             11· mean, it -- was -- was the NRA facing a liquidity crisis
       12· · · · · · · · MR. BUNCHER:· This is like --                       12· at the time it filed bankruptcy?
       13· · · · · · · · THE U.S. TRUSTEE:· We're --                         13· · · · · · · · MR. WARREN:· No.
       14· · · · · · · · MR. BUNCHER:· -- cross --                           14· · · · · · · · MR. ACOSTA:· Was it able to pay its debts
       15· · · · · · · · THE U.S. TRUSTEE:· We're done.                      15· normally, like any other profit organization?
       16· · · · · · · · MR. BUNCHER:· This is -- this is --                 16· · · · · · · · MR. WARREN:· As of -- as of January 15,
       17· · · · · · · · THE U.S. TRUSTEE:· We're done.· We're done. 17· 2021, yes.
       18· Okay.· He's moving on.                                            18· · · · · · · · MR. ACOSTA:· And normally -- what I mean by
       19· · · · · · · · MR. ACOSTA:· All right.· All right.· So             19· "normally" is, was it able to pay on time, you know,
       20· moving on to financial situations, I think the NRA                20· when things are due?
       21· disclosed it had $249.4 million in assets?· Is that               21· · · · · · · · MR. WARREN:· Under a normal course, yes.
       22· about right, Mr. Warren?                                          22· · · · · · · · MR. ACOSTA:· Okay.· And I believe you
       23· · · · · · · · MR. WARREN:· Yes.                                   23· disclosed that there was about 44.5 million in -- in
       24· · · · · · · · MR. ACOSTA:· Then about, approximately,             24· three loans made by Atlantic Union Bank?
       25· 111 mill -- 111.2 million in as -- in liabilities?                25· · · · · · · · MR. WARREN:· That's correct.

                                                                   Page 78                                                                   Page 80
       ·1· · · · · · · · MR. WARREN:· That's correct.                        ·1· · · · · · · · MR. ACOSTA:· Was -- there -- there was no
       ·2· · · · · · · · MR. ACOSTA:· Okay.· And out of the                  ·2· defaults under any of those loans -- has there been any
       ·3· assets -- let's talk about that for a second -- there's,          ·3· default under any of those loans?
       ·4· approximately, 185 million in personal property?                  ·4· · · · · · · · MR. WARREN:· No, there has not.
       ·5· · · · · · · · MR. WARREN:· Yes.                                   ·5· · · · · · · · MR. ACOSTA:· Okay.· Within the last two
       ·6· · · · · · · · MR. ACOSTA:· And out of that there's,               ·6· years?
       ·7· approximately, $150 million in liquidity?                         ·7· · · · · · · · MR. WARREN:· No, there has -- there were
       ·8· · · · · · · · MR. WARREN:· There are restrictions around          ·8· not.
       ·9· those assets, so liquidity is -- by definition of the             ·9· · · · · · · · MR. ACOSTA:· Okay.
       10· Schedule, yes, but there are restrictions on -- on those          10· · · · · · · · I'm almost done, Ms. Lambert.· I promise.
       11· assets.                                                           11· · · · · · · · THE U.S. TRUSTEE:· You knew I was coming to
       12· · · · · · · · MR. ACOSTA:· Well, let's go down each one,          12· ask you.
       13· if you don't mind.· There's 36.6 million in cash on               13· · · · · · · · MR. ACOSTA:· Yeah.· I have three more
       14· deposits at various bank accounts.                                14· questions, but I figured I -- I might as well ask them.
       15· · · · · · · · MR. WARREN:· Correct.                               15· · · · · · · · Back to Sea Girt.· Without getting into any
       16· · · · · · · · MR. ACOSTA:· How much of that is                    16· attorney-client privilege, what was the corporate or
       17· restricted?                                                       17· business justification for forming Sea Girt?
       18· · · · · · · · MR. WARREN:· Approximately, 25.6 million.           18· · · · · · · · MR. LaPIERRE:· It was to -- it was --
       19· · · · · · · · MR. ACOSTA:· Okay.· There's 5.6 million in          19· was -- it was to facilitate and to do the -- put an
       20· prepaids on deposits.· How much of that is restricted?            20· entity in a place that -- or how could I say it -- to do
       21· · · · · · · · MR. WARREN:· I believe thos -- none of              21· the -- to do the preliminary work to facilitate a move
       22· those are restricted.                                             22· to Texas, if it's --
       23· · · · · · · · MR. ACOSTA:· Okay.· There's, approximately, 23· · · · · · · · MR. ACOSTA:· Okay.
       24· 55.4 million in collectible AR.· How much of that is      24· · · · · · · · MR. LaPIERRE:· -- approved by the -- by the
       25· restricted?                                                       25· court and the judge.


      888-893-3767
      www.lexitaslegal.com                                                                                                                             YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                    Page 123 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                            Pagess 81..84
                                                                      Page 81                                                                  Page 83
       ·1· · · · · · · · MR. ACOSTA:· Okay.· So what was the                    ·1· Sea Girt in bankruptcy?
       ·2· business justification for putting it in bankruptcy?                 ·2· · · · · · · · MR. BUNCHER:· Objection, calls for a legal
       ·3· · · · · · · · MR. LaPIERRE:· I -- I'm not a lawyer.                  ·3· conclusion and, also, calls for attorney-client
       ·4· I'll -- I'll -- from what I understand legally, that was             ·4· communication.· To the extent you can answer, without
       ·5· the -- the Chapter 11 reorganization was the -- was the              ·5· revealing either of those, Mr. Frazer, you can answer.
       ·6· proper way to -- I'll -- but I will defer to the lawyers             ·6· · · · · · · · But we have covered that in the first
       ·7· to answer that.                                                      ·7· meeting, Ms. Lambert.
       ·8· · · · · · · · MR. ACOSTA:· So does that mean that you are            ·8· · · · · · · · MR. ACOSTA:· You can go ahead and answer,
       ·9· not aware of any business justification for why it wa --             ·9· Mr. Frazer.
       10· was in bankruptcy?                                                   10· · · · · · · · MR. FRAZER:· And -- and I -- I don't think
       11· · · · · · · · MR. BUNCHER:· Objection, answered,                     11· I can -- I don't think I have anything to add that
       12· badgering, cross-examination for purposes of litigations             12· wouldn't -- you know, that we haven't previously
       13· and motions to dismiss.· Not appropriate for a                       13· addressed that wouldn't touch on privileged matters.
       14· 341 Meeting, Ms. Lambert.                                            14· · · · · · · · MR. ACOSTA:· Okay.· Then let me just ask
       15· · · · · · · · THE U.S. TRUSTEE:· Okay.· Mr. Buncher, the             15· the same question.· Was there any corporate or business
       16· problem is that the 341 covers the same things that --               16· justification for the NRA filing bankruptcy?
       17· appropriate questions for a 341 are:· Why you are in                 17· · · · · · · · MR. BUNCHER:· Objection to the extent it
       18· bankruptcy and what you are planning to do to get out of 18· calls for a legal conclusion or legal strategy, attorney
       19· the bankruptcy --                                                    19· work product.· Beyond that, you can answer the question.
       20· · · · · · · · MR. BUNCHER:· Which has --                             20· · · · · · · · MR. ACOSTA:· I'm asking for corporate or
       21· · · · · · · · THE U.S. TRUSTEE:· -- and how --                       21· business --
       22· · · · · · · · MR. BUNCHER:· -- been answered in the first            22· · · · · · · · MR. FRAZER:· I don't think --
       23· meeting and -- and now it's just become a badgering of               23· · · · · · · · MR. ACOSTA:· -- justification for the NRA
       24· our witnesses.                                                       24· to file bankruptcy.
       25· · · · · · · · THE U.S. TRUSTEE:· Well, I've --                       25· · · · · · · · MR. FRAZER:· I don't think I have any --

                                                                      Page 82                                                                  Page 84
       ·1· · · · · · · · MR. BUNCHER:· My adversary --                          ·1· beyond -- outside of privileged communications, I don't
       ·2· · · · · · · · THE U.S. TRUSTEE:· He has two more                     ·2· think I have anything to add to what Mr. LaPierre
       ·3· questions, Mr. Buncher.                                              ·3· stated.
       ·4· · · · · · · · MR. BUNCHER:· Okay.· Well, it's getting out            ·4· · · · · · · · MR. ACOSTA:· Okay.· To -- so streamline
       ·5· of control, in my opinion.                                           ·5· litigation and -- and -- and facilitate the move to
       ·6· · · · · · · · MR. LaPIERRE:· When -- when the plans came             ·6· Texas; is that right?
       ·7· together to -- to -- it -- it -- it became obvious                   ·7· · · · · · · · MR. LaPIERRE:· Yes.
       ·8· that -- you know, that -- that Texas was a good option               ·8· · · · · · · · MR. FRAZER:· Yes.
       ·9· and then we needed an entity, Sea Girt was formed to                 ·9· · · · · · · · MR. ACOSTA:· I'm wondering --
       10· facilitate that transition.· The other thing and --                  10· · · · · · · · THE U.S. TRUSTEE:· You're -- you're out of
       11· and -- and -- and in the Chapter 11 reorganization                   11· questions, Mr. Acosta.
       12· bankruptcy was -- I'm not a lawyer, again, but from what             12· · · · · · · · MR. ACOSTA:· Fair enough.· Fair enough.
       13· I have -- have been -- understand from the lawyers, is               13· · · · · · · · Thank you very much, gentlemen, for your
       14· that the proper way to do that was the Chapter 11                    14· time.
       15· filing.                                                              15· · · · · · · · MR. LaPIERRE:· Thank you.
       16· · · · · · · · The bankruptcy was also a way to streamline            16· · · · · · · · MR. BUNCHER:· And for the record, I would
       17· and organize and reduce all of these litigation costs                17· just ask Ms. Lambert --
       18· that -- that the NRA was being burdened with --                      18· · · · · · · · THE U.S. TRUSTEE:· Operator, would you
       19· · · · · · · · MR. ACOSTA:· Okay.· Well --                            19· please open the line to questions from the floor?
       20· · · · · · · · MR. LaPIERRE:· -- and -- and still not --              20· · · · · · · · MS. MIRANDA:· Ms. Lambert, this is Leonor
       21· · · · · · · · MR. ACOSTA:· Now, let me ask --                        21· with the D.C. Attorney General's Office.
       22· · · · · · · · MR. LaPIERRE:· -- give up any -- and still             22· · · · · · · · THE U.S. TRUSTEE:· Okay.
       23· not give up any of our -- our claims.                                23· · · · · · · · MS. MIRANDA:· We had a few additional
       24· · · · · · · · MR. ACOSTA:· Let me ask Mr. Frazer the same 24· questions.
       25· question.· What was the justification of putting                     25· · · · · · · · THE U.S. TRUSTEE:· I'm opening up the floor

      888-893-3767
      www.lexitaslegal.com                                                                                                                               YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                     Page 124 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                           Pagess 85..88
                                                                     Page 85                                                                  Page 87
       ·1· to questions from the audience at this point.· I'll                 ·1· we are now going back up to 575 or 600 that -- that we
       ·2· return to your questions after I do that.                           ·2· are -- we are free to run.
       ·3· · · · · · · · MS. MIRANDA:· Okay.· Thank you.                       ·3· · · · · · · · We're having a meeting next week in regard
       ·4· · · · · · · · THE OPERATOR:· Thank you.                             ·4· to the national shooting matches at -- at Camp Atterbury
       ·5· · · · · · · · We will now begin the question-and-answer             ·5· as to whether, with COVID, we can -- we can do those or
       ·6· session.· If you would like to ask a question, please               ·6· not.· Most of the general operation -- operations, to
       ·7· press star 1, unmute your phone, and record your name               ·7· tell you the truth, it's -- it's -- it's been more of a
       ·8· clearly.· Your name is required to introduce your                   ·8· COVID issue, to tell you the truth, that we have been
       ·9· question.· If you need to withdraw your question, press             ·9· dealing with.· But the day-to-day activities of the
       10· star 2.· Again, to ask a question, please press star 1.             10· organization and its mission goes on.
       11· · · · · · · · It will take a few moments for the                    11· · · · · · · · MR. CALLAHAN:· Is -- is there a form,
       12· questions to come through.· Please stand by.· Our first             12· Mr. LaPierre, in which supporters of the NRA -- like
       13· question is from Daniel Callahan.                                   13· ourselves and creditors -- can pitch in to -- to support
       14· · · · · · · · Go ahead, your line's open.                           14· you and --
       15· · · · · · · · THE U.S. TRUSTEE:· Mr. Callahan, I need you 15· · · · · · · · THE U.S. TRUSTEE:· Are you a Creditor?
       16· to state your name, what the nature of your relationship            16· · · · · · · · MR. CALLAHAN:· -- and what you are trying
       17· to the NRA is, please -- if you are a Creditor.                     17· to do?
       18· · · · · · · · MR. CALLAHAN:· Hi, good -- good af -- good            18· · · · · · · · THE U.S. TRUSTEE:· Sir --
       19· afternoon.· I am with the Law Offices of Michael Reznick 19· · · · · · · · MR. CALLAHAN:· We are, ma'am.
       20· and we are representing a number of Creditors and                   20· · · · · · · · THE U.S. TRUSTEE:· -- are your clients
       21· parties of interest in the NRA, and my question is to               21· Creditors?· How are they Creditors?
       22· Mr. LaPierre.                                                       22· · · · · · · · MR. CALLAHAN:· They are vendors.
       23· · · · · · · · Good morning -- good afternoon,                       23· · · · · · · · THE U.S. TRUSTEE:· Okay.· Have you filed a
       24· Mr. LaPierre.                                                       24· statement of multi-party representation?
       25· · · · · · · · MR. LaPIERRE:· Good afternoon.                        25· · · · · · · · MR. CALLAHAN:· No, we have not.

                                                                     Page 86                                                                  Page 88
       ·1· · · · · · · · MR. CALLAHAN:· Thank you very much for your ·1· · · · · · · · THE U.S. TRUSTEE:· I would be grateful if
       ·2· leadership throughout these decades.· Our question                  ·2· you would do that.
       ·3· relates to the ongoing operations and the operations of             ·3· · · · · · · · MR. CALLAHAN:· We shall.
       ·4· the various committees and advocacies that your                     ·4· · · · · · · · Go ahead, Mr. LaPierre.
       ·5· organization has been creating in this time of unique               ·5· · · · · · · · MR. LaPIERRE:· Well, the -- the forms
       ·6· circumstances of the bankruptcy.· How are you assuring              ·6· are -- are -- are -- are available, as always, to -- to
       ·7· the ongoing support to the donor base and to the people             ·7· help the NRA.· If it's legislative and political, ILA --
       ·8· who need your assistance in their -- protection of their            ·8· donating to ILA.· If it's -- if it's the NRA, donating
       ·9· various constitutional interests?                                   ·9· to the NRA or buying ads in the magazines or helping
       10· · · · · · · · MR. LaPIERRE:· Thank you for the question.            10· with the -- with the NRA Office of Advancement.· And --
       11· We are continuing with the day-to-day operations of the             11· and then there's the -- independently, there's the
       12· NRA and the -- the mission of the NRA.· The Institute               12· NRA Foundation, which help -- helps, you know, among
       13· for Legislative Action is continuing with its                       13· other things, fund the 501(c)(3) needs of -- of programs
       14· legislative and political activities, not only on                   14· of the organization, like -- like the safety, training,
       15· Capitol Hill, but throughout the -- throughout the                  15· education, child safety programs, competitions, matches,
       16· United States and cities, towns, state legislatures.· As            16· things like that.
       17· always, the -- our publications division is publishing              17· · · · · · · · MR. CALLAHAN:· And, Mr. LaPierre, have you
       18· its magazines.                                                      18· created an outreach to explain to the donors and the
       19· · · · · · · · As -- as -- as always, the -- our general             19· creditors what the plan is with the NRA and how you are
       20· operations people are -- are still -- that do the                   20· going to restructure it as part of your plan of
       21· competitions, the matches, the safety and the training              21· reorganization in the future and how your base can get
       22· of law enforcement and all of that, some of that has                22· involved in supporting that?
       23· been restricted by COVID restrictions in various states,            23· · · · · · · · THE U.S. TRUSTEE:· So excuse --
       24· but we are starting to get back to normal.· For example,            24· · · · · · · · MR. LaPIERRE:· We are --
       25· our Friends' dinners, I think, have gone -- are -- we --            25· · · · · · · · THE U.S. TRUSTEE:· Excuse me for a second.


      888-893-3767
      www.lexitaslegal.com                                                                                                                              YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                    Page 125 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                            Pagess 89..92
                                                                     Page 89                                                                  Page 91
       ·1· The disclosure statement must be approved by the                    ·1· chaotic affair, and I think you, as the leader of this
       ·2· bankruptcy court and there are risks to putting any                 ·2· organization and movement, should consider -- in the
       ·3· statements about what the bankruptcy is going to do                 ·3· very near future -- to create such a platform and -- and
       ·4· without having a disclosure statement approved by the               ·4· outreach to your members.· Do you intend to do that even
       ·5· court.                                                              ·5· though --
       ·6· · · · · · · · MR. CALLAHAN:· I understand.                          ·6· · · · · · · · MR. LaPIERRE:· I -- I -- I appreciate the
       ·7· · · · · · · · Go ahead, Mr. LaPierre, if you could please           ·7· suggestion.· I mean, we -- we -- we're -- we're looking
       ·8· ed -- edify us.                                                     ·8· at -- at -- at various things like that.· I -- I gave a
       ·9· · · · · · · · MR. LaPIERRE:· Well, we are working -- we             ·9· speech on Sunday where I -- I -- I talked about a -- I
       10· are working with our -- our Board of Directors in terms             10· talked about what was going on and I talked about why
       11· of -- in terms of -- of -- of -- of things like that,               11· the NRA was doing what it was doing.· I did a television
       12· the restructuring, and -- and we are still in the                   12· show last week talking about it and I have written
       13· process of -- of putting that together.                             13· articles in the -- an article in the magazine about it.
       14· · · · · · · · MR. CALLAHAN:· What about outreach towards 14· · · · · · · · And, yeah, we'll continue to look for
       15· the grassroots, like, the vendors, creditors, donors on             15· other -- other platforms to -- believe me, because we
       16· a -- on an ongoing basis in the various states you are              16· know that the only reason -- I mean, the NRA, what makes
       17· involved in?                                                        17· it work, isn't this concrete building in Washington.
       18· · · · · · · · MR. LaPIERRE:· We have -- we have                     18· It's -- it's members all over the country and what's in
       19· contacted, as -- as far as I'm aware, our creditors --              19· their hearts and their passion, and that's why this
       20· and if there's someone from fiscal, if -- if -- and --              20· organization is just -- the whole basis of its success.
       21· and -- and let them know that we intend to -- to -- to              21· So we -- and -- and -- and the good news is, our
       22· make good on their -- on their -- on their -- on their              22· membership has been very supportive of what we have
       23· claims.                                                             23· done.
       24· · · · · · · · So Son -- Ms. Rowl -- Ms. Rowling?· Sonya?            24· · · · · · · · Our membership has been rising for the last
       25· · · · · · · · MS. ROWLING:· We reached out to a -- a                25· several months -- probably, about the last eight months,

                                                                     Page 90                                                                  Page 92
       ·1· certain number of these vendors.· They -- I wouldn't say            ·1· and -- and we -- as we continue to move forward.
       ·2· all, but there were a large list and it was just a -- a             ·2· · · · · · · · MR. CALLAHAN:· If you don't mind,
       ·3· letter stating our in -- our intent.· But, obviously,               ·3· Mr. LaPierre, I would like to suggest that you
       ·4· that intent is directed by the courts.                              ·4· consider -- given the unique circumstances --
       ·5· · · · · · · · MR. CALLAHAN:· Is there -- can we expect --           ·5· · · · · · · · THE U.S. TRUSTEE:· Sir --
       ·6· · · · · · · · MR. LaPIERRE:· And we continue to keep our            ·6· · · · · · · · MR. CALLAHAN:· -- involved --
       ·7· members informed on what's going on through the                     ·7· · · · · · · · THE U.S. TRUSTEE:· Sir, are you asking
       ·8· magazines and -- articles in the magazines.                         ·8· questions?· This is --
       ·9· · · · · · · · THE U.S. TRUSTEE:· Sir --                             ·9· · · · · · · · MR. CALLAHAN:· I am.
       10· · · · · · · · MR. CALLAHAN:· Well --                                10· · · · · · · · THE U.S. TRUSTEE:· -- not a -- this is not
       11· · · · · · · · THE U.S. TRUSTEE:· -- I had --                        11· a suggestion time.· This is an asking-questions time.
       12· · · · · · · · MR. CALLAHAN:· -- is --                               12· · · · · · · · MR. CALLAHAN:· It -- the question is,
       13· · · · · · · · THE U.S. TRUSTEE:· -- asked in the Notice             13· Mr. LaPierre:· Is there a direct advocacy footnote or
       14· of the 341 Meeting that you had more than two or three              14· place within your bankruptcy petition where advocacy for
       15· questions, that you would get on the list to ask                    15· the Second Amendment guns right can be -- can be viewed
       16· questions that were lengthier.· How many more questions 16· and for -- for us, as creditors and the public in
       17· do you have today?                                                  17· general, to make sure that you're -- you are continued
       18· · · · · · · · MR. CALLAHAN:· Just two.                              18· to be enabled to do your primary work, which is protect
       19· · · · · · · · THE U.S. TRUSTEE:· Okay.· That's fine.                19· and support the Second Amendment?
       20· · · · · · · · MR. CALLAHAN:· Mr. LaPierre, can we expect            20· · · · · · · · MR. LaPIERRE:· That -- that's kind of a
       21· and hope to receive, in the very, very near future,                 21· legal question that I would have to refer to -- as to
       22· perhaps, a -- a Zoom or platform call where you and the             22· whether that needed to be within a -- a filing.· All I
       23· people that look up to you and what do you, to be                   23· can tell you is, the Institute for Legislative Action,
       24· edified about this situation?· Because the general                  24· nothing has changed.· They continue on fighting for the
       25· consensus of others is that there's -- it's quite a                 25· Second Amendment to the Constitution of the United


      888-893-3767
      www.lexitaslegal.com                                                                                                                              YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                  Page 126 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                          Pagess 93..96
                                                                     Page 93                                                                Page 95
       ·1· States every day and carrying out that core mission of              ·1· · · · · · · · MR. LaPIERRE:· Well, it -- I wasn't with
       ·2· the NRA that is in the bylaws.                                      ·2· the NRA at the time and if -- if there's a -- a --
       ·3· · · · · · · · MR. CALLAHAN:· Thank you, Mr. LaPierre,               ·3· but -- but, as I understand that, the real issue at that
       ·4· I don't --                                                          ·4· time was that the -- the -- the -- the people that were
       ·5· · · · · · · · MR. LaPIERRE:· Thank you.                             ·5· leading the NRA wanted to turn it more into a
       ·6· · · · · · · · MR. CALLAHAN:· -- have anymore questions.             ·6· conservation organization and they intended to move it
       ·7· God bless.                                                          ·7· out of Washington, D.C.
       ·8· · · · · · · · MR. LaPIERRE:· You, too.                              ·8· · · · · · · · And con -- people like Congressman John
       ·9· · · · · · · · THE OPERATOR:· Our next question is from              ·9· Dingell, along with numerous other leaders of the NRA at
       10· David.· Go ahead, your line's open.                                 10· that point, got together and wanted the NRA to be a
       11· · · · · · · · MR. DELL'AQUILA:· Yes.· This is David                 11· Second Amendment advocacy organization, in addition to
       12· Dell'Aquila, plaintiff in the class action suit against             12· doing all the general operation programs, and -- and --
       13· the NRA.· I have several questions, depending on, you               13· and they ended up winning that fight.· And at that
       14· know, the response.· You know -- you know, we may need 14· point, they decided to keep the NRA in Washington and
       15· clarification, but the shorter you keep your                        15· not let it move to somewhere else and become more of a
       16· questions -- I mean, your answers, I can get through                16· conservation organization.
       17· mine.                                                               17· · · · · · · · MR. DELL'AQUILA:· Okay.· So, my
       18· · · · · · · · And I want to thank everybody here for                18· understanding, is that Mr. LaPierre that -- that -- that
       19· participating -- Ms. Lambert, and -- and everyone                   19· was speaking?
       20· else -- I'm not going through -- through all the                    20· · · · · · · · MR. LaPIERRE:· That's correct.
       21· names -- and I just want to -- you know, I'm not sure --            21· · · · · · · · MR. DELL'AQUILA:· And you -- did I mis -- I
       22· I -- there's some question from the NRA in front of                 22· heard you said you weren't with the NRA at that time --
       23· Judge Hale was, like --                                             23· · · · · · · · MR. LaPIERRE:· I was not with the --
       24· · · · · · · · THE U.S. TRUSTEE:· Mr. Dell'Aquila --                 24· · · · · · · · MR. DELL'AQUILA:· -- in -- in the '90s?
       25· · · · · · · · MR. DELL'AQUILA:· -- nothing's been done in           25· · · · · · · · MR. LaPIERRE:· -- NRA at that time.

                                                                     Page 94                                                                Page 96
       ·1· 18 --                                                               ·1· · · · · · · · MR. DELL'AQUILA:· So that did not come up
       ·2· · · · · · · · THE U.S. TRUSTEE:· Mr. Dell'Aquila, just              ·2· in --
       ·3· please ask some questions.                                          ·3· · · · · · · · MR. LaPIERRE:· No.· No.· No.
       ·4· · · · · · · · MR. DELL'AQUILA:· Okay.· So quick                     ·4· · · · · · · · MR. DELL'AQUILA:· -- the 19 --
       ·5· clarification on -- on a participant asking some                    ·5· · · · · · · · MR. LaPIERRE:· You are talking -- you are
       ·6· questions.· Does the NRA have -- I'm not asking who it              ·6· talking -- I mean, what you are talking about occurred,
       ·7· is, but do they have directors and officers insurance               ·7· I believe, in the late '60s or -- or mid-'70s.
       ·8· indemnity?· Actually, this would be a -- a yes or no. I             ·8· · · · · · · · MR. DELL'AQUILA:· No.· No.· No.· No.· No,
       ·9· guess, Wayne -- I will ask Wayne, first -- I mean -- I              ·9· what I'm talking about is --
       10· mean -- sorry.                                                      10· · · · · · · · MS. MIRANDA:· Ms. Lambert --
       11· · · · · · · · THE U.S. TRUSTEE:· I (inaudible) --                   11· · · · · · · · MR. DELL'AQUILA:· -- my understanding --
       12· · · · · · · · MR. LaPIERRE:· Well, let -- let -- let me             12· · · · · · · · MS. MIRANDA:· -- this is -- this is Leonor
       13· just refer that to our -- to our general counsel --                 13· with the District of Columbia.· We have several
       14· our -- our le -- legal, John Frazer.                                14· questions that we would like to ask and would like to be
       15· · · · · · · · MR. FRAZER:· Mr. -- Mr. Dell'Aquila, this             15· given some time.
       16· is -- good to hear from you, again.· We -- we -- yes, we            16· · · · · · · · MR. DELL'AQUILA:· Okay.· Well, my questions
       17· have directors and officers insurance.· It's described              17· aren't relevant when it goes to your -- the -- it -- I
       18· in the -- in the Schedules or Statements.                           18· mean, it -- it's going to be continued.· Well,
       19· · · · · · · · MR. DELL'AQUILA:· Okay.· Thank you.· And              19· obviously, my questions are after yours.· I'll -- you
       20· then another question.· I heard Mr. LaPierre mention                20· can go -- you go next and then I'll bring my questions
       21· about, they -- they thought about moving out of New York 21· up.
       22· before Governor Cu -- Cuomo and -- and the Attorney                 22· · · · · · · · THE U.S. TRUSTEE:· Mr. Dell'Aquila --
       23· General -- one -- is it true about 20 years ago that                23· · · · · · · · MR. DELL'AQUILA:· I -- I --
       24· came up about moving out of New York and that was                   24· · · · · · · · THE U.S. TRUSTEE:· -- can you finish your
       25· defeated or -- or it -- it was voted down?                          25· question?

      888-893-3767
      www.lexitaslegal.com                                                                                                                            YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                 Page 127 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                       Pagess 97..100
                                                                      Page 97                                                                Page 99
       ·1· · · · · · · · MR. DELL'AQUILA:· Sure.· I've got -- loo --            ·1· · · · · · · · MR. WARREN:· Yes.· This is Mr. Warren.
       ·2· loo -- looking at -- yeah, I'm looking at your nine --               ·2· Yes, it is.
       ·3· your -- your 990s and trying to understand why, in 2013,             ·3· · · · · · · · MS. MIRANDA:· And next to that, there is
       ·4· 2014, 2015, 2016, and 2017, the charity for Youth for                ·4· about $8.6 million that's identified as a subset of the
       ·5· Tomorrow wa -- was not reported on the -- your 990s.                 ·5· 64 million that's listed as "doubtful" or uncollectible
       ·6· · · · · · · · THE U.S. TRUSTEE:· You know,                           ·6· accounts."· Is any of the $32 million assets listed on
       ·7· Mr. Dell'Aquila, those -- I understand that's a question             ·7· the 990, are any of those assets included in the
       ·8· that you have, but it relates to your litigation, so                 ·8· 8.6 million amount?
       ·9· it's not -- or not really a question for here today.· It             ·9· · · · · · · · MR. WARREN:· No, they do not assign
       10· is a question for your --                                            10· themselves to that receivable.
       11· · · · · · · · MR. DELL'AQUILA:· It --                                11· · · · · · · · MS. MIRANDA:· And Question 12, in that
       12· · · · · · · · THE U.S. TRUSTEE:· -- litigation, but not              12· same -- in Part 3 on your accounts receivable, the total
       13· for here today.                                                      13· amount of accounts receivable is about $56 million.· Is
       14· · · · · · · · MR. DELL'AQUILA:· Okay.· It's -- okay.· I'm            14· the full $32 million asset "due from the Foundation"
       15· just trying to get through -- it was reported in 2011 --             15· listed, is it included fully in that $56 million figure?
       16· · · · · · · · THE U.S. TRUSTEE:· Okay.· So we had talked 16· · · · · · · · MR. WARREN:· Yes, it is.
       17· about --                                                             17· · · · · · · · MS. MIRANDA:· And from -- the $32 million
       18· · · · · · · · MR. DELL'AQUILA:· Okay.                                18· asset that was listed on the 990, that -- that consists
       19· · · · · · · · THE U.S. TRUSTEE:· We had talked about --              19· of assets that are exclus -- are purely restricted
       20· · · · · · · · MR. DELL'AQUILA:· Okay.                                20· funds, right?
       21· · · · · · · · THE U.S. TRUSTEE:· -- maybe, three                     21· · · · · · · · MR. WARREN:· That's correct.· It would be
       22· questions and I think that you've asked your three now.              22· classified as restricted.
       23· But we're going to be back --                                        23· · · · · · · · MS. MIRANDA:· And what type of restrictions
       24· · · · · · · · MR. DELL'AQUILA:· Okay.                                24· apply to those funds?
       25· · · · · · · · THE U.S. TRUSTEE:· -- in a week, so can you            25· · · · · · · · MR. WARREN:· That is -- that is a

                                                                      Page 98                                                            Page 100
       ·1· hold on?                                                             ·1· receivable for endowment funds with the Foundation.· So
       ·2· · · · · · · · MR. DELL'AQUILA:· Yes.· Thank you,                     ·2· those -- those funds are, specifically, restricted based
       ·3· Ms. Lambert.                                                         ·3· on the endowment placement.
       ·4· · · · · · · · THE U.S. TRUSTEE:· All right.· Other                   ·4· · · · · · · · MS. MIRANDA:· Okay.· And when the --
       ·5· questions from the floor, please?                                    ·5· when -- when the NRA receives these funds, are all
       ·6· · · · · · · · THE OPERATOR:· So no further questions on              ·6· these -- funds coming in from the accounts receivable,
       ·7· the phone lines now.                                                 ·7· are they all placed in, like, one specific account
       ·8· · · · · · · · THE U.S. TRUSTEE:· D.C. AG's Office?                   ·8· together?
       ·9· · · · · · · · MS. MIRANDA:· Thank you, Ms. Lambert.· This            ·9· · · · · · · · MR. WARREN:· Are you asking specific to
       10· is my first time attending a bankruptcy hearing.· This               10· ordinary receivables or specific to the endowment?
       11· is Leonor Miranda with the D.C. Attorney General's                   11· · · · · · · · MS. MIRANDA:· I'm looking at the
       12· Office and I represent the District of Columbia.· I have             12· $64-million figure and I'm trying to figure out if, you
       13· several questions and they, primarily, relate to two --              13· know, there is, like, an account that just adds up to
       14· two things.· So, hopefully, it won't take too long.                  14· $64 million or if you're adding up several different --
       15· · · · · · · · During the February 22nd meeting, we asked             15· · · · · · · · MR. WARREN:· Yeah.
       16· the NRA questions relating to a $32 million asset that               16· · · · · · · · MS. MIRANDA:· -- accounts in the NRA to
       17· was listed on its most recent 990 filing and that was                17· come up to that number?
       18· listed on Schedule D, Part 9, and it was categorized as              18· · · · · · · · MR. WARREN:· No.· There's several --
       19· "due from the Foundation."· Can the NRA confirm that                 19· several accounts that are utilized to come up with
       20· that asset is reflected in its Schedule -- its Schedule              20· that -- that consolidated position.
       21· A of the -- oh, sorry, in -- yes, Schedule A, Part 3,                21· · · · · · · · MS. MIRANDA:· And is there a separate
       22· Question 11, under "accounts receivable."· There is a                22· endowment account?
       23· $64,072,298.70 -- 70 cents face amount -- amount listed. 23· · · · · · · · MR. WARREN:· Yes.
       24· · · · · · · · Is that $32 million fully included in that             24· · · · · · · · MR. BUNCHER:· I think -- I don't know if
       25· $64 million listing?                                                 25· you were -- this is Mr. Buncher.· I don't know if you


      888-893-3767
      www.lexitaslegal.com                                                                                                                             YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                             Page 128 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                  Pagess 101..104
                                                                Page 101                                                              Page 103
       ·1· were present at the initial meeting, but this was               ·1· clear, it wasn't specific each and every single one.
       ·2· discussed, and Ms. Rowling testified that the NRA only          ·2· But they did describe it, generally, of -- of what those
       ·3· receives money from the endowment after it has spent            ·3· represent.
       ·4· money on a qualified 501(c)(3) activity, and then they          ·4· · · · · · · · MS. MIRANDA:· Okay.· Well, can the NRA
       ·5· request and receive reimbursement of those costs.· So I ·5· provide documents that specify the additional
       ·6· don't know if you were present or not for that.                 ·6· information relating to the nature of the grants, grant
       ·7· · · · · · · · MS. MIRANDA:· I was not, but thank you for        ·7· numbers or the specific ac -- accounts for those
       ·8· that clarification.                                             ·8· transactions for the NRA Foundation?
       ·9· · · · · · · · And I have one last question regarding this       ·9· · · · · · · · MR. BUNCHER:· Are -- you might need to ask
       10· topic.· So over half -- I'm taking into consideration           10· one of the witnesses if there are any documents about
       11· the $32 million asset that's restricted funds or -- or          11· that.· I -- I don't know.
       12· endowment funds, and that makes up over half of that            12· · · · · · · · MS. MIRANDA:· Okay.· Ms. Rowling?
       13· $56 million; that's listed as the NRA's accounts                13· · · · · · · · MS. ROWLING:· Yes.
       14· receivable?                                                     14· · · · · · · · MS. MIRANDA:· Are there any documents
       15· · · · · · · · MR. WARREN:· Correct.                             15· relating to the 106 transactions listed on Pages 39
       16· · · · · · · · MS. MIRANDA:· Great.· And the only other          16· through 41 of the Statement of Financial Affairs,
       17· question that I have relates to the -- and -- and, you          17· listing transfers from the NRA to the NRA Foundation,
       18· know, I think it's about 106 transfers relating to              18· identified as -- it -- I think it's on returned funds or
       19· return of grant funding from the NRA -- to the NRA              19· state -- okay.· Give me one second.· I don't want to
       20· Foundation, and I just wanted to follow up.· I didn't           20· mis -- "unused grant funds"?
       21· know if my colleague at the first meeting requested             21· · · · · · · · MS. ROWLING:· Yes.· We can -- we can
       22· (inaudible), and if you -- if the NRA could provide             22· provide the grant number associated with those.
       23· documents identifying what specific grants those are;           23· · · · · · · · MS. MIRANDA:· And are all those grants
       24· whether it's the nature of the grants, grants'                  24· held, you know, in one -- in -- all together in one
       25· identification numbers on the specific accounts that            25· particular NRA account or are they held in separate

                                                                Page 102                                                              Page 104
       ·1· correspond to those transactions.· And we can follow up ·1· accounts?
       ·2· that, you know, with an email request.                          ·2· · · · · · · · MS. ROWLING:· I'm not sure I understand
       ·3· · · · · · · · MR. BUNCHER:· Well, this is Mr. Buncher.          ·3· exactly what you're asking --
       ·4· Those transactions were discussed in the first meeting          ·4· · · · · · · · MS. MIRANDA:· Sure.· So --
       ·5· as well.                                                        ·5· · · · · · · · MR. ROWLING:· -- but I can still --
       ·6· · · · · · · · MS. MIRANDA:· I'm sorry.· Can you repeat          ·6· · · · · · · · MS. MIRANDA:· So the transactions that are
       ·7· that?                                                           ·7· listed in -- are -- are those funds coming out of one
       ·8· · · · · · · · MR. BUNCHER:· I said those transactions you       ·8· particular account within the NRA -- when they are being
       ·9· are referring to, with the Foundation, were discussed in        ·9· transferred to the NRA Foundation -- or are they coming
       10· the first meeting.                                              10· from different -- are they originating from different
       11· · · · · · · · MS. MIRANDA:· Oh, okay.· And so in the            11· NRA accounts?
       12· first meeting, the NRA identified exactly what each             12· · · · · · · · MS. ROWLING:· NRA bank accounts?· I -- I --
       13· grant -- out of the hun -- the ones -- the 106 grants           13· · · · · · · · MS. MIRANDA:· Sure.
       14· that were listed, and has described the nature of those         14· · · · · · · · MR. ROWLING:· Still I would --
       15· grants and the --                                               15· · · · · · · · MS. MIRANDA:· I mean, I'm just asking
       16· · · · · · · · MR. BUNCHER:· No.· No.                            16· for --
       17· · · · · · · · MS. MIRANDA:· I'm sorry.                          17· · · · · · · · MR. ROWLING:· -- want some clarification;
       18· · · · · · · · MR. BUNCHER:· I think there was general           18· exactly what accounts --
       19· testimony about what those represented and I can't              19· · · · · · · · MS. MIRANDA:· Sure.· NRA bank --
       20· recall if it was Ms. Rowling or Mr. Warren who -- who           20· · · · · · · · MR. ROWLING:· -- are you talking about?
       21· described that.                                                 21· · · · · · · · MS. MIRANDA:· -- accounts or if they cla --
       22· · · · · · · · MS. MIRANDA:· Okay.· I'm going to --              22· you know, they are held -- yeah, sure -- in NRA bank
       23· · · · · · · · MR. BUNCHER:· But it --                           23· accounts.
       24· · · · · · · · MS. MIRANDA:· -- ask at this time --              24· · · · · · · · MR. BUNCHER:· Okay.· Let me -- let me try
       25· · · · · · · · MR. BUNCHER:· It wasn't -- but just so I'm        25· to clarify this -- this is Mr. Buncher -- because --

      888-893-3767
      www.lexitaslegal.com                                                                                                                       YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21 Entered 04/03/21 02:48:03                                                  Page 129 of
                             NRA of America
                                         151Bankruptcy Case No. 21-30080                                                      Pagess 105..108
                                                                    Page 105                                                              Page 107
       ·1· just to try to speed this up.                                       ·1· I'm anticipating that the questions will continue to
       ·2· · · · · · · · Ms. Rowling, those are transactions that              ·2· narrow, based on the Schedules and Statements of Fin --
       ·3· were called "unused grant funds"; is that correct?                  ·3· Financial Affair amendments, and the discovery that was
       ·4· · · · · · · · MS. ROWLING:· That's correct.                         ·4· produced that was not -- was not subject to questioning
       ·5· · · · · · · · MR. BUNCHER:· And those are instances where ·5· today.· I will try to get the same call-in numbers, but
       ·6· grant money was not spent and is returned back to the               ·6· I don't know that that will be possible.· Look on the
       ·7· Foundation; is that right?                                          ·7· court's docket to ensure that we were able to get the
       ·8· · · · · · · · MS. ROWLING:· That's correct.                         ·8· same numbers.
       ·9· · · · · · · · MR. BUNCHER:· Okay.· So I just want -- I              ·9· · · · · · · · Thank you -- thank everyone for their
       10· just wanted to clarify that's what we are talking about             10· participation today.
       11· here.                                                               11· · · · · · · · MR. BUNCHER:· Thanks.
       12· · · · · · · · MS. MIRANDA:· Yes.· That is exactly what we           12· · · · · · · · MR. WARREN:· Thank you.
       13· are talking about are --                                            13· · · · · · · · MR. LaPIERRE:· Thanks.
       14· · · · · · · · THE U.S. TRUSTEE:· Let's -- let me ask                14· · · · · · · · MR. ROWLING:· Thank you.
       15· you --                                                              15· · · · · · · · MR. OWENS:· Thank you.
       16· · · · · · · · MS. MIRANDA:· -- (inaudible) --                       16· · · · · · · · THE U.S. TRUSTEE:· Operator, we are going
       17· · · · · · · · THE U.S. TRUSTEE:· Wait.· Wait.· Let's hold           17· to disconnect --
       18· up just a second.                                                   18· · · · · · · · MR. FRAZER:· Thank you.
       19· · · · · · · · When you provide the list of the items                19· · · · · · · · THE U.S. TRUSTEE:· -- now.· Thank you.
       20· incorporated to the D.C. AG's Office will, in it,                   20· · · · · · · · THE OPERATOR:· That concludes today's
       21· reflect the bank accounts out of which the funds came?              21· conference.· Thank you for participating.· You may
       22· · · · · · · · MS. ROWLING:· Well, we only have one bank             22· disconnect at this time.
       23· account from which we cut checks from, so it would have 23· · · · · · · · ·(End of proceedings)
       24· been one bank account.                                              24· · · · · · · · ·(End of audio file)
       25· · · · · · · · THE U.S. TRUSTEE:· Okay.· So --                       25

                                                                    Page 106                                                              Page 108
       ·1· · · · · · · · MS. ROWLING:· However, we track the                   ·1· · · · · · I, Gwendolynn R. Murphy, Certified Shorthand
                                                                               ·2· Reporter in and for the State of Texas, do hereby
       ·2· restriction on those funds in a restricted net asset
                                                                               ·3· certify that the foregoing 107 pages comprise a true,
       ·3· account.· So it's an accounting thing, but it comes out             ·4· complete and correct transcription of the aforementioned
       ·4· of a bank account.· But it's restricted from an                     ·5· audio file to the best of my ability.
       ·5· accounting ex -- perspective.                                       ·6· · · · · · Given under my hand and seal of office on this

       ·6· · · · · · · · MS. MIRANDA:· And in that restricted net              ·7· 11th day of March, 2021.
                                                                               ·8
       ·7· asset account, is it further restricted depending on,
                                                                               ·9
       ·8· you know, the particular grant that the funds are                   10
       ·9· supposed to go to?                                                  11
       10· · · · · · · · MS. ROWLING:· Yes, it is.                             12· · · · · · · · · · · · ·_________________________________

       11· · · · · · · · MS. MIRANDA:· And so we would just place a            · · · · · · · · · · · · · ·Gwendolynn R. Murphy
                                                                               13· · · · · · · · · · · · ·Texas CSR No. 6040
       12· request for that information, particularly, for those
                                                                               · · · · · · · · · · · · · ·Expiration Date:· 10/31/2022
       13· 106 transactions that are listed -- listed --
                                                                               14
       14· · · · · · · · MR. BUNCHER:· Okay.                                   · · · · · · · · · · · · · ·Lexitas-Dallas, Reg No. 459
       15· · · · · · · · MS. MIRANDA:· -- on Question 4.                       15· · · · · · · · · · · · ·325 N. St. Paul

       16· · · · · · · · MR. BUNCHER:· We have noted your request.             · · · · · · · · · · · · · ·Suite 1900
                                                                               16· · · · · · · · · · · · ·Dallas, Texas 75201
       17· · · · · · · · MS. MIRANDA:· Thank you.· That sums up my
                                                                               · · · · · · · · · · · · · ·(214) 373-4977
       18· questions.
                                                                               17
       19· · · · · · · · THE U.S. TRUSTEE:· All right.                         18
       20· · · · · · · · MS. MIRANDA:· And I, respectfully, reserve            19

       21· our time if we have any additional questions in the                 20
                                                                               21
       22· future.· Thank you.
                                                                               22
       23· · · · · · · · THE U.S. TRUSTEE:· So your time is
                                                                               23
       24· reserved.                                                           24
       25· · · · · · · · So we will come back next Friday at 1:00.             25



      888-893-3767
      www.lexitaslegal.com                                                                                                                           YVer1f
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21   Entered 04/03/21 02:48:03   Page 130 of
                                        151




                                   EXHIBIT 12
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21   Entered 04/03/21 02:48:03    Page 131 of
                                        151

  1                       UNITED STATES DISTRICT COURT
  2                         NORTHERN DISTRICT OF TEXAS
  3                                 DALLAS DIVISION
  4
  5       IN RE:                                )
                                                )
  6                                             )
          NATIONAL RIFLE                        ) Case No.
  7       ASSOCIATION OF AMERICA                ) 21-30085-hdh-11
          AND SEA GIRT, LLC,                    )
  8                                             )
              Debtors.                          )
  9
10
11       ******************************************************
12                REMOTE ORAL AND VIDEOTAPED DEPOSITION OF
13                                  WAYNE LAPIERRE
14                                      VOLUME 1
15                       IN HIS INDIVIDUAL CAPACITY AND
16                       AS CORPORATE REPRESENTATIVE OF
17                THE NATIONAL RIFLE ASSOCIATION OF AMERICA
18                                  MARCH 22, 2021
19          CONFIDENTIAL PURSUANT TO PROPOSED PROTECTIVE ORDER
20       ******************************************************
21
22
23
24
25

                                                                           Page 1

                                  Veritext Legal Solutions
                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                                     Entered 04/03/21 02:48:03                    Page 132 of
                                        151
                                                                                  1 FOR THE WITNESS INDIVIDUALLY:
      1    REMOTE ORAL AND VIDEOTAPED DEPOSITION OF WAYNE                         2   P Kent Correll
                                                                                      CORRELL LAW GROUP
      2 LAPIERRE, produced as a witness at the instance of the
                                                                                  3   250 Park Avenue, 7th Floor
      3 New York State Office of the Attorney General, and                            New York, New York 10177
                                                                                  4   212 475 3070
      4 duly sworn, was taken remotely in the above-styled                            kent@correlllawgroup com
                                                                                  5
      5 and numbered cause on the 22nd day of March, 2021, from                   6 FOR THE PEOPLE OF THE STATE OF NEW YORK:
                                                                                  7   James Sheehan (Remote appearance)
      6 9:24 a m to 6:04 p m , via Zoom, before Julie C
                                                                                      Stephen Thompson (Remote appearance)
      7 Brandt, RMR, CRR, and CSR in and for the State of Texas,                  8   Yael Fuchs (Remote appearance)
                                                                                      Sharon Sash (Remote appearance)
      8 reported by machine shorthand, with the witness located                   9   Lucas McNamara
                                                                                      Emily Stern
      9 in Fairfax, Virginia, pursuant to the Federal Rules of                   10   Monica Connell
                                                                                      OFFICE OF THE ATTORNEY GENERAL OF THE
     10 Civil Procedure and the provisions stated on the record                  11       STATE OF NEW YORK
     11 or attached hereto                                                            28 Liberty Street, 18th Floor
                                                                                 12   New York, New York 10005
     12                                                                               212 416 8401
                                                                                 13   james sheehan@ag ny gov
     13                                                                               stephen thompson@ag ny gov
                                                                                 14
     14                                                                               Jonathan Conley (Remote appearance)
     15                                                                          15   NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL
                                                                                      The Capitol
     16                                                                          16   Albany, New York 12224
                                                                                      212 416 8108
     17                                                                          17   jonathan conley@ag ny gov
                                                                                 18
     18                                                                             FOR THE OFFICE OF THE U S TRUSTEE:
     19                                                                          19
                                                                                      Lisa L Lambert (Remote appearance)
     20                                                                          20   Marc F Salitore (Remote appearance)
                                                                                      UNITED STATES TRUSTEE PROGRAM
     21                                                                          21   1100 Commerce Street, Room 976
                                                                                      Dallas, Texas 75242
     22                                                                          22   214 767 8967
                                                                                      elizabeth a young@usdoj gov
     23
                                                                                 23   marc f salitore@usdoj gov
     24                                                                          24   Juliet M Sarkessian (Remote appearance)
                                                                                      UNITED STATES TRUSTEE PROGRAM
     25                                                                          25   844 King Street
                                                                        Page 2                                                            Page 4
      1              APPEARANCES                                                 1   Room 2207
      2 FOR THE NEW YORK STATE OFFICE OF THE ATTORNEY GENERAL:                       Wilmington, Delaware 19801
      3   Eric Van Horn (Remote appearance)                                      2   302 573 6491
          Jason Kathman (Remote appearance)                                          juliet m sarkessian@usdoj gov
      4   Gerrit Pronske (Remote appearance)                                      3
          SPENCER FANE LLP                                                        4 FOR INFOCISION:
      5   2200 Ross Avenue, Suite 4800 West                                       5   Curtis L Tuggle (Remote appearance)
          Dallas, Texas 75201                                                         THOMPSON HINE
      6   214 750 3610                                                            6   3900 Key Center
          ericvanhorn@spencerfane com                                                 127 Public Square
      7                                                                           7   Cleveland, Ohio 44114-1291
      8 FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS:                            216 566 5904
      9   Scott Drake (Remote appearance)                                         8   Curtis Tuggle@ThompsonHine com
          Tim Carney (Remote appearance)                                          9
     10   NORTON ROSE FULBRIGHT US LLP                                              FOR JOHN FRAZER:
          2200 Ross Avenue, Suite 3600                                           10
     11   Dallas, Texas 75201
                                                                                      Ellen Johnson (Remote appearance)
          214 855 8341
                                                                                 11   GAGE SPENCER & FLEMING LLP
     12   scott drake@nortonrosefulbright com
                                                                                      410 Park Avenue
     13
                                                                                 12   Floor 9
        FOR ACKERMAN MCQUEEN, INC :
                                                                                      New York, New York 10022-9492
     14
                                                                                 13   212 768 4900
          G Michael Gruber (Remote appearance)
                                                                                      ejohnson@gagespencer com
     15   Kelsey M Taylor (Remote appearance)
                                                                                 14
          Brian E Mason (Remote appearance)
     16   Christina M Carroll (Remote appearance)                                15 FOR THE PEOPLE OF WASHINGTON, D C :
          DORSEY & WHITNEY LLP                                                   16   Jennifer Jones (Remote appearance)
     17   300 Crescent Court, Suite 400                                               OFFICE OF THE ATTORNEY GENERAL OF WASHINGTON, D C
          Dallas, Texas 75201                                                    17   400 6th Street, NW
     18   214 981 9970                                                                Washington, D C 20001
          gruber mike@dorsey com                                                 18   202 727 3400
     19                                                                               jen jones@dc gov
     20 FOR THE NATIONAL RIFLE ASSOCIATION OF AMERICA:                           19
     21   Gregory E Garman                                                       20 FOR THE HONORABLE PHILLIP JOURNEY:
          Talitha Gray Kozlowski                                                 21   Jermaine Watson (Remote appearance)
     22   Teresa M Pilatowicz                                                         BONDS ELLIS EPPICH SCHAFER JONES LLP
          GARMAN TURNER GORDON LLP                                               22   420 Throckmorton Street
     23   7521 Amigo Street, Suite 210                                                Suite 1000
          Las Vegas, Nevada 89119                                                23   Fort Worth, Texas 76102
     24   702 777 3000                                                                817 529 2724
          ggarman@gtg legal                                                      24   jermaine watson@bondsellis com
     25                                                                          25
                                                                        Page 3                                                            Page 5

                                                                                                                               2 (Pages 2 - 5)
                                                                  Veritext Legal Solutions
                                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                                    Entered 04/03/21 02:48:03                  Page 133 of
                                        151
      1 FOR CHRISTOPHER COX:                                                     1               PROCEEDINGS
      2   Thomas M. Buchanan (Remote appearance)
                                                                                 2             THE VIDEOGRAPHER: Good morning. We are
          Matthew M. Saxon (Remote appearance)
      3   WINSTON & STRAWN LLP                                                   3   going on the record at 9:24 a.m. on Monday, March 22,
          1901 L. Street NW                                                      4   2021.
      4   Washington, D.C. 20036                                                 5          Please note that audio and video recording
          202.282.5787                                                           6   will continue to take place until all parties agree to
      5   tbuchanan@winston.com
      6                                                                          7   go off the record.
        ALSO PRESENT:                                                            8          This is media unit 1 of the video recorded
      7                                                                          9   deposition of Wayne LaPierre, taken by counsel for the
      8   Jack Butler (Remote appearance)                                       10   Movant In the Matter -- or In Regards to the National
      9   Jeremy Economos (Remote appearance)
     10   Loring Hill (Remote appearance)                                       11   Rifle Association of America and Sea Girt, LLC.
     11   Anthony Makris (Remote appearance)                                    12          This case is filed in the United States
     12   Dave Hamrick (Remote appearance)                                      13   Bankruptcy Court for the Northern District --
     13   David MacGreevey (Remote appearance)                                  14             MR. SHEEHAN: All right. Could I ask the
     14   David Dell'Aquila (Remote appearance)
     15                                                                         15   court reporter to swear the witness?
        VIDEOGRAPHER:                                                           16             MR. GARMAN: He's not quite done.
     16                                                                         17             MR. SHEEHAN: I'm sorry.
          Dan Reidy - Veritext Legal Solutions                                  18             MR. GARMAN: The court reporter is not
     17
                                                                                19   quite done.
     18
     19                                                                         20             MR. SHEEHAN: I'm sorry. Okay.
     20                                                                         21             MR. GARMAN: It's the Northern District
     21                                                                         22   of Texas.
     22
                                                                                23             THE VIDEOGRAPHER: -- Northern District
     23
     24                                                                         24   of Texas, Caption Case No. 21-30085-hdh-11.
     25                                                                         25          This deposition is being held at the National
                                                                       Page 6                                                          Page 8

      1                   INDEX                                                  1   Rifle Association, located at 11250 Waples Mill Road,
                                         PAGE
      2                                                                          2   Fairfax, Virginia 22030.
        Appearances.................................... 3                        3          I am Dan Reidy from Veritext Legal Solutions,
      3 Proceedings.................................... 8                        4   and I am the videographer. The court reporter is Julie
      4 WAYNE LAPIERRE - VOLUME 1
      5    Examination by Mr. Sheehan................ 9
                                                                                 5   Brandt from the firm Veritext Legal Solutions.
      6 Signature and Changes.......................... 242                      6             MR. GARMAN: Ms. Court reporter, I
        Reporter's Certificate......................... 244                      7   believe we're ready to swear in the witness.
      7
                                                                                 8                 WAYNE LAPIERRE,
      8 DEPOSITION EXHIBITS                               IDENTIFIED
      9 Exhibit 1     Form 990 for 2019............... 46                        9   having been first duly sworn and having confirmed that
     10 Exhibit 2     Form 4720 for 2018.............. 143                      10   he is Wayne LaPierre, testified remotely as follows:
     11 Exhibit 3     Excel file, NRA-BK-00039547.xlsx 152
                                                                                11                   EXAMINATION
     12 Exhibit 4     April 22, 2019 letter to Wayen
                  LaPierre from William Winkler                                 12   BY MR. SHEEHAN:
     13           with attachments                                              13      Q. Good morning, Mr. LaPierre. We're here to
                  NYAG-00120792 - 120796.......... 188
                                                                                14   take --
     14
        Exhibit 5     May 6, 2019 letter to Craig                               15      A. Good morning.
     15           Spray from William Winkler with                               16      Q. I'm sorry?
                  attachments                                                   17      A. I said "good morning."
     16           NYAG-00120797 - 120799.......... 188
     17 Exhibit 6     Entertainment Report and bill                             18      Q. Oh, good.
                  from Mosquito Authority                                       19          We here today to take your deposition in a
     18           NRA-NYAG-00040681 - 40683....... 193                          20   contested bankruptcy proceeding brought by the National
     19
     20                                                                         21   Rifle Association. I'm Jim Sheehan. You may recall me
     21                                                                         22   from our encounter about nine months ago. I'm an
     22                                                                         23   assistant attorney general with the New York State
     23
     24                                                                         24   Attorney General's Office, and I represent the Attorney
     25                                                                         25   General's Office in this proceeding.
                                                                       Page 7                                                          Page 9

                                                                                                                           3 (Pages 6 - 9)
                                                              Veritext Legal Solutions
                                                                   800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                         Entered 04/03/21 02:48:03                    Page 134 of
                                        151
      1          I know that you have had your deposition taken       1   I would ask you to hold until I'm done and I will do my
      2   before. Have you had your deposition taken since the        2   best to do the same. And if you don't understand a
      3   last time we met in June of 2020?                           3   question that I ask, I'll ask you to ask me to rephrase
      4       A. I took a deposition with the Under Wild Skies        4   it or repeat it. Do you understand that instruction?
      5   Dycio law firm.                                             5       A. (Witness nods head.)
      6       Q. And who took that deposition?                        6       Q. You're nodding your head yes.
      7       A. I think it was Mr. Biggs who is an attorney          7       A. I do understand.
      8   with Dycio firm.                                            8       Q. Okay.
      9       Q. Okay. When was that?                                 9       A. Yes, I do.
     10       A. I think about two months ago.                       10       Q. If you need a break at any time, please let us
     11       Q. Okay. And in addition to that deposition two        11   know. I may want to finish a certain question, but
     12   months ago, have you had your deposition taken between     12   after that you're allowed to take a break as you ask for
     13   June of 2020 and the present?                              13   it.
     14       A. I don't believe so.                                 14       A. Okay.
     15       Q. Okay.                                               15       Q. Okay. You're Wayne Robert LaPierre. Is that
     16             MR. GARMAN: Counsel, it's Greg Garman.           16   correct?
     17   Just to identify again, he did sit under oath at the 341   17       A. That's correct.
     18   meeting at your office.                                    18       Q. And what other names have you ever used?
     19             MR. SHEEHAN: Correct.                            19       A. Well, I use Wayne LaPierre.
     20             MR. GARMAN: I want to be clear about
     21   that.
     22       Q. (BY MR. SHEEHAN) Okay. Are you represented
     23   today by counsel?
     24       A. I am. Mr. Kent Correll from the Correll Law
     25   Group.
                                                           Page 10                                                            Page 12

      1       Q. Okay. There is also counsel for the debtor.
      2   Is that correct?
      3       A. Yes, sir. It's Greg Garman from Garman Turner
      4   Gordon. In the room with me today are Teresa Pilatowicz
      5   and Talitha Gray Kozlowski who are my colleagues.
      6       Q. And as you know in a deposition, I'll be
      7   asking some questions. The court reporter will take
      8   down your testimony and make a complete transcript.
      9   Because she's trying to take everything down, and
     10   especially since you're wearing a mask, it will help if
     11   you try to answer each question out loud with a verbal
     12   response. Do you understand that instruction?
     13       A. I will do that.
     14       Q. When you were at CPAC, did you wear a mask
     15   this year?
     16       A. I went straight from the car -- I had a mask
     17   on. I took the mask off when I went up on stage. I put
     18   the mask on the minute I came off stage.
     19       Q. So how long were you on stage with the mask
     20   off?
     21       A. Maybe 16 minutes, 15 minutes.
     22       Q. All right. In addition, we're going to have
     23   to speak one at a time, and this is especially true
     24   since this is a remote deposition. So you may think you
     25   know the answers to my questions before you finish, but
                                                           Page 11

                                                                                                               4 (Pages 10 - 13)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                          Entered 04/03/21 02:48:03                   Page 135 of
                                        151
                                                                       1   you prefer, Mr. Sheehan, I can do it every time.
                                                                       2              MR. SHEEHAN: Of course I prefer that you
                                                                       3   join all the objections the NRA makes. And let the NRA
                                                                       4   make the objections. How's that?
                                                                       5              MR. CORRELL: Well, I might make
                                                                       6   additional objections that the NRA is not making, so I
                                                                       7   reserve that right.
                                                                       8          Do we have a deal on that, sir?
                                                                       9              MR. SHEEHAN: We have a deal on you'll
                                                                      10   join, and it's unclear to me what your standing is to
                                                                      11   object. You know what? Let's -- let's go off the
                                                                      12   record for a second.
                                                                      13              THE VIDEOGRAPHER: We're going off the
                                                                      14   record. The time on the video is 9:35 a m.
                                                                      15              (Discussion off the record.)
                                                                      16              THE VIDEOGRAPHER: We are now on the
                                                                      17   record. The time is 9:35 a.m.
                                                                      18              MR. SHEEHAN: Okay. So we will -- it's
                                                                      19   my understanding from the discussion previously that
                                                                      20   Mr. LaPierre's counsel will join in all the objections
                                                                      21   that are asserted by the NRA. He may have additional
                                                                      22   objections on his own, which I request be done as an
                                                                      23   objection and not as a speaking objection, but we are in
                                                                      24   agreement on that process.
                                                                      25              MR. CORRELL: Thank you, Mr. Sheehan.
                                                            Page 14                                                           Page 16

                                                                      1             MR. SHEEHAN: Okay.




     10       Q. When you fly, right, do you ever fly
     11   commercial?
     12       A. No. NRA security has a policy against me
     13   flying commercial because of threats, numerous threats
     14   that they have documented over and over and over again.
     15       Q. And where --
     16       A. I take the advice of the NRA security people.
     17       Q. Where would I find that documentation of the
     18   threats?
     19             MR. GARMAN: Object to the form.
     20          Go ahead and answer.
     21             MR. CORRELL: Join.
     22             (Reporter clarification.)
     23             MR. CORRELL: Sure. This is Kent Correll
     24   for Mr. LaPierre. I'm proposing that we agree that I
     25   join all objections that the NRA counsel makes or, if
                                                                                                                              Page 17

                                                                                                               5 (Pages 14 - 17)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                         Entered 04/03/21 02:48:03                 Page 136 of
                                        151
      1     Q. (BY MR. SHEEHAN) Under the accounting system           1   knew how we built it. And I also knew everything we had
      2 at the NRA, do you have to write down the purpose of the      2   been doing since 2017 to self-correct this organization
      3 trip and the place that you visited with respect to           3   and bring it in -- ensure it was in complete compliance
      4 hotel bills?                                                  4   with New York state not-for-profit law, and there wasn't
      5     A. I do.                                                  5   anything that I was aware of that we had done that could
      6     Q. Do you do that --                                      6   have been a problem.
      7     A. And --                                                 7       Q. There was nothing -- there was nothing you
                                                                      8   were aware of that could be a problem. Is that what you
                                                                      9   just said?
                                                                     10              MR. GARMAN: Objection as to form.
                                                                     11       A. I -- everything we intended to do was to --
                                                                     12   was to self-correct this place, take a 360-degree look
                                                                     13   at it as Attorney General Schneiderman recommended to us
                                                                     14   when he called me in 20 -- he called Tom King on our
                                                                     15   board in 2017, and -- and the Attorney General of New
     16      Q. All right. And are security expenses put             16   York, Eric Schneiderman, said that a plan had been
     17   through Portia Padilla?                                    17   adopted by some of the anti people that didn't like the
     18      A. The security expenses are put through the            18   NRA, the Bloomberg people, to improperly use the
     19   treasurer's office.                                        19   government of New York state to target the NRA.
     20      Q. And is that still true today?                        20   Although he didn't agree with some of the issues, he did
     21      A. That is true today.                                  21   not think it was a proper use of government, and he
     22      Q. Do you remember -- (audio unclear.)                  22   thought that New York state law -- a lot of changes had
     23             MR. GARMAN: I'm sorry. I'm sorry. This           23   been made in terms of nonprofit laws. He actually said
     24   is Greg Garman. Your microphone might be on the table,     24   he probably thought no one was in real compliance, but
     25   because when you go through documents, it creates an       25   that doesn't matter, they intend to use the government
                                                           Page 18                                                        Page 20

      1   awful racket.                                               1   to target you guys, and I recommend you take a complete
      2             MR. SHEEHAN: Got it. Thank you.                   2   look at everything. If something is being done
      3   Appreciate that.                                            3   improper, self-correct it. New York state has a safe
      4      Q. (BY MR. SHEEHAN) Are you familiar with a              4   harbor provision. Make a good effort to look at every
      5   gentleman named Powell, Joshua Powell?                      5   employee, everything, every vendor and self-correct.
      6      A. Yes, I am.                                            6   And that's the proper thing to do, given the pressure
      7      Q. And he was your hunting buddy and then he was         7   being put on the government of New York state to --
      8   your chief of staff?                                        8   to -- to target the NRA improperly.
      9             MR. GARMAN: Objection as to form.                 9       Q. (BY MR. SHEEHAN) And was that a conversation
     10      A. I wouldn't call him my hunting buddy. I went         10   you had with Mr. Schneiderman?
     11   hunting with him, I think, once on a taping of Under       11       A. No, Tom King on our board of directors had it
     12   Wild Skies. He was chief of staff.                         12   with Mr. Schneiderman. Steve Shulman, our former
     13      Q. (BY MR. SHEEHAN) Did you read his book?              13   general counsel to the board, had -- was a friend of
     14      A. I did not read his book.                             14   Attorney General Schneiderman. He had formed a
     15      Q. Why not?                                             15   relationship between Tom King and -- who was in New York
     16      A. Because I know the truth, and I did not think        16   and the Attorney General. As I said, they didn't agree
     17   that what was in that book was true, and I thought why     17   on the issue, but they became friends, and the Attorney
     18   bother reading it.                                         18   General Schneiderman was very offended by what he
     19      Q. How would you know it wasn't true if you             19   thought was an improper use of government authority to
     20   didn't read it?                                            20   essentially weaponize the government of New York state
     21      A. Because I believe that by that time he was           21   against this great nonprofit organization, the NRA,
     22   creating a bunch of nonsense, and I -- it wasn't worth     22   that's been in existence since 150 years and does
     23   my time to read. I knew the truth. I knew the facts.       23   firearm training, safety education, 14,000 law
     24   I knew what we had done in this place. I knew the good     24   enforcement instructors, 130,000 instructors on safety
     25   we had done in this place. I knew what we built. I         25   and training --
                                                           Page 19                                                        Page 21

                                                                                                             6 (Pages 18 - 21)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                       Entered 04/03/21 02:48:03                   Page 137 of
                                        151
      1       Q. Mr. LaPierre, I am going to break my own rule      1   the board saying this is the information we've received
      2   here. I asked you whether you talked to                   2   from Tom King in this conversation with Schneiderman?
      3   Mr. Schneiderman. Did you talk to Mr. Schneiderman?       3       A. I talked about it with board members.
      4       A. No, I did not. Tom King relayed the                4       Q. What board members?
      5   conversation to me.                                       5       A. I can't remember. It was a long time ago, but
      6       Q. Okay. And did he relay it in writing or            6   it was a -- it was a major issue.
      7   orally?                                                   7       Q. My question was what board members?
      8       A. He called me on the phone and relayed to me.       8       A. Yeah, and my answer is I don't remember.
      9       Q. Did you record in any way what he told you?        9       Q. Okay.
     10   Did you write it down?                                   10       A. I believe -- I believe --
     11       A. I did not. I listened very carefully to what      11       Q. You believe?
     12   he said.                                                 12       A. That's my answer, I don't remember.
     13       Q. So -- and how many years ago was this?            13       Q. Okay. With respect to Mr. Powell, is it true
     14       A. It was in 2017. I think in the summer of          14   that, as stated in his book at page 224, that President
     15   2017.                                                    15   Trump told you on April 2019 that you're spinning
     16       Q. So almost four years ago you remember that        16   yourself to death?
     17   level of detail of the conversation?                     17              MR. GARMAN: Objection as to form.
     18       A. I sure do.                                        18       A. President Trump was -- mentioned that we're
     19             MR. GARMAN: Objection as to form.              19   having a lot of legal costs and there are a lot of cheap
     20       Q. (BY MR. SHEEHAN) Did Mr. King send you any        20   lawyers around.
     21   follow-up memo summarizing the conversation, alleged     21       Q. (BY MR. SHEEHAN) That's what President Trump
     22   conversation with Mr. Schneiderman?                      22   said to you?
     23       A. He did not. He talked to me on the phone          23       A. Pretty much.
     24   and -- on the phone.                                     24       Q. With respect to Mr. Powell, did you know that
     25       Q. Did he convey to the board the message with       25   Bill Brewer discussed a job at his law firm with Josh
                                                         Page 22                                                          Page 24

      1   Mr. Schneiderman that he allegedly had?                   1   Powell?
      2              MR. GARMAN: Objection as to form.              2             MR. GARMAN: Objection as to form.
      3       A. I don't know whether Tom King conveyed it at       3       A. I did not know that.
      4   some point because we began to act on it. I'm sure we     4       Q. (BY MR. SHEEHAN) All right. In page 220 of
      5   informed the board of the conversation because what I     5   his book, Mr. Powell quotes you saying about John
      6   did is I -- I called one of our attorneys, our outside    6   Frazer, I wouldn't use him for my parking tickets.
      7   attorneys, and he --                                      7          Did you say that?
      8              MR. GARMAN: Objection, just to caution         8             MR. GARMAN: Objection as to form.
      9   the witness not to divulge the substance of any           9       A. I think I made a joke at one point about John
     10   communications between Mr. LaPierre or -- either         10   a long time ago because John tended to argue or be --
     11   individually or on behalf of the NRA and any attorney    11   follow up with -- and I think I said it as a -- as a
     12   that he was speaking to for the purpose of --            12   joke at one point.
     13       Q. (BY MR. SHEEHAN) Let's do this here because,      13       Q. (BY MR. SHEEHAN) Did you --
     14   again, you're not answering my question, Mr. LaPierre.   14       A. I don't -- I believe John is a very competent
     15          What I asked you was did Tom King communicate     15   attorney, and I have been incredibly impressed with the
     16   to the board his conversation with Mr. Schneiderman?     16   work that he's done ever since we put him into the
     17              MR. GARMAN: Objection as to form.             17   general counsel's office.
     18          Answer his question.                              18       Q. Was Mr. Frazer the general counsel of the NRA
     19       A. I believe I recall he did at some point.          19   at the time you said you wouldn't use him for your
     20       Q. (BY MR. SHEEHAN) Was the conversation in the      20   parking tickets?
     21   minutes of the board meetings or any committee of the    21       A. I can't -- I can't remember that. I don't
     22   board?                                                   22   know.
     23       A. I don't -- I can't remember whether it was in     23       Q. Was -- did you say this to Mr. Frazer's face?
     24   executive session or in the minutes.                     24             MR. GARMAN: Objection as to form.
     25       Q. Did you send anything in writing to members of    25       A. No, I didn't. No, I didn't.
                                                         Page 23                                                          Page 25

                                                                                                            7 (Pages 22 - 25)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                                Entered 04/03/21 02:48:03                 Page 138 of
                                        151
      1     Q. (BY MR. SHEEHAN) Who did you say it to?                       1   2019?
      2     A. I respect John. He's a very good attorney,                    2      A. I don't --
      3 and I think he is -- he is doing an exceptional job in               3             MR. GARMAN: Hold up.
      4 that role.                                                           4          Objection, Counsel. He's indicated he hasn't
      5     Q. Who did you say this to?                                      5   read the book.
      6              MR. GARMAN: Objection as to form.                       6             MR. SHEEHAN: I know.
      7     Q. (BY MR. SHEEHAN) "This" being I wouldn't use                  7      Q. (BY MR. SHEEHAN) But I'm asking you did you
      8 him for my parking tickets.                                          8   say that to Josh Powell?
      9              MR. GARMAN: Objection as to form.                       9             MR. GARMAN: Objection as to form.
     10     A. I -- I may have said it as a joke at some                    10      A. I do not think I said that to Josh Powell.
     11 point to Josh possibly.                                             11      Q. (BY MR. SHEEHAN) At page 45 Josh Powell says
     12     Q. (BY MR. SHEEHAN) Okay. Have you ever flown                   12   about you, he would meet with people, "yes" them to
     13 on Bill Brewer's private jet?                                       13   death and then he would disappear, what he called the
     14     A. I have not.                                                  14   rope-a-dope.
     15     Q. All right. Do you know if Bill Brewer bills                  15          Have you ever used the phrase "rope-a-dope" in
     16 the use of his private jet to the NRA?                              16   your work at the NRA?
     17              MR. GARMAN: Objection to form.                         17             MR. GARMAN: Objection as to form.
     18     A. I -- I don't know the answer to that. I would                18      A. Yes, I have used the phrase "rope-a-dope." I
     19 be speculating.                                                     19   think a lot of people use the word "rope-a-dope" in
     20     Q. (BY MR. SHEEHAN) Who would be responsible for                20   terms of based on Muhammad Ali's fight with George
     21 knowing whether Mr. Brewer is billing his private jet               21   Foreman.
     22 travel to the NRA at the NRA?                                       22          I don't -- what was your question again? I'm
     23     A. The treasurer's office.                                      23   sorry, Mr. Sheehan.
     24     Q. A person?                                                    24      Q. (BY MR. SHEEHAN) It was a simple yes/no
     25     A. And also John Frazer would know that because                 25   question. Have you used the phrase "rope-a-dope" in
                                                                  Page 26                                                       Page 28

      1   John Frazer -- what happens to any of the Brewer legal             1   your work at the NRA?
      2   bills is they come in, they are vetted by -- as the                2       A. I may have used the phrase "rope-a-dope" in
      3   appropriate NRA process, they are vetted by the general            3   terms of something we were dealing with at the NRA.
      4   counsel's office --                                                4       Q. Have you ever used the phrase "gasoline on the
      5       Q. Mr. LaPierre, my question was who knows?                    5   fire" about your fundraising efforts at the NRA to Josh
      6               MR. GARMAN: Sir, he's telling you who                  6   Powell?
      7   knows through the process.                                         7              MR. GARMAN: Objection as to the form of
      8               MR. CORRELL: Mr. Sheehan, I have to                    8   the question.
      9   insist that you allow the witness to finish his answer.            9       A. I don't believe I've used that to Josh Powell,
     10               MR. SHEEHAN: He is filibustering and not              10   I've ever said that to Josh Powell.
     11   answering the question.                                           11       Q. (BY MR. SHEEHAN) Have you used the phrase
     12       A. The answer to the question is that John Frazer             12   "gasoline on the fire" to refer to fundraising efforts
     13   vets all the Brewer bills. He sees them all. He asks              13   at the NRA?
     14   any questions about them. And then they go to the                 14              MR. GARMAN: Objection as to form.
     15   treasurer's office, and they -- they vet them also, and           15       A. I did not use that phrase in relation to
     16   then they pay them.                                               16   fundraising efforts at the NRA.
     17       Q. (BY MR. SHEEHAN) Okay.                                     17       Q. (BY MR. SHEEHAN) Did you use that phrase with
     18       A. And that is the NRA process under the auspices             18   respect to any other work at the NRA?
     19   that's in place.                                                  19       A. I remember one time, probably in the -- in the
     20       Q. At page 259 of Mr. Powell's book, he says with             20   1980s maybe, going back that far, where I was talking
     21   respect to the expense report issues in the fall of 2009          21   with Angus McQueen about the fact that we needed to --
     22   for Josh Paul, quote, This is all Craig, he's just out            22   to, I think, build more pressure on -- to get people to
     23   to get you, unquote.                                              23   sign a discharge petition that we were working on.
     24           Is that an accurate summary of what you said              24   Either that or the highlight the crime issue, the fact
     25   to Josh Powell about the expense issues in the fall of            25   of the criminal was the real problem, and I used that
                                                                  Page 27                                                       Page 29

                                                                                                                   8 (Pages 26 - 29)
                                                            Veritext Legal Solutions
                                                                 800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                         Entered 04/03/21 02:48:03                  Page 139 of
                                        151
      1   phrase that we need to be stronger. It was totally          1               MR. GARMAN: Objection to the form of the
      2   taken out of context by Ackerman McQueen in one of the      2   question.
      3   documents that I've read and -- in terms of when it was     3       A. I have not heard her ever say that.
      4   used, how it was used, and all their reference to it is     4           In fact, I'm very proud of my management
      5   completely out of context and untrue.                       5   style. I -- it's very open. I let everyone have a say.
      6       Q. Okay. What, if anything, did you do to               6   I -- I make sure that everyone's heard. I search for
      7   prepare for this deposition today?                          7   the best ideas for the NRA, what would be in the best
      8       A. I met with my attorney Kent Correll for three        8   interest of the NRA after giving everyone a chance to
      9   hours on Saturday. Yesterday, I met with my attorney        9   speak their mind. I value teamwork and I value input,
     10   Kent Correll and also Mr. Garman. We got on the phone      10   and if you give everyone that chance, I think you end up
     11   for a little while with Bill Brewer. And then it went      11   with the -- making the best decision in the interest of
     12   back into a meeting with Kent Correll and with             12   the organization.
     13   Mr. Garman.                                                13       Q. (BY MR. SHEEHAN) And do you also impose high
     14       Q. Did you review any documents in preparation         14   ethical standards on the people who work for you at the
     15   for today's testimony?                                     15   NRA?
     16       A. I did not.                                          16               MR. GARMAN: Objection to the form of the
     17               MR. GARMAN: Counsel, before we move on,        17   question.
     18   this is his individual deposition, correct?                18           Go ahead and answer.
     19               MR. SHEEHAN: I'm sorry. This is the            19       A. Yes. Yes, I do. Everything I do, I try to do
     20   individual deposition, yes.                                20   in the best interest of the NRA and always have. I've
     21               MR. GARMAN: I just wanted to make sure         21   worked my tail off for this organization to build it
     22   we -- the prep might be different for the two, so I want   22   into a 5 million member organization, and I'm very proud
     23   to make sure our record is clear.                          23   of what we've done. I've very proud of the work of the
     24       Q. (BY MR. SHEEHAN) Okay. So Mr. LaPierre, just        24   NRA, as one of the oldest civil rights organizations,
     25   to follow up on that issue that was just raised in the     25   and everything it does, from legislative advocacy to all
                                                           Page 30                                                         Page 32

      1   discussion, the preparation that you did both Saturday      1   its programs.
      2   and Sunday, was that for your 30(b)(6) deposition or for    2       Q. (BY MR. SHEEHAN) Mr. LaPierre, are you an
      3   this deposition, that meaning the individual deposition?    3   actor?
      4              MR. GARMAN: Counsel, let me insert               4       A. I am not --
      5   myself just to be clear. I don't want to make a mess of     5              MR. GARMAN: Objection to the form of the
      6   this.                                                       6   question.
      7              MR. SHEEHAN: Okay.                               7       A. I am not an actor for -- I was probably the
      8              MR. GARMAN: We have done the 30(b)(6),           8   first person to do television for the NRA. For the
      9   but there is additional information that the witness        9   better part of 35, 40 years, I have been the principal
     10   needs to be educated, and so we plan to do that            10   brand spokesperson for the NRA, carrying the voice of
     11   before -- we plan to continue that before we commence      11   our NRA members throughout the country on television,
     12   the 30(b)(6), and so his testimony is the totality of      12   hundreds of television appearances, video appearances,
     13   the preparation we've done. We covered a portion of the    13   radio, grassroots appearances around the country,
     14   30(b)(6), but we will likely be talking to other folks     14   speaking engagements, and -- and I've also done some
     15   at the NRA to complete his 30(b)(6) preparation.           15   television shows for the NRA, debates for the NRA, in my
     16              MR. SHEEHAN: Okay. All right.                   16   role as -- in my role as representing our members, who
     17       Q. (BY MR. SHEEHAN) Did you discuss your               17   are the key to making everything in this organization
     18   testimony today with anyone else besides your -- besides   18   work.
     19   the two attorneys that you've mentioned and Mr. Brewer     19       Q. (BY MR. SHEEHAN) Mr. LaPierre, I asked you a
     20   prior to the deposition?                                   20   very simple question. Are you an actor? Yes or no?
     21       A. I did not.                                          21       A. I am not an actor.
     22       Q. All right. Mr. Powell quotes your spouse            22       Q. Okay. Thank you.
     23   saying your management style was, quote, no management     23          Let us go at this point to Exhibit 1.
     24   style at all, unquote.                                     24              MR. SHEEHAN: Jonathan, could you get us
     25          Have you heard her say that?                        25   Exhibit 1?
                                                           Page 31                                                         Page 33

                                                                                                             9 (Pages 30 - 33)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                           Entered 04/03/21 02:48:03                          Page 140 of
                                        151
      1             MR. GARMAN: Counsel, I actually am                 1     A. I did not make as many notes because -- notes
      2   slightly embarrassed to regret that I haven't logged         2 because -- unless they were privileged communications
      3   into the Veritext system yet. I can do it now, or we         3 with attorneys, by and large.
      4   can go off the record for --                                 4     Q. Okay. So if -- you turned over all the yellow
      5             MR. SHEEHAN: Let's go off the record,              5 legal pads in connection with this proceeding that you
      6   and we'll come back when you're ready.                       6 had in your possession. Is that correct?
      7             MR. GARMAN: Sorry about that.                      7             MR. GARMAN: Objection to the form of the
      8             MR. SHEEHAN: No problem.                           8 question.
      9             THE VIDEOGRAPHER: We're going off the              9     A. That's correct.
     10   record. The time on the video is 9:59 a.m.                  10     Q. (BY MR. SHEEHAN) And so the -- well, okay.
     11             (Break from 9:59 a.m. to 10:07 a m.)              11        Is it true that you didn't keep a filing draw
     12             THE VIDEOGRAPHER: We're back on the               12 of draft memos when you first met with Wayne -- with
     13   record. The time on the video is 10:07 a m.                 13 Josh Powell when he started the job?
     14       Q. (BY MR. SHEEHAN) Mr. LaPierre, the -- do you         14             MR. GARMAN: Objection to the form of the
     15   know whether Tom King recorded the conversation with        15 question. I didn't understand that one. Can you do it
     16   Attorney General Schneiderman?                              16 again?
     17       A. I do not.                                            17     Q. (BY MR. SHEEHAN) Did you -- in 2016 when Josh
     18       Q. All right. On page 51 of Josh Powell's book          18 Powell became your chief of staff, did you ever draft
     19   he says, Behind Wayne LaPierre's office was a smaller       19 memos yourself?
     20   room filled with 6-foot high stacks of yellow legal         20     A. I don't think I did draft -- draft memos.
     21   pads.                                                       21     Q. Did you keep a file drawer or a file for
     22          This is when he first started at the NRA.            22 conversations with specific individuals showing what
     23   When he first started at the NRA, was that true, that       23 your conversations had been?
     24   you had a 6-foot high stack of yellow legal pads?           24             MR. GARMAN: Objection to the form of the
     25             MR. GARMAN: Objection as to the form of           25 question.
                                                            Page 34                                                               Page 36

      1   the question.                                                1      Q. (BY MR. SHEEHAN) As of 2016 when he first
      2       A. There was a bunch of old NRA trash back in            2   started.
      3   there that we cleaned out years ago. It was in the NRA       3      A. I didn't keep a file drawer of people with
      4   trash where nobody knew where to put the old boxes. We       4   specific conversations.
      5   threw them out years ago.                                    5      Q. Did you use a computer in 2016?
      6       Q. (BY MR. SHEEHAN) Is it true that you use              6      A. I did not.
      7   yellow pads to record your notes of conversations today?     7      Q. Do you use a computer now?
      8       A. I -- I do sometimes.                                  8      A. I do not.
      9       Q. All right. And did your counsel review those          9      Q. Did you use a computer at any time between
     10   yellow pads in -- "your counsel" meaning either personal    10   2016 and the present?
     11   or NRA -- in preparing responses to document requests by    11      A. I have not.
     12   the attorney general's office in this proceeding?           12             MR. GARMAN: Objection to the form of the
     13              MR. GARMAN: Objection to the form of the         13   question.
     14   question.                                                   14          Go ahead.
     15          Go ahead and answer.                                 15      Q. (BY MR. SHEEHAN) Do you ever use text in your
     16       A. All of my legal pads were turned over to             16   position at the NRA?
     17   the -- to the NRA's legal counsel, and I believe they       17      A. I do not.
     18   were given to the State of New York.                        18      Q. Do you tweet in your position at the NRA?
     19       Q. (BY MR. SHEEHAN) That is in connection with          19      A. No, I don't.
     20   this bankruptcy proceeding?                                 20      Q. Do you ever send emails in your position of
     21       A. I don't really have legal pads in relation to        21   the executive vice president of the NRA?
     22   the bankruptcy proceeding.                                  22      A. I -- I don't.
     23       Q. Was there a point at which you stopped making        23      Q. Did you --
     24   notes on yellow legal pads after the subpoena from the      24      A. Occasionally --
     25   attorney general's office in 2019?                          25      Q. I'm sorry.
                                                            Page 35                                                               Page 37

                                                                                                                    10 (Pages 34 - 37)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                            Entered 04/03/21 02:48:03                  Page 141 of
                                        151
      1      A. Occasionally it's possible from time to time             1   three months?
      2   that -- and I'm not sure of this -- that Andrew                2       A. No. They were just -- people were like, I
      3   Arulanandam, our public relations director, may have           3   want to get you this number, and they said I'll text it
      4   sent out an email on something, but I didn't do it.            4   to you. And I realized it popped up on my phone, so I
      5      Q. To your knowledge, were emails sent out under            5   started reading it.
      6   your name by Mr. Arulanandam?                                  6       Q. Okay. What kind of phone --
      7      A. It is -- it is possible, but I'm not sure.               7       A. I know it sounds like I'm from the Stone Age,
      8      Q. Is Mr. Arulanandam authorized to send out                8   but maybe I'm a Stone Age guy when it comes to this type
      9   emails with your name on them without your review?             9   of technology.
     10      A. No. If he sent something out, he would have             10       Q. But it also makes it possible, doesn't it,
     11   showed it to me.                                              11   Mr. LaPierre, for no one to know that they have a
     12      Q. Okay. When people text you at the NRA -- let            12   written response from you to anything?
     13   me go back.                                                   13               MR. GARMAN: Objection to form.
     14          Do people text you at the NRA in the course of         14       A. Well, that -- that never was the intent on any
     15   your work?                                                    15   of that.
     16              MR. GARMAN: Objection to the form.                 16       Q. (BY MR. SHEEHAN) What electronic devices do
     17      A. Sometimes people send texts, yes.                       17   you get your texts on?
     18      Q. (BY MR. SHEEHAN) And how do you read those              18       A. The only one would be my phone.
     19   texts, if you do?                                             19       Q. And what's the phone number for that phone?
     20      A. Most of the time, I don't read them, to tell            20       A. I don't --
     21   you the truth. I mean, I just -- I just -- I just             21               MR. GARMAN: Counsel, are we putting this
     22   don't -- that's just not my method of communication.          22   in a confidential portion of the transcript?
     23      Q. So most of the time -- let me see if I                  23               MR. SHEEHAN: I hadn't planned to. Is
     24   understand. Most of the time when you get a text sent         24   that -- is that your request?
     25   to you, you don't read it. Is that correct?                   25               MR. GARMAN: It is.
                                                              Page 38                                                          Page 40

      1       A. That's correct.                                         1       Q. (BY MR. SHEEHAN) Okay. So Mr. LaPierre --
      2       Q. How do you decide which text to read?                   2             MR. SHEEHAN: And Ms. Brandt, I assume
      3       A. I -- I don't. Within the last two or three or           3   that's doable, correct, it won't show up on the
      4   four months, if a text pops up, I might happen to read         4   transcript if we make that part confidential?
      5   it, but that was only a recent thing I started to do.          5             THE REPORTER: Yes, I can put it under a
      6       Q. What was the reason that you --                         6   separate cover.
      7       A. I don't answer -- and I don't answer back.              7             MR. SHEEHAN: Okay. Thank you.
      8       Q. Why don't you answer back?                              8       Q. (BY MR. SHEEHAN) Mr. LaPierre, what is the
      9              MR. GARMAN: Objection to the form.                  9   phone number for that cell phone?
     10       A. I just have never got used to doing that. I'm          10       A. You know, believe it or not, I don't know it.
     11   old. I just don't do it.                                      11   I can get it to you. I don't know it off the top of my
     12       Q. (BY MR. SHEEHAN) You were born in 1949.                12   head.
     13   Correct?                                                      13       Q. Okay. What kind of phone is it?
     14       A. Correct.                                               14       A. It's an iPhone.
     15       Q. You said in the last two to three months, if I         15       Q. All right. Do you have an iPad?
     16   understand correctly, that you started to read texts.         16       A. I do not.
     17   And where do you read them?                                   17       Q. The phone calls that you make out, are they on
     18       A. If -- if somebody had sent me a text on my             18   a landline at the NRA or do you use your iPhone as well?
     19   phone in the last, you know, month or two, like two or        19             MR. GARMAN: Objection to form.
     20   three months, like a telephone number for a call, I -- I      20          Go ahead.
     21   would read that.                                              21       A. I use both. I use a landline at the NRA and I
     22       Q. And --                                                 22   use my iPhone.
     23       A. I started to do that.                                  23       Q. (BY MR. SHEEHAN) Do you use any other phones
     24       Q. Did something change about your electronic             24   besides your iPhone and the landline to make calls out
     25   devices that are available to you in the last two to          25   in the course of your work at the NRA?
                                                              Page 39                                                          Page 41

                                                                                                               11 (Pages 38 - 41)
                                                      Veritext Legal Solutions
                                                           800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                         Entered 04/03/21 02:48:03                 Page 142 of
                                        151
      1      A. There is one other phone at the house that --         1              (Requested testimony read.)
      2   that I use from time to time.                               2              MR. GARMAN: Objection as to form.
      3      Q. All right. I take it from your answer that            3           Go ahead and answer.
      4   you mean infrequently you use that phone at the house?      4       A. The NRA director of security.
      5      A. Yes, infrequently I use that phone.                   5       Q. (BY MR. SHEEHAN) And who was that?
      6      Q. Okay. Mr. Powell says at page 51 of his book,         6       A. It is currently Mr. Jim Staples.
      7   There was a joke around the office that the only way to     7       Q. And does he maintain a written record of the
      8   make eye contact with Wayne was to lie down on the floor    8   threats?
      9   while talking to him.                                       9              MR. GARMAN: Objection to the form.
     10          Have you ever heard that before?                    10           Go ahead.
     11             MR. GARMAN: Objection to the form of the         11       A. You'd have to talk to Mr. Staples as to how he
     12   question.                                                  12   does all of that.
     13      A. That is just ridiculous. I mean, I talk with         13       Q. (BY MR. SHEEHAN) Does Mr. Staples prepare for
     14   everyone at the NRA. I'm as open as you can be. I want     14   you any report of the threats that have been received
     15   everyone's ideas. I'm the most accessible guy to our       15   about you?
     16   members and to -- to people. I work as a team with         16       A. He doesn't prepare a report to me. He calls
     17   people, and that's just ridiculous.                        17   me from time to time and tells me if there's some -- if
     18      Q. (BY MR. SHEEHAN) Okay. The security bills            18   the threat level is extremely high and he thinks I need
     19   that we talked about before -- I'm sorry, the security     19   to leave town because he can't protect me at our house
     20   threats that we talked about before, where would I go      20   or if there are particular death threats they are
     21   within the NRA to find the record of those security        21   particularly worried about.
     22   threats?                                                   22       Q. And what, if any, record do you make of these
     23             MR. GARMAN: Counsel, let me just                 23   calls with Mr. Staples concerning security threats?
     24   interject here, not to stop the answer, but I want to      24       A. I don't make a record of them. I just listen
     25   catch myself. I think I may have messed up before.         25   to what he says on the phone.
                                                           Page 42                                                       Page 44

      1          To the extent that we're talking about his
      2   individual security protocols again, I would like to go
      3   back and make those confidential to protect his
      4   identity. So if we're going to head down that again,
      5   I'd like to agree to that.
      6              MR. SHEEHAN: Let me go off the record
      7   for a second, because I'm not sufficiently comfortable
      8   with what agreement we've reached on that issue and I
      9   need some advice. So let's go off the record again.
     10              THE VIDEOGRAPHER: We're off the record.
     11   The time on the video is 10:19 a m.
     12              (Break from 10:19 a m. to 10:20 a m.)
     13              THE VIDEOGRAPHER: We're back on the
     14   record. The time on the video is 10:20 a m.
     15       Q. (BY MR. SHEEHAN) All right. Mr. LaPierre, do
     16   you have Exhibit 1 in front of you?
     17              MR. GARMAN: Yes, he does. Counsel, as
     18   we discussed before, I'll represent the setup of the
     19   room is one in which the screen is quite far away from
     20   us. So Mr. LaPierre is looking at a second screen
     21   connected to my laptop, and the only thing that's
     22   available for him to see is your Exhibit 1.
     23              MR. SHEEHAN: Ms. Brandt, could you read
     24   back the previous question about the security threat
     25   record? I don't think we got an answer.
                                                           Page 43                                                       Page 45

                                                                                                          12 (Pages 42 - 45)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                       Entered 04/03/21 02:48:03                  Page 143 of
                                        151
                                                                    1   of the governing body and it has the number 73. That's
                                                                    2   in question 3. Is that answer correct?
                                                                    3       A. Number of voting members of the governing
                                                                    4   body. That would be, I assume, our board of directors.
                                                                    5   Am I correct?
                                    .                               6       Q. I'm asking you because you signed it and
      7      Q. That was 2018. Correct?                             7   certified it was true.
      8      A. Correct.                                            8          At the time that this was filed on November 18
      9      Q. Let's turn now to Exhibit 1.                        9   of 2020, were there 73 members of the governing body?
     10            (Exhibit 1 marked.)                             10              MR. GARMAN: I'm going to object as to
     11      Q. (BY MR. SHEEHAN) And are you familiar,             11   form.
     12   Mr. LaPierre, with what has been marked as Exhibit 1?    12          But I am going to instruct you not to
     13      A. Is that the 990?                                   13   speculate. Testify as to your personal knowledge.
     14      Q. That's 990 and supporting schedules for 2019.      14       A. Yeah, I -- when I scanned through this and
     15   Are you familiar with that document?                     15   read the parts that I particularly thought I needed to
     16      A. I am familiar with it.                             16   focus on, I didn't really focus on that line. This was
     17      Q. Okay. And you'll see on the first page, it         17   prepared by our treasurer's people, our tax
     18   says name and address of principal officer, Wayne R.     18   professionals, our outside tax professionals, and I
     19   LaPierre. Is that statement on the 990 correct as of     19   relied on them.
     20   2019?                                                    20       Q. (BY MR. SHEEHAN) So sitting here today, you
     21      A. Yes, it is.                                        21   don't know whether, in fact, there were 73 members of
     22      Q. Were you also the principal officer of the NRA     22   the board of directors -- 73 voting members of the
     23   in 2017 and 2018?                                        23   governing body as of 11/18/2020. Correct?
     24      A. I was.                                             24              MR. GARMAN: Objection to the form of the
     25      Q. Okay. Do you know why the 2017 and 2018 990s       25   question.
                                                         Page 46                                                         Page 48

      1   do not identify you as the principal officer?             1      A. I -- I don't. I don't know what they were
      2       A. I don't.                                           2   referring to on that -- on that line.
      3       Q. Okay. All right. If you look at the first          3      Q. (BY MR. SHEEHAN) Okay. And when you signed
      4   page of the 990, you'll see at the bottom signature of    4   this document in November of 2020, you did not make any
      5   officer Wayne R. LaPierre Executive Vice President.       5   effort to determine whether that number of voting
      6       A. Correct.                                           6   members was correct?
      7       Q. And -- and, in fact, you did sign this return      7              MR. GARMAN: Objection to the form of the
      8   electronically. Correct?                                  8   question.
      9             MR. GARMAN: Objection to form.                  9      A. I just relied on the professional competence
     10          Go ahead.                                         10   of our tax preparers, our treasurer's office, our
     11       A. I signed the 990. I -- I don't know whether I     11   outside tax professionals, and I relied on them for
     12   signed it electronically or not. I know I signed the     12   that.
     13   990.                                                     13      Q. (BY MR. SHEEHAN) All right. With respect to
     14       Q. (BY MR. SHEEHAN) So the document in front of      14   the professionals that you relied upon, who were they?
     15   you, which is taken from the New York State Attorney     15      A. It would be our treasurer's office. It would
     16   General's records of filings, is that an exact copy of   16   be our general counsel office. It would be our outside
     17   what you signed?                                         17   tax counsels to the -- to the NRA.
     18       A. If that's the 990, I signed the 990.              18      Q. So let's walk through that.
     19       Q. And do you recall whether you signed it on the    19          Treasurer's office, whose job was it within
     20   signature block on part II or whether you signed a       20   the treasurer's office to make sure that the 990 was
     21   separate document?                                       21   accurate?
     22       A. I don't recall that, Mr. Sheehan. I just know     22      A. That would be the treasurer Mr. Craig Spray
     23   I signed the 990.                                        23   and his staff in the treasurer's office.
     24       Q. Okay. If you look at that on part I, the          24      Q. Okay. With respect to the general counsel,
     25   summary, you will see it says number of voting members   25   whose job was it to make sure that the 990 was correct?
                                                         Page 47                                                         Page 49

                                                                                                         13 (Pages 46 - 49)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                          Entered 04/03/21 02:48:03                 Page 144 of
                                        151
      1      A. That would be Mr. John Frazer and his staff.           1              MR. GARMAN: Objection as to form.
      2      Q. With respect to outside advisers, whose job            2       A. I -- I looked through it. I scanned through
      3   was it to make sure the 990 was correct?                     3   it. I read other parts in more detail than others, but
      4      A. They had a number -- I think a number of               4   I -- I looked through the whole thing as I -- before I
      5   outside tax experts that worked with them on this. I         5   signed it.
      6   think one was -- one was -- I'm not positive of this. I      6       Q. (BY MR. SHEEHAN) And --
      7   think one was Don Lan.                                       7       A. But --
      8      Q. Anybody else?                                          8       Q. -- is it true that at the time you signed this
      9      A. Not that I know of.                                    9   990, it was, to the best of your knowledge and belief,
     10      Q. What was the role of the Aronson firm in              10   true, correct and complete?
     11   preparing the 2019 990 for the NRA?                         11       A. That's correct.
     12      A. I don't know. The Aronson was -- a new audit          12       Q. And as of March 22, 2021, is it still your
     13   firm that the NRA hired after RSM, and they did the 2019    13   belief that the 990 that was filed with the attorney
     14   audit, which was a very clean audit, and they also          14   general's office in New York is true, correct and
     15   checked all -- double checked all of our control systems    15   complete?
     16   and everything else, and we were very proud of the fact     16       A. I don't have any reason not to believe that.
     17   that we had a clean audit for 2019.                         17       Q. Does that mean you do believe it?
     18      Q. Mr. LaPierre, what was the role of the Aronson        18              MR. GARMAN: Object to form.
     19   firm in preparing the 2019 990 for the NRA?                 19       A. Yeah, I believe it's true, accurate and
     20      A. I don't know the answer to that.                      20   complete.
     21      Q. Did the Aronson firm have any role in                 21       Q. (BY MR. SHEEHAN) Okay. Did the NRA ask the
     22   preparing the 990 for the NRA for 2019?                     22   Aronson firm to sign off as paid preparer for the 990?
     23      A. You would have to ask our treasurer's office          23       A. I don't know the answer to that.
     24   and tax expert who worked on this.                          24       Q. All right. Prior to signing the 990 in
     25      Q. Okay. Was there a paid preparer for the 2019          25   November 2020, did you talk to the Aronson firm about
                                                            Page 50                                                        Page 52

      1   990 for the NRA?                                         1       the completion of the IRS 990 for 2019 for the NRA?
      2       A. You'd have to ask the treasurer's office or       2           A. I did not.
      3   our general counsel or the -- you'd have to ask our      3           Q. All right. Did you review any memos from the
      4   treasurer's office.                                      4       Aronson firm concerning the 2019 2020 -- I'm sorry.
      5       Q. The signature block says that I have examined 5                  Did you review any memos or other documents
      6   the return including -- take a look at the signature     6       from the Aronson firm concerning the preparation of the
      7   block language on Exhibit 1, part II. Do you see that? 7         2019 990?
      8       A. Yes.                                              8           A. I did not.
      9       Q. It says, I examined the return, including the     9           Q. In prior years, Craig Spray is the person who
     10   accompanying schedules and statements. Correct?         10       signed off on the 990 that is 2018 and 2017. Can you
     11              MR. GARMAN: Objection to form.               11       tell me why Craig Spray did not sign the 2019?
     12       A. Where are you -- where are you reading?          12                  MR. GARMAN: Objection as to form.
     13       Q. (BY MR. SHEEHAN) It says -- if you look at 13                 A. I don't. I did not talk to Craig Spray about
     14   part II, signature block on Exhibit 1, it says, Under   14       why he didn't sign the 990. I didn't have a
     15   penalties of perjury, I declare that I've examined this 15       conversation with him about it.
     16   return --                                               16           Q. (BY MR. SHEEHAN) Did you personally decide to
     17       A. I see that.                                      17       sign the 990 for 2019 yourself?
     18       Q. Okay.                                            18           A. I told everybody I would be happy to sign it
     19       A. Right.                                           19       because I was proud of it because it reflected all
     20       Q. And to the best of my knowledge and belief, it 20         the -- a lot of the self-correction work that the NRA
     21   is true and correct and complete.                       21       had started into from 2017 forward when we -- after the
     22          So what --                                       22       Schneiderman call where we hired Morgan Lewis to help us
     23       A. That is correct.                                 23       with governance, and then we -- we had started down this
     24       Q. Of what did your examination of the Exhibit 1 24          path of looking at everything, self-correcting and
     25   consist?                                                25       self-improving, improving our compliance controls,
                                                            Page 51                                                        Page 53

                                                                                                            14 (Pages 50 - 53)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                          Entered 04/03/21 02:48:03                          Page 145 of
                                        151
      1   making sure they were robust. And it reflected a lot of     1     Q. (BY MR. SHEEHAN) What Morgan Lewis people did
      2   the work that we had done, so I was proud to sign it.       2 you have conversations about these issues?
      3       Q. Let me -- you say that you hired Morgan Lewis        3     A. I can't -- I can't -- I can't remember.
      4   to help you with governance. When was that?                 4     Q. Not a single Morgan Lewis lawyer that you can
      5       A. It was after the Schneiderman call. We               5 remember?
      6   retained Morgan Lewis, one of the top nonprofit firms,      6             MR. GARMAN: Objection as to form.
      7   to -- because everything General Schneiderman said to       7     A. I can't remember. That goes back primarily
      8   Tom King made sense to me. We didn't know whether --        8 to 2017, although we had some additional opinions as
      9   whether or not what he said was going to happen, which      9 we were going through this whole NRA issues over the
     10   was the other side was going to improperly use the         10 last several years on whether what we were doing was
     11   government or state to target the NRA. We weren't sure     11 proper --
     12   that it happened, but --                                   12             MR. GARMAN: Hold on. Hold on. Hold on.
     13               (Reporter clarification.)                      13 I think you're talking about your communications with
     14               MR. GARMAN: Yeah, so Mr. Sheehan, I            14 Morgan Lewis.
     15   think we're having the same microphone issue on your       15             THE WITNESS: Right.
     16   side. It is actually hard to hear you at points with       16             MR. GARMAN: I'm not sure, but if you
     17   the paper.                                                 17 are --
     18               MR. SHEEHAN: I'm not sure what, frankly,       18             THE WITNESS: I am.
     19   to do about that, because I do need my documents, but      19             MR. GARMAN: -- I would instruct you not
     20   let's -- I will make an effort to avoid rustling papers    20 to go any further.
     21   during the answer.                                         21     Q. (BY MR. SHEEHAN) Mr. LaPierre, did you rely
     22       Q. (BY MR. SHEEHAN) Mr. LaPierre --                    22 upon Morgan Lewis' advice in making the changes to
     23       A. When General Schneiderman said -- said that, I      23 conform to New York state nonprofit law?
     24   mean, we didn't know whether it was going to happen or     24     A. We relied on Morgan Lewis. We also later on,
     25   not happen. When he said that they were making a huge      25 as we -- as -- we retained the Brewer firm as the -- as
                                                           Page 54                                                                 Page 56

      1   effort to improperly use the government of the New York     1 what General Schneiderman told us was going to happen
      2   state to target the NRA, he disagreed with that. He         2 started to play out --
      3   thought it was an improper use of government.               3     Q. Mr. LaPierre, I asked you did you rely upon
      4          But he thought we ought to do this major             4 Morgan Lewis's advice. That was the question. What's
      5   safety check, compliance review to make sure that we        5 your answer?
      6   were in complete compliance with New York state             6     A. Yes, we did.
      7   not-for-profit law. So we hired -- the first thing we       7     Q. Okay. And did you rely upon their advice in
      8   did, we hired Morgan Lewis, one of the top nonprofit        8 performing your duties as the executive vice president
      9   firms, to help with governance issues and to start the      9 of the NRA?
     10   NRA down that road, which we have continued down that      10             MR. GARMAN: Objection as to form.
     11   road in 2017, 2018, 2019, 2020 and continue today down     11     A. The work that went on with Morgan Lewis was
     12   that road to improve.                                      12 primarily work that went on with our -- with our general
     13       Q. So who at Morgan Lewis undertook the review?        13 counsel's office. I did not -- was not involved
     14              MR. GARMAN: You can tell him who at             14 in-depth with the -- with the work that was going on
     15   Morgan Lewis, but I instruct you not to discuss the        15 with Morgan Lewis.
     16   content of the communication.                              16     Q. (BY MR. SHEEHAN) What governance changes did
     17       A. You would need to talk to our general               17 the NRA make between the alleged Schneiderman call in
     18   counsel's office to see who they communicated with         18 the summer of 2017 and the retention of the Brewer firm
     19   primarily on that.                                         19 in 2018?
     20       Q. (BY MR. SHEEHAN) So is it fair to say you           20             MR. GARMAN: Objection as to form.
     21   never communicated with Morgan Lewis on that?              21     A. You would have to ask our general counsel
     22              MR. GARMAN: Objection to form.                  22 that. The Brewer -- the Morgan Lewis firm, I think,
     23       A. I -- I had some conversations with the Morgan       23 were concentrating on a more general basis, in terms of
     24   Lewis people, but most of it was done by counsel --        24 governance and the IRS, to make sure NRA was in
     25   counsel.                                                   25 compliance. And that would be a treasurer's office
                                                           Page 55                                                                 Page 57

                                                                                                                   15 (Pages 54 - 57)
                                                   Veritext Legal Solutions
                                                        800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                         Entered 04/03/21 02:48:03                   Page 146 of
                                        151
      1   issue, a general counsel's office issue as opposed to a   1     of government and -- and he talked about the tremendous
      2   lot of the more specific litigation type issues that the  2     pressure being put on to go down that route.
      3   Brewer firm got involved with, which -- which involved    3             And I thought, yeah, it was a very real threat
      4   the department of financial services. It also involved    4     to the NRA, which is why I thought it made sense to
      5   the attorney general's office in New York after the       5     begin to -- to do what the attorney general recommended,
      6   attorney general said during her campaign that she --     6     which made sense whether the investigation was going to
      7       Q. (BY MR. SHEEHAN) Mr. LaPierre, that is             7     happen or not.
      8   totally nonresponsive to my question.                     8             Look, I'm not a CPA. I'm not a lawyer. I'm
      9              MR. SHEEHAN: The court reporter,               9     not a tax person or anything like that. But I just
     10   Ms. Brandt, could you read back the question again?      10     thought it made good sense in general to take a look at
     11              (Requested testimony read.)                   11     everything the NRA was doing, every employee, every
     12              MR. GARMAN: Objection as to form.             12     vendor, everything, and see if we were in compliance.
     13       A. And my answer is I'm not sure because I wasn't    13     Because if the investigation happened, that would be a
     14   the principal one working with Morgan Lewis in terms of 14      good thing, and we would be prepared to proudly show
     15   their work at that time.                                 15     everything we had done. And if it didn't happen, it was
     16       Q. (BY MR. SHEEHAN) And the -- do you know what 16          still a good thing to do.
     17   the inquiry that was conducted by Morgan Lewis was       17         Q. Did Morgan Lewis ever interview you?
     18   between the alleged Schneiderman call and when the       18         A. I don't think they interviewed me, no.
     19   Brewer firm was hired?                                   19         Q. Did you get any written reports from Morgan
     20              MR. GARMAN: Objection.                        20     Lewis? "You" meaning you, Wayne LaPierre, personally.
     21              MR. SHEEHAN: I am asking whether he           21                MR. GARMAN: Answer the question yes or
     22   knows it.                                                22     no.
     23              MR. GARMAN: I understand. You can             23         A. No.
     24   answer yes or no to that.                                24         Q. (BY MR. SHEEHAN) Did -- did the Aronson firm
     25       A. I'm sorry. Could you read me the question         25     refuse to sign the Exhibit 1?
                                                          Page 58                                                           Page 60

      1   again?                                                      1      A. I don't know.
      2       Q. (BY MR. SHEEHAN) The question is do you know         2      Q. The numbers that are in part I of the 990,
      3   what inquiry the Morgan Lewis firm conducted between the    3   where do they come from, that is the -- sorry, in the
      4   alleged Schneiderman call and when the Brewer firm was      4   revenue and expenses and assets sections, where do those
      5   hired concerning governance or the tax status of the        5   numbers come from?
      6   NRA?                                                        6      A. They would have been prepared by our -- our
      7              MR. GARMAN: I instruct you not to invade         7   treasurer's office, to the best of my knowledge, by our
      8   the attorney/client privilege, but you can answer.          8   tax professionals on the inside and the outside and
      9       A. No, I don't know specifically. I was so busy         9   working with our general counsel's office.
     10   at that time with the -- with my other responsibilities.   10      Q. Do you know whether those numbers are
     11   You had the Las Vegas shooting. You had the Somerville     11   accurate?
     12   shooting. You had -- and I was -- I wasn't the one         12      A. Well, all I can do is rely on the
     13   specifically working with Morgan Lewis on what they were   13   professionals that we hire and trust, and they presented
     14   working on.                                                14   them as accurate to me, and I -- I rely on their
     15       Q. (BY MR. SHEEHAN) In your view, was the              15   professionalism and I trust them.
     16   alleged Schneiderman call a basis to believe the very      16      Q. Okay. So you made no independent inquiry to
     17   existence of the NRA was at stake?                         17   determine if the numbers were correct in part II of --
     18       A. It was in my belief that Attorney General           18   sorry -- part I of the Exhibit 1?
     19   Schneiderman relayed very clearly that the whole effort    19             MR. GARMAN: Objection as to the form of
     20   to weaponize the government of New York state from the     20   that question.
     21   AG's office, starting with the AG's office, but also       21      A. I think I'm entitled to rely on our
     22   going to the department of financial services, involved    22   professionals that that's their job to do and their --
     23   an attempt to destroy the National Rifle Association by    23   and their good work. And I trust them, they're
     24   using the incorporation of New York state and its          24   competent people, and I relied on their -- I relied on
     25   nonprofit status, and he thought that was improper use     25   them.
                                                          Page 59                                                           Page 61

                                                                                                            16 (Pages 58 - 61)
                                                  Veritext Legal Solutions
                                                       800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                          Entered 04/03/21 02:48:03                   Page 147 of
                                        151
      1       Q. (BY MR. SHEEHAN) Okay. So let's go to page 4          1   jeopardy?
      2   of the 2019 990. And if you would look at questions 25a      2              MR. GARMAN: Objection to the form of
      3   and b. Do you see that question, Mr. LaPierre?               3   that question.
      4       A. Did the organization -- (witness reading to           4       A. You know, I'm not a lawyer. I mean, I --
      5   himself.)                                                    5   you're asking legal issues. I am not an expert on New
      6       Q. You're being pretty tough on Ms. Brandt.              6   York not-for-profit law or -- I -- I really don't know
      7             MR. SHEEHAN: Can you get all that,                 7   the -- didn't know -- don't know the answer to that
      8   Ms. Brandt?                                                  8   question.
      9             THE REPORTER: No.                                  9       Q. (BY MR. SHEEHAN) So Mr. LaPierre, after
     10       Q. (BY MR. SHEEHAN) Okay. Can you go more               10   Morgan Lewis went through and did the review in the
     11   slowly?                                                     11   summer of 2017 through 2018, after Mr. Brewer and his
     12       A. I was just reading what the question said in         12   firm spent $2 million a month of your money making sure
     13   those two sections.                                         13   you're 100 percent compliant, why is it that the NRA
     14       Q. And you'll see in 25a and b -- and we'll go          14   in -- for 2019 was not compliant with the excess
     15   back to what they say in a minute -- that the box is        15   benefits for disqualified persons standard?
     16   checked yes to both of those questions. Correct?            16              MR. CORRELL: This is Mr. Correll.
     17       A. Correct.                                             17   Objection to form.
     18       Q. And you understand that checking the box yes         18              MR. GARMAN: Objection to the form of the
     19   to that means the corporation did engage in an excess       19   question. And I'm instructing you not to answer that
     20   benefit transaction with a disqualified person during       20   question to the extent that it only could come from your
     21   the year. Is that correct?                                  21   conversations with counsel.
     22             MR. GARMAN: Objection to form.                    22       Q. (BY MR. SHEEHAN) All right. Let me phrase it
     23          Go ahead.                                            23   more specifically.
     24       A. That's correct.                                      24          Why is it, Mr. LaPierre, that after you told
     25       Q. (BY MR. SHEEHAN) And with respect to question        25   the Court in February of 2021 that the NRA was
                                                            Page 62                                                          Page 64

      1   25b, is the organization aware it engaged in an excess       1   100 percent compliant, that the most recent IRS 990
      2   benefit transaction with a disqualified person in a          2   filed by the NRA says you're not?
      3   prior year and that the transaction has not been             3              MR. GARMAN: Objection. Objection to the
      4   reported on any of the organization's prior forms 990 or     4   form of the question. That's not what it says.
      5   990-EZ, was that answer true, correct and complete when      5       Q. (BY MR. SHEEHAN) You can answer,
      6   you signed this 990 in November of 2020?                     6   Mr. LaPierre.
      7             MR. GARMAN: Objection to form.                     7       A. I believe that the NRA has gone through an
      8          Go ahead.                                             8   unbelievable process that I took the lead on, starting
      9      A. You know, I relied on the professional opinion         9   in 2017. As you heard me say before, Mr. Sheehan, if I
     10   of our lawyers, our tax preparers and our treasurer's       10   lose every friend I've ever made, we are going down this
     11   office on that, so I -- I -- I relied on their judgment.    11   principal path of looking at every employee, every
     12      Q. (BY MR. SHEEHAN) Do you believe today that            12   vendor, everything. And if there's something that needs
     13   those two answers are correct, that is 25a and 25b on       13   to be self-corrected, we're going to do it. And I don't
     14   part IV of Exhibit 1?                                       14   care what the fallout is, and no one is going to drag us
     15      A. I have no knowledge that they're not correct.         15   from that principle path.
     16   I don't know why they wouldn't be correct.                  16          And we started in 2017. We started throughout
     17      Q. Did you ask anyone at the NRA why we are              17   2018. We started compliance seminars in 2018. In 2019,
     18   checking yes to those two boxes, that is 25a and 25b of     18   we were very proud of the fact that we had gotten to the
     19   the part IV of the 990?                                     19   point where we were -- the new audit firm, despite of it
     20      A. I did not. I assumed that they knew what they         20   being aware of all the other issues -- whatever other
     21   were -- they were competent in terms of the areas they      21   issues there were, looked at controls, looked at
     22   were dealing with and they prepared it appropriately.       22   everything, gave us a clean audit. And we continued to
     23      Q. At the time that you signed Exhibit 1, did you        23   improve in 2020.
     24   know that engaging in an excess benefit transaction with    24          I think it's a positive story for this
     25   a disqualified person put the NRA's tax exemption in        25   organization. I think it's a great story. And I don't
                                                            Page 63                                                          Page 65

                                                                                                             17 (Pages 62 - 65)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                                Entered 04/03/21 02:48:03                    Page 148 of
                                        151
      1   think the organization could have been working harder to           1   question.
      2   go down the principal path of trying to be in complete             2      A. Our treasurer's office, our tax preparers and
      3   compliance with New York state or any other state's                3   our general counsel's office would -- I assume would
      4   nonprofit law.                                                     4   know.
      5       Q. Okay. Let me ask you -- let me ask you this.                5      Q. (BY MR. SHEEHAN) But you yourself, having
      6   If you look at part V, the question 1c, did the                    6   signed this document saying it's true, correct and
      7   organization comply with backup withholding rules for              7   complete, do not know whether that answer is true,
      8   reportable payments to vendors and reportable gaming --            8   correct, and complete?
      9   gambling winnings to prizewinners, and the box is                  9              MR. GARMAN: Objection to the form of the
     10   checked yes. How did you know that was true?                      10   question.
     11             MR. GARMAN: Objection to the form of the                11      A. I believe it is because I -- I rely on
     12   question.                                                         12   professionals in this field, in this building, out of
     13       A. I relied on our professional tax preparers,                13   this building, professional tax preparers out of this
     14   our tax office and our general counsel's office that all          14   building, lawyers in this building and I rely on all of
     15   worked on this form, and I relied on their                        15   our treasurer's office people. So as far as I know,
     16   professionalism. I had trust placed in them to do this            16   based on my reliance on them and the trust I place in
     17   honestly and accurately.                                          17   them and the belief they are professional, hard working
     18       Q. (BY MR. SHEEHAN) Are there workpapers related              18   people, that these are -- this is accurate, that they do
     19   to the preparation of the 2019 990 at the NRA?                    19   good work. I couldn't possibly be involved in every bit
     20       A. I don't know the answer to that.                           20   of detail, given all the rest of my responsibilities
     21       Q. Did you review any workpapers before signing               21   where we talked about everything I'm doing.
     22   this return that was true, correct and complete?                  22      Q. (BY MR. SHEEHAN) Mr. LaPierre, what I am
     23       A. I did not.                                                 23   trying to find out is apart from trust and belief, what
     24       Q. Does the NRA have any gaming or gambling                   24   effort did you make to make sure that the 990,
     25   winnings for prizewinners?                                        25   Exhibit 1, was accurate and correct?
                                                                  Page 66                                                           Page 68

      1             MR. GARMAN: Object to the form of the                    1             MR. GARMAN: Objection. You have asked
      2 question.                                                            2   him that question. He's answered it now. He can answer
      3     A. You know, I -- you know, that's an issue that                 3   again.
      4 you'd have to ask the tax preparers what they were                   4      Q. (BY MR. SHEEHAN) Mr. LaPierre?
      5 referring to. I mean, I would be speculating on what                 5      A. I relied on the professional work of our
      6 they're talking about when you get into that. I mean,                6   treasurer's office, our general counsel's office, the
      7 I'll give you an example I know. We have a sweepstakes               7   outside tax preparers and all the work that they put in
      8 where we do a truck raffle, so maybe it's referring to               8   to putting this document together.
      9 that.                                                                9      Q. Okay. Let's go to part VI and look at
     10             MR. GARMAN: Don't speculate.                            10   question number 5. Do you see question number 5 on part
     11     A. But I'm speculating.                                         11   VI?
     12     Q. (BY MR. SHEEHAN) Do you know with respect to                 12      A. I do.
     13 the truck raffle whether the backup withholding                     13      Q. Did the organization become aware during the
     14 requirements are -- I'm sorry, do you know with respect             14   year of a significant diversion of the organization's
     15 to the truck raffle whether the reportable winnings                 15   assets? And you'll see the answer is checked yes. What
     16 were, in fact, reported?                                            16   did you do to inform yourself about whether that answer
     17             MR. GARMAN: Object to the form of the                   17   was correct?
     18 question.                                                           18             MR. GARMAN: Objection to the form of the
     19     A. It's actually a truck sweepstakes that we do                 19   question.
     20 through our magazines and -- and through the mail. I'm              20          Go ahead.
     21 not the guy on the specifics on all that.                           21      A. My answer is to say I relied on the
     22     Q. (BY MR. SHEEHAN) So you don't know the answer                22   professional opinions of our tax preparers, our
     23 of what is done with respect to reporting the winnings              23   treasurer's office and our general counsels, that
     24 as recited on part V, 1c?                                           24   they -- in preparing this document.
     25             MR. GARMAN: Object to the form of the                   25      Q. (BY MR. SHEEHAN) Do you know, Mr. LaPierre,
                                                                  Page 67                                                           Page 69

                                                                                                                    18 (Pages 66 - 69)
                                                           Veritext Legal Solutions
                                                                800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                           Entered 04/03/21 02:48:03                   Page 149 of
                                        151
      1   what the -- what this means, what it means to have a          1   what you just said. I don't know whether that's true or
      2   significant diversion of subassets of the organization?       2   not true.
      3      A. I -- I don't know that I know the legal                 3      Q. (BY MR. SHEEHAN) Are you aware that in the
      4   definition of what that means.                                4   charities world, that the -- answering yes to question 5
      5      Q. What is the legal definition of what that               5   on part VI means the Charity Navigator, among other
      6   means?                                                        6   watch dogs, will not rate your organization?
      7      A. I don't know that I know what the legal                 7             MR. GARMAN: Objection lack of
      8   definition of what that means is.                             8   foundation, objection to the extent it calls for a legal
      9      Q. What is it?                                             9   conclusion, objection to the form.
     10             MR. GARMAN: He just said he doesn't                10      Q. (BY MR. SHEEHAN) Mr. LaPierre?
     11   know.                                                        11      A. I am not -- I have heard of Charity Navigator.
     12             MR. SHEEHAN: No, he said he does know              12   I am not aware of how -- how this applies to what they
     13   what --                                                      13   do. And I just -- it's not my area of expertise.
     14      Q. (BY MR. SHEEHAN) I'm sorry. What is your               14      Q. Do you know that less than 1/2 of 1 percent of
     15   understanding of what the legal definition of diversion      15   charities that file electronically, like the NRA, with
     16   of assets means?                                             16   the IRS report yes to question 5?
     17             MR. GARMAN: Objection. Counsel, he said            17             MR. GARMAN: Objection, lack of
     18   he does not know.                                            18   foundation. Object to the form of the question.
     19      A. I don't know.                                          19      A. Yeah, I wouldn't have any basis to know that.
     20      Q. (BY MR. SHEEHAN) Okay.                                 20          Keep in mind, if -- and I assume -- and our
     21      A. I said I don't know the legal definition of            21   treasurer's office and tax preparers and our outside tax
     22   what that means.                                             22   preparers can talk about this, but whatever they're
     23      Q. That is, you don't -- you don't know what a            23   doing on any of this is in the context of this whole
     24   significant diversion of the organization's assets is?       24   self -correction in terms of what the NRA is doing to
     25             MR. GARMAN: Objection to the form of the           25   make sure we're in 100 percent compliance and best
                                                             Page 70                                                           Page 72

      1   question, calls for a legal conclusion, asked and             1   practices with nonprofit law. So I mean, it -- it --
      2   answered.                                                     2   you know.
      3       Q. (BY MR. SHEEHAN) Mr. LaPierre?                         3      Q. Mr. LaPierre, did you -- you mentioned two
      4       A. I am just not aware of that legal terminology          4   compliance training programs, one in 2018 and one in
      5   and what it means. I -- I trusted our general counsel's       5   2019. Did you attend the full session of either of
      6   office, our treasurer and our professional tax preparers      6   those compliance training programs?
      7   understand it completely when they answered the               7             MR. GARMAN: Objection to the form of the
      8   question.                                                     8   question. He didn't mention any such training program.
      9       Q. Do you know, Mr. LaPierre, how frequently the          9      Q. (BY MR. SHEEHAN) Mr. LaPierre, you can
     10   NRA has reported that it had a significant diversion of      10   answer.
     11   its organization's assets during the time that you've        11      A. Yeah, I -- I do not think I attended it. I
     12   been the executive vice president of the NRA?                12   was aware of what they were -- what they were -- of what
     13             MR. GARMAN: Objection to the form of the           13   the content of what they were relaying.
     14   question.                                                    14      Q. Do you think it's important for the CEO and
     15       A. I do not know that.                                   15   executive vice president of an organization to show its
     16       Q. (BY MR. SHEEHAN) Isn't it true that in the            16   support for compliance program by at least showing up to
     17   entire time that you've been at the NRA that answer has      17   the training programs?
     18   never been answered yes before?                              18             MR. GARMAN: Objection to the form of the
     19             MR. GARMAN: Objection to the form of the           19   question.
     20   question.                                                    20      A. I actually would do that from now on if we do
     21       Q. (BY MR. SHEEHAN) The answer to question 5 on          21   another one, but I had read what they were -- I was very
     22   part VI.                                                     22   much aware of what they were going down and what it
     23             MR. GARMAN: Objection to the form of the           23   contained and the information they were relaying.
     24   question. You're being argumentative now.                    24      Q. (BY MR. SHEEHAN) And in fact, the
     25       A. I don't -- I don't know. I'm not aware of             25   representative that you sent to the first session in
                                                             Page 71                                                           Page 73

                                                                                                               19 (Pages 70 - 73)
                                                     Veritext Legal Solutions
                                                          800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                          Entered 04/03/21 02:48:03                 Page 150 of
                                        151
      1   2018 was Josh Powell. Correct?                               1       Q. (BY MR. SHEEHAN) Do you know with respect to
      2              MR. GARMAN: Objection, lack of                    2   Exhibit 1 when that was given to all members of the
      3   foundation. Object to the form of the question.              3   board of directors?
      4       A. I believe that's correct. Mr. Spray had had a         4       A. I don't know when it was given to our board of
      5   heart attack. Mr. Powell was filling in for him. And         5   directors.
      6   you're correct, I believe it was Mr. Powell.                 6       Q. Do you know with respect to the 990, Exhibit
      7       Q. (BY MR. SHEEHAN) And so the person that you           7   1, for 2019 when it was given to all members of the
      8   put in charge of communicating the compliance program to     8   audit committee?
      9   the employees of the NRA was a person that a year later      9       A. I don't know when it was given to the audit
     10   you would fire for improper expense reports to the NRA.     10   committee. You'll have to ask our treasurer's office or
     11   Is that correct?                                            11   our general counsel's office.
     12              MR. GARMAN: Objection to the form of the         12       Q. Do you know whether the completed 990, as
     13   question.                                                   13   filed with the New York Attorney General's Office, was
     14       A. As I said, Mr. Powell was filling in for             14   ever given to either the audit committee or to the board
     15   Mr. Spray and, unfortunately, yes, a year later we did      15   of directors?
     16   end up letting Mr. Powell go as part of -- as part of       16              MR. GARMAN: Objection as to the form.
     17   the fact that we -- compliance is an everyday rule of       17       A. I -- I believe the 990 was given both to our
     18   life around the organization now. There are no              18   audit committee and our board of directors.
     19   exception. If someone is not complying, they face           19       Q. (BY MR. SHEEHAN) And what do you base that
     20   consequences.                                               20   belief on?
     21       Q. (BY MR. SHEEHAN) All right. So let us go now         21       A. The fact -- the fact that the NRA was working
     22   to question 11a on the 990. That is part VI. Has the        22   intensively on compliance, on controls. As I said, it's
     23   organization provided a complete copy of this Form 990      23   an ongoing process. The audit committee has been
     24   to all members of its governing body before filing the      24   brought into all of this. The board of directors has
     25   form? And the box is checked no. Is that answer             25   been brought into all of this, and -- and I believe this
                                                            Page 74                                                        Page 76

      1   correct?                                                     1   form was shown to all of them.
      2              MR. GARMAN: Objection to the form of the          2        Q. And what do you base that belief on?
      3   question.                                                    3             MR. GARMAN: Objection to the form.
      4           Go ahead.                                            4        A. I base it on -- one, I believe our attorneys
      5       A. Again, this was prepared by our general               5   were working with the audit committee on all of this in
      6   counsel's office, our -- our --                              6   making them aware of everything, and I -- I -- the NRA,
      7       Q. (BY MR. SHEEHAN) Mr. LaPierre, the question           7   as a practice, I remember always talked about the 990
      8   is is the answer to that question correct on 11a of part     8   being available to the board.
      9   VI?                                                          9        Q. (BY MR. SHEEHAN) Do you believe it's an
     10       A. I assume -- I assume it is correct because it        10   important part of an effective compliance program to
     11   was prepared by these professionals and relying on their    11   distribute the 990 to the governing body before it's
     12   professional judgment -- professional work. I believe       12   filed?
     13   that answer is correct.                                     13             MR. GARMAN: Objection as to the form of
     14       Q. Did anyone give the IRS 990 that was filed           14   the question.
     15   with the Attorney General's Office of New York to all       15        A. You know, I'm not aware -- again, you're
     16   members of the governing body before it was filed?          16   getting into an area where I'm not an expert on. I know
     17              MR. GARMAN: Objection to the form.               17   the 990 was made available to our board. I don't know
     18       A. I don't know the answer to that.                     18   whether it's made available to them before it's filed or
     19       Q. (BY MR. SHEEHAN) Is there a practice within          19   not.
     20   the NRA of distributing the 990 that is to be filed with    20        Q. (BY MR. SHEEHAN) And you don't know whether
     21   the board before the filing occurs?                         21   it's made available -- you don't know whether it's made
     22              MR. GARMAN: Objection to the form.               22   available to them after it's filed either. Right?
     23       A. I'm -- as far as I know, the 990s are                23             MR. GARMAN: Objection to the form of the
     24   distributed through our board of directors to be -- to      24   question.
     25   be looked at. I'm not sure exactly when that occurs.        25        A. Pardon me. Made available -- I'm sorry?
                                                            Page 75                                                        Page 77

                                                                                                            20 (Pages 74 - 77)
                                                    Veritext Legal Solutions
                                                         800-336-4000
Case 21-30085-hdh11 Doc 468-3 Filed 04/03/21                          Entered 04/03/21 02:48:03                          Page 151 of
                                        151
      1      Q. (BY MR. SHEEHAN) I'm sorry. You don't know            1     Q. (BY MR. SHEEHAN) Okay. Has any member of the
      2   whether the Form 990 is made available to the members of    2 board of directors ever asked you any questions about
      3   the board of directors after it was filed, Exhibit 1?       3 the 990s that have been filed by the NRA?
      4              MR. GARMAN: Objection to the form of the         4     A. No, not that I -- not that I recall.
      5   question.                                                   5     Q. Okay. Let's go to question 12a. All right.
      6      A. I testified that I believe the 990 is always          6 Did the NRA have a written conflict of interest policy?
      7   made available to our board of directors at one of the      7 The box is checked yes. To your knowledge, is that
      8   board -- at one of the board meetings.                      8 correct?
      9      Q. (BY MR. SHEEHAN) How was the 990 made                 9     A. Yes, I believe that's correct.
     10   available to the board members at a board meeting for      10     Q. 12b, were officers, directors or trustees and
     11   2019?                                                      11 key employees required to disclose annually interests
     12      A. I --                                                 12 that could give rise to conflicts? And that box is
     13              MR. GARMAN: Objection to the form.              13 checked yes. To your knowledge, is that correct?
     14          Go ahead.                                           14     A. Yeah.
     15      A. The way it is usually done, and I have not --        15     Q. With respect to question 12C, did the
     16   2020 has been such a crazy year because of COVID and all   16 organization regularly and consistently monitor and
     17   that, that the way it's usually done is the general        17 enforce compliance with the policy? The box is checked
     18   counsel, the secretary makes an announcement that the      18 yes. To your knowledge, was that correct at the time
     19   990s are available in -- in the back of the room for       19 for the year 2019?
     20   board members to pick up and look at.                      20     A. Yes, it is. Part of the -- part of the
     21      Q. (BY MR. SHEEHAN) Are the board members               21 360-degree review of this organization, self-correction
     22   permitted -- I'm sorry, go ahead.                          22 and safety checks, look at everything to make sure NRA
     23      A. To my recollection, that's the way it's              23 is in complete compliance and improve anything that
     24   usually done.                                              24 needed to be improved.
     25      Q. Okay. They're allowed to pick it up and look         25        In the past, I know that one of the things NRA
                                                           Page 78                                                                Page 80

      1   at it. Can they take it home?                               1   improved on and worked on was to make sure that -- and
      2       A. I don't know the -- I don't know the answer to       2   with the audit committee also and with the board, that
      3   that.                                                       3   it updated and improved all of its -- all of its
      4       Q. Okay. Let's go to question 12a.                      4   policies in this area.
      5              MR. SHEEHAN: Let's take a short break.           5       Q. So in your opinion, Mr. LaPierre, does the NRA
      6              MR. GARMAN: Did you say a break,                 6   consistently and regularly enforce -- let me go back.
      7   Counsel?                                                    7          During 2019, did the NRA consistently -- let
      8              MR. SHEEHAN: Actually, I think we can go         8   me start again.
      9   ahead. Well, we can go ahead. Let's do this.                9          During 2019, did the organization regularly
     10       Q. (BY MR. SHEEHAN) Can you tell me,                   10   and consistently monitor and enforce compliance with a
     11   Mr. LaPierre, in the ordinary course, is that 990 made     11   conflict of interest policy?
     12   available --                                               12             MR. GARMAN: Objection to the form of the
     13              MR. GARMAN: Jim, we went off. Are we            13   question.
     14   back on?                                                   14          You can answer.
     15              THE VIDEOGRAPHER: Yes.                          15       A. I believe in 2019 the NRA -- the NRA did. The
     16              MR. GARMAN: Okay. We're back on. We             16   NRA as part of its compliance reviews, its safety checks
     17   went off, but we're back on I guess.                       17   and its complete desire to bring this organization -- to
     18              MR. SHEEHAN: Okay. Thank you.                   18   not let anyone drag it off course, that the organization
     19       Q. (BY MR. SHEEHAN) Was the 990 made available         19   was doing that in 2019.
     20   to the members of the board of directors before or after   20       Q. (BY MR. SHEEHAN) How about 2018?
     21   it was filed?                                              21             MR. GARMAN: Objection to the form of the
     22              MR. GARMAN: Objection to the form of the        22   question.
     23   question.                                                  23       A. I --
     24       A. I'm not sure. I think it was made available         24       Q. (BY MR. SHEEHAN) Go ahead, Mr. LaPierre.
     25   to them after it was filed.                                25       A. I think it was an ongoing process of, as I
                                                           Page 79                                                                Page 81

                                                                                                                      21 (Pages 78 - 81)
                                                   Veritext Legal Solutions
                                                        800-336-4000
